


Exhibit 10.1

 

AMENDMENT AGREEMENT

 

This AMENDMENT AGREEMENT, dated as of July 16, 2008, (this “Amendment
Agreement”) is made by and among ENERGYSOLUTIONS, LLC, a Utah limited liability
company (“EnergySolutions”), ENERGY SOLUTIONS, INC. (“Parent”), the lenders
party hereto from time to time (“Lender Parties”), CITIGROUP GLOBAL MARKETS INC.
(“CGMI”), as sole lead arranger (the “Arranger”), CITICORP NORTH AMERICA, INC.
(“CNAI”), as administrative agent (the “Administrative Agent”), as collateral
agent (the “Collateral Agent”), as successor agent (the “Successor Agent”), as
the initial revolving issuing bank (the “Initial Revolving Issuing Bank”) and as
the initial Term L/C Facility issuing bank (the “Initial Term L/C Facility
Issuing Bank”), and Credit Suisse (“Credit Suisse”) and JPMorgan Chase Bank,
N.A. (“JPMCB”) as arrangers for the Zion L/C Facility (“Zion Arrangers”).

 

W I T N E S S E T H:

 

WHEREAS, EnergySolutions, ENV Holdings LLC (“Holdco”), certain lenders party
thereto (the “Original Lenders”) and Calyon New York Branch (“Calyon”), as
administrative agent, syndication agent, documentation agent and sole lead
arranger, entered into that certain credit agreement, dated as of January 31,
2005 and first amended and restated as of April 13, 2005 and as further amended
on February 1, 2006 (the “Original Credit Agreement”), as amended and restated
as of April 13, 2005 (the “Second Amended and Restated Credit Agreement”), as
further amended and restated as of June 7, 2006, as further amended as of
June 19, 2006, as further amended as of February 9, 2007, as further amended as
of June 26, 2007, as further amended as of November 1, 2007 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Existing Credit Agreement”); and

 

WHEREAS, the Obligations (as defined in the Existing Credit Agreement,
hereinafter the “Existing Obligations”) of EnergySolutions and the other Loan
Parties under the Existing Credit Agreement and the Security Documents (as
defined in the Existing Credit Agreement, such Security Documents hereinafter
the “Existing Security Documents”) are secured by certain collateral
(hereinafter the “Existing Collateral”) and are guaranteed or supported or
otherwise benefited by the Existing Security Documents; and

 

WHEREAS, EnergySolutions intends (i) to acquire (the “Acquisition”) from Exelon
Generation Company, LLC (“Exelon”) a Pennsylvania limited liability company,
certain assets relating to the Zion Energy Center, Units 1 and 2, located in
Zion, Illinois and (ii) in furtherance thereof, to deliver  to Exelon
irrevocable letters of credit in an aggregate amount not less than $200,000,000
(the “Zion Transactions”); and

 

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement in its entirety, on the terms and subject to the conditions set forth
herein, to (i) permit the Zion Transactions, to provide for a new unfunded
letter of credit facility (the “Zion L/C Facility”) in aggregate principal
amount of $200,000,000 and make the other amendments to the Credit Agreement
related thereto as set forth in Annex I hereto (the “Zion Transactions
Amendment”) and (ii) convert the existing synthetic letter of credit facility
(the “Synthetic L/C Amendment” and, together with the Zion Transactions
Amendment, the “Amendment Transactions”) into an on balance sheet funded letter
of credit facility (the “Term L/C Facility”); and

 

WHEREAS, the parties hereto acknowledge that pursuant to the Existing Credit
Agreement (i) the Zion Amendment Transactions shall require the written consent
of the Majority Lenders and (ii) the Synthetic L/C Amendment shall require the
written consent of the Majority Lenders and each Synthetic Lender directly
effected by the Synthetic L/C Amendment;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

 


SECTION 1.           (A)  CERTAIN DEFINITIONS. THE FOLLOWING TERMS WHEN USED IN
THIS AMENDMENT AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS TO BE
EQUALLY APPLICABLE TO THE SINGULAR AND THE PLURAL THEREOF):


 


“ASSET SALE AGREEMENT” SHALL MEAN THAT CERTAIN ASSET SALE AGREEMENT BY AND
BETWEEN ZIONSOLUTIONS, LLC AND EXELON GENERATION COMPANY, LLC, DATED AS OF
DECEMBER 11, 2007.


 


“CONSENT RECEIPT DATE” SHALL MEAN JULY 10, 2008 OR SUCH LATER DATE AS MUTUALLY
AGREED UPON BY THE ADMINISTRATIVE AGENT AND ENERGYSOLUTIONS.


 


“SYNTHETIC L/C AMENDMENT EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3(B).


 


“TERM L/C FACILITY COMMITMENT” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN
THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT.


 

“Zion Facility Commitment Letter” shall mean that certain commitment letter
dated as of July 2, 2008 by and between EnergySolutions and Credit Suisse,
Credit Suisse Securities (USA) LLC, JPMCB and J.P. Morgan Securities Inc.,
including the annexes thereto.

 


 “ZION TRANSACTIONS AMENDMENT EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH
IN SECTION 3(A).


 


(B)           OTHER DEFINITIONS.  EXCEPT AS OTHERWISE INDICATED HEREIN,
CAPITALIZED TERMS WHICH ARE USED HEREIN WITHOUT DEFINITION AND WHICH ARE DEFINED
IN THE EXISTING CREDIT AGREEMENT SHALL HAVE THE SAME MEANINGS HEREIN AS IN THE
EXISTING CREDIT AGREEMENT.


 


SECTION 2.                                AMENDMENT AND RESTATEMENT OF EXISTING
CREDIT AGREEMENT


 


ON THE ZION TRANSACTIONS AMENDMENT EFFECTIVE DATE, THE EXISTING CREDIT AGREEMENT
SHALL BE AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS SET FORTH IN ANNEX I
HERETO (AS SET FORTH IN SUCH ANNEX I, THE “THIRD AMENDED AND RESTATED CREDIT
AGREEMENT”), PROVIDED THAT THOSE PROVISIONS AND AMENDMENTS SET FORTH IN THE
THIRD AMENDED AND RESTATED CREDIT AGREEMENT WHICH GIVE EFFECT TO THE SYNTHETIC
L/C AMENDMENT SHALL BE AMENDED AND RESTATED ON THE SYNTHETIC L/C AMENDMENT
EFFECTIVE DATE.  BY EXECUTING THIS AMENDMENT AGREEMENT (I) EACH LENDER PARTY
HERETO HEREBY CONSENTS AND AGREES TO THE AMENDMENTS AND MODIFICATIONS TO THE
EXISTING CREDIT AGREEMENT CONTAINED IN THIS AMENDMENT AGREEMENT AND IN THE THIRD
AMENDED AND RESTATED CREDIT AGREEMENT AND (II) TO THE EXTENT EACH SYNTHETIC
LENDER EXECUTES THIS AMENDMENT AGREEMENT, SUCH SYNTHETIC LENDER HEREBY CONSENTS
AND AGREES TO (X) CONVERT ITS SYNTHETIC LETTER OF CREDIT PARTICIPATION
OBLIGATION INTO A TERM L/C FACILITY COMMITMENT (AS SUCH TERM IS DEFINED IN THE
THIRD AMENDED AND RESTATED CREDIT AGREEMENT) AND (Y) ALL OTHER AMENDMENTS AND
MODIFICATIONS TO THE EXISTING CREDIT AGREEMENT RELATING TO OR CONTEMPLATED BY
THE SYNTHETIC L/C AMENDMENT.  FOR THE AVOIDANCE OF DOUBT, THE EXECUTION OF THIS
AMENDMENT AGREEMENT SHALL BE EFFECTIVE AS CONSENT TO THE PROPOSED AMENDMENTS TO
THE DURATEK LOAN AGREEMENT AS CONTEMPLATED BY THAT CERTAIN AMENDMENT AGREEMENT,
OF EVEN DATE HEREWITH, BY AND AMONG DURATEK, INC., THE LENDERS PARTY FROM TIME
TO TIME THERETO, CGMI AND CNAI.


 


SECTION 3.                                AMENDMENT EFFECTIVE DATES


 


(A)           THE ZION TRANSACTIONS AMENDMENT SHALL BECOME EFFECTIVE UPON THE
SATISFACTION OR WAIVER BY THE ADMINISTRATIVE AGENT OF (I) THE CONDITION
PRECEDENT SET FORTH IN SECTION 5 HERETO, (II) EACH

 

2

--------------------------------------------------------------------------------



 


OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 3.1 OF THE THIRD AMENDED AND
RESTATED CREDIT AGREEMENT AND (III) THE ADMINISTRATIVE AGENT’S RECEIPT, ON OR
PRIOR TO THE CONSENT RECEIPT DATE, OF EXECUTED COUNTERPARTS HEREOF (WHICH NEED
NOT BE ORIGINALS) EXECUTED ON BEHALF OF THE MAJORITY LENDERS (THE FIRST DATE AS
OF WHICH ALL EACH SUCH CONDITIONS HAVE BEEN SATISFIED IS HEREIN CALLED THE “ZION
TRANSACTION AMENDMENT EFFECTIVE DATE”).


 


(B)           IN ADDITION TO THE CONDITIONS LISTED IN SECTION 3(A) ABOVE, THE
SYNTHETIC L/C AMENDMENT SHALL BECOME EFFECTIVE UPON THE ADMINISTRATIVE AGENT’S
RECEIPT, PRIOR TO THE CONSENT RECEIPT DATE, OF EXECUTED COUNTERPARTS HEREOF
(WHICH NEED NOT BE ORIGINALS) EXECUTED ON BEHALF OF (X) EACH SYNTHETIC LENDER
AND (Y) THE SYNTHETIC ISSUING BANK (THE FIRST DATE AS OF WHICH ALL EACH SUCH
CONDITIONS HAVE BEEN SATISFIED IS HEREIN CALLED THE “SYNTHETIC L/C AMENDMENT
EFFECTIVE DATE”).


 


SECTION 4.                                FEES


 


NO LATER THAN TEN (10) BUSINESS DAYS AFTER THE ADMINISTRATIVE AGENT HAS RECEIVED
EXECUTED COUNTERPARTS HEREOF (WHICH NEED NOT BE ORIGINALS) EXECUTED ON BEHALF OF
THE MAJORITY LENDERS, ENERGYSOLUTIONS SHALL DELIVER, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH
LENDER WHO, PRIOR TO THE CONSENT RECEIPT DATE, DELIVERS AN EXECUTED COUNTERPART
HEREOF (WHICH NEED NOT BE AN ORIGINAL) AND CONSENTS TO THE ZION TRANSACTIONS
AMENDMENT, AN AMENDMENT FEE (THE “AMENDMENT FEE”) IN DOLLARS IN AN AMOUNT EQUAL
TO 0.50% OF THE AGGREGATE PRINCIPAL AMOUNT OF LOANS, REVOLVING CREDIT
COMMITMENTS AND SYNTHETIC LETTER OF CREDIT COMMITMENTS HELD BY SUCH LENDER UNDER
THE EXISTING CREDIT AGREEMENT.  FOR THE SAKE OF CLARITY, ALL AMENDMENT FEES OWED
PURSUANT TO THIS SECTION 4 SHALL BE DUE AND PAYABLE REGARDLESS OF WHETHER
(I) THE CONDITION TO EFFECTIVENESS DESCRIBED IN SECTION 5 HERETO HAS BEEN
SATISFIED, (II) THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT HAS OR WILL
BECOME EFFECTIVE AND (II) THE ACQUISITION HAS BEEN OR WILL BE CONSUMMATED.


 


SECTION 5.                                CONDITIONS PRECEDENT TO EFFECTIVENESS


 

This Amendment Agreement shall become effective when, pursuant to Section 3
above, each of the conditions to closing specified in the Zion Facility
Commitment Letter shall have been deemed satisfied or waived by the Zion
Arrangers.

 


SECTION 6.                                ACKNOWLEDGMENTS


 


(A)           EACH LOAN PARTY HEREBY (I) EXPRESSLY ACKNOWLEDGES THE TERMS OF THE
THIRD AMENDED AND RESTATED CREDIT AGREEMENT, (II) RATIFIES AND AFFIRMS, AFTER
GIVING EFFECT TO THIS AMENDMENT AGREEMENT, OBLIGATIONS UNDER THE LOAN DOCUMENTS
AS AMENDED, AMENDED AND RESTATED OR MODIFIED IN CONNECTION WITH THE THIRD
AMENDED AND RESTATED CREDIT AGREEMENT AND EXECUTED BY SUCH LOAN PARTY,
(III) ACKNOWLEDGES, RENEWS AND EXTENDS ITS CONTINUED LIABILITY UNDER ALL SUCH
LOAN DOCUMENTS AND (IV) AGREES THAT EACH OF THE SECOND AMENDED AND RESTATED
SECURITY DOCUMENTS SECURES ALL OBLIGATIONS OF THE LOAN PARTIES UNDER THE LOAN
DOCUMENTS.


 


(B)           EACH LOAN PARTY HEREBY REAFFIRMS, AS OF THE THIRD AMENDMENT
EFFECTIVE DATE, (I) THE COVENANTS AND AGREEMENTS CONTAINED IN EACH LOAN DOCUMENT
TO WHICH IT IS A PARTY, INCLUDING, IN EACH CASE, SUCH COVENANTS AND AGREEMENTS
AS IN EFFECT IMMEDIATELY AFTER GIVING EFFECT TO THIS AMENDMENT AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED THEREBY, AND (II) ITS GUARANTY, IF ANY, OF PAYMENT OF
THE OBLIGATIONS PURSUANT TO THE GUARANTIES AND ITS GRANT OF LIENS ON THE SECOND
AMENDED AND RESTATED COLLATERAL TO SECURE THE OBLIGATIONS PURSUANT TO THE
COLLATERAL DOCUMENTS.

 

3

--------------------------------------------------------------------------------



 


SECTION 7.                                REFERENCE TO THE EFFECT ON THE LOAN
DOCUMENTS


 


(A)           AS OF THE THIRD AMENDMENT AND RESTATEMENT EFFECTIVE DATE, EACH
REFERENCE IN THE LOAN DOCUMENTS TO THE “CREDIT AGREEMENT” OR WORDS OF LIKE
IMPORT (INCLUDING, WITHOUT LIMITATION, BY MEANS OF WORDS LIKE “THEREUNDER,”
“THEREOF” AND WORDS OF LIKE IMPORT) SHALL MEAN AND BE A REFERENCE TO THE THIRD
AMENDED AND RESTATED CREDIT AGREEMENT AS AMENDED HEREBY, AND THIS AMENDMENT
AGREEMENT AND THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT SHALL BE READ
TOGETHER AND CONSTRUED AS A SINGLE INSTRUMENT.  AS OF THE THIRD AMENDMENT AND
RESTATEMENT EFFECTIVE DATE, EACH REFERENCE IN THE LOAN DOCUMENTS TO THE
“OBLIGATIONS” SHALL MEAN AND BE A REFERENCE TO THE “OBLIGATIONS” (AS DEFINED IN
THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT).  AS OF THE AMENDMENT AGREEMENT
EFFECTIVE DATE, EACH REFERENCE TO THE “LOAN DOCUMENTS” OR “COLLATERAL
DOCUMENTS,” AS APPLICABLE, SHALL MEAN AND BE A REFERENCE, AS APPLICABLE TO THE
“LOAN DOCUMENTS” (AS DEFINED IN THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT)
OR “COLLATERAL DOCUMENTS” (AS DEFINED IN THE THIRD AMENDED AND RESTATED CREDIT
AGREEMENT).


 


(B)           EXCEPT AS EXPRESSLY AMENDED HEREBY, ALL OF THE TERMS AND
PROVISIONS OF THE EXISTING CREDIT AGREEMENT AND ALL OTHER LOAN DOCUMENTS ARE AND
SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED
UNTIL, WITH RESPECT TO THE EXISTING CREDIT AGREEMENT, SUCH IS SUPERSEDED BY THE
THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND EACH OTHER LOAN DOCUMENT THAT IS
BEING AMENDED AND RESTATED OR OTHERWISE MODIFIED IN CONNECTION THEREWITH.


 


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT
AGREEMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF
ANY RIGHT, POWER OR REMEDY OF THE LENDERS, ENERGYSOLUTIONS OR THE ADMINISTRATIVE
AGENT UNDER ANY OF THE LOAN DOCUMENTS, NOR CONSTITUTE A WAIVER OR AMENDMENT OF
ANY OTHER PROVISION OF ANY OF THE LOAN DOCUMENTS.


 


(D)           THIS AMENDMENT IS A LOAN DOCUMENT.


 


SECTION 8.                                EXECUTION IN COUNTERPARTS


 

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are attached to the same document.  Delivery of an executed signature
page of this Amendment by facsimile, .pdf, electronic mail or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Amendment signed by all parties
shall be lodged with EnergySolutions and the Administrative Agent.

 


SECTION 9.                                GOVERNING LAW


 

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 


SECTION 10.                          HEADINGS


 


THE VARIOUS HEADINGS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND
SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT OR ANY
PROVISIONS HEREOF.

 

4

--------------------------------------------------------------------------------



 


SECTION 11.                          NOTICES


 

All communications and notices hereunder shall be given as provided in the Third
Amended and Restated Credit Agreement.

 


SECTION 12.                          SEVERABILITY


 

The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

 


SECTION 13.                          SUCCESSORS


 

The terms of this Amendment Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed by their respective officers hereunder duly authorized as of the
date first above written.

 

 

ENERGYSOLUTIONS, LLC,

 

a Utah limited liability company

 

 

 

 

 

By:

/s/ Marshall E. Erb

 

 

Name: Marshall E. Erb

 

 

Title: Senior Vice President and Treasurer

 

 

 

[signatures continue on the following pages]

 

[ENERGYSOLUTIONS AMENDMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ENERGY SOLUTIONS, INC.

 

 

 

 

 

By:

/s/ Marshall E. Erb

 

 

Name: Marshall E. Erb

 

 

Title: Senior Vice President and Treasurer

 

 

 

[signatures continue on the following pages]

 

[ENERGYSOLUTIONS AMENDMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

By:

/s/ Jeffrey Cohen

 

 

Name: Jeffrey Cohen

 

 

Title: Managing Director

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH

 

 

 

 

 

By:

/s/ John D. Toronto

 

 

Name: John D. Toronto

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Shaheen Malik

 

 

Name: Shaheen Malik

 

 

Title: Associate

 

 

 

 

 

J.P. MORGAN SECURITIES INC.

 

 

 

 

 

By:

/s/ Jack D. Smith

 

 

Name: Jack D. Smith

 

 

Title: Executive Director

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Anthony W. White

 

 

Name: Anthony W. White

 

 

Title: President

 

[ENERGYSOLUTIONS AMENDMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

By:

/s/ Julie Persily

 

 

Name: Julie Persily

 

 

Title: Managing Director

 

 

 

 

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

By:

/s/ Julie Persily

 

 

Name: Julie Persily

 

 

Title: Managing Director

 

[ENERGYSOLUTIONS AMENDMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

 

, as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[This Amendment was executed by authorized signatories of 284 Lender
Institutions.]

 

--------------------------------------------------------------------------------


 

Annex I

 

Third Amended and Restated Credit Agreement

 

[see attached].

 

[ENERGYSOLUTIONS AMENDMENT AGREEMENT]

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July [  ], 2008

 

among

 

ENERGYSOLUTIONS, LLC

as Borrower

 

ENERGYSOLUTIONS, INC.

as Parent

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

INITIAL ISSUING BANKS NAMED HEREIN

as Lenders and Initial Issuing Banks

 

CITIGROUP GLOBAL MARKETS INC.

as Sole Lead Arranger and Bookrunner

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC AND J.P. MORGAN SECURITIES INC.

as Lead Arrangers and Bookrunners for the Zion L/C Facility

 

CITICORP NORTH AMERICA, INC.

as Administrative Agent

 

and

 

CREDIT SUISSE AND JPMORGAN CHASE BANK, N.A.

as Syndication Agents and Documentation Agents

for the Zion L/C Facility

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE 1.

 

Definitions

 

Section 1.1

Defined Terms

2

Section 1.2

Defined Agreements as Modified

35

Section 1.3

Computation of Time Periods; Other Definitional Provisions

36

Section 1.4

Accounting Terms

36

Section 1.5

Pro Forma Calculations

36

 

 

 

ARTICLE 2.

 

Loans and Letters of Credit

 

Section 2.1

The Loans and the Letters of Credit

36

Section 2.2

Manner of Borrowing and Disbursement

38

Section 2.3

Interest

46

Section 2.4

Repayment

47

Section 2.5

Fees

48

Section 2.6

Optional Prepayments and Application of Prepayments

49

Section 2.7

Term L/C Facility Loan Reductions

50

Section 2.8

Mandatory Prepayments

50

Section 2.9

Evidence of Debt

52

Section 2.10

Manner of Payment

52

Section 2.11

Reimbursement

54

Section 2.12

Pro Rata Treatment

55

Section 2.13

Capital Adequacy

55

Section 2.14

Taxes

56

Section 2.15

Increase in Commitments

58

Section 2.16

Amendment or Waiver of Term L/C Facility

60

Section 2.17

[Reserved]

60

Section 2.18

Termination and Reduction of Commitments

60

 

 

 

ARTICLE 2A.

 

Section 2A.1

Manner of Borrowing and Disbursement

61

Section 2A.2

Repayment

62

Section 2A.3

Fees

63

Section 2A.4

Pro Rata Treatment

63

Section 2A.5

Amendment or Waiver of Zion L/C Facility

64

 

 

 

ARTICLE 3.

 

 

 

Conditions Precedent

 

 

 

Section 3.1

Conditions Precedent to Initial Loans

65

Section 3.2

Conditions Precedent to Each Loan

68

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE 4.

 

Representations and Warranties

 

Section 4.1

Representations and Warranties

68

Section 4.2

Survival of Representations and Warranties, Etc.

77

 

 

 

ARTICLE 5.

 

General Covenants

 

Section 5.1

Preservation of Existence and Similar Matters

77

Section 5.2

Business; Compliance with Applicable Law

77

Section 5.3

Maintenance of Properties

78

Section 5.4

Accounting Methods and Financial Records

78

Section 5.5

Insurance

78

Section 5.6

Payment of Taxes and Claims

79

Section 5.7

Visits and Inspections

79

Section 5.8

Payment of Indebtedness; Loans

80

Section 5.9

Use of Proceeds

80

Section 5.10

Real Estate

80

Section 5.11

Indemnity

80

Section 5.12

Interest Rate Hedging

81

Section 5.13

Covenants Regarding Formation of Subsidiaries and the Making of Acquisitions

82

Section 5.14

Maintenance of Rating

83

Section 5.15

Environmental Compliance

83

Section 5.16

Required Consents and Transfer of Licenses in Event of Default

84

Section 5.17

Subordination of Intercompany Loans

85

Section 5.18

Post Closing Matters

85

Section 5.19

[Reserved]

85

Section 5.20

[Reserved]

85

 

 

 

ARTICLE 6.

 

Information Covenants

 

Section 6.1

Quarterly and Interim Financial Statements and Information

86

Section 6.2

Annual Financial Statements and Information

86

Section 6.3

Performance Certificates

86

Section 6.4

Copies of Other Reports

87

Section 6.5

Notice of Litigation and Other Matters

87

 

 

 

ARTICLE 7.

 

Negative Covenants

 

Section 7.1

Indebtedness of Parent, EnergySolutions and Its Subsidiaries

88

Section 7.2

Limitation on Liens

91

Section 7.3

Amendment and Waiver

91

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 7.4

Liquidation, Merger, Disposition of Assets

91

Section 7.5

Limitation on Guaranties

92

Section 7.6

Investments and Acquisitions

93

Section 7.7

Financial Covenants

95

Section 7.8

Affiliate Transactions and Restricted Payments

96

Section 7.9

Real Estate

97

Section 7.10

ERISA Liabilities

97

Section 7.11

Limitation on Preferred Stock

97

Section 7.12

Negative Pledge

97

Section 7.13

Payment Restrictions Affecting Subsidiaries

98

Section 7.14

Speculative Transactions

98

Section 7.15

Name, Jurisdiction of Organization and Business

99

Section 7.16

[Reserved]

99

Section 7.17

Permitted Activities of Holdings and Parent

99

 

 

 

ARTICLE 8.

 

Default

 

Section 8.1

Events of Default

99

Section 8.2

Remedies

102

Section 8.3

Payments Subsequent to Declaration of Event of Default

103

Section 8.4

Actions in Respect of the Letters of Credit upon Default

103

Section 8.5

Certain Cure Rights

103

 

 

 

ARTICLE 9.

 

The Agents

 

Section 9.1

Appointment and Authorization

104

Section 9.2

Interest Holders

104

Section 9.3

Consultation with Counsel

105

Section 9.4

Documents

105

Section 9.5

CNAI and Affiliates

105

Section 9.6

Responsibility of the Administrative Agent and the Collateral Agent

105

Section 9.7

Collateral and Guaranty Matters

106

Section 9.8

Action by the Administrative Agent and the Collateral Agent

106

Section 9.9

Notice of Default or Event of Default

107

Section 9.10

Responsibility Disclaimed

107

Section 9.11

Indemnification

108

Section 9.12

Credit Decision

109

Section 9.13

Successor Agents

110

Section 9.14

Delegation of Duties

111

Section 9.15

Additional Agents

111

Section 9.16

Administrative Agent May File Proofs of Claim

111

Section 9.17

Security Documents

112

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE 10.

 

Change in Circumstances Affecting Fixed Rate Loans

 

Section 10.1

Eurodollar Basis Determination Inadequate or Unfair

112

Section 10.2

Illegality

112

Section 10.3

Increased Costs

113

Section 10.4

Effect on Other Loans

115

 

 

 

ARTICLE 11.

 

Miscellaneous

 

Section 11.1

Notices

115

Section 11.2

Costs and Expenses

117

Section 11.3

Waivers

117

Section 11.4

Set-Off

118

Section 11.5

Binding Effect and Assignment

118

Section 11.6

Accounting Principles

121

Section 11.7

Counterparts

121

Section 11.8

Governing Law and Jurisdiction

122

Section 11.9

Severability

122

Section 11.10

Interest

122

Section 11.11

Table of Contents and Headings

123

Section 11.12

Amendment and Waiver

123

Section 11.13

Entire Agreement

124

Section 11.14

Other Relationships

125

Section 11.15

Directly or Indirectly

125

Section 11.16

Reliance on and Survival of Various Provisions

125

Section 11.17

Senior Debt

125

Section 11.18

Obligations Several

125

Section 11.19

Confidentiality

125

Section 11.20

No Liability of the Issuing Banks

126

Section 11.21

Patriot Act Notice

126

Section 11.22

Performance

127

Section 11.23

The Platform

127

Section 11.24

Conversion of Currencies

128

 

 

 

ARTICLE 12.

 

Waiver of Jury Trial

 

Section 12.1

Waiver of Jury Trial

129

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

-

 

Form of EnergySolutions/Parent/Subsidiary Pledge Agreements

Exhibit B

 

-

 

Form of Assumption Agreement

Exhibit C

 

-

 

Form of Performance Certificate

Exhibit D

 

-

 

Form of Request for Loan

Exhibit E-1

 

-

 

Form of Revolving Note

Exhibit E-2

 

-

 

Form of Zion L/C Loan Note

Exhibit F

 

-

 

[Reserved]

Exhibit G-1

 

-

 

Form of Request for Term Loan Eurodollar Basis

Exhibit G-2

 

-

 

Form of Request for Eurodollar Zion L/C Loan

Exhibit H

 

-

 

Form of Guaranty

Exhibit I

 

-

 

Form of EnergySolutions Security Agreement

Exhibit J

 

-

 

Form of Subsidiary Security Agreement

Exhibit K

 

-

 

Form of Term Note

Exhibit L

 

-

 

Form of EnergySolutions Loan Certificate

Exhibit M

 

-

 

Form of Subsidiary Loan Certificate (Corporation)

Exhibit N

 

-

 

Form of Subsidiary Loan Certificate (Partnership)

Exhibit O

 

-

 

Form of Subsidiary Loan Certificate (Limited Liability Company)

Exhibit P

 

-

 

Form of Assignment and Acceptance

Exhibit Q

 

-

 

Form of Subordination Agreement

Exhibit R

 

-

 

Form of Perfection Certificate

Exhibit S

 

-

 

Loan Party Acknowledgment

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

 

 

Schedule 1

 

-

 

Subsidiaries and Investments of Parent

Schedule 2

 

-

 

Licenses

Schedule 3

 

-

 

Liens of Record as of the Third Amended and Restated Credit Agreement Effective
Date

Schedule 4-A

 

-

 

Revolving Commitments of the Revolving Lenders and Such Lenders’ Addresses for
Notice

Schedule 4-B

 

-

 

Term Loan Commitments of the Term Lenders and Such Lenders’ Addresses for Notice

Schedule 4-C

 

-

 

Term L/C Facility Loan Percentages of the Term L/C Facility Lenders and such
Lenders’ Addresses for Notice

Schedule 4-D

 

-

 

Zion Commitments

Schedule 5

 

-

 

[Reserved]

Schedule 6

 

-

 

Consents, Applicable Law, Conflicts and Liens

Schedule 7

 

-

 

Issues Pertaining to Necessary Authorizations and Licenses

Schedule 8

 

-

 

Litigation

Schedule 9

 

-

 

Liabilities

Schedule 10

 

-

 

Agreements with Affiliates, Management Agreements

Schedule 11

 

-

 

Real Estate

Schedule 12

 

-

 

[Reserved]

Schedule 13

 

-

 

Employee Relations, Collective Bargaining Agreements, Labor Unions

Schedule 14

 

-

 

Existing Indebtedness

Schedule 15

 

-

 

[Reserved]

Schedule 16

 

-

 

Taxes

Schedule 17

 

-

 

Existing Investments

Schedule 18

 

-

 

Restructuring Costs

 

vi

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July [  ], 2008,
is made by and among ENERGYSOLUTIONS, LLC, a Utah limited liability company
(“EnergySolutions”), ENERGYSOLUTIONS, INC. (“Parent”), the Lenders party hereto
from time to time, CITIGROUP GLOBAL MARKETS INC. (“CGMI”), as sole lead arranger
and bookrunner (the “Arranger”), Citicorp North America, Inc. (“CNAI”), as
Administrative Agent (the “Administrative Agent”), as collateral agent (the
“Collateral Agent”), as successor agent (the “Successor Agent”), as the initial
revolving issuing bank (the “Initial Revolving Issuing Bank”) and as the initial
Term L/C Facility issuing bank (the “Initial Term L/C Facility Issuing Bank”),
and Credit Suisse (“Credit Suisse”) and JPMorgan Chase Bank, N.A. (“JPMCB”) as
Arrangers for the Zion L/C Facility (“Zion Arrangers”).

 

WITNESSETH:

 

WHEREAS, EnergySolutions, ENV Holdings LLC (“Holdco”), certain lenders party
thereto (the “Original Lenders”) and Calyon New York Branch (“Calyon”), as
administrative agent, syndication agent, documentation agent and sole lead
arranger, entered into that certain credit agreement, dated as of January 31,
2005 and first amended and restated as of April 13, 2005 and as further amended
on February 1, 2006 (the “Original Credit Agreement”);

 

WHEREAS, the parties to the Original Credit Agreement amended and restated the
Original Credit Agreement (the “Second Amended and Restated Credit Agreement”)
as of April 13, 2005;

 

WHEREAS, Duratek, Inc., a Delaware corporation (“Duratek”), certain lenders
thereto (the “Duratek Lenders”), CGMI as sole lead arranger and bookrunner, CNAI
as administrative agent, collateral agent and syndication agent entered into
that certain credit agreement dated as of June 7, 2006, as amended as of
June 19, 2006, as further amended as of February 9, 2007, as further amended as
of June 26, 2007 and as further amended as of November 1, 2007 (the “Duratek
Loan Agreement”);

 

WHEREAS, the parties hereto desire to amend and restate the Second Amended and
Restated Credit Agreement in its entirety, on the terms and subject to the
conditions set forth herein, to: (a) allow EnergySolutions to purchase from
Exelon Generation Company, LLC (“Exelon”), a Pennsylvania limited liability
company, certain assets relating to the Zion Energy Center, Units 1 and 2 and
the related transactions, as described in the Zion Agreements (as defined
herein) (the “Zion Acquisition”), located in Zion, Illinois, (b) provide for a
new, one year, unfunded letter of credit facility (the “Zion L/C Facility”) in
aggregate principal amount of $200,000,000 for related purposes and (c) to
return the existing synthetic letter of credit facility deposits and to make
Term L/C Facility (the “Term L/C Facility”) loans in aggregate principal amount
of $100,000,000 (collectively, the “Amendment Transactions”);

 

WHEREAS, the Obligations (as defined in the Second Amended and Restated Credit
Agreement, hereinafter the “Second Amended and Restated Credit Obligations”) of
EnergySolutions and the other Loan Parties under the Second Amended and Restated
Credit Agreement and the Security Documents (as defined in the Second Amended
and Restated Credit Agreement, such Security Documents hereinafter the “Second
Amended and Restated Security Documents”) are secured by certain collateral
(hereinafter the “Second Amended and Restated Collateral”) and are guaranteed or
supported or otherwise benefited by the Second Amended and Restated Security
Documents;

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties hereto intend that (a) the Second Amended and Restated
Obligations which remain unpaid and outstanding as of the Third Amended and
Restated Credit Agreement Effective Date shall continue to exist under this
Agreement on the terms set forth herein and (b) the Second Amended and Restated
Collateral and the Second Amended and Restated Security Documents, as amended
and restated on the date hereof, shall continue to secure, guarantee, support
and otherwise benefit the Second Amended and Restated Obligations, the other
Secured Obligations of EnergySolutions and the other Loan Parties under this
Agreement and the other Loan Documents and the Secured Obligations under and as
defined in the Duratek Loan Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Second Amended and Restated Credit Agreement
is hereby amended and restated to read in its entirety as follows:

 


ARTICLE 1.


 


DEFINITIONS


 


SECTION 1.1                                      DEFINED TERMS.


 

For the purposes hereof, the following terms shall have the following meanings:

 

“Acquisition” shall mean (whether by purchase, exchange, issuance of capital
stock, limited partnership interests, general partnership interests or other
equity or debt securities, merger, reorganization or any other method) (a) any
acquisition by Parent or any of its Subsidiaries of all or substantially all of
any other Person, which Person shall then become consolidated with
EnergySolutions or any such Subsidiary in accordance with GAAP, or (b) any
acquisition by Parent or any of its Subsidiaries of all or substantially all of
the assets of any other Person; provided that Acquisition shall not mean or
include any acquisition of any interest in real property, either individually or
together with the acquisition of other property or assets.

 

“Acquisition Entity” shall mean in respect of any Acquisition of any entity,
collectively, and on a consolidated basis, such entity and all of the other
entities, if any, that are Affiliates or Subsidiaries of such entity and that
are acquired with such entity in one transaction or a series of two or more
related transactions.

 

“Additional Permitted Debt” shall mean Indebtedness of EnergySolutions and
Duratek that (i) is unsecured, (ii) is not guaranteed by Parent, EnergySolutions
or any of their Subsidiaries, (iii) matures no earlier than 180 days after the
Term Loan Maturity Date, (iv) requires no payment of principal (whether by way
of scheduled amortization, mandatory redemption, mandatory prepayment, sinking
fund or otherwise) to be made and (v) does not require Parent, EnergySolutions,
Duratek or any of their respective Subsidiaries to maintain any specified
financial condition.

 

“Adjusted Net Income” shall mean, for any fiscal period, as reflected in the
consolidated financial statements or the notes thereto for Parent and its
Subsidiaries, the sum of (i) Net Income, (ii) amortization of intangible assets,
(iii) non-cash charges for equity-based compensation arrangements and
(iv) non-recurring items subject to the consent of the Administrative Agent. 
For the avoidance of doubt, the calculation of clause (ii) above shall not
include charges for impairments of goodwill or intangible assets.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Administrative Agent’s Account” shall mean the account of the Administrative
Agent maintained by the Administrative Agent at its office at 390 Greenwich
Street, New York, NY 10013, Account No. 36852248  Attention:  Christina Quezon,
or such other account as the Administrative Agent shall specify from time to
time in writing to the Lender Parties.

 

“Affiliate” shall mean, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such first
Person.  For purposes of this definition, “control” when used with respect to
any Person includes, without limitation, the direct or indirect beneficial
ownership of more than ten percent (10%) of the voting securities or voting
equity of such Person, or the power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.  Unless
otherwise specified, “Affiliate” shall mean an Affiliate of Parent, and shall
include its Subsidiaries.

 

“Agent Parties” shall have the meaning set forth in Section 11.23.

 

“Agents” shall mean, collectively, the Administrative Agent, the Collateral
Agent, the Successor Agent and the Syndication Agent.

 

“Agreement” shall mean this Third Amended and Restated Credit Agreement, dated
as of July [  ], 2008, as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Agreement Currency” shall have the meaning set forth in Section 11.24.

 

“Agreement Date” shall mean January 31, 2005.

 

“Amendment Transactions” shall have the meaning set forth in the recitals to
this Agreement.

 

“Applicable Creditor”  shall have the meaning set forth in Section 11.24.

 

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including, without limiting the
foregoing, the Licenses and all Environmental Laws, and all orders, decisions,
judgments and decrees of all courts and arbitrators in proceedings or actions to
which the Person in question is a party or by which it is bound.

 

“Applicable Margin” shall mean the interest rate margin applicable to Loans in
accordance with Section 2.3(f) and the Term L/C Facility Unreimbursed Amount as
determined in accordance with Section 2.2(f)(iii).

 

“Approved Fund” shall mean, with respect to any Lender Party, any fund that
invests in commercial loans and is managed or advised by such Lender Party or an
Affiliate of such Lender Party, or by the same investment advisor as such Lender
Party or by an Affiliate of such investment advisor.

 

“Arranger” shall have the meaning set forth in the preamble to this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” shall mean an Assignment and Acceptance Agreement
substantially in the form attached hereto as Exhibit P.

 

“Assumption Agreement” shall mean an Assumption Agreement substantially in the
form attached hereto as Exhibit B.

 

“Authorized Signatory” shall mean such officers of each Loan Party as may be
duly authorized and designated in writing by such Loan Party to execute
documents, agreements and instruments on behalf of such Loan Party.

 

“Available Adjusted Net Income” shall mean, for Parent and its Subsidiaries on a
consolidated basis, (i) for fiscal year 2009, (x) the aggregate amount of
Adjusted Net Income for the prior four fiscal quarters minus (y) the aggregate
dividends paid by EnergySolutions pursuant to Section 7.8(a) during such four
fiscal quarters and (ii) for fiscal year 2010 and thereafter, (x) the aggregate
amount of Adjusted Net Income from January 1, 2009 to the applicable calculation
date minus (y) the aggregate dividends paid by EnergySolutions pursuant to
Section 7.8(a) from January 1, 2009 to the applicable calculation date.

 

“Available Amount” of any Letter of Credit shall mean, at any time, (i) if the
Letter of Credit is denominated in Dollars, the maximum amount available to be
drawn under such Letter of Credit at such time (assuming compliance at such time
with all conditions to drawing) and (ii) if the Letter of Credit is denominated
in an Available Foreign Currency, the Dollar Equivalent of the maximum amount
available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing)

 

“Available Foreign Currencies” shall mean Canadian Dollars and Euro or such
other currency as agreed to by the Administrative Agent and EnergySolutions.

 

“Base Rate” shall mean a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:

 

(a)           the rate of interest announced by CNAI, from time to time, as its
prime rate in effect at its principal office in the city of New York; and

 

(b)           a rate of interest that is ½ of 1% above the Federal Funds Rate.

 

The Base Rate is an index rate and is not necessarily intended to be the lowest
or best rate of interest charged to customers in connection with extensions of
credit or to other banks.

 

“Base Rate Basis” shall mean a simple interest rate equal to the sum of (a) the
Base Rate and (b) the Applicable Margin.  The Base Rate Basis shall be adjusted
automatically as of the opening of business on the effective date of each change
in the Base Rate to account for such change and shall also be changed to reflect
adjustments in the Applicable Margin.

 

“Base Rate Option Loan(s)” shall mean any or all of a Base Rate Term Loan, a
Base Rate Revolving Loan and a Base Rate Zion L/C Loan, as the context may
require.

 

4

--------------------------------------------------------------------------------


 

“Base Rate Revolving Loan” shall mean the portion of the Revolving Loans as to
which EnergySolutions has elected the Base Rate Basis for the interest rate
thereon, in accordance with the provisions of Section 2.2 hereof, and which,
except in the case of a Base Rate Revolving Loan the proceeds of which shall be
used solely to repay or prepay in full outstanding Letter of Credit Loans, shall
be in a principal amount of at least $500,000 and in an integral multiple of
$100,000.

 

“Base Rate Term Loan” shall mean the portion of the Term Loans as to which
EnergySolutions has elected the Base Rate Basis for the interest rate thereon,
in accordance with the provisions of Section 2.2 hereof, and which shall be in a
principal amount of at least $5,000,000 and in an integral multiple of
$1,000,000.

 

“Base Rate Zion L/C Loan” shall mean any portion of the Zion L/C Loans as to
which EnergySolutions has elected the Base Rate Basis for the interest rate
thereon, in accordance with the provisions of Section 2A.1(a) hereof, and which
shall be in a principal amount of at least $500,000 and in an integral multiple
of $100,000.

 

“Benchmark LIBO Rate” shall have the meaning set forth in
Section 2.2(f)(vii)(E).

 

“Business Day” shall mean a day of the year on which banks are not required or
authorized by law to close in New York, New York and, if the applicable Business
Day relates to any Eurodollar Option Loans, on which dealings are carried on in
the London interbank market.

 

“Calyon” shall have the meaning set forth in the recitals to this Agreement.

 

“Canadian Dollars” shall mean lawful money of Canada.

 

“Capital Expenditures” shall mean, in respect of any Person, without
duplication, expenditures for (i) the purchase of tangible assets of long-term
use which are capitalized in accordance with GAAP and (ii) Real Property
Acquisitions, to the extent not otherwise included in clause (i); provided that
Capital Expenditures shall not include any expenditures that (a) constitute
Permitted Acquisitions, (b) are made with casualty insurance proceeds to the
extent such proceeds are permitted to be reinvested pursuant to the terms of
this Agreement, (c) are deemed to occur by virtue of the trade-in or other
exchange of existing assets permitted under this Agreement, (d) are made with
the cash proceeds of an asset disposition permitted under this Agreement to
purchase an asset of like kind or function or (e) are expenditures by any
Special Purpose Subsidiary.

 

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which is required to be capitalized on the
balance sheet of such lessee in accordance with GAAP.

 

“Cash Collateral Account” means a blocked deposit account at CNAI (or another
commercial bank which has executed a control agreement in accordance with the
provisions of the Collateral Documents) in the name of the Collateral Agent and
under the sole dominion and control of the Collateral Agent, and otherwise
established in a manner satisfactory to the Collateral Agent.

 

“Cash Equivalents” shall mean the Investments described in Section 7.6(a).

 

5

--------------------------------------------------------------------------------


 

“Cash Interest Expense” shall mean, for any period, for Parent and its
respective Subsidiaries, on a consolidated basis, cash interest paid in respect
of Indebtedness for Money Borrowed (including, without duplication, any net
obligations owing under Hedge Agreements), as determined in accordance with
GAAP, and shall also include the interest component of payments for such period
in respect of Capitalized Lease Obligations.

 

“CGMI” shall have the meaning set forth in the recitals to this Agreement.

 

“Change of Control” shall mean:

 

(a)           (i) that any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), excluding the Equity Sponsors, is or becomes the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than the greater of (x) thirty-five percent (35%) of the
shares outstanding or (y) the percentage of the then outstanding voting stock
owned beneficially by the Equity Sponsors directly or indirectly of, in each
case, Parent, or (ii) any Person other than Parent or any Subsidiary that is a
Loan Party has an economic or voting interest in EnergySolutions or Duratek; or

 

(b)           occupation of a majority of the seats (other than vacant seats) on
the board of directors of Parent by Persons who were not Continuing Directors.

 

“CNAI” shall have the meaning set forth in the preamble to this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean any property of any kind provided as collateral for the
Secured Obligations under any of the Security Documents.

 

“Collateral Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Collateralized Letter of Credit” shall mean any Revolving Letter of Credit as
to which an amount of cash not less than the Available Amount thereof has been
deposited in an L/C Collateral Account in respect thereof.

 

“Commitment” shall mean the Term Commitment, the Revolving Commitment, the Zion
Commitment, the Revolving Letter of Credit Commitment, the Zion L/C Commitment,
the Reclamation L/C Facility Commitment and the Term L/C Facility Letter of
Credit Commitment.

 

“Commitment Letter” shall mean that Commitment Letter dated as of July 2, 2008
by and between EnergySolutions and Credit Suisse, Credit Suisse Securities (USA)
LLC, JPMCB and J.P. Morgan Securities Inc., including the annexes thereto.

 

“Communications” shall have the meaning set forth in Section 11.23.

 

“Conduit Lender” shall have the meaning set forth in Section 11.5(h).

 

6

--------------------------------------------------------------------------------


 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated July [  ], 2008 used by Credit Suisse Securities (USA) LLC and
J.P. Morgan Securities Inc., based upon information supplied by Parent and
EnergySolutions, in connection with the syndication of the Zion L/C Facility.

 

“Consolidated Subsidiary” shall mean any Subsidiary the income or loss of which
is included in the computation of consolidated Net Income of Parent and its
Subsidiaries.

 

“Continuing Directors” shall mean the directors of Parent and each other
director, if, in each case, such other directors’ nomination for election to the
board of directors is recommended by a majority of the then Continuing Directors
or such other director receives the vote of the Equity Sponsors in his or her
election by the stockholders of Parent.

 

“Covered Taxes” shall have the meaning set forth in Section 2.14.

 

“Cure Amount” shall have the meaning set forth in Section 8.5(a).

 

“Cure Right” shall have the meaning set forth in Section 8.5(a).

 

“Debt Service” shall mean, for any period, the amount of Cash Interest Expense,
together with scheduled principal repayments (excluding any repayments made or
required to be made in accordance with Section 2.8 hereof) in respect of
Indebtedness for Money Borrowed, of Parent and its Subsidiaries on a
consolidated basis.  For purposes of this definition, “principal” shall include
the principal component of payments for such period in respect of Capitalized
Lease Obligations.

 

“Deed of Trust” shall mean that certain Utah Deed of Trust and Fixture Filing,
dated as of the Agreement Date, executed by EnergySolutions in favor of the
Administrative Agent, as amended through the date hereof.

 

“Deed of Trust Amendment” shall mean the Fifth Amendment to Utah Deed of Trust
and Fixture Filing, dated no later than 30 days after the Third Amended and
Restated Credit Agreement Effective Date (or such later date as the Collateral
Agent may agree to in its sole discretion), from EnergySolutions, as trustor, to
the Collateral Agent, as beneficiary, in respect of the Deed of Trust, in form
and substance reasonably satisfactory to the Collateral Agent and as the same
may be further amended from time to time.

 

“Default” shall mean any of the events specified in Section 8.1, regardless of
whether there shall have occurred any passage of time or giving of notice, or
both, that would be necessary in order to constitute such event.

 

“Default Rate” shall mean a simple per annum interest rate equal to the sum of
the otherwise applicable Interest Rate Basis plus two percent (2%).  With
respect to amounts (other than principal) bearing interest at the Default Rate,
for purposes of the foregoing sentence, the words “otherwise applicable Interest
Rate Basis” shall be deemed to mean the Base Rate Basis.

 

“Defaulting Lender” shall have the meaning set forth in Section 2.2(e)(iv).

 

7

--------------------------------------------------------------------------------


 

“Depositary Bank” shall have the meaning set forth in Section 2.2(f)(vii).

 

“Derivatives Contract” shall mean any forward contract (other than a contract to
purchase inputs or provide services entered into in the ordinary course of the
Permitted Business), futures contract, option (other than an option to purchase
inputs or provide services entered into in the ordinary course of the Permitted
Business), swap, notional principal contract, synthetic position or other
financial contract similar to any of the foregoing.

 

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any Available Foreign Currency, the equivalent in Dollars
of such amount, determined by the Administrative Agent using the applicable
Exchange Rate.

 

“Dollars” or “$” shall mean the basic unit of the lawful currency of the United
States of America.

 

“Duratek” shall have the meaning set forth in the recitals to this Agreement.

 

“Duratek Acquisition” shall mean EnergySolutions’ Acquisition of Duratek, Inc.,
a Delaware corporation as of June 7, 2006 pursuant to the Duratek Acquisition
Agreement.

 

“Duratek Acquisition Agreement” shall mean that certain acquisition agreement
among EnergySolutions, Dragon Merger Corporation and the other parties thereto,
dated as of February 6, 2006.

 

“Duratek Amendment” shall mean the certain amendment to the Duratek Loan
Agreement dated as of June 26, 2007.

 

“Duratek Guaranty” shall mean that certain Duratek Guaranty, dated as of June 7,
2006, in favor of the Collateral Agent, for itself and for the ratable benefit
of the Secured Parties, given by Duratek.

 

“Duratek Loan Agreement” shall have the meaning set forth in the preamble to
this Agreement.

 

“Duratek Loan Documents” shall mean the Duratek Loan Agreement, the Security
Agreements, the Pledge Agreements, the guarantees, notes, security documents and
all other material documents and agreement executed or delivered in connection
with the Duratek Loans, as each such document may be amended, restated, amended
and restated, supplemented, or otherwise modified from time to time.

 

“Duratek Loans” shall mean loans issued pursuant to the Duratek Loan Agreement.

 

“Duratek Payoff” shall mean any time when the Duratek Loans have been repaid in
full and no Indebtedness remains outstanding pursuant to Section 7.1(o) hereof.

 

“EnergySolutions” shall have the meaning set forth in the preamble to this
Agreement.

 

“EnergySolutions Pledge Agreement” shall mean that certain Pledge Agreement,
dated as of the Agreement Date, amended and restated as of June 7, 2006, between
EnergySolutions and the Collateral Agent.

 

8

--------------------------------------------------------------------------------


 

“EnergySolutions Security Agreement” shall mean that certain Security Agreement,
dated as of the Agreement Date, amended and restated as of June 7, 2006, between
EnergySolutions and the Collateral Agent.

 

“Environmental Claim” shall mean any administrative, regulatory or judicial
action (whether by a private party, governmental authority or any other Person)
or cause of action, suit, obligation, liability, loss, proceeding, decree,
judgment, penalty, fine, fee, demand, order, directive, claim (including any
claim involving liability in tort, strict, absolute or otherwise), lien,
accusation, allegation, abatement, notice of noncompliance or violation or legal
or consultant fee or cost of investigation or proceeding (hereinafter “Claim”),
resulting from or based on any Environmental Law or Environmental Permit, or
arising from the actual or alleged presence, Release or threatened Release of
any Hazardous Material, including and regardless of the merit of such Claim, any
Claim for enforcement, clean-up, removal, response, mitigation, remedial or
other activities or damages, contribution, indemnification, cost recovery,
compensation or injunctive or declaratory relief pursuant to any Environmental
Law or any alleged injury or threat of injury to property, health, safety,
natural resources or the environment.

 

“Environmental Clean-up Activities” shall have the meaning set forth in
Section 5.15(c) hereof.

 

“Environmental Law” shall mean any applicable federal, state or local law,
statute, treaty, convention, rule, regulation, ordinance, code, decree,
injunction, criterion, guideline, directive, Environmental Permit, writ, order
or judgment (including common law), and any applicable requirement thereunder,
relating to human health or safety, Hazardous Materials, pollution, noise, the
environment or natural resources, as such laws (and all other items indicated
above) have been or may be amended from time to time.  Environmental Law
includes, but is not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), the Hazardous Materials
Transportation Act, the Resource Conservation and Recovery Act, the Atomic
Energy Act, the Energy Reorganization Act, the Uranium Mill Tailings Radiation
Control Act, the Hazardous Waste Transportation Act, the Energy Policy Act, the
Low-level Radioactive Waste Policy Act, the Nuclear Waste Policy Act, the Utah
Radiation Control Act, the Utah Air Conservation Act, the Utah Solid and
Hazardous Waste Act, the Utah Water Quality Act, the Tennessee Radiological
Health Service Act,  the South Carolina Radiation Control Act, the South
Carolina Radioactive Waste Transportation and Disposal Act, the Tennessee Solid
Waste Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic Substances
Control Act, the Federal Insecticide, Fungicide, and Rodenticide Act, the Oil
Pollution Act of 1990 and the Occupational Safety and Health Act; each as from
time to time amended, and the regulations promulgated thereunder, and all
analogous state and local statutes in any state in which Parent or any of its
Subsidiaries is engaged in a Permitted Business, including any environmental
transfer of ownership notification or approval statutes.

 

“Environmental Permit” shall mean any permit, authorization, approval, license,
registration, consent, order, certificate, waiver, exception, variance,
exemption or filing with or issued by any court or governmental or regulatory
agency, authority, entity, department, commission or board relating to or
required by any Environmental Law.

 

“Environmental Testing” shall have the meaning set forth in
Section 5.15(c) hereof.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

9

--------------------------------------------------------------------------------


 

“Equity Sponsors” shall mean, collectively, the Primary Equity Sponsors and the
Local Investors.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

 

“ERISA Affiliate” shall mean any Person, including a Subsidiary or an Affiliate
of EnergySolutions, that is a member of any group of organizations (within the
meaning of Code Section 414(b), 414(c), 414(m) or 414(o)) of which
EnergySolutions is a member.

 

“ERISA Affiliate Plan” shall mean any employee pension benefit plan (other than
a Multiemployer Plan) as defined in Section 3(2) of ERISA, subject to Title IV
of ERISA or Section 302 of ERISA or Section 412 of the Code maintained by an
ERISA Affiliate or to which an ERISA Affiliate contributed, contributes or is
obligated to contribute.

 

“Euro” or means the single currency of the Participating Member States.

 

“Eurocurrency Liabilities” has the meaning set forth in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Basis” shall mean a simple per annum interest rate (rounded upward,
if necessary, to the nearest one-hundredth (1/100th) of one percent) equal to
the sum of (a) the quotient of (i) the Eurodollar Rate divided by (ii) one minus
the Eurodollar Reserve Percentage, stated as a decimal, plus (b) the Applicable
Margin.  The Eurodollar Basis shall apply to Interest Periods of one (1), two
(2), three (3), six (6) and, if available to all applicable Lenders, nine
(9) and twelve (12) months (each, a “Eurodollar Period”), and, once determined,
shall remain unchanged during the applicable Interest Period, except for changes
to reflect adjustments in the Eurodollar Reserve Percentage and the Applicable
Margin pursuant to Section 2.3(f) hereof.

 

“Eurodollar Option Loan(s)” shall mean any or all of a Eurodollar Term Loan, a
Eurodollar Revolving Loan and a Eurodollar Zion L/C Loan, as the context may
require.

 

“Eurodollar Period” shall have the meaning set forth in the definition of
“Eurodollar Basis.”

 

“Eurodollar Rate” shall mean, for any Interest Period, an interest rate per
annum equal to (a) the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as
the London interbank offered rate for deposits in U.S. dollars at 11:00 A.M.
(London time) or as soon thereafter as possible, two Business Days before the
first day of such Interest Period for a period equal to such Interest Period
(provided that, if for any reason such rate is not available, the term
“Eurodollar Rate” shall mean, for any Interest Period for any Eurodollar Option
Loan, the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) appearing on Dow Jones Market Service as the London interbank offered rate
for deposits in Dollars at approximately 11:00 A.M. (London time) or as soon
thereafter as possible, two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates), or (b) if such
rate is for any reason not available, the rate per annum equal to the rate at
which the Administrative Agent or its designee is offered Dollar deposits at or
about 11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market for delivery on

 

10

--------------------------------------------------------------------------------


 

the first day of such Interest Period for the number of days comprised therein
and in the amount requested to be outstanding.

 

“Eurodollar Reserve Percentage” for any Interest Period, shall mean the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Option Loans is determined) having a term equal to such Interest
Period.

 

“Eurodollar Revolving Loan” shall mean any portion of the Revolving Loans as to
which EnergySolutions has elected the Eurodollar Basis for the interest rate
thereon, in accordance with the provisions of Section 2.2 hereof, and which
shall be in a principal amount of at least $1,000,000 and in an integral
multiple of $500,000.

 

“Eurodollar Term Loan” shall mean any portion of the Term Loans as to which
EnergySolutions has elected the Eurodollar Basis for the interest rate thereon,
in accordance with the provisions of Section 2.2 hereof, and which shall be in a
principal amount of at least $5,000,000 and in an integral multiple of
$1,000,000.

 

“Eurodollar Zion L/C Loan” shall mean any portion of the Zion L/C Loans as to
which EnergySolutions has elected the Eurodollar Basis for the interest rate
thereon, in accordance with the provisions of Section 2A.1(a) hereof, and which
shall be in a principal amount of at least $500,000 and in an integral multiple
of $100,000.

 

“Event of Default” shall mean any of the events set forth in Section 8.1,
provided that any requirement for notice or lapse of time or both has been
satisfied.

 

“Excess Cash Flow” shall mean (y) for the first three quarters of each fiscal
year, based upon the unaudited financial statements for such fiscal quarter
required to be provided under Section 6.1 hereof, and (z) for the fourth quarter
of each fiscal year, based on the audited financial statements for such fiscal
year required to be provided under Section 6.2 hereof and calculated, for such
fourth quarter, by subtracting from the annual amount of each element of the
determination of Excess Cash Flow, the aggregate amount of such element utilized
in determining Excess Cash Flow for any of the preceding fiscal periods during
such fiscal year, the remainder, if any, without duplication, of (a) the
Operating Cash Flow (calculated by excluding from Operating Cash Flow (x) the
net income of Duratek and its Subsidiaries on a consolidated basis determined in
accordance with GAAP, (y) any items that would be added to the net income of
Duratek and its Subsidiaries in the calculation of the operating cash flow of
Duratek and its Subsidiaries (calculated in the same manner, and with the same
adjustments, as “Operating Cash Flow” of Parent and its Subsidiaries) and
(z) the costs, expenses and charges identified in clauses (f) and (g) of the
definition of “Operating Cash Flow”) for such fiscal quarter minus (b) the sum
of the following:  (i) Capital Expenditures by Parent and its Subsidiaries
(other than Duratek and its Subsidiaries) during such fiscal quarter (other than
Capital Expenditures that are financed with the proceeds of Indebtedness);
(ii) Tax Distributions made by Parent and cash Taxes paid by Parent and its
Subsidiaries (other than Duratek and its Subsidiaries) during such fiscal
quarter; (iii) Debt Service paid by Parent and its Subsidiaries (other than
Duratek and

 

11

--------------------------------------------------------------------------------


 

its Subsidiaries) for such fiscal quarter; (iv) to the extent not included in
the calculation of Operating Cash Flow, legal fees and expenses of, or the
payment of any judgment against, any Loan Party paid by Parent and Permitted
Advisory Fees for such fiscal quarter and (v) cash paid by Parent or any of the
Subsidiaries (other than Duratek and its Subsidiaries) in respect of a Permitted
Acquisition during such fiscal quarter; provided that “Duratek and its
Subsidiaries” shall not include Parent and its Subsidiaries if Parent is a
Subsidiary of Duratek.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” shall mean, on any day with respect to any Available Foreign
Currency, the rate at which such Available Foreign Currency may be exchanged
into Dollars, as set forth at approximately 11:00 a.m. (London time) on such day
on the Reuters World Currency Page for such Available Foreign Currency; in the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as determined by the Administrative Agent,
or, in the absence of such publicly available service, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such Available Foreign Currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two Business Days later.

 

“Excluded Asset Sales” shall mean (i) sales, leases or other dispositions of
inventory in the ordinary course of business and obsolete or worn-out assets,
(ii) any sale or discount, in each case without recourse and in the ordinary
course of business, of accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and
not as part of any financing transaction, (iii) any transfer of assets by any
Consolidated Subsidiary of EnergySolutions to EnergySolutions (and by any
consolidated subsidiary of Duratek to Duratek) and any transfer of assets by
EnergySolutions or Parent to any of its Consolidated Subsidiaries, or between
any of such Consolidated Subsidiaries, so long as the security interests granted
to the Collateral Agent for the benefit of the Secured Parties pursuant to the
Security Documents in the assets so transferred shall remain in full force and
effect and remain perfected and of the same priority (to at least the same
extent as in effect immediately prior to such transfer), (iv) personal property
with a fair market value in the aggregate of less than $1,000,000 per year,
(v) dispositions of personal property to the extent that (x) such personal
property is exchanged for credit against the purchase price of replacement
personal property performing the same function or (y) the proceeds of any such
disposition are promptly applied to the purchase price of similar replacement
personal property, (vi) sales, transfers, contributions or dispositions of
assets contributed for the purpose of creating a Special Purpose Subsidiary
other than ZionSolutions otherwise permitted herein not to exceed $10,000,000
per such Special Purpose Subsidiary or (vii) sales, transfers, contributions or
dispositions of the assets (A) of a Special Purpose Subsidiary for the purpose
of terminating, liquidating or winding down of such Special Purpose Subsidiary
or (B) pursuant to the Zion Agreements.

 

“Exelon” shall have the meaning set forth in the recitals to this Agreement.

 

“Federal Funds Rate” shall mean, as of any date, the weighted average of the
rates on overnight federal funds transactions with the members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business

 

12

--------------------------------------------------------------------------------


 

Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent or its
Affiliate from three (3) federal funds brokers of recognized standing selected
by the Administrative Agent or its Affiliate.

 

“Fee Letters” shall mean, collectively, (i) that certain agreement dated as of
July 1, 2008 setting forth the applicable fees to be paid by EnergySolutions to
the Administrative Agent and (ii) that certain agreement dated as of July 2,
2008 setting forth the fees to be paid by EnergySolutions to the Zion Arrangers,
in both cases in connection with certain of the Loans and the Commitments
created hereunder.

 

“Financial Condition Covenants” shall have the meaning set forth in
Section 8.5(a).

 

“First Lien Leverage Ratio” shall mean, as of any calculation date and for the
relevant period then ended, on a consolidated basis for Parent and its
Subsidiaries, the ratio of Indebtedness of Parent and its Subsidiaries that is
secured on a first lien basis as of such calculation date to the Operating Cash
Flow for such period.

 

“GAAP” shall have the meaning set forth in Section 1.4.

 

“Granting Lender” shall have the meaning set forth in Section 11.5(h).

 

“Guarantees” shall mean the Parent Guaranty, the Subsidiary Guaranty, the
Duratek Guaranty and any other Guaranty of the Secured Obligations whether now
or hereafter in existence.

 

“Guarantors” shall mean Parent, each Subsidiary Guarantor and any other Person
that Guarantees the Secured Obligations.

 

“Guaranty” or “Guaranteed,” as applied to an obligation, shall mean and include
(a) a guaranty, direct or indirect, in any manner, of all or any part of such
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of all or any part of
such obligation, including, without limiting the foregoing, any reimbursement
obligations with respect to outstanding letters of credit.

 

“Hazardous Material” shall mean any (a) petroleum or petroleum product,
explosive, radioactive material, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, dioxins, furans or lead, or (b) substance, material,
product, derivative, compound, mixture, mineral, chemical, waste, solid, liquid
or gas, in each case whether naturally occurring, human made or the by-product
of any process, (i) that is now or hereafter becomes defined as or included
within the definition of a “hazardous substance,” “hazardous waste,” “hazardous
material,” “radioactive waste,” “mixed waste,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous chemical,” “extremely hazardous
substance,” “extremely hazardous waste,” “restricted hazardous waste,”
“pollutant,” “contaminant,” or any other words of similar meaning under any
Environmental Law, or (ii) exposure to which or the presence, use, generation,
treatment, Release, transport or storage of which is now or hereafter
prohibited, limited, restricted or regulated under any Environmental Law or by
any governmental or regulatory authority.

 

13

--------------------------------------------------------------------------------


 

“Hedge Agreements” shall mean interest rate cap, collar or similar agreements,
provided that such agreements are intended to and reasonably would be expected
to reduce EnergySolutions’ or Parent’s (as the case may be) interest rate risk
with respect to its Obligations permitted under this Agreement.

 

“Holdco” shall have the meaning set forth in the recitals to this Agreement.

 

“Honor Date” means the date of any payment by any Term L/C Facility Issuing Bank
under a Letter of Credit.

 

“Increase Effective Date” shall have the meaning set forth in Section 2.15(a).

 

“Incremental Commitment Cap” shall mean $50,000,000 less the sum of
(i) Incremental Commitments, (ii) Incremental Term Commitments and
(iii) Reclamation L/C Facility Commitments.

 

“Incremental Commitments” shall have the meaning set forth in Section 2.15(a).

 

“Incremental Term Commitment” shall have the meaning set forth in
Section 2.15(a).

 

“Incremental Term Loans” shall have the meaning set forth in Section 2.15(c).

 

“Indebtedness” of any Person shall mean without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
indebtedness (excluding prepaid interest thereon) of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the indebtedness secured thereby has been assumed;
provided that the amount of Indebtedness under this clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby,
(f) all Guarantees by such Person of Indebtedness, (g) all Capital Lease
Obligations of such Person and (h) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is directly
liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indebtedness for Money Borrowed” shall mean, as of any date with respect to any
Person, Indebtedness for money borrowed and Indebtedness represented by notes
payable and drafts accepted representing extensions of credit, all obligations
evidenced by bonds, debentures, notes or other similar instruments, any net
obligations of such Person owing under Hedge Agreements, all Indebtedness upon
which interest charges are customarily paid, all Capitalized Lease Obligations,
all unsatisfied reimbursement obligations as of such date in respect of a draw
made on or prior to such date under any letter of credit, all Indebtedness
issued or assumed as full or partial payment for property or services (other
than trade payables arising in the ordinary course of business, but only if and
so long as such accounts are payable on customary trade terms), whether or not
any such notes, drafts, obligations or Indebtedness represents Indebtedness for
money borrowed, and, without duplication, Guaranties of any of the foregoing;
provided

 

14

--------------------------------------------------------------------------------


 

Term L/C Facility Letters of Credit shall be included only to the extent of any
Term L/C Facility Unreimbursed Amount.  For purposes of this definition,
interest which is accrued but not paid on the scheduled due date for such
interest shall be deemed Indebtedness for Money Borrowed; provided that no
undrawn Letters of Credit shall constitute Indebtedness for Money Borrowed.

 

“Indemnified Costs” shall have the meaning set forth in Section 9.11 hereof.

 

“Indemnitee” shall have the meaning set forth in Section 5.11 hereof.

 

“Initial Revolving Issuing Bank” shall have the meaning set forth in the
preamble to this Agreement.

 

“Initial Term L/C Facility Issuing Bank” shall have the meaning set forth in the
preamble to this Agreement.

 

“Initial Zion L/C Issuing Banks” shall mean Credit Suisse, Cayman Islands Branch
and JPMorgan Chase Bank, N.A.

 

“Intercompany Loans” shall have the meaning set forth in Section 7.6(c) hereof.

 

“Interest Coverage Ratio” shall mean, as of any calculation date and for the
four fiscal-quarter period then ended, on a consolidated basis for Parent and
its Subsidiaries, the ratio of Operating Cash Flow to Cash Interest Expense for
such period.

 

“Interest Period” shall mean (a) in connection with any Base Rate Option Loan,
the period beginning on the date such Loan is made or deemed continued and
ending on the last Business Day of the calendar quarter in which such Loan is
made or deemed continued; provided, however, that if a Base Rate Option Loan is
made or deemed continued on the last day of any calendar quarter, it shall have
an Interest Period ending on, and its Payment Date shall be, the last day of the
following calendar quarter, (b) in connection with any Eurodollar Option Loan,
the term of the related Eurodollar Period selected by EnergySolutions or
otherwise determined in accordance with this Agreement and (c) in connection
with any Term L/C Facility Loan, the period beginning on (and including) the
date on which such Term L/C Facility Loan is made or on the last day of the
preceding Interest Period and ending on (but excluding) the date which is 30
days thereafter.  Notwithstanding the foregoing, however, (i) any applicable
Interest Period which would otherwise end on a day which is not a Business Day
shall be extended to the next succeeding Business Day unless, with respect to
Eurodollar Option Loans only, such Business Day falls in another calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
(ii) any applicable Interest Period, with respect to Eurodollar Option Loans
only, which begins on a day for which there is no numerically corresponding day
in the calendar month during which such Interest Period is to end shall (subject
to clause (i) above) end on the last day of such calendar month, and (iii) no
Interest Period shall extend beyond the Term Loan Maturity Date or the Revolving
Maturity Date with respect to Interest Periods applicable to Revolving Loans and
Term Loans or such earlier date as would interfere with EnergySolutions’
repayment obligations hereunder.  Interest shall be due and payable with respect
to any Loan as provided in Section 2.3 hereof.

 

“Interest Rate Basis” shall mean the Base Rate Basis or the Eurodollar Basis, as
appropriate.

 

15

--------------------------------------------------------------------------------


 

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit (other than to customers in the ordinary course of business)
by such Person to, or any Guaranty or other contingent liability with respect to
the capital stock, limited partnership interests, general partnership interests,
or other securities or other equity or ownership interests, Indebtedness or
other obligations of, or any contributions to the capital of, any other Person,
or any ownership, purchase or other acquisition by such Person of any interest
in any Indebtedness, capital stock, limited partnership interests, general
partnership interests, or other securities or other equity or ownership
interests of any such other Person, other than an Acquisition.  “Investment”
shall also include the total cost of any future commitment or other obligation
binding on any Person to make an Investment or any subsequent Investment.

 

“Issuing Banks” shall mean the Revolving Issuing Bank, Zion L/C Issuing Bank and
the Term L/C Facility Issuing Bank.

 

“Judgment Currency” shall have the meaning set forth in Section 11.24.

 

“L/C Collateral Account” shall mean an interest bearing cash collateral account
to be established and maintained by the Administrative Agent, over which the
Administrative Agent shall have sole dominion and control, upon terms as may be
satisfactory to the Administrative Agent.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Revolving
Issuing Bank pursuant to a Revolving Letter of Credit.

 

“L/C Related Documents” shall have the meaning set forth in
Section 2.4(d)(ii)(A).

 

“Lender Party” shall mean any Lender or any Issuing Bank.

 

“Lenders” shall mean each financial institution party to the Original Credit
Agreement or Second Amended and Restated Credit Agreement or listed on the
signature page hereto as a Lender, and any other Person that has become a party
to the Original Credit Agreement in accordance with Section 11.5 thereof or
which becomes a Lender hereunder pursuant to Section 11.5 for so long as such
Lender or Person, as the case may be, shall be a party to this Agreement.

 

“Letter of Credit” means, as the context may require, a Revolving Letter of
Credit, a Term L/C Facility Letter of Credit, a Reclamation Letter of Credit
and/or a Zion Letter of Credit.

 

“Letter of Credit Agreement” means, as the context may require, a Revolving
Letter of Credit Agreement, a Term L/C Facility Letter of Credit Agreement, a
Reclamation Letter of Credit Agreement and/or a Zion Letter of Credit Agreement.

 

“Letter of Credit Loan” shall mean (i) a funding made by the Revolving Issuing
Bank or any Revolving Lender pursuant to Section 2.2(f)(ii), (ii) a funding made
by a Zion L/C Issuing Bank or any Zion Lender pursuant to Section 2A.1(a),
(iii) a Term L/C Facility Loan made by a Term L/C Facility Lender pursuant to
Section 2.1(c) and (iv) a funding made by a Term L/C Facility Issuing Bank
pursuant to Section 2.2(f)(iii).

 

16

--------------------------------------------------------------------------------


 

“Leverage Ratio” shall mean, as of any calculation date and for the relevant
period then ended, on a consolidated basis for Parent and its Subsidiaries, the
ratio of Indebtedness for Money Borrowed as of such calculation date to the
Operating Cash Flow for such period.

 

“LGB” shall mean Lindsay Goldberg & Bessemer L.P. and its Affiliates.

 

“Licenses” shall mean any permits or licenses held by EnergySolutions, Parent or
any of the Subsidiaries, all of which are listed as of the Third Amended and
Restated Credit Agreement Effective Date on Schedule 2 hereto.

 

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
assignment, charge, security interest, title retention agreement, levy,
execution, seizure, attachment, garnishment or other encumbrance of any kind in
respect of such property, whether created by statute, contract, the common law
or otherwise, and whether or not choate, vested or perfected; provided, however,
that “Lien” shall not include any license, sublicense, lease or sublease of or
with respect to any personal property.

 

“Loan Documents” shall mean this Agreement (including the Original Credit
Agreement and the Second Amended and Restated Credit Agreement, as amended and
restated hereby), the Assumption Agreement, any Notes, the Security Documents,
the Guarantees, each Letter of Credit Agreement, the Fee Letter, all Requests
for Loans and all other material documents and agreements executed or delivered
by a Loan Party in connection with this Agreement.

 

“Loan Parties” shall mean, collectively, EnergySolutions, each Subsidiary
Guarantor and Parent.

 

“Loans” shall mean, collectively, the Revolving Loans, the Letter of Credit
Loans and the Term Loans.

 

“Local Investors” shall mean, collectively, Peterson Partners IV, L.P. and its
Affiliates.

 

“Majority Lenders” shall mean, at any time, lenders owed or holding at least a
majority in interest of the sum, without duplication, of (a) the aggregate
principal amount of the Loans outstanding at such time, (b) the aggregate
Available Amount of all Revolving Letters of Credit outstanding at such time
(c) the aggregate amount of Synthetic Deposits at such time, (d) the aggregate
Unused Revolving Commitments at such time and (e) the aggregate principal amount
of the Duratek Loans outstanding at such time; provided, however, that (I) if
any Lender shall be a Defaulting Lender at such time, there shall be excluded
from the determination of Majority Lenders at such time (i) the aggregate
principal amount of the Loans owing to such Lender (in its capacity as a Lender)
and outstanding at such time, (ii) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Revolving Letters of Credit outstanding at such time and
(iii) the Unused Revolving Commitment of such Lender at such time and (II) if
any lender shall be a “Defaulting Lender” (as defined in the Duratek Loan
Agreement) at such time, there shall be excluded from the determination of
Majority Lenders at such time the aggregate principal amount of the Duratek
Loans owing to such lender (in its capacity as a lender) and outstanding at such
time.  For purposes of this definition, the aggregate principal amount of
(x) Letter of Credit Loans owing to the Revolving Issuing Bank and (y) the
Available Amount of each Revolving Letter of Credit shall be deemed “owed to”
the Revolving Lenders ratably in accordance with their respective Revolving
Commitments.

 

17

--------------------------------------------------------------------------------


 

“Majority Revolving Lenders” shall mean, at any time, Revolving Lenders owed or
holding at least a majority in interest of the sum, without duplication, of
(a) the aggregate principal amount of the Revolving Loans outstanding at such
time, (b) the aggregate Available Amount of all Revolving Letters of Credit
outstanding at such time and (c) the aggregate Unused Revolving Commitments at
such time; provided, however, that if any Revolving Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination of Majority
Revolving Lenders at such time (i) the aggregate principal amount of the
Revolving Loans owing to such Lender (in its capacity as a Revolving Lender) and
outstanding at such time, (ii) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Revolving Letters of Credit outstanding at such time and
(iii) the Unused Revolving Commitment of such Lender at such time.  For purposes
of this definition, the aggregate principal amount of (x) Letter of Credit Loans
owing to the Revolving Issuing Bank and (y) the Available Amount of each
Revolving Letter of Credit shall be deemed “owed to” the Revolving Lenders
ratably in accordance with their respective Revolving Commitments.

 

“Material Adverse Change” shall mean (A) as of June 7, 2006, any effect on, or
change, event, occurrence or state of facts that (i) is material and adverse to
the business, properties, assets, liabilities (contingent or otherwise), results
of operations or financial condition of EnergySolutions and its Subsidiaries
taken as a whole, or (ii) prevents EnergySolutions from performing its
obligations under the Duratek Acquisition Agreement or from consummating the
Transactions (as defined in the Duratek Acquisition Agreement); provided,
however, that none of the following will be taken into account in determining
whether there has been a Material Adverse Change on the Third Amended and
Restated Credit Agreement Effective Date:  (w) conditions affecting any of the
industries in which EnergySolutions operates generally (provided that any such
condition does not disproportionately affect EnergySolutions or its
Subsidiaries), (x) conditions affecting the economy or capital markets (provided
that any such condition does not disproportionately affect EnergySolutions or
its Subsidiaries), (y) any failure, in and of itself, by EnergySolutions to meet
any internal or published projections, forecasts or revenue or earnings
predictions or projections (it being understood that the facts or circumstances
giving rise to or contributing to such failure may be taken into account in
determining whether there has been a Material Adverse Change), or (z) any
effect, change, event, occurrence or state of facts resulting from, or
attributable to, the announcement or consummation of the Merger (as defined in
the Duratek Acquisition Agreement) and (B) thereafter, any act, omission, event,
development or circumstance that in the Administrative Agent’s reasonable
judgment has had or could reasonably be expected to have a material adverse
effect on or affecting (a) the Amendment Transactions, (b) the Duratek
Acquisition, (c) the business, assets, property, liabilities (fixed or
contingent), condition (financial or otherwise), operations, business or
prospects of EnergySolutions, Parent and their Subsidiaries, taken as a whole,
or (d) the validity, enforceability or priority of any of the Loan Documents or
the liens thereunder or the rights and remedies of the Administrative Agent and
the Lenders thereunder.

 

“Merger” shall have the meaning set forth in the recitals to this Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, a subsidiary of Moody’s
Corporation.

 

“Mortgage” shall have the meaning set forth in Section 5.10.

 

“Mortgage Policy” shall have the meaning set forth in Section 5.18(b).

 

18

--------------------------------------------------------------------------------


 

“Mortgaged Property” shall mean (a) as of the Third Amended and Restated Credit
Agreement Effective Date, the real property listed on Schedule 11 hereto and
designated as “Mortgaged Property” and (b) each real property, if any, which
shall be subject to a Mortgage delivered after the Third Amended and Restated
Credit Agreement Effective Date pursuant to Section 5.10.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Necessary Authorizations” shall mean all approvals and licenses from, and all
filings and registrations with, any governmental or other regulatory authority,
including, without limiting the foregoing, the Licenses and all grants,
approvals, licenses, filings and registrations necessary in order to enable
Parent or any of its Subsidiaries to own, construct, maintain and operate its
Permitted Business and to make and hold Investments in other Persons who own,
construct, maintain and operate their respective Permitted Businesses.

 

“Net Income” shall mean, for Parent and its Subsidiaries on a consolidated
basis, for any period, net income determined in accordance with GAAP.

 

“Net Proceeds” shall mean, with respect to any sale, lease, transfer, swap or
other disposition of assets or securities by any of the Loan Parties or any of
their Subsidiaries, the aggregate amount of cash received for such assets or
securities (including, without limitation, any payments received for
non-competition covenants, consulting or management fees, and any portion of the
amount received evidenced by a buyer promissory note or other evidence of
Indebtedness), net of (a) amounts reserved, if any, for taxes payable with
respect to any such sale (after application of any available losses, credits or
other offsets), (b) reasonable and customary transaction fees, commissions,
discounts, costs and out-of-pocket expenses properly attributable to such
transaction and payable by such Loan Party or any of its Subsidiaries (other
than to an Affiliate if not on an arms’-length basis) in connection with such
sale, lease, transfer or other disposition of assets or securities, (c) until
actually received by such Loan Party or any of its Subsidiaries, any portion of
the amount received held in escrow or evidenced by a buyer promissory note, or a
non-compete agreement or covenant, management agreement or consulting agreement,
for which compensation is paid over time, (d) the principal amount of any
Indebtedness for Money Borrowed (other than the Loans) that is secured by the
asset subject to such sale, lease, transfer, swap or other disposition and that
is repaid in connection therewith, and (e) any reserve for adjustments in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any pension and other post-employment benefit liabilities
associated with such asset or assets and retained by such Loan Party or any of
its Subsidiaries after such sale, lease, transfer, swap or other disposition so
long as such reserve is required by law.  Upon receipt by the Loan Parties or
any of their Subsidiaries of amounts referred to in clause (c) of the preceding
sentence or to the extent the amounts referred to in clause (a) and clause
(e) of the preceding sentence exceed the amounts actually so required, such
amounts shall then be deemed to be “Net Proceeds.”  With respect to any
incurrence of Indebtedness for Money Borrowed incurred by, or any issuance or
sale of equity interests issued by, any Loan Party, “Net Proceeds” shall mean
the aggregate amount of such Indebtedness for Money Borrowed or the aggregate
cash received in connection with such issuance or sale of equity interests net
of any reasonable fees, commissions, discounts, costs and out-of-pocket expenses
associated with the incurrence of such Indebtedness for Money Borrowed or such
issuance or sale of equity interests.

 

“Non-Consenting Lender” shall have the meaning set forth in Section 11.12.

 

19

--------------------------------------------------------------------------------


 

“Non-U.S. Jurisdiction” means each jurisdiction of organization of a Subsidiary
of EnergySolutions or Parent other than the United States (or any State thereof)
or the District of Columbia.

 

“Non-U.S. Subsidiary” means any Subsidiary that is or becomes organized under
the laws of a Non-U.S. Jurisdiction.

 

“Notes” shall mean, collectively, the Revolving Notes, the Zion L/C Notes and
the Term Notes.

 

“Notice of Issuance” shall have the meaning set forth in Section 2.2(f)(i).

 

“Obligations” shall mean (a) all payment and performance obligations of every
kind, nature and description of the Loan Parties (including any interest on the
Loans accruing after commencement of any bankruptcy or insolvency proceeding
with respect to any Loan Party regardless of whether such interest is allowed in
such proceeding) to the Administrative Agent, any other Agents, the Lender
Parties, Affiliates of the Lender Parties in connection with this Agreement and
the other Loan Documents (including any Letter of Credit commissions, interest,
fees and other charges on the Loans or otherwise under the Loan Documents that
would accrue but for the filing of a bankruptcy action with respect to any Loan
Party, whether or not such claim is allowed in such bankruptcy action), as they
may be amended from time to time, or as a result of making the Loans, whether
such obligations are direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, arising by operation of law
or otherwise, now existing or hereafter arising, and (b) the obligation of any
Loan Party to pay an amount equal to the amount of any and all damages which the
Lender Parties, the Administrative Agent or any other Agent or any of them may
suffer by reason of a breach by any Loan Party of any obligation, covenant or
undertaking with respect to this Agreement or any other Loan Document.

 

“Operating Cash Flow” shall mean, for any fiscal period, for Parent and its
Subsidiaries on a consolidated basis, or for any Acquisition Entity, as
applicable, Net Income for such period (after eliminating any extraordinary
gains and losses, including gains and losses from the sale of assets, and
minority interests, and equity in earnings (losses) of non-consolidated
entities), plus, to the extent deducted or accrued in determining Net Income,
the sum of each of the following for such period: (a) depreciation, amortization
and other non-cash charges (including, without limitation, accretion charges and
compensation expenses for equity grants issued) (but excluding non-cash charges
that constitute an accrual of a reserve for future cash payments), (b) Cash
Interest Expense, (c) Permitted Advisory Fees, (d) income tax expense, (e) fees
and expenses incurred by Parent and its Subsidiaries in connection with the
Amendment Transactions and the Duratek Acquisition; provided that no costs and
expenses incurred by Parent or its Subsidiaries to Guaranty the payment or
performance of a Special Purpose Subsidiary or the Zion Acquisition or
EnergySolutions’ decommissioning obligations related thereto shall be included
in this clause (e), (f) costs and expenses relating to unrealized synergies
expected to be achieved by Parent and its Subsidiaries, incurred in connection
or as a result of the Duratek Acquisition, not to exceed the Restructuring Cost
Cap in any four-quarter fiscal period, (g) cash charges incurred to effectuate
the savings identified in clause (f) not to exceed $15,000,000 in the aggregate
from the Original Agreement Date through September 30, 2008 and (h) fees and
expenses incurred by Parent and its Subsidiaries in connection with the initial
public offering of the shares of common stock of Parent (including, without
limitation, any advisory and underwriting fees and expense to terminate excess
performance bonus plans of certain of its current and former senior management);
provided that for purposes of the covenants set forth in Section 7.7 hereof, if
either Parent or any of its respective Subsidiary makes any Acquisition during a
period in which Operating

 

20

--------------------------------------------------------------------------------


 

Cash Flow is to be determined hereunder, such Operating Cash Flow will be
determined on a pro forma basis as if such Acquisition were consummated on the
first day of the relevant period.

 

“Original Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.

 

“Original Lenders” shall have the meaning set forth in the recitals to this
Agreement.

 

“Original Term Loans” shall have the meaning set forth in the recitals to this
Agreement.

 

“Other Taxes” shall have the meaning set forth in Section 2.14.

 

“Parent” shall have the meaning set forth in the preamble to this Agreement.

 

“Participating Member State” means any member state of the European Community
that adopts or had adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to the Economic and Monetary
Union.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law on October 26, 2001.

 

“Payment Date” shall mean, with respect to any Loan, the last day of any
Interest Period applicable to such Loan and the date of payment in full of such
Loan.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

 

“Performance Certificate” shall mean a certificate of an executive officer of
EnergySolutions as to its financial performance, in substantially the form
attached as Exhibit C hereto.

 

“Permitted Acquisition” means (i) the U.K. Acquisition, (ii) an Acquisition by
Parent or any of its Subsidiaries of any Person (a) primarily engaged in a
Permitted Business and (b) who Guarantees the Secured Obligations and (iii) an
Acquisition by Parent or any of its respective Subsidiaries of a Special Purpose
Subsidiary.

 

“Permitted Advisory Fees” shall mean management fees to be paid to some or all
of the Equity Sponsors in an annual amount up to the greater of (a) $3 million,
or (b) 3% of Operating Cash Flow, if and to the extent that before and after
giving effect to any such payment, Parent and its Subsidiaries are in current
and pro forma covenant compliance with the financial covenants set forth in
Section 7.7 hereof.

 

“Permitted Asset Sale” shall mean the sale by Parent or any of its Subsidiaries
of any part of its or their assets as and to the extent permitted under
Section 7.4(a) hereof.

 

“Permitted Business” shall mean (i) all existing business operations of Parent
and its Subsidiaries (including, without limitation, Duratek and its
Subsidiaries) conducted prior to or as of the Third Amended and Restated Credit
Agreement Effective Date, as well as those reasonably related thereto (in the
discretion of EnergySolutions), including environmental services and (ii) any
reasonably related business

 

21

--------------------------------------------------------------------------------


 

in respect of the use and management of radioactive material and radioactive
waste in accordance with Applicable Law, the Licenses and the Necessary
Authorizations.

 

“Permitted Investments” shall mean Investments described in and permitted to be
made under Section 7.6(c) hereof.

 

“Permitted Liens” shall mean, as applied to any Person:

 

(a)                                  any Lien in favor of the Administrative
Agent (for itself and for the ratable benefit of the Secured Parties) given to
secure the Secured Obligations;

 

(b)                                 (i) Liens on real estate for real estate
taxes not yet delinquent and (ii) Liens for taxes, assessments, judgments,
governmental charges or levies or claims not overdue for a period of not more
than thirty (30) days or the nonpayment of which is being diligently contested
in good faith by appropriate proceedings and for which adequate reserves have
been set aside on such Person’s books, but only so long as no foreclosure,
distraint, sale or similar proceedings have been commenced with respect thereto
and remain unstayed for a period of thirty (30) days after their commencement;

 

(c)                                  Liens of landlords, carriers, warehousemen,
mechanics, laborers and materialmen incurred in the ordinary course of business
for sums not yet overdue by more than thirty (30) days or being diligently
contested in good faith, if reserves or appropriate provisions shall have been
made therefor;

 

(d)                                 Liens incurred in the ordinary course of
business in connection with worker’s compensation, unemployment insurance and
social security insurance;

 

(e)                                  restrictions on the transfer of assets
imposed by any of the Licenses as now in effect or by any Environmental Laws,
any state laws and any regulations thereunder;

 

(f)                                    easements, rights-of-way, restrictions
and other similar encumbrances on the use of real property which do not
interfere with the ordinary conduct of the business of such Person, or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties which were not incurred in connection with Indebtedness or other
extensions of credit and which do not in the aggregate materially detract from
the value of such properties or materially impair their use in the operation of
the business of such Person;

 

(g)                                 purchase money security interests which are
perfected automatically by operation of law, only for the period (not to exceed
twenty (20) days) of automatic perfection under the law of the applicable
jurisdiction, and limited to Liens on assets so purchased;

 

(h)                                 cash collateralization of the mark-to-market
value of the Obligations under Secured Hedge Agreements in an aggregate amount
not to exceed $2,000,000;

 

(i)                                     any Liens of record listed on Schedule 3
attached hereto;

 

22

--------------------------------------------------------------------------------


 

(j)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, and (ii) in favor
of a banking institution arising as a matter of law encumbering deposits
(including the right of setoff) and which are within the general parameters
customary in the banking industry;

 

(k)           Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding leases entered into by the Loan Parties or any of
their Subsidiaries in the ordinary course of business;

 

(1)           Liens existing on property at the time of its acquisition or
existing on the property of any Person that becomes a Subsidiary; provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Subsidiary, (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof) and
(iii) the Indebtedness secured thereby is permitted under Section 7.1 hereof;

 

(m)                               leases, licenses, subleases or sublicenses
granted to other Persons in the ordinary course of business and not interfering
in any material respect with the business of Parent or its Subsidiaries;

 

(n)                                 any interest or title of a lessor,
sublessor, licensee, sublicensee, licensor or sublicensor under any lease or
license agreement granted in the ordinary course of business;

 

(o)                                 other Liens securing Indebtedness
outstanding in an aggregate amount not to exceed $5,000,000;

 

(p)                                 Liens on the Collateral securing obligations
under the Duratek Loan Agreement; provided that such Liens are pari passu to the
Liens securing the Secured Obligations in accordance with the terms of the
Security Documents;

 

(q)                                 Liens on the assets or properties of, or on
any general or limited partnership interest, limited liability, membership
interest in, or ownership of any shares of capital stock, or other securities
of, ZionSolutions;

 

(r)                                    in addition to the Liens permitted
pursuant to clause (q) above, Liens on the assets or properties of, or on any
general or limited partnership interest, limited liability, membership interest
in, or ownership of any shares of capital stock, or other securities of, any
Special Purpose Subsidiary incurred as a result of the formation or acquisition
of such Special Purpose Subsidiary (i) pursuant to the SPS Project Documentation
and (ii) in an aggregate amount not to exceed $20,000,000 per Special Purpose
Subsidiary and $50,000,000 in the aggregate; and

 

(s)                                  easements granted (i) pursuant to the Zion
Agreements and (ii) solely for the purpose of securing the availability of
capacity at EnergySolutions’ Class A low level radioactive disposal site in
Clive, Utah for the disposal of Class A low level radioactive waste in
connection with contracts entered into by Special Purpose Subsidiaries to
decommission non-operating nuclear power generation facilities in an amount not
to exceed 10% of the availability at such Clive, Utah disposal site for the
disposal of Class A low level radioactive waste.

 

23

--------------------------------------------------------------------------------

 

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to refund, refinance, replace,
defease or discharge other Indebtedness; provided that:

 

(1)           the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on the
Indebtedness and the amount of all fees, expenses and premiums incurred in
connection therewith);

 

(2)           such Permitted Refinancing Indebtedness has a final maturity date
not earlier than the final maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

 

(3)           if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Obligations,
such Permitted Refinancing Indebtedness is subordinated in right of payment to,
the Obligations on terms at least as favorable to the Lenders as those contained
in the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded; and

 

(4)           such Indebtedness is incurred either by Parent or by the
Subsidiary who is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded.

 

“Permitted Restricted Payments” shall include (i) Permitted Advisory Fees,
(ii) Tax Distributions, (iii) Restricted Payments that do not exceed
$15,000,000, in the aggregate, from the Third Amended and Restated Credit
Agreement Effective Date and (iv) after the consummation of the initial public
offering of the shares of common stock of Parent, to the holders of Equity
Interests of Parent, the dividends specified in Section 7.8(a).

 

“Person” shall mean an individual, corporation, limited liability company,
association, partnership, joint venture, trust or estate, an unincorporated
organization, a government or any agency or political subdivision thereof, or
any other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) as defined in Section 3(2) of ERISA, subject to Title IV of ERISA or
Section 302 of ERISA or Section 412 of the Code maintained by EnergySolutions,
Parent or any Subsidiary or to which EnergySolutions, Parent or any Subsidiary
contributed, contributes or is obligated to contribute.

 

“Platform” shall have the meaning set forth in Section 11.23.

 

“Pledge Agreements” means the EnergySolutions Pledge Agreement, the Parent
Pledge Agreement, the Subsidiary Pledge Agreement and any additional pledge
agreement substantially in the form of Exhibit A attached hereto that secures
the Secured Obligations whether now or hereafter in existence.

 

“Post-Increase Revolving Lenders” shall have the meaning set forth in
Section 2.15(d).

 

24

--------------------------------------------------------------------------------


 

“Pre-Increase Revolving Lenders” shall have the meaning set forth in
Section 2.15(d).

 

“Primary Equity Sponsors” shall mean LGB and WPG.

 

“Pro Rata Share” of any amount shall mean, with respect to any Revolving Lender
at any time, the product of such amount times a fraction the numerator of which
is the amount of such Lender’s Revolving Commitment at such time and the
denominator of which is the aggregate Revolving Commitments at such time.

 

“Property” shall mean property now or hereafter owned, operated or leased by
EnergySolutions or the Subsidiaries.

 

“Real Property Acquisition” shall mean (whether by purchase, exchange, issuance
of capital stock, limited partnership interests, general partnership interests
or other equity or debt securities, merger, reorganization or any other method),
the acquisition by EnergySolutions or any of the Subsidiaries of any interest in
real property, whether done and made individually or as part of a transaction
including assets or property other than real property.

 

“Reclamation L/C Facility Commitment” shall mean Commitments issued pursuant to
Section 2.15(a) with respect to Reclamation L/C Facility Commitments relating to
Obligations of a Special Purpose Subsidiary.

 

“Reclamation L/C Facility Commitment Cap” shall mean, if no Zion Letter of
Credit has been drawn and remains outstanding, (i) the lesser of the Incremental
Commitment Cap and  $10,000,000, if such Reclamation L/C Facility Commitments
are issued before the Zion L/C Maturity Date and (ii) the lesser of the
Incremental Commitment Cap and $50,000,000 if such Reclamation L/C Facility
Commitments are issued on or after the Zion L/C Maturity Date; provided that, if
any Zion Letter of Credit has been drawn pursuant to
Section 2A.1(a)(iii) hereto, the Reclamation L/C Facility Commitment Cap shall
be zero.

 

“Reclamation L/C Facility Maturity Date” shall mean one year from the date of
issuance of any Reclamation Letter of Credit with customary one year renewal
provisions; provided that, in no event shall the Reclamation L/C Facility
Maturity Date be later than the Term Loan Maturity Date.

 

“Reclamation Letter of Credit” shall mean any Letter of Credit issued under a
Reclamation L/C Facility Commitment pursuant to a Reclamation Letter of Credit
Agreement.

 

“Reclamation Letter of Credit Agreement” shall mean an application and agreement
for a Reclamation Letter of Credit.

 

“Register” shall have the meaning set forth in Section 11.5(c) hereof.

 

“Release” shall mean the release, deposit, disposal or leakage at, into, upon or
under any land, water or air, or otherwise into the environment or into the
indoor air, including by means of burial, disposal, discharge, emission,
injection, spillage, leakage, seepage, leaching, dumping, pumping, pouring,
escaping, emptying, migrating, placement and the like (including the disposal of
barrels, containers and other closed receptacles containing Hazardous
Materials).

 

25

--------------------------------------------------------------------------------


 

“Remedial Action” shall mean all actions, including, without limitation, any
capital expenditures, undertaken to (i) clean up, remove, treat or in any other
way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations or post-remedial monitoring and care; or (iv) bring facilities on
any property owned, operated or leased by the Loan Parties and the facilities
located and operations conducted thereon into compliance with all Environmental
Laws and Environmental Permits.

 

“Reportable Event” shall have the meaning set forth in Section 4043 of ERISA and
any regulations promulgated thereto.

 

“Request for Zion L/C Loan Eurodollar Basis” shall mean a certificate designated
as a “Request for Zion L/C Loan Eurodollar Basis” signed by an Authorized
Signatory requesting that a portion of the Zion L/C Loan complying with the
requirements of this Agreement applicable to Eurodollar Zion L/C Loans bear
interest at the Eurodollar Basis, which shall be in substantially the form of
Exhibit G-2 attached hereto and shall, among other matters, (a) specify the
applicable Interest Period and the requested commencement date thereof, and
(b) state that there shall not exist, on the first day of the requested Interest
Period, both before and after giving effect to such request, a Default.

 

“Request for Loan” shall mean a certificate designated as a “Request for Loan,”
signed by an Authorized Signatory requesting a Revolving Loan hereunder, which
shall be in substantially the form of Exhibit D attached hereto and shall, among
other things, (a) specify the date of the Revolving Loan, which shall be a
Business Day, the amount of the Revolving Loan Type of Loan, and, with respect
to a Eurodollar Revolving Loan, the Interest Period selected by EnergySolutions,
and (b) state that there shall not exist, on the date of the requested Revolving
Loan, both before and after giving effect thereto, a Default.

 

“Request for Term Loan Eurodollar Basis” shall mean a certificate designated as
a “Request for Term Loan Eurodollar Basis signed by an Authorized Signatory
requesting that a portion of the Term Loans complying with the requirements of
this Agreement applicable to Eurodollar Term Loans bear interest at the
Eurodollar Basis, which shall be in substantially the form of Exhibit G-1
attached hereto and shall, among other matters, (a) specify the applicable
Interest Period and the requested commencement date thereof, and (b) state that
there shall not exist, on the first day of the requested Interest Period, both
before and after giving effect to such request, a Default.

 

“Restricted Payment” shall mean (a) any direct or indirect cash distribution,
cash dividend or other cash payment by EnergySolutions, Parent or any of their
Subsidiaries to any Person (other than to Parent or any other Subsidiary) on
account of any general or limited partnership interest in, membership interest
in, or ownership of any shares of capital stock or other securities of,
EnergySolutions, Parent or any of their Subsidiaries; or (b) any payment by
EnergySolutions, Parent or any of their Subsidiaries to a Person other than
EnergySolutions, Parent or any of their Subsidiaries under any management or
consulting agreement, or other similar agreement or arrangement not entered into
in the ordinary course of business.

 

26

--------------------------------------------------------------------------------


 

“Restructuring Cost Cap” shall mean $20,000,000 for the four-quarter period
ended September 30, 2006.  For each successive four-quarter period thereafter,
“Restructuring Cost Cap” shall be reduced by $2,500,000.  For the avoidance of
doubt, the “Restructuring Cost Cap” shall be $17,500,000 for the four-quarter
period ended December 31, 2006 and $0 for the four-quarter period ended
September 30, 2008.

 

“Revolving Commitment” shall mean, with respect to any Revolving Lender at any
time, the amount set forth opposite such Lender’s name on Schedule 4-A hereto
under the caption “Revolving Commitment” or, if such Lender has entered into one
or more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 11.5(c) as such
Lender’s “Revolving Commitment.”

 

“Revolving Issuing Bank” shall mean (i) the Initial Revolving Issuing Bank and
any assignee to which a Revolving Letter of Credit Commitment hereunder has been
assigned pursuant to Section 11.5 so long as each such assignee expressly agrees
to perform in accordance with their terms all of the obligations that by the
terms of this Agreement are required to be performed by it as the Revolving
Issuing Bank and notifies the Administrative Agent of the amount of its
Revolving Letter of Credit Commitment (which information shall be recorded by
the Administrative Agent in the Register), for so long as the Initial Revolving
Issuing Bank or assignee, as the case may be, shall have a Revolving Letter of
Credit Commitment and (ii) with respect to the existing letters of credit set
forth on Schedule 1-B hereto, each Lender identified as a “Revolving Issuing
Bank” on such schedule.

 

“Revolving Lender” shall mean a Lender that has a Revolving Commitment.

 

“Revolving Letter of Credit” shall have the meaning set forth in Section 2.1,
but shall include those letters of credit existing on the Third Amended and
Restated Credit Agreement Effective Date set forth on Schedule 1-B hereto.

 

“Revolving Letter of Credit Agreement” shall have the meaning set forth in
Section 2.2(f)(i).

 

“Revolving Letter of Credit Commitment” shall mean, with respect to the
Revolving Issuing Bank, an amount equal to $60,000,000.

 

“Revolving Loans” shall mean, collectively, the amount advanced by the Revolving
Lenders to EnergySolutions under the Revolving Commitment, not to exceed the
aggregate amount of the Revolving Commitments.

 

“Revolving Maturity Date” shall mean June 7, 2011.

 

“Revolving Notes” shall mean those certain revolving promissory notes in the
aggregate principal amount of $75,000,000, one issued by EnergySolutions to each
of the Revolving Lenders issuing a Revolving Commitment that requests a
promissory note, in accordance with each such Revolving Lender’s Revolving
Commitment, each one substantially in the form of Exhibit E-1 attached hereto,
and any extensions, modifications, renewals, endorsements or replacements of or
amendments to any of the foregoing.

 

“Revolving Notice of Renewal” shall have the meaning set forth in
Section 2.1(d).

 

27

--------------------------------------------------------------------------------


 

“Revolving Notice of Termination” shall have the meaning set forth in
Section 2.1(d).

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between any Loan Party and any Secured Party.

 

“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all obligations of EnergySolutions and the
other Loan Parties under each Hedge Agreement entered into with any counterparty
that is a Secured Party.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, each other
Agent, the Lender Parties and each counterparty to a Hedge Agreement if at the
date of entering into such Hedge Agreement such person was a Lender or an
Affiliate of a Lender and such person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person (i) appoints the Collateral
Agent as its agent under the applicable Loan Documents and (ii) agrees to be
bound by the provisions of Sections 11.2 and 11.9 as if it were a Lender.

 

“Security Agreements” shall mean the EnergySolutions Security Agreement, the
Subsidiary Security Agreements, the Parent Security Agreement and any additional
security agreement substantially in the form of Exhibit J attached hereto that
secures the Secured Obligations whether now or hereafter in existence.

 

“Security Documents” shall mean the Pledge Agreements, the Guarantees, the
Security Agreements, the Deed of Trust, the Mortgages, any other agreement or
instrument providing collateral for the Secured Obligations whether now or
hereafter in existence, and any filings, instruments, agreements and documents
related thereto or to this Agreement and providing the Collateral Agent, for
itself and for the benefit of the Secured Parties, with collateral for the
Secured Obligations.

 

“Security Interest” shall mean all Liens in favor of the Collateral Agent, for
itself and for the benefit of the Secured Parties, created hereunder or under
any of the Security Documents to secure the Secured Obligations.

 

“Solvent” shall mean, with respect to any Loan Party, that as of the date of
determination, both (i)(a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Third Amended and
Restated Credit Agreement Effective Date and reflected in the Projections or
with respect to any transaction contemplated or undertaken after the Third
Amended and Restated Credit Agreement Effective Date; and (c) such Person has
not incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured

 

28

--------------------------------------------------------------------------------


 

liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standards No. 5).

 

“SPA” shall mean that certain Share Purchase Agreement between British Nuclear
Fuels plc, EnergySolutions EU Limited and EnergySolutions, dated June 6, 2007.

 

“Special Purpose Subsidiary” shall mean (i) ZionSolutions and (ii) no more than
five (5) other Subsidiaries, each of which has been designated with reasonable
prior notice by EnergySolutions to the Administrative Agent, as a Special
Purpose Subsidiary and in each case formed for the purpose of entering into one
or more contracts (such contracts and all related documentation, the “SPS
Project Documentation”) to decommission nuclear or other types of power
facilities whereby any such Subsidiary purchases and/or leases all or part of
the assets of such facilities in part to succeed to licenses or permits granted
in respect of such facilities by the United States Nuclear Regulatory Commission
or any other federal or state governmental entity.

 

“Subordination Agreement” shall mean a Subordination Agreement in the form
attached hereto as Exhibit Q.

 

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect its board of directors,
regardless of the existence at the time of a right of the holders of any class
or classes of securities of such corporation to exercise such voting power by
reason of the happening of any contingency, or any partnership of which more
than fifty percent (50%) of the outstanding partnership interests, are at the
time owned directly or indirectly by such Person, or by one or more Subsidiaries
of such Person, or by such Person and one or more Subsidiaries of such Person,
or (b) any other entity which is directly or indirectly controlled or capable of
being controlled by such Person, or by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person.  “Subsidiaries”
as used herein, unless otherwise indicated, shall mean all Subsidiaries of
Parent (including EnergySolutions), including Subsidiaries of any Subsidiaries
of Parent.  The Subsidiaries of Parent as of the Third Amended and Restated
Credit Agreement Effective Date are set forth on Schedule 1 attached hereto.

 

“Subsidiary Guarantor” shall mean each domestic Subsidiary that Guarantees the
Secured Obligations in accordance with the terms of this Agreement.

 

“Subsidiary Guaranty” shall mean each subsidiary guaranty given by each
Subsidiary Guarantor, substantially in the form of Exhibit H attached hereto.

 

“Subsidiary Pledge Agreement” shall mean (i) that certain Subsidiary Pledge
Agreement, dated as of February 27, 2006, as amended and restated as of June 6,
2006, between the Subsidiaries of EnergySolutions party thereto and the
Collateral Agent and (ii) any additional pledge agreement substantially in the
form of Exhibit A attached hereto executed by a new Subsidiary in accordance
with Section 5.13.

 

“Subsidiary Security Agreement” shall mean (i) that certain Subsidiary Security
Agreement, dated as February 27, 2006, as amended and restated as of June 6,
2006, between the respective Subsidiaries party thereto and the Collateral Agent
and (ii) each additional subsidiary security agreement

 

29

--------------------------------------------------------------------------------


 

executed by a new Subsidiary in accordance with Section 5.13, substantially in
the form of Exhibit J attached hereto.

 

“Successor Agent” shall have the meaning set forth in the preamble.

 

“Successor Agent Agreement” shall mean that certain agreement, dated as of
June 7, 2006, between Calyon and CNAI, pursuant to which CNAI assumed all the
rights and obligations of Calyon as Collateral Agent hereunder.

 

“Syndication Agent” shall have the meaning set forth in the recitals to this
Agreement.

 

“Syndication Date” shall have the meaning set forth in Section 11.5(b).

 

“Synthetic Deposits” shall mean those Synthetic Deposits established pursuant to
the Second Amended and Restated Credit Agreement to the credit of each Synthetic
Lender’s Deposit Sub-Account.  As of 12:00 a.m. (New York time) on the Third
Amended and Restated Credit Agreement Effective Date, all Synthetic Deposits in
existence under the Second Amended and Restated Credit Agreement shall be
converted into Term L/C Facility Loans pursuant to this Agreement.

 

“Synthetic Deposit Account” shall mean the account established by the
Administrative Agent at Citibank, N.A. with the title “Synthetic Lenders
(EnergySolutions) Credit-Linked Deposit Account” pur-suant to the Second Amended
and Restated Credit Agreement.  As of the Third Amended and Restated Credit
Agreement Effective Date, no Synthetic Deposit Account shall exist pursuant to
this Agreement.

 

“Synthetic Deposit Sub-Account” shall mean each Synthetic Lender’s interest,
prior to the Third Amended and Restated Credit Agreement Effective Date, in the
Synthetic Deposit Account established by the Administrative Agent pursuant to
the Second Amended and Restated Credit Agreement.  As of 12:00 a.m. (New York
time) on the Third Amended and Restated Credit Agreement Effective Date, all
Synthetic Deposit Sub-Accounts established pursuant to the Second Amended and
Restated Credit Agreement shall be converted into Term L/C Facility Collateral
Sub-Accounts pursuant to this Agreement.

 

“Synthetic Issuing Bank” shall mean the initial Synthetic Issuing Bank and its
permitted assignees established pursuant to the Second Amended and Restated
Credit Agreement.  As of the Third Amended and Restated Credit Agreement
Effective Date, no Synthetic Issuing Bank shall exist pursuant to this
Agreement.

 

“Synthetic Lenders” shall mean those Lenders with Synthetic Deposits pursuant to
the Second Amended and Restated Credit Agreement.  As of 12:00 a.m. (New York
time) on the Third Amended and Restated Credit Agreement Effective Date, all
Synthetic Lenders under the Second Amended and Restated Credit Agreement shall
be deemed Term L/C Facility Lenders pursuant to this Agreement.

 

“Synthetic Letter of Credit Agreements” shall mean those agreements entered into
between the Synthetic Issuing Bank and Synthetic Lenders pursuant to the Second
Amended and Restated Credit Agreement.  As of the Third Amended and Restated
Credit Agreement Effective Date, no Synthetic Letter of Credit Agreements shall
exist pursuant to this Agreement.

 

30

--------------------------------------------------------------------------------


 

“Tax Distributions” shall mean, for any period in which EnergySolutions is
treated as a disregarded entity or a partnership for federal, applicable state
and/or local income tax purposes, distributions paid to direct or indirect
members of EnergySolutions for the purpose of funding each such member’s income
tax liability attributable to such Person’s direct or indirect distributive
share of the taxable income of EnergySolutions for such period, in an aggregate
amount (for all such members) equal to the product of (a) the taxable income
allocable to the members for such period less  the cumulative amount of net
taxable loss allocated to such members of EnergySolutions for all prior taxable
periods (as if such periods were one combined period), to the extent such prior
net losses are of a character (i.e., ordinary or capital) that would have
allowed such losses to be offset against the current period’s income and (b) the
Assumed Tax Rate (as defined below), plus any previously undistributed amounts
permitted under the foregoing formula.  If EnergySolutions is a corporation for
U.S. federal, applicable state and/or local income tax purposes and a member of
a group filing consolidated, combined or unitary tax returns of which
EnergySolutions is not the common parent, EnergySolutions may make payments to
the parent of such group in respect of EnergySolutions’ share of taxable income,
provided, however, that the amount of such payments in respect of any tax period
does not exceed the lesser of (i) the actual tax liability of the consolidated
group or (ii) the amount that EnergySolutions would have been required to pay in
respect of federal, state or local income taxes (as the case may be) for such
year if EnergySolutions paid such taxes directly as a stand-alone taxpayer at
the Assumed Tax Rate, less, in each case, any such taxes payable directly by
EnergySolutions.  Each Tax Distribution shall be designated as such, and with
respect to a particular fiscal quarter of EnergySolutions’ fiscal year, in such
EnergySolutions’ books and records.  “Assumed Tax Rate” means the highest
hypothetical combined marginal effective U.S. federal, state and local income
tax rate prescribed for an individual or corporation resident of New York, New
York or Salt Lake City, Utah applicable to the character of the net taxable
income (i.e., capital gains, dividends and/or ordinary income) allocable to the
direct or indirect members of EnergySolutions in the relevant taxable year
(taking into account the deductibility of state and local income taxes as
applicable at the time for U.S. federal income tax purposes).

 

“Taxes” shall have the meaning set forth in Section 2.14.

 

“Term Commitment” shall mean, with respect to any Term Lender at any time, the
amount set forth opposite such Lender’s name on Schedule 4-B hereto under the
caption “Term Commitment” or, if such Lender has entered into one or more
Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 11.5(c).

 

“Term Facility” shall mean, at any time, the aggregate amount of the Term Loans
at such time.

 

“Term L/C Facility” shall have the meaning set forth in the recitals to this
Agreement.

 

“Term L/C Facility Availability Date” shall mean any Business Day on or after
the establishment of the Term L/C Facility Collateral Account pursuant to
Section 2.2(f)(vii).

 

“Term L/C Facility Available Amount” shall mean the aggregate amount of all Term
L/C Facility Comittments less (i) the aggregate amount of all Term L/C Facility
Loans repaid to Lenders pursuant to Section 2.7 and less (ii) the Dollar
Equivalent of the amount of the Term L/C Facility Unreimbursed Amount as
determined in accordance with Section 2.2(f)(iii) and plus (iii) any amount
deposited by

 

31

--------------------------------------------------------------------------------


 

EnergySolutions into the Term L/C Facility Collateral Account pursuant to
Section 2.3(f)(iii); provided that the Term L/C Facility Available Amount shall
at no time exceed $100,000,000.

 

“Term L/C Facility Collateral Account” means one or more Cash Collateral
Accounts or securities accounts established pursuant to, and subject to the
terms of, Section 2.2(f)(vii).

 

“Term L/C Facility Collateral Account Balance” means, at any time, the aggregate
amount on deposit in the Term L/C Facility Collateral Account.

 

 “Term L/C Facility Collateral Return” shall have the meaning set forth in
Section 2.2(f)(vii).

 

“Term L/C Facility Collateral Sub-Account” shall have the meaning set forth in
Section 2.2(f)(vii)(B).

 

“Term L/C Facility Commitment” means, as to each Term L/C Facility Lender,
(a) in the case of each Term L/C Facility Lender that is a Term L/C Facility
Lender on the date hereof, the amount set forth opposite such Term L/C Facility
Lender’s name on Schedule 4-C as such Term L/C Facility Lender’s “Term L/C
Facility Commitment” and (b) in the case of any Term L/C Facility Lender that
becomes a Term L/C Facility Lender after the date hereof, the amount specified
as such Term L/C Facility Lender’s “Term L/C Facility Commitment” in the
Assignment and Acceptance pursuant to which such Term L/C Facility Lender
assumed its Term L/C Facility Commitment, in each case as the same may be
changed from time to time pursuant to the terms hereof.  The aggregate amount of
the Term L/C Facility Commitments as of the date hereof is $100,000,000.

 

 “Term L/C Facility Issuing Bank” shall mean the Initial Term L/C Facility
Issuing Bank and any assignee (i) consented to by the Administrative Agent and
EnergySolutions (each such consent not to be unreasonably withheld or delayed)
and (ii) to which a Term L/C Facility Loan hereunder has been assigned pursuant
to Section 11.5 so long as each such assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as the Term L/C Facility Issuing
Bank and notifies the Administrative Agent of the amount of its Term L/C
Facility Loan (which information shall be recorded by the Administrative Agent
in the Register), for so long as the Initial Term L/C Facility Issuing Bank or
assignee, as the case may be, shall have a Term L/C Facility Loan.

 

“Term L/C Facility Lender” shall mean, as of any time of determination, any
Lender which has a Term L/C Facility Loan Percentage greater than 0%.

 

“Term L/C Facility Letter of Credit” shall have the meaning set forth in
Section 2.1(e).

 

“Term L/C Facility Letter of Credit Agreement” shall have the meaning set forth
in Section 2.2(f)(i).

 

“Term L/C Facility Letter of Credit Commitment” shall mean the Term L/C Facility
Issuing Bank’s obligation to issue Term L/C Facility Letters of Credit pursuant
to Section 2.1(e).

 

“Term L/C Facility Letter of Credit Maturity Date” shall mean June 7, 2013.

 

32

--------------------------------------------------------------------------------


 

“Term L/C Facility Letter of Credit Outstandings” shall mean, at any time of
determination, the sum of (i) the aggregate Available Amount of all issued and
outstanding Term L/C Facility Letters of Credit plus (ii) all outstanding Term
L/C Facility Reimbursement Obligations.

 

“Term L/C Facility Loan” shall mean, a Loan made by a Term L/C Facility Lender
to EnergySolutions pursuant to Section 2.1(c).

 

“Term L/C Facility Loan Percentage” shall mean, with respect to any Term L/C
Facility Lender, the percentage of the total Term L/C Facility Loans represented
by such Lender’s Term L/C Facility Loan.  If the Term L/C Facility Loans have
been reduced to zero, the Term L/C Facility Loan Percentages shall be determined
based upon the Term L/C Facility Loans most recently in effect, giving effect to
any assignments.  Each Term L/C Facility Lender’s Term L/C Facility Loan
Percentage on the Third Amended and Restated Credit Agreement Effective Date is
set forth opposite its name on Schedule 4-C hereto under the caption “Term L/C
Facility Loan Percentage” or, if such Lender has entered into one or more
Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 11.5(c).

 

“Term L/C Facility Notice of Renewal” shall have the meaning set forth in
Section 2.1(e).

 

“Term L/C Facility Notice of Termination” shall have the meaning set forth in
Section 2.1(e).

 

“Term L/C Facility Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Term L/C Facility Letters of Credit
plus the aggregate of all Term L/C Facility Unreimbursed Amounts.

 

“Term L/C Facility Reimbursement Obligation” shall have the meaning set forth in
Section 2.4(d)(ii).

 

“Term L/C Facility Unreimbursed Amount” shall have the meaning set forth in
Section 2.2(f)(iii).

 

“Term Lender” shall mean any Lender that has a Term Commitment.

 

“Term Loan Maturity Date” shall mean the earlier of (a) June 7, 2013 or (b) the
date on which the payment of all outstanding Obligations shall be due (whether
by acceleration or otherwise).

 

“Term Loans” shall mean, collectively, the amounts advanced by the Term Lenders
to EnergySolutions in an aggregate amount of $530,000,000, as set forth on
Schedule 4-B attached hereto.

 

“Term Notes” shall mean those certain term promissory notes in the aggregate
original principal amount of $530,000,000, one issued to each of the Lenders
listed on Schedule 4-B hereto that requests a promissory note, by
EnergySolutions in the amount of each of such Lenders’ Term Loan to
EnergySolutions, each one substantially in the form of Exhibit K attached
hereto, and any extensions, modifications, renewals, endorsements or
replacements of or amendments to any of the foregoing.

 

“Third Amended and Restated Credit Agreement Effective Date” means
[                    ], 2008.

 

33

--------------------------------------------------------------------------------


 

“Type” refers to the distinction (a) between Loans bearing interest at the Base
Rate and Loans bearing interest at the Eurodollar Rate, (b) among the Revolving
Loans, the Letter of Credit Loans and the Term Loans or (c) between the
Revolving Commitment and the Revolving Letter of Credit Commitment.

 

“U.K. Acquisition” shall mean the acquisition by EnergySolutions or Parent and
their Subsidiaries of 100% of the capital stock of Reactor Sites Management
Company Limited that was consummated on June 27, 2007 in accordance with the SPA
all other related documentation (without amendment, modification or waiver
thereof which is materially adverse to the Lenders (as reasonably determined by
the Arranger) without the prior consent of the Arranger).

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“Unused Revolving Commitment” shall mean, with respect to any Lender at any
time, an amount equal to (a) such Lender’s Revolving Commitment at such time
minus (b) the sum (without duplication) of (i) the aggregate principal amount of
all Revolving Loans and Letter of Credit Loans made by such Lender (in its
capacity as a Lender) and outstanding at such time and (ii) such Lender’s Pro
Rata Share of (A) the aggregate Available Amount of all Revolving Letters of
Credit outstanding at such time and (B) the aggregate principal amount of all
Letter of Credit Loans made by the Revolving Issuing Bank pursuant to
Section 2.2(f)(ii) and outstanding at such time.

 

“WPG” shall mean Western Pacific Group, L.C., Creamer Investments, Inc. and/or
any of their respective Affiliates.

 

“Zion Acquisition” shall have the meaning set forth in the recitals to this
Agreement.

 

“Zion Agreements” shall mean collectively the following documents: (a) the
ZionSolutions Limited Liability Company Agreement entered into by members of
ZionSolutions, (b) the Asset Sale Agreement, dated December 11, 2007, by and
among Exelon, ZionSolutions, EnergySolutions and Parent, (c) an Assignment and
Assumption Agreement to be entered into by and between Exelon and ZionSolutions,
(d) a Bill of Sale to be entered into by and between Exelon and ZionSolutions,
(e) a Lease Agreement to be entered into by and between Exelon and
ZionSolutions, (f) a Put Option Agreement to be entered into by and between
Exelon and ZionSolutions, (g) a Pledge Agreement made by EnergySolutions in
favor of Exelon, (h) a Credit Support Agreement to be entered into by and among
Exelon, EnergySolutions and Parent, (i) an Irrevocable Easement for Disposal
Capacity to be made by EnergySolutions to a certain trustee named thereto, (j) a
Disposal Services Agreement to be entered into by and between EnergySolutions
and a certain trustee named thereto, (k) a Leased Personnel Agreement to be
entered into by Exelon and ZionSolutions, (l) Performance Guaranty made as of
December 11, 2007 by EnergySolutions in favor of Exelon and (m) a Trust
Agreement by and among EnergySolutions, a trustee named thereto and other
parties party thereto in connection with a backup non-qualified decommissioning.

 

“Zion Arrangers” shall have the meaning set forth in the preamble to this
Agreement.

 

34

--------------------------------------------------------------------------------


 

“Zion Commitment” shall mean, with respect to any Zion Lender at any time, the
amount set forth opposite such Lender’s name on Schedule 4-D hereto under the
caption “Zion Commitment” or, if such Lender has entered into one or more
Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 11.5(c) as such Lender’s “Zion
Commitment.”

 

“Zion L/C Commitment” shall mean, with respect to the Zion L/C Issuing Banks, an
aggregate amount equal to $200,000,000.

 

“Zion L/C Facility” shall have the meaning set forth in the preamble to this
Agreement..

 

“Zion L/C Facility Availability Date” shall mean any Business Day on or after
the establishment of the Zion L/C Facility.  On such date, the Available Amount
for all Zion Letters of Credit shall not exceed $200,000,000.

 

“Zion L/C Issuing Banks” shall mean the Initial Zion L/C Issuing Banks and any
assignee to which a Zion L/C Commitment hereunder has been assigned pursuant to
Section 11.5 so long as each such assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Zion L/C Issuing Bank and
notifies the Administrative Agent of the amount of its Zion L/C Commitment
(which information shall be recorded by the Administrative Agent in the
Register), for so long as any Zion L/C Issuing Bank or assignee, as the case may
be, shall have a Zion L/C Commitment.

 

“Zion L/C Loan” shall mean the Base Rate Zion L/C Loans and the Eurodollar Zion
L/C Loans as described in Section 2.2(a).

 

“Zion L/C Maturity Date” shall mean the earlier of (i) one year from the date of
issuance of the Zion Letters of Credit and (ii) October 31, 2009.

 

“Zion L/C Notes” shall mean those certain promissory notes, one issued by
EnergySolutions to each of the Zion Lenders issuing a Zion Commitment that
requests a promissory note, in accordance with each such Zion Lender’s Zion
Commitment, each one substantially in the form of Exhibit E-2 attached hereto,
and any extensions, modifications, renewals, endorsements or replacements of or
amendments to any of the foregoing.

 

“Zion Lender” shall mean a Lender that has a Zion Commitment.

 

“Zion Letter of Credit” shall have the meaning set forth in Section 2.1(f).

 

“ZionSolutions” shall mean ZionSolutions, LLC, a Delaware limited liability
company, organized for the purpose of consummating the Zion Acquisition.

 


SECTION 1.2                                      DEFINED AGREEMENTS AS MODIFIED.


 

Each definition of an agreement or instrument in this Article 1 shall include
such agreement or instrument as amended, modified, renewed or restated from time
to time in accordance herewith.

 

35

--------------------------------------------------------------------------------


 


SECTION 1.3                                      COMPUTATION OF TIME PERIODS;
OTHER DEFINITIONAL PROVISIONS.


 

In this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.  All notices shall be required to be in writing.

 


SECTION 1.4                                      ACCOUNTING TERMS.


 

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in
Section 4.1(k) (“GAAP”).

 


SECTION 1.5                                      PRO FORMA CALCULATIONS.


 

For purposes of computing each of the Leverage Ratio and the Interest Coverage
Ratio for any purpose hereunder, such ratio (and any financial calculations or
components required to be made or included therein) shall be determined, with
respect to the relevant period, after giving pro forma effect to the Duratek
Acquisition, each Permitted Acquisition and disposition of a Person, line of
business or division consummated during such period (including, in each case,
any incurrence, assumption, refinancing or repayment of Indebtedness for Money
Borrowed), as if such Duratek Acquisition, Permitted Acquisition, disposition or
related transactions had been consummated on the first day of such period, in
each case, either (i) prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended, or (ii)(a) that have been certified by a
financial officer of EnergySolutions as having been prepared in good faith based
upon reasonable assumptions and (b) are reasonably acceptable to the
Administrative Agent.

 


ARTICLE 2.


 


LOANS AND LETTERS OF CREDIT


 


SECTION 2.1                                      THE LOANS AND THE LETTERS OF
CREDIT.


 


(A)           THE REVOLVING LOANS.  THE REVOLVING LENDERS AGREE, SEVERALLY IN
ACCORDANCE WITH THEIR RESPECTIVE REVOLVING COMMITMENTS AND NOT JOINTLY, UPON THE
TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, TO LEND AND RELEND TO
ENERGYSOLUTIONS, ON AND AFTER THE AGREEMENT DATE AND PRIOR TO THE REVOLVING
MATURITY DATE, AMOUNTS REQUESTED BY ENERGYSOLUTIONS WHICH, IN THE AGGREGATE, DO
NOT EXCEED AT ANY TIME THE AGGREGATE REVOLVING COMMITMENTS; PROVIDED THAT NO
LOAN MAY BE MADE AT ANY TIME UNDER THIS SECTION 2.1(A) IN AN AMOUNT THAT SHALL
EXCEED THE AGGREGATE UNUSED REVOLVING COMMITMENTS AT SUCH TIME.  LOANS UNDER THE
REVOLVING COMMITMENT MAY BE REPAID AND REBORROWED AS PROVIDED IN SECTION 2.2
HEREOF.


 


(B)           THE TERM LOANS.  THE TERM LOANS BEAR INTEREST AT THE EURODOLLAR
BASIS OR THE BASE RATE BASIS AS PROVIDED IN SECTION 2.2 HEREOF.  TERM LOANS
REPAID OR PREPAID MAY NOT BE REBORROWED.


 


(C)           THE TERM L/C FACILITY LOANS.  SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN, THE SYNTHETIC LENDERS AND ENERGYSOLUTIONS AGREE THAT, AS OF
12:00 A.M. (NEW YORK TIME) ON THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT
EFFECTIVE DATE, (I) EACH SYNTHETIC LENDER UNDER THE SECOND

 

36

--------------------------------------------------------------------------------


 


AMENDED AND RESTATED CREDIT AGREEMENT SHALL BECOME A TERM L/C FACILITY LENDER
UNDER THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT BY THE TRANSFER TO
ENERGYSOLUTIONS OF ITS SHARE OF THE SYNTHETIC DEPOSIT ACCOUNT AND THE SYNTHETIC
DEPOSIT SUB-ACCOUNT (EACH OF WHICH TRANSFERS SHALL BE TREATED AS A TERM L/C
FACILITY LOAN IN THE AMOUNT THEREOF) AND (II) TO GIVE EFFECT TO SUCH TRANSFERS,
THE ADMINISTRATIVE AGENT SHALL TRANSFER THE AGGREGATE AMOUNT OF THE SYNTHETIC
DEPOSIT ACCOUNT AND OF THE SYNTHETIC DEPOSIT SUB-ACCOUNT AS OF 11:59 P.M. (NEW
YORK TIME) ON THE DAY IMMEDIATELY PRIOR TO THE THIRD AMENDED AND RESTATED CREDIT
AGREEMENT EFFECTIVE DATE INTO THE TERM L/C FACILITY COLLATERAL ACCOUNT.  AMOUNTS
BORROWED PURSUANT TO THIS SECTION 2.1(C) AND REPAID PURSUANT TO SECTION 2.7
HERETO MAY NOT BE RE-BORROWED..


 


(D)           REVOLVING LETTERS OF CREDIT.  THE REVOLVING ISSUING BANK AGREES,
ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO ISSUE (OR CAUSE ANY OF ITS
AFFILIATES THAT IS A COMMERCIAL BANK TO ISSUE ON ITS BEHALF) STANDBY LETTERS OF
CREDIT (EACH A “REVOLVING LETTER OF CREDIT”) IN DOLLARS OR ANY AVAILABLE FOREIGN
CURRENCY FOR THE ACCOUNT OF ENERGYSOLUTIONS OR ANY OF THE SUBSIDIARIES FROM TIME
TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE AGREEMENT DATE UNTIL FIVE
DAYS BEFORE THE REVOLVING MATURITY DATE IN AN AGGREGATE AVAILABLE AMOUNT (I) FOR
ALL REVOLVING LETTERS OF CREDIT NOT TO EXCEED AT ANY TIME THE REVOLVING LETTER
OF CREDIT COMMITMENT AT SUCH TIME AND (II) FOR EACH SUCH REVOLVING LETTER OF
CREDIT NOT TO EXCEED THE AGGREGATE UNUSED REVOLVING COMMITMENTS AS OF THE DATE
OF ISSUANCE THEREOF.  NO REVOLVING LETTER OF CREDIT SHALL HAVE AN EXPIRATION
DATE LATER THAN THE EARLIER OF (I) ONE YEAR AFTER THE DATE OF ISSUANCE THEREOF,
OR (II) FIVE DAYS BEFORE THE REVOLVING MATURITY DATE, BUT MAY BY ITS TERMS BE
RENEWABLE ANNUALLY UPON WRITTEN NOTICE (A “REVOLVING NOTICE OF RENEWAL”) GIVEN
TO THE REVOLVING ISSUING BANK THAT ISSUED SUCH REVOLVING LETTER OF CREDIT AND
THE ADMINISTRATIVE AGENT ON OR PRIOR TO ANY DATE FOR NOTICE OF RENEWAL SET FORTH
IN SUCH REVOLVING LETTER OF CREDIT BUT IN ANY EVENT AT LEAST 10 BUSINESS DAYS
PRIOR TO THE DATE OF THE PROPOSED RENEWAL OF SUCH REVOLVING LETTER OF CREDIT AND
UPON FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE 3 UNLESS THE
REVOLVING ISSUING BANK HAS NOTIFIED ENERGYSOLUTIONS (WITH A COPY TO THE
ADMINISTRATIVE AGENT) ON OR PRIOR TO THE DATE FOR NOTICE OF TERMINATION SET
FORTH IN SUCH REVOLVING LETTER OF CREDIT BUT IN ANY EVENT AT LEAST 5 BUSINESS
DAYS PRIOR TO THE DATE OF AUTOMATIC RENEWAL OF ITS ELECTION NOT TO RENEW SUCH
REVOLVING LETTER OF CREDIT (A “REVOLVING NOTICE OF TERMINATION”); PROVIDED THAT
THE TERMS OF EACH REVOLVING LETTER OF CREDIT THAT IS AUTOMATICALLY RENEWABLE
ANNUALLY SHALL (X) REQUIRE THE REVOLVING ISSUING BANK THAT ISSUED SUCH REVOLVING
LETTER OF CREDIT TO GIVE THE BENEFICIARY NAMED IN SUCH REVOLVING LETTER OF
CREDIT NOTICE OF ANY REVOLVING NOTICE OF TERMINATION, (Y) PERMIT SUCH
BENEFICIARY, UPON RECEIPT OF SUCH NOTICE, TO DRAW UNDER SUCH REVOLVING LETTER OF
CREDIT PRIOR TO THE DATE SUCH REVOLVING LETTER OF CREDIT OTHERWISE WOULD HAVE
BEEN AUTOMATICALLY RENEWED AND (Z) NOT PERMIT THE EXPIRATION DATE (AFTER GIVING
EFFECT TO ANY RENEWAL) OF SUCH REVOLVING LETTER OF CREDIT IN ANY EVENT TO BE
EXTENDED TO A DATE LATER THAN FIVE DAYS BEFORE THE REVOLVING MATURITY DATE.  IF
EITHER A REVOLVING NOTICE OF RENEWAL IS NOT GIVEN BY ENERGYSOLUTIONS OR A
REVOLVING NOTICE OF TERMINATION IS GIVEN BY THE REVOLVING ISSUING BANK PURSUANT
TO THE IMMEDIATELY PRECEDING SENTENCE, SUCH REVOLVING LETTER OF CREDIT SHALL
EXPIRE ON THE DATE ON WHICH IT OTHERWISE WOULD HAVE BEEN AUTOMATICALLY RENEWED. 
WITHIN THE LIMITS OF THE REVOLVING LETTER OF CREDIT COMMITMENT, AND SUBJECT TO
THE LIMITS REFERRED TO ABOVE, ENERGYSOLUTIONS MAY REQUEST THE ISSUANCE OF
REVOLVING LETTERS OF CREDIT UNDER THIS SECTION 2.1(D), REPAY ANY LETTER OF
CREDIT LOANS RESULTING FROM DRAWINGS THEREUNDER PURSUANT TO SECTION 2.2(F) AND
REQUEST THE ISSUANCE OF ADDITIONAL REVOLVING LETTERS OF CREDIT UNDER THIS
SECTION 2.1(D).  ENERGYSOLUTIONS SHALL BE LIABLE FOR ALL OBLIGATIONS IN RESPECT
OF EACH REVOLVING LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF ANY OF THE
SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION, THE OBLIGATIONS TO REPAY ANY LETTER
OF CREDIT LOAN IN RESPECT THEREOF UNDER SECTION 2.4(C).


 


(E)           TERM L/C FACILITY LETTERS OF CREDIT.  THE TERM L/C FACILITY
ISSUING BANK AGREES, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO ISSUE
(OR CAUSE ANY AFFILIATE THAT IS A COMMERCIAL BANK TO ISSUE ON ITS BEHALF)
STANDBY LETTERS OF CREDIT (EACH A “TERM L/C FACILITY LETTER OF CREDIT”) IN
DOLLARS OR ANY AVAILABLE FOREIGN CURRENCY FOR THE ACCOUNT OF ENERGYSOLUTIONS OR
ANY OF ITS SUBSIDIARIES FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD
FROM THE TERM L/C FACILITY AVAILABILITY DATE UNTIL FIVE DAYS

 

37

--------------------------------------------------------------------------------


 


BEFORE THE TERM L/C FACILITY LETTER OF CREDIT MATURITY DATE; PROVIDED THAT THE
TERM L/C FACILITY ISSUING BANK SHALL NOT BE PERMITTED OR REQUIRED TO ISSUE ANY
TERM L/C FACILITY LETTER OF CREDIT OR INCREASE THE AVAILABLE AMOUNT OF ANY
EXISTING TERM L/C FACILITY LETTER OF CREDIT IF, AFTER GIVING EFFECT THERETO,
(I) THE AGGREGATE AMOUNT OF ALL TERM L/C FACILITY LETTER OF CREDIT OUTSTANDINGS
WOULD EXCEED THE TERM L/C FACILITY AVAILABLE AMOUNT OR (II) THE AGGREGATE AMOUNT
OF ALL TERM L/C FACILITY LETTER OF CREDIT OUTSTANDINGS WOULD EXCEED THE AMOUNT
ON DEPOSIT IN THE TERM L/C FACILITY COLLATERAL ACCOUNT.  NO TERM L/C FACILITY
LETTER OF CREDIT SHALL HAVE AN EXPIRATION DATE LATER THAN THE EARLIER OF (I) ONE
YEAR AFTER THE DATE OF ISSUANCE THEREOF, OR (II) FIVE DAYS BEFORE THE TERM L/C
FACILITY LETTER OF CREDIT MATURITY DATE, BUT MAY BY ITS TERMS BE RENEWABLE
ANNUALLY UPON WRITTEN NOTICE (A “TERM L/C FACILITY NOTICE OF RENEWAL”) GIVEN TO
THE TERM L/C FACILITY ISSUING BANK THAT ISSUED SUCH TERM L/C FACILITY LETTER OF
CREDIT AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO ANY DATE FOR NOTICE OF
RENEWAL SET FORTH IN SUCH TERM L/C FACILITY LETTER OF CREDIT BUT IN ANY EVENT AT
LEAST 10 BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED RENEWAL OF SUCH TERM
L/C FACILITY LETTER OF CREDIT AND UPON FULFILLMENT OF THE APPLICABLE CONDITIONS
SET FORTH IN ARTICLE 3 UNLESS THE TERM L/C FACILITY ISSUING BANK HAS NOTIFIED
ENERGYSOLUTIONS (WITH A COPY TO THE ADMINISTRATIVE AGENT) ON OR PRIOR TO THE
DATE FOR NOTICE OF TERMINATION SET FORTH IN SUCH TERM L/C FACILITY LETTER OF
CREDIT BUT IN ANY EVENT AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE OF
AUTOMATIC RENEWAL OF ITS ELECTION NOT TO RENEW SUCH TERM L/C FACILITY LETTER OF
CREDIT (A “TERM L/C FACILITY NOTICE OF TERMINATION”); PROVIDED THAT THE TERMS OF
EACH TERM L/C FACILITY LETTER OF CREDIT THAT IS AUTOMATICALLY RENEWABLE ANNUALLY
SHALL (X) REQUIRE THE TERM L/C FACILITY ISSUING BANK THAT ISSUED SUCH TERM L/C
FACILITY LETTER OF CREDIT TO GIVE THE BENEFICIARY NAMED IN SUCH TERM L/C
FACILITY LETTER OF CREDIT NOTICE OF ANY TERM L/C FACILITY NOTICE OF TERMINATION,
(Y) PERMIT SUCH BENEFICIARY, UPON RECEIPT OF SUCH NOTICE, TO DRAW UNDER SUCH
TERM L/C FACILITY LETTER OF CREDIT PRIOR TO THE DATE SUCH TERM L/C FACILITY
LETTER OF CREDIT OTHERWISE WOULD HAVE BEEN AUTOMATICALLY RENEWED AND (Z) NOT
PERMIT THE EXPIRATION DATE (AFTER GIVING EFFECT TO ANY RENEWAL) OF SUCH TERM L/C
FACILITY LETTER OF CREDIT IN ANY EVENT TO BE EXTENDED TO A DATE LATER THAN FIVE
DAYS BEFORE THE TERM LOAN MATURITY DATE.  IF EITHER A TERM L/C FACILITY NOTICE
OF RENEWAL IS NOT GIVEN BY ENERGYSOLUTIONS OR A TERM L/C FACILITY NOTICE OF
TERMINATION IS GIVEN BY THE TERM L/C FACILITY ISSUING BANK PURSUANT TO THE
IMMEDIATELY PRECEDING SENTENCE, SUCH TERM L/C FACILITY LETTER OF CREDIT SHALL
EXPIRE ON THE DATE ON WHICH IT OTHERWISE WOULD HAVE BEEN AUTOMATICALLY RENEWED. 
WITHIN THE LIMITS OF THE TERM L/C FACILITY AVAILABLE AMOUNT, AND SUBJECT TO THE
LIMITS REFERRED TO ABOVE, ENERGYSOLUTIONS MAY REQUEST THE ISSUANCE OF TERM L/C
FACILITY LETTERS OF CREDIT UNDER THIS SECTION 2.1(E) AND REQUEST THE ISSUANCE OF
ADDITIONAL TERM L/C FACILITY LETTERS OF CREDIT UNDER THIS SECTION 2.1(E).


 


(F)            ZION LETTERS OF CREDIT.  EACH ZION L/C ISSUING BANK AGREES, ON
THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO ISSUE (OR CAUSE ANY AFFILIATE
THAT IS A COMMERCIAL BANK TO ISSUE ON ITS BEHALF) AN IRREVOCABLE STANDBY LETTER
OF CREDIT (EACH A “ZION LETTER OF CREDIT”) IN DOLLARS FOR THE ACCOUNT OF
ENERGYSOLUTIONS OR ANY OF ITS SUBSIDIARIES ON ANY DATE FROM THE THIRD AMENDED
AND RESTATED CREDIT AGREEMENT EFFECTIVE DATE AND UNTIL THE ZION L/C MATURITY
DATE IN AN AGGREGATE AVAILABLE AMOUNT FOR ALL ZION LETTERS OF CREDIT NOT TO
EXCEED AT ANY TIME THE ZION L/C COMMITMENT AT SUCH TIME.  NO ZION LETTER OF
CREDIT SHALL HAVE AN EXPIRATION DATE LATER THAN THE ZION L/C MATURITY DATE. 
WITHIN THE LIMITS OF THE ZION L/C COMMITMENT, AND SUBJECT TO THE LIMITS REFERRED
TO ABOVE, ENERGYSOLUTIONS MAY REQUEST THE ISSUANCE OF ZION LETTERS OF CREDIT
UNDER THIS SECTION 2.1(F).


 


SECTION 2.2                                      MANNER OF BORROWING AND
DISBURSEMENT.


 


(A)           CHOICE OF INTEREST RATE, ETC.  1.  ANY LOAN UNDER THE REVOLVING
COMMITMENT, THE ZION L/C COMMITMENT OR MADE AS A TERM LOAN SHALL, AT THE OPTION
OF ENERGYSOLUTIONS, BEAR INTEREST AS A BASE RATE OPTION LOAN, OR, SUBJECT TO
SECTION 2.2(A)(II) AND ARTICLE 10 HEREOF, A EURODOLLAR REVOLVING LOAN,
EURODOLLAR ZION L/C LOAN OR EURODOLLAR TERM LOAN, AS THE CASE MAY BE.  ANY
NOTICE GIVEN TO THE ADMINISTRATIVE AGENT IN CONNECTION WITH A REQUESTED LOAN
HEREUNDER SHALL BE GIVEN TO THE ADMINISTRATIVE AGENT

 

38

--------------------------------------------------------------------------------


 


PRIOR TO 12:30 P.M. (NEW YORK TIME) IN ORDER FOR SUCH BUSINESS DAY TO COUNT
TOWARD THE MINIMUM NUMBER OF BUSINESS DAYS REQUIRED.


 

(i)      (A)  On the date on which the aggregate unpaid principal amount of any
Eurodollar Revolving Loan, Eurodollar Zion L/C Loan or Eurodollar Term Loan
shall be reduced, by payment or prepayment or otherwise, to less than $1,000,000
in the case of a Eurodollar Revolving Loan or Eurodollar Zion L/C Loan and
$5,000,000 in the case of a Eurodollar Term Loan, such Eurodollar Option Loan
shall automatically, on the last day of the then existing Interest Period
therefor, be (1) reborrowed as a Base Rate Revolving Loan, in the case of any
Eurodollar Revolving Loan, (2) continued as a Base Rate Zion L/C Loan, in the
case of a Eurodollar Zion L/C Loan, or (c) continued as a Base Rate Term Loan,
in the case of any Eurodollar Term Loan.

 

(B)           If EnergySolutions shall fail to select the duration of any
Interest Period for any Eurodollar Revolving Loan, Eurodollar Zion L/C Loan or
Eurodollar Term Loan in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.1, the Administrative Agent will
forthwith so notify EnergySolutions and the Lenders which have made such
Eurodollar Option Loan, whereupon each such Eurodollar Option Loan shall
automatically, on the last day of the then existing Interest Period therefor, be
(1) reborrowed as a Base Rate Revolving Loan, in the case of a Eurodollar
Revolving Loan, (2) continued as a Base Rate Zion L/C Loan, in the case of a
Eurodollar Zion L/C Loan or (3) continued as a Base Rate Term Loan, in the case
of a Eurodollar Term Loan.

 

(C)           Upon the occurrence and during the continuance of any Default,
(1) each Eurodollar Option Loan will automatically, on the last day of the then
existing Interest Period therefor, be (i) reborrowed as a Base Rate Revolving
Loan, in the case of a Eurodollar Revolving Loan (ii) continued as a Base Rate
Zion L/C Loan, in the case of a Eurodollar Zion L/C Loan, or (iii) continued as
a Base Rate Term Loan, in the case of a Eurodollar Term Loan, and (2) the
obligation of the Lenders to make any Eurodollar Revolving Loan or Eurodollar
Term Loan shall be suspended.

 


(B)           BASE RATE OPTION LOANS.


 

(i)      Initial Loans.  EnergySolutions shall give the Administrative Agent in
the case of initial Base Rate Option Loans at least one (1) Business Day’s
irrevocable prior written notice in the form of a Request for Loan or telephonic
notice followed immediately by a Request for Loan; provided, however, that
EnergySolutions’ failure to confirm any telephonic notice with a Request for
Loan shall not invalidate any notice so given.

 

(ii)     Repayments and Reborrowings of Base Rate Revolving Loans.  Upon at
least one (1), with respect to items (B) and (C) of this sentence, or three (3),
with respect to item (A) of this sentence, Business Days’ irrevocable prior
written notice to the Administrative Agent, EnergySolutions may repay or prepay
a Base Rate Revolving Loan without regard to its Payment Date and (A) reborrow
all or a portion of the principal amount thereof as one or more Eurodollar
Revolving Loans for the Interest Period(s) selected, (B) reborrow all or a
portion of the principal amount thereof as one or more Base Rate Revolving
Loans, or (C) not reborrow all or any portion of such Base Rate Revolving Loan
at that time.  On the date indicated by EnergySolutions, such Base Rate
Revolving Loan, subject to the provisions hereof, shall be so repaid and, as
applicable, reborrowed.

 

(iii)    Continuations of Base Rate Term Loans.  Upon at least one (1), with
respect to items (B) and (C) of this sentence, or three (3), with respect to
item (A) of this sentence, Business Days’ irrevocable prior written notice to
the Administrative Agent, EnergySolutions shall specify whether all or a portion
of

 

39

--------------------------------------------------------------------------------


 

each Base Rate Term Loan outstanding on the related Payment Date (A) is to be
continued in whole or in part as one or more Eurodollar Term Loans for the
Interest Period(s) selected, (B) is to be continued in whole or in part as one
or more Base Rate Term Loans, or (C) is to be repaid and not reborrowed.

 

(iv)    Continuations of Zion L/C Loans.  Upon at least one (1), with respect to
items (B) and (C) of this sentence, or three (3), with respect to item (A) of
this sentence, Business Days’ irrevocable prior written notice to the
Administrative Agent, Request for Zion L/C Loan Eurodollar Basis,
EnergySolutions shall specify whether all or a portion of each Base Rate Zion
L/C Loan outstanding on the related Payment Date (A) is to be continued in whole
or in part as one or more Eurodollar Zion L/C Loans for the Interest
Period(s) selected, (B) is to be continued in whole or in part as one or more
Base Rate Zion L/C Loans, or (C) is to be repaid and not reborrowed.

 


(C)           EURODOLLAR OPTION LOANS.


 

(i)      Initial Loans.  EnergySolutions shall give the Administrative Agent in
the case of any initial Eurodollar Option Loan at least three (3) Business Days’
irrevocable prior written notice in the form of a Request for Loan, Request for
Zion L/C Loan Eurodollar Basis or Request for Term Loan Eurodollar Basis, or
telephonic notice followed immediately by a Request for Loan, Request for Zion
L/C Loan Eurodollar Basis or Request for Term Loan Eurodollar Basis; provided,
however, that EnergySolutions’ failure to confirm any telephonic notice with a
Request for Loan, Request for Zion L/C Loan Eurodollar Basis or Request for Term
Loan Eurodollar Basis shall not invalidate any notice so given.  The
Administrative Agent, whose determination shall be conclusive absent manifest
error, shall determine the available Eurodollar Basis and shall notify
EnergySolutions of such Eurodollar Basis.  EnergySolutions shall promptly notify
the Administrative Agent by telephone or telecopy, and shall immediately confirm
any such telephonic notice in writing, of its selection of a Eurodollar Basis
and Interest Period for such Loan; provided, however, that EnergySolutions’
failure to confirm any such telephonic notice in writing shall not invalidate
any notice so given.

 

(ii)     Repayments and Reborrowings of Eurodollar Revolving Loans.  Upon at
least one (1), with respect to items (B) and (C) of this sentence, or three (3),
with respect to item (A) of this sentence, Business Days’ irrevocable prior
written notice to the Administrative Agent, EnergySolutions shall specify
whether all or a portion of each Eurodollar Revolving Loan outstanding on the
Payment Date (A) is to be repaid and then reborrowed in whole or in part as one
or more Eurodollar Revolving Loans for the Interest Period(s) selected, (B) is
to be repaid and then reborrowed in whole or in part as one or more Base Rate
Revolving Loans, or (C) is to be repaid and not reborrowed at that time.

 

(iii)    Continuations of Eurodollar Term Loans.  Upon at least one (1), with
respect to items (B) and (C) of this sentence, or three (3), with respect to
item (A) of this sentence, Business Days’ irrevocable prior written notice to
the Administrative Agent, EnergySolutions shall specify whether all or a portion
of each Eurodollar Term Loan outstanding on the related Payment Date (A) is to
be continued in whole or in part as one or more Eurodollar Term Loans for the
Interest Period(s) selected, (B) is to be continued in whole or in part as a
Base Rate Term Loan, or (C) is to be repaid and not reborrowed.

 

(iv)    Continuations of Eurodollar Zion L/C Loans.  Upon at least one (1), with
respect to items (B) and (C) of this sentence, or three (3), with respect to
item (A) of this sentence, Business Days’ irrevocable prior written notice to
the Administrative Agent, EnergySolutions shall specify whether all or a portion
of each Eurodollar Zion L/C Loan outstanding on the related Payment Date (A) is
to be continued in whole or in part as one or more Eurodollar Zion L/C Loans for
the Interest Period(s) selected, (B) is to be continued in whole or in part as a
Base Rate Zion L/C Loan, or (C) is to be repaid and not reborrowed.

 

40

--------------------------------------------------------------------------------


 


(D)           NOTIFICATION OF LENDERS.  UPON RECEIPT OF A REQUEST FOR LOAN, OR A
NOTICE FROM ENERGYSOLUTIONS WITH RESPECT TO A SELECTION OF AN INTEREST PERIOD
FOR A REVOLVING LOAN, OR A NOTICE FROM ENERGYSOLUTIONS WITH RESPECT TO ANY
OUTSTANDING REVOLVING LOAN PRIOR TO THE PAYMENT DATE FOR SUCH REVOLVING LOAN,
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER BY TELEPHONE OR
TELECOPY OF THE CONTENTS THEREOF AND THE AMOUNT OF SUCH LENDER’S PORTION OF THE
RELATED REVOLVING LOAN.  EACH LENDER SHALL, NOT LATER THAN 2:30 P.M. (NEW YORK
TIME) ON THE DATE OF BORROWING SPECIFIED IN SUCH NOTICE, MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S ACCOUNT, OR AT SUCH ACCOUNT
AS THE ADMINISTRATIVE AGENT SHALL DESIGNATE, THE AMOUNT OF ITS PORTION OF ANY
REVOLVING LOAN WHICH REPRESENTS AN ADDITIONAL BORROWING HEREUNDER IN IMMEDIATELY
AVAILABLE FUNDS.


 


(E)           DISBURSEMENT.


 

(i)      Prior to 3:00 p.m. (New York time) on the date of the making of a
Revolving Loan hereunder, the Administrative Agent shall, subject to the
satisfaction of any applicable conditions set forth in Article 3 hereof,
disburse the amounts made available to it by the Lenders in like funds by
(A) transferring the amounts so made available by wire transfer pursuant to
EnergySolutions’ instructions, or (B) in the absence of such instructions,
crediting the amounts so made available to the account of EnergySolutions
maintained with the Administrative Agent; provided, however, that the
Administrative Agent shall first make the applicable portion of such funds equal
to the aggregate principal amount of any Letter of Credit Loans made by the
Revolving Issuing Bank and by any other Revolving Lender and outstanding on the
date of such Revolving Loan, plus interest accrued and unpaid thereon to and as
of such date, available to the Revolving Issuing Bank and such other Revolving
Lender for repayment of such Letter of Credit Loans.

 

(ii)     Unless the Administrative Agent shall have received notice from a
Lender prior to 2:30 p.m. (New York time) on the date of any Loan that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Loan, the Administrative Agent may assume that such Lender has
made or will make such portion available to the Administrative Agent on the date
of such Loan and the Administrative Agent may in its sole discretion and in
reliance upon such assumption, make available to EnergySolutions on such date a
corresponding amount.  If and to the extent the Lender does not make such
ratable portion available to the Administrative Agent, such Lender agrees to
repay to the Administrative Agent on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to EnergySolutions until the date such amount is repaid to the Administrative
Agent, at the Federal Funds Rate for the first three (3) days and thereafter at
the Federal Funds Rate plus one percent (1%).

 

(iii)    If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
portion of the applicable Loan for purposes of this Agreement.  If such Lender
does not repay such corresponding amount immediately upon the Administrative
Agent’s demand therefor, the Administrative Agent shall notify EnergySolutions
and EnergySolutions shall immediately pay such corresponding amount to the
Administrative Agent, together with interest thereon.  The failure of any Lender
to fund its portion of any Loan shall not relieve any other Lender of its
obligation hereunder to fund its respective portion of the Loan on the date of
such borrowing, but no Lender shall be responsible for any such failure of any
other Lender.

 

(iv)    In the event that, at any time when EnergySolutions is not in Default
and has satisfied all applicable conditions set forth in Article 3 hereof, a
Lender for any reason fails, refuses, or has given notice to the Administrative
Agent and/or EnergySolutions that it refuses, to fund its portion of a Loan or,
in accordance with Section 2.2(f)(ii) or 2A.1(a)(ii) below, a disbursed amount
(a “Defaulting Lender”), then, until such time as such Defaulting Lender has
funded its portion of such Loan, or all other Lenders

 

41

--------------------------------------------------------------------------------


 

have received payment in full (whether by repayment or prepayment) of the
principal and interest due in respect of such Loan, such Defaulting Lender shall
not have the right (i) to vote regarding any issue on which voting is required
or advisable under this Agreement or any other Loan Document, and such Lender’s
Unused Revolving Commitment and interest in any Loans or Revolving Letters of
Credit shall not be counted as outstanding for purposes of determining “Majority
Lenders” hereunder or (ii) to receive payments of (A) principal, interest or
fees from EnergySolutions in respect of its unfunded portion of Loans, (B) any
commitment fee in respect of its Revolving Commitment or (C) any portion of
Revolving Letter of Credit fees or interests or amounts in respect of any Letter
of Credit Loans.  In addition to the foregoing, and notwithstanding
Section 2.1(d), if any Lender shall become a Defaulting Lender, the Revolving
Letter of Credit Commitment shall be reduced by an amount equal to such
Defaulting Lender’s Pro Rata Share of the Revolving Letter of Credit Commitment
unless and until arrangements reasonably satisfactory to the Revolving Issuing
Bank have been entered into (the Revolving Issuing Bank having made a good faith
effort to enter into such arrangements) to eliminate the Revolving Issuing
Bank’s risk with respect to the Defaulting Lender’s Pro Rata Share of the
Revolving Letter of Credit Commitment, including cash collateralizing the
Revolving Issuing Bank’s Revolving Letter of Credit Commitment with respect to
such Defaulting Lender’s Pro Rata Share.  The provisions of this
Section 2.2(e)(iv) are not in lieu of any other claim EnergySolutions may have
against such Defaulting Lender.

 


(F)            ISSUANCE OF AND DRAWINGS AND REIMBURSEMENT UNDER LETTERS OF
CREDIT.


 

This Section 2.2(f) shall not be applicable to the Zion Letters of Credit, which
are governed by Article 2A.

 

(i)      Request for Issuance.  Each Letter of Credit shall be issued upon
notice, given not later than 12:30 p.m. (New York time) on the fifth Business
Day prior to the date of the proposed issuance of such Letter of Credit, by
EnergySolutions to the applicable Issuing Bank, which shall give to the
Administrative Agent and each Revolving Lender (in the case of a request for a
Revolving Letter of Credit) or each Term L/C Facility Lender (in the case of a
request for a Term L/C Facility Letter of Credit) prompt notice thereof by
telecopier or electronic communication.  Each such notice of issuance of a
Letter of Credit (a “Notice of Issuance”) shall be by telephone, confirmed
immediately in writing, or telecopier or electronic communication, specifying
therein the requested (A) date of such issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit (which amount shall not be less
than $100,000), (C) expiration date of such Letter of Credit, (D) name and
address of the beneficiary of such Letter of Credit and (E) form of such Letter
of Credit, and shall be accompanied by such application and agreement for Letter
of Credit as the Issuing Bank may specify to EnergySolutions for use in
connection with such requested Letter of Credit (a “Revolving Letter of Credit
Agreement” or a “Term L/C Facility Letter of Credit Agreement,” as applicable). 
If (x) the requested form of such Letter of Credit is acceptable to the
applicable Issuing Bank in its sole discretion, (y) as of the requested date of
issuance, the requirements of Section 2.1(c) or 2.1(f) hereof have been
satisfied as to such Letter of Credit, and (z) the applicable Issuing Bank has
not received notice of objection to such issuance from the Majority Lenders, the
applicable Issuing Bank will, upon fulfillment of the applicable conditions set
forth in Article 3, make such Letter of Credit available to EnergySolutions at
its office referred to in Section 11.1 or as otherwise agreed with
EnergySolutions in connection with such issuance.  In the event and to the
extent that the provisions of any Letter of Credit Agreement shall conflict with
this Agreement, the provisions of this Agreement shall govern.

 

(ii)     Participations in Revolving Letter of Credits.  Upon the issuance of a
Revolving Letter of Credit by the Revolving Issuing Bank, the Revolving Issuing
Bank shall be deemed, without further action by any party hereto, to have sold
to each Revolving Lender, and each such Revolving Lender shall be deemed,
without further action by any party hereto, to have purchased from the Revolving
Issuing Bank,

 

42

--------------------------------------------------------------------------------


 

a participation in such Revolving Letter of Credit in an amount for each
Revolving Lender equal to the Dollar Equivalent of such Lender’s Pro Rata Share
of the Available Amount of such Revolving Letter of Credit, effective upon the
issuance of such Revolving Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay such Lender’s Pro Rata Share of each L/C
Disbursement made by the Revolving Issuing Bank and not reimbursed by
EnergySolutions forthwith on the date due as provided in Section 2.4(c) (or
which has been so reimbursed but must be returned or restored by the Revolving
Issuing Bank because of the occurrence of an event specified in
Section 8.1(f) or (g) or otherwise) by making available to the Administrative
Agent for the account of the Revolving Issuing Bank by deposit to the
Administrative Agent’s Account, in same day funds, an amount equal to the Dollar
Equivalent of such Lender’s Pro Rata Share of such L/C Disbursement.  Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.2(f)(ii) in respect of Revolving
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or the termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  If and to the extent that any Revolving Lender shall not have so
made the amount of such L/C Disbursement available to the Administrative Agent,
such Revolving Lender agrees to pay to the Administrative Agent forthwith on
demand such amount together with interest thereon, for each day from the date
such L/C Disbursement is due pursuant to Section 2.4(c) until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate for its
account or the account of the Revolving Issuing Bank, as applicable.  If such
Lender shall pay to the Administrative Agent such amount for the account of the
Revolving Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute a Letter of Credit Loan made by such Lender on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Letter of Credit Loan made by the Revolving Issuing Bank shall be
reduced by such amount on such Business Day.

 

(iii)    Participations in Term L/C Facility Letters of Credit.  Upon receipt
from the beneficiary of any Term L/C Facility Letter of Credit of any notice of
a drawing under such Letter of Credit, the relevant Term L/C Issuing Bank shall
promptly notify EnergySolutions and the Administrative Agent thereof (which may
be telephonic, promptly confirmed by telecopy).  EnergySolutions shall be
required to reimburse such Term L/C Facility Issuing Bank through the
Administrative Agent in an amount equal to the Dollar Equivalent of such drawing
not later than 1:00 p.m. (eastern time) on the Honor Date, if EnergySolutions
shall have received such notice prior to 11:00 a.m. (eastern time) on such date,
or, if such notice has not been received by EnergySolutions prior to such time
on such date, then not later than 1:00 p.m. (eastern time) on the next Business
Day; provided that unless EnergySolutions shall reimburse such Term L/C Issuing
Bank by 1:00 p.m. (eastern time) on the same day on which such drawing is made,
the unpaid amount (such amounts, including accrued interest, the “Term L/C
Facility Unreimbursed Amount”) thereof shall bear interest at a rate per annum
equal to the Base Rate plus the Applicable Margin, for each day commencing on
the date the drawing is made until the date that EnergySolutions pays the
Administrative Agent for the account of such Term L/C Facility Issuing Bank the
Dollar Equivalent of the amount of such drawing.  If EnergySolutions does not so
reimburse the relevant Term L/C Issuing Bank at or prior to the time for payment
specified above in respect of such drawing under such Term L/C Facility Letter
of Credit, the Administrative Agent may promptly cause the amounts on deposit in
the Term L/C Facility Collateral Account to be applied to repay in full or in
part such amounts and the Term L/C Facility shall be automatically but not
permanently reduced by the Term L/C Facility Unreimbursed Amount in accordance
with Section 2.2(f)(vii).  EnergySolutions may from time to time cause
additional funds to be deposited and held in the Term L/C Facility Collateral
Account to replace any funds applied by the Administrative Agent pursuant to the
preceding sentence to repay a Term L/C Facility Unreimbursed Amount.  All funds
deposited and held in the Term L/C Facility Collateral Account pursuant to the

 

43

--------------------------------------------------------------------------------


 

foregoing sentence shall increase the Term L/C Facility Available Amount by an
amount equal to the Dollar Equivalent of the funds deposited.

 

(iv)    Drawing and Reimbursement.  The payment by the Revolving Issuing Bank of
a draft drawn under any Revolving Letter of Credit shall constitute for all
purposes of this Agreement the making by the Revolving Issuing Bank of a Letter
of Credit Loan, which shall be a Base Rate Option Loan, in the Dollar Equivalent
of the amount of such draft.

 

(v)     Letter of Credit Reports.  The Issuing Banks shall furnish (A) to the
Administrative Agent on or about the first Business Day of each week a written
report summarizing issuance and expiration dates of Letters of Credit issued
during the previous week and drawings during such week under all Letters of
Credit, (B) to each Revolving Lender and Term L/C Facility Lender on or about
the first Business Day of each month a written report summarizing issuance and
expiration dates of Letters of Credit issued during the preceding month and
drawings during such month under all Letters of Credit and (C) to the
Administrative Agent and each Revolving Lender on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Revolving Letters
of Credit.

 

(vi)    Failure to Make Letter of Credit Loans.  The failure of any Lender to
make the Letter of Credit Loan to be made by it on the date specified in
Section 2.4(c) shall not relieve any other Lender of its obligation hereunder to
make its Letter of Credit Loan on such date, but no Lender shall be responsible
for the failure of any other Lender to make the Letter of Credit Loan to be made
by such other Lender on such date.

 

(vii)   Term L/C Facility Collateral Account.

 

(A)          On or prior to the Third Amended and Restated Credit Agreement
Effective Date, the Borrower shall establish the Term L/C Facility Collateral
Account for the purpose of cash collateralizing EnergySolutions’ obligations to
the Term L/C Issuing Bank in respect of the Term L/C Facility Letters of
Credit.  On the Third Amended and Restated Credit Agreement Effective Date the
proceeds of the Term L/C Facility Loans shall be deposited in the Term L/C
Facility Collateral Account pursuant to Section 2.1(c).  EnergySolutions agrees
that at all time thereafter, and shall immediately cause additional funds to be
deposited and held in the Term L/C Facility Collateral Account from time to time
in order that, the Term L/C Facility Collateral Account Balance shall at least
equal the Term L/C Facility Available Amount plus the Dollar Equivalent of the
aggregate amount of Term L/C Facility Unreimbursed Amounts.  EnergySolutions
hereby grants to the Collateral Agent, for the benefit of the Term L/C Issuing
Bank, a security interest in the Term L/C Facility Collateral Account and all
cash and balances therein and all proceeds of the foregoing, as security for the
Term L/C Facility Obligations (and, in addition, grants a security interest
therein, for the benefit of the Secured Parties as collateral security for the
Secured Obligations, provided that amounts on deposit in the Term L/C Facility
Collateral Account shall be applied, first, to repay Term L/C Facility
Obligations and, then, all other Secured Obligations).  Except as expressly
provided herein or in any other Loan Document, no Person shall have the right to
make any withdrawal from the Term L/C Facility Collateral Account or to exercise
any right or power with respect thereto; provided that at any time
EnergySolutions shall fail to reimburse any Term L/C Facility Issuing Bank for
any Term L/C Facility Unreimbursed Amounts in accordance with the terms of
Section 2.2(f)(iii), EnergySolutions hereby absolutely, unconditionally and
irrevocably agrees that the Collateral Agent shall be entitled to instruct the
depositary bank (the “Depositary Bank”) of the Term L/C Facility

 

44

--------------------------------------------------------------------------------


 

Collateral Account to withdraw therefrom and pay to the Administrative Agent for
account of such Term L/C Facility Issuing Bank amounts equal to such Term L/C
Facility Unreimbursed Amounts.

 

(B)           The Administrative Agent shall maintain records enabling it to
determine at any time the amount of each Lender’s Term L/C Facility Loan; the
evidence of such Lender’s Term L/C Facility Loan is herein referred to as such
Lender’s “Term L/C Facility Collateral Sub-Account”).  The Administrative Agent
shall establish such additional Term L/C Facility Collateral Sub-Accounts for
assignee Lenders as shall be required pursuant to Section 11.5.  No person
(other than the Administrative Agent or any of its sub agents) shall have the
right to make any withdrawals from the Term L/C Facility Collateral Account or
exercise any other right or power with respect thereto, except as expressly
provided herein.

 

(C)           Concurrently with the effectiveness of any assignment by any Term
L/C Facility Lender of all or any portion of its Term L/C Facility Loan, the
corresponding portion of the assignor’s Term L/C Facility Collateral Sub-Account
shall be transferred from the assignor’s Term L/C Facility Collateral
Sub-Account to the assignee’s Term L/C Facility Collateral Sub-Account in
accordance with Section 11.5 and, if required by Section 11.5, the
Administrative Agent shall close such assignor’s Term L/C Facility  Collateral
Sub-Account.

 

(D)          Upon the reduction of the Term L/C Facility Available Amount and
the Term L/C Facility Letter of Credit Outstandings to zero pursuant to
Section 2.7, all amounts remaining in the Term L/C Facility Collateral Account
shall be used to repay any outstanding principal, interest and any other
Obligations arising under the Term L/C Facility Loans.  To the extent the
outstanding principal, interest and any other Obligations arising under the Term
L/C Facility Loans have been satisfied, any amounts remaining in the Term L/C
Facility Collateral Account shall be returned to EnergySolutions.

 

(E)           The Administrative Agent shall invest, or cause to be invested,
the Term L/C Facility Collateral Account Balance so as to earn for the account
of EnergySolutions a return thereon (the “Term L/C Facility Collateral Return”)
for each day at a rate per annum equal to (i) the one month LIBOR rate as
determined by the Administrative Agent on such day (or if such day was not a
Business Day, the first Business Day immediately preceding such day) based on
rates for deposits in dollars (as set forth by Bloomberg L.P.-page BTMM or any
other comparable publicly available service as may be selected by the
Administrative Agent) (the “Benchmark LIBO Rate”) minus (ii) 0.15% per annum
(based on a 365/366 day year).  The Benchmark LIBO Rate will be reset monthly. 
The Term L/C Facility Collateral Return accrued through and including the last
day of each Interest Period shall be payable by the Administrative Agent to
EnergySolutions on each day on which interest is required to be paid with
respect to all or any portion of the Term L/C Facility Loans pursuant to
Section 2.3(g).  No Person other than the Administrative Agent shall have any
obligation under or in respect of this clause.

 

(F)           [Reserved].

 

(G)           If the Term L/C Facility Issuing Bank is enjoined from taking any
action referred to in clause (ii) of Section 2.4(d), or if the Term L/C Facility
Issuing Bank reasonably determines that, by operation of law, it may reasonably
be precluded from taking any such action, or if any Loan Party or Term L/C
Facility Lender challenges in any legal proceeding any of the acknowledgements,
agreements or characterizations set forth in any of clause (a) of this
Section 2.2(f)(vii), then, in any such case (and so long as such event or
condition shall be continuing), and notwithstanding anything contained herein to
the

 

45

--------------------------------------------------------------------------------

 

contrary, the Term L/C Facility Issuing Bank shall not be required to issue,
renew or extend any Term L/C Facility Letter of Credit.

 

(H)          [Reserved].

 

(I)            Applicability of ISP98. Unless otherwise expressly agreed by the
applicable Issuing Bank and EnergySolutions when a Letter of Credit is issued,
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each Letter of
Credit.

 


SECTION 2.3                                      INTEREST.


 


(A)           ON BASE RATE OPTION LOANS. INTEREST ON EACH BASE RATE OPTION LOAN
SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365/366 DAYS FOR THE ACTUAL NUMBER
OF DAYS ELAPSED AND SHALL BE PAYABLE AT THE BASE RATE BASIS FOR SUCH BASE RATE
OPTION LOAN, IN ARREARS ON THE APPLICABLE PAYMENT DATE FOR THE PERIOD THROUGH
THE DATE IMMEDIATELY PRECEDING SUCH PAYMENT DATE. INTEREST ON BASE RATE OPTION
LOANS THEN OUTSTANDING SHALL ALSO BE DUE AND PAYABLE ON THE REVOLVING MATURITY
DATE, THE ZION L/C FACILITY LETTER OF CREDIT MATURITY DATE OR THE TERM LOAN
MATURITY DATE, AS APPLICABLE, WITH RESPECT TO REVOLVING LOANS, ZION L/C LOANS
AND TERM LOANS.


 


(B)           ON EURODOLLAR OPTION LOANS. INTEREST ON EACH EURODOLLAR OPTION
LOAN SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF
DAYS ELAPSED AND SHALL BE PAYABLE AT THE EURODOLLAR BASIS FOR SUCH EURODOLLAR
OPTION LOAN, IN ARREARS ON THE APPLICABLE PAYMENT DATE FOR THE PERIOD THROUGH
THE DAY IMMEDIATELY PRECEDING SUCH PAYMENT DATE, AND, IN ADDITION, IF THE
INTEREST PERIOD FOR A EURODOLLAR OPTION LOAN EXCEEDS THREE (3) MONTHS, INTEREST
ON SUCH EURODOLLAR OPTION LOAN SHALL ALSO BE DUE AND PAYABLE IN ARREARS ON EVERY
THREE-MONTH ANNIVERSARY OF THE FIRST DAY OF SUCH INTEREST PERIOD. INTEREST ON
EURODOLLAR OPTION LOANS THEN OUTSTANDING SHALL ALSO BE DUE AND PAYABLE ON THE
REVOLVING MATURITY DATE, THE ZION L/C MATURITY DATE OR THE TERM LOAN MATURITY
DATE, AS APPLICABLE, WITH RESPECT TO REVOLVING LOANS, ZION L/C LOANS AND TERM
LOANS.


 


(C)           INTEREST IF NO NOTICE OF SELECTION OF INTEREST RATE BASIS. WITH
RESPECT TO ANY LOAN, IF ENERGYSOLUTIONS FAILS TO GIVE THE ADMINISTRATIVE AGENT
TIMELY NOTICE OF ITS SELECTION OF A EURODOLLAR BASIS, OR IF FOR ANY REASON A
DETERMINATION OF A EURODOLLAR BASIS FOR ANY LOAN IS NOT TIMELY CONCLUDED, THE
BASE RATE BASIS SHALL APPLY TO SUCH LOAN.


 


(D)           INTEREST UPON DEFAULT. IMMEDIATELY UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT HEREUNDER, ALL OVERDUE PRINCIPAL IN RESPECT OF THE LOANS, TOGETHER
WITH ACCRUED AND UNPAID OVERDUE INTEREST, PREMIUM AND OTHER UNPAID SUMS, SHALL
BEAR INTEREST AT THE DEFAULT RATE. SUCH INTEREST SHALL BE PAYABLE ON DEMAND AND
SHALL ACCRUE UNTIL THE EARLIEST OF (A) WAIVER OR CURE (TO THE SATISFACTION OF
THE LENDERS REQUIRED UNDER SECTION 11.12 HEREOF TO WAIVE OR CURE) OF SUCH EVENT
OF DEFAULT, OR (B) AGREEMENT BY THE MAJORITY LENDERS TO RESCIND THE CHARGING OF
INTEREST AT THE DEFAULT RATE, OR (C) PAYMENT IN FULL OF THE OBLIGATIONS.


 


(E)           EURODOLLAR OPTION LOANS. AT NO TIME MAY THE NUMBER OF OUTSTANDING
EURODOLLAR OPTION LOANS EXCEED EIGHT (8).


 


(F)            APPLICABLE MARGIN. WITH RESPECT TO ANY LOAN HEREUNDER, THE
APPLICABLE MARGIN SHALL BE (I) WITH RESPECT TO ANY TERM LOAN, (X) 2.50% FOR
EURODOLLAR TERM LOANS (OR 2.00% WHEN THE LEVERAGE RATIO AS OF THE MOST RECENTLY
COMPLETED FISCAL QUARTER IS LESS THAN 2.0 TO 1.0) AND (Y) 1.25% FOR BASE RATE
TERM LOANS (OR 1.00% WHEN THE LEVERAGE RATIO AS OF THE MOST RECENTLY COMPLETED
FISCAL QUARTER IS LESS THAN 2.0 TO 1.0), (II) WITH RESPECT TO ANY REVOLVING LOAN
OR ZION L/C LOAN, (X) 2.50% FOR EURODOLLAR

 

46

--------------------------------------------------------------------------------


 


OPTION LOANS AND (Y) 1.25% FOR BASE RATE OPTIONS LOANS AND (III) WITH RESPECT TO
ANY TERM L/C FACILITY LOAN AND THE TERM L/C FACILITY UNREIMBURSED AMOUNT, 2.50%
(OR 2.00% WHEN THE LEVERAGE RATIO AS OF THE MOST RECENTLY COMPLETED FISCAL
QUARTER IS LESS THAN 2.0 TO 1.0)


 


(G)           TERM L/C FACILITY LOANS. UPON THE TRANSFER OF THE AGGREGATE AMOUNT
OF THE SYNTHETIC DEPOSIT ACCOUNT INTO THE TERM L/C FACILITY COLLATERAL ACCOUNT
ON THE THIRD AMENDED AND RESTATED EFFECTIVE DATE PURSUANT TO
SECTION 2.1(C) HEREOF, THE TERM L/C FACILITY LOANS SHALL ACCRUE INTEREST AT A
RATE PER ANNUM EQUAL TO THE SUM OF THE EURODOLLAR RATE FOR THE RELEVANT INTEREST
PERIOD PLUS THE APPLICABLE MARGIN. ALL TERM L/C FACILITY LOANS SHALL ACCRUE
INTEREST AT ALL TIMES THAT THEY ARE ON DEPOSIT IN THE TERM L/C FACILITY
COLLATERAL ACCOUNT. INTEREST ACCRUED ON EACH TERM L/C FACILITY LOAN SHALL BE
PAYABLE, WITHOUT DUPLICATION:  (A) ON THE TERM L/C FACILITY LETTER OF CREDIT
MATURITY DATE, (B) ON THE DATE OF ANY REPAYMENT OF THE TERM L/C FACILITY LOANS
MADE PURSUANT TO SECTION 2.7 AND (C) ON THE LAST DAY OF EACH INTEREST PERIOD.


 


SECTION 2.4                                      REPAYMENT.


 


(A)           ANY UNPAID PRINCIPAL AND INTEREST OF THE REVOLVING LOANS AND ANY
OTHER OUTSTANDING OBLIGATIONS UNDER THE REVOLVING COMMITMENT SHALL BE DUE AND
PAYABLE IN FULL ON THE REVOLVING MATURITY DATE. ANY UNPAID PRINCIPAL AND
INTEREST OF THE TERM L/C FACILITY LOANS AND ANY OTHER OUTSTANDING OBLIGATIONS
ARISING UNDER THE TERM L/C FACILITY LOANS SHALL BE DUE AND PAYABLE IN FULL ON
THE TERM L/C FACILITY LETTER OF CREDIT MATURITY DATE.


 


(B)           ENERGYSOLUTIONS SHALL REPAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE ZION ISSUING BANKS AND EACH OTHER ZION LENDER THAT HAS MADE A
ZION L/C LOAN ON THE ZION L/C MATURITY DATE ANY UNPAID PRINCIPAL AND INTEREST OF
EACH ZION L/C LOAN MADE BY EACH OF THEM.


 


(C)           COMMENCING SEPTEMBER 30, 2006 AND AT THE END OF EACH CALENDAR
QUARTER FOR THE NEXT 26 CALENDAR QUARTERS, THE OUTSTANDING PRINCIPAL BALANCE OF
THE TERM LOANS SHALL BE REPAID IN AN AMOUNT EQUAL TO THE PRODUCT OF THE
OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOANS AS OF THE OPENING OF BUSINESS ON
SEPTEMBER 30, 2006 MULTIPLIED BY 0.25%. ON JUNE 7, 2013, THE OUTSTANDING
PRINCIPAL BALANCE OF THE TERM LOANS, IF ANY, SHALL BE REPAID IN FULL.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 2.4(C), ANY UNPAID
PRINCIPAL AND INTEREST OF THE TERM LOANS SHALL BE DUE AND PAYABLE IN FULL ON THE
TERM LOAN MATURITY DATE.


 


(D)           LETTER OF CREDIT LOANS.


 

(i)      EnergySolutions shall repay to the Administrative Agent for the account
of the Revolving Issuing Bank and each other Revolving Lender that has made a
Letter of Credit Loan on the earlier of (1) the Business Day when such Letter of
Credit Loan is made, if made on or prior to 2:00 p.m. (New York time), or the
succeeding Business Day, if made after 2:00 p.m. (New York time), and (2) the
Revolving Maturity Date, the outstanding principal amount of each Letter of
Credit Loan made by each of them; provided that if the repayment of any such
Letter of Credit Loan by EnergySolutions is made in respect of a Letter of
Credit denominated in a Available Foreign Currency, such repayment of a Letter
of Credit Loan shall include all additional amounts necessary to reimburse the
Revolving Issuing Bank or the Revolving Lenders for exchange rate fluctuations
such that the total repayment by EnergySolutions shall, in the reasonable
judgment of the Administrative Agent, be equal to the amount of the L/C
Disbursement.

 

(ii)     The Obligations of EnergySolutions and the Revolving Lenders with
respect to Revolving Letters of Credit under this Agreement, the Obligation of
EnergySolutions under this Agreement to reimburse, without duplication, the Term
L/C Facility Issuing Bank with respect to each Term L/C Facility Unreimbursed
Amount (including interest thereon) and the right of the Term L/C Facility
Issuing

 

47

--------------------------------------------------------------------------------


 

Bank to be paid with amounts on deposit in the Term L/C Facility Collateral
Account pursuant to Section 2.2(f)(vii) (a “Term L/C Facility Reimbursement
Obligation”), any Letter of Credit Agreement and any other agreement or
instrument relating to any Revolving Letter of Credit, shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances:

 

(A)          any lack of validity or enforceability of any Loan Document, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

 

(B)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of EnergySolutions in respect of
any L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

 

(C)           the existence of any claim, set-off, defense or other right that
EnergySolutions may have at any time against any beneficiary or any transferee
of a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(D)          any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(E)           payment by the Issuing Bank under a Letter of Credit against
presentation of a draft, certificate or other document that does not strictly
comply with the terms of such Letter of Credit;

 

(F)           any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from any Guaranty or any other guarantee, for all or any of the Obligations of
EnergySolutions in respect of the L/C Related Documents; or

 

(G)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, EnergySolutions or a guarantor.

 


SECTION 2.5                                      FEES.


 


(A)           FEES PAYABLE UNDER THE FEE LETTERS. ENERGYSOLUTIONS AGREES TO PAY
SUCH FEES AS ARE MUTUALLY AGREED UPON AND AS ARE DESCRIBED IN THE FEE LETTERS.


 


(B)           COMMITMENT FEE. IN ADDITION, ENERGYSOLUTIONS AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF EACH OF THE REVOLVING LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE REVOLVING COMMITMENTS, A COMMITMENT FEE ON THE
AGGREGATE UNUSED REVOLVING COMMITMENTS, FOR EACH DAY FROM

 

48

--------------------------------------------------------------------------------


 


THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT EFFECTIVE DATE UNTIL THE
REVOLVING MATURITY DATE CALCULATED AT THE RATE OF 0.50% PER ANNUM.


 

The aggregate Available Amount of all Revolving Letters of Credit outstanding
shall count as usage for purposes of computing the foregoing commitment fees.
Such commitment fee shall be computed on the basis of a year of 360 days for the
actual number of days elapsed, shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, commencing on September 30, 2006, and on
the Revolving Maturity Date, shall be fully earned when due, and shall be
non-refundable when paid.

 


(C)           LETTER OF CREDIT FEES.


 

(i)      EnergySolutions shall pay to the Administrative Agent for the account
of each Revolving Lender a commission on such Revolving Lender’s Pro Rata Share
of the average daily aggregate Available Amount of all Revolving Letters of
Credit outstanding from time to time at a rate per annum equal to the Applicable
Margin for Eurodollar Option Loans under the Revolving Commitments in effect
from time to time, if any, payable in arrears quarterly on the last Business Day
of each calendar quarter, commencing on September 30, 2006, and on the Revolving
Maturity Date and thereafter from time to time on demand, shall be fully earned
when due, and shall be non-refundable when paid.

 

(ii)     EnergySolutions shall pay to the Revolving Issuing Bank, for its own
account, a Revolving Letter of Credit fronting fee in respect of each Revolving
Letter of Credit, payable in arrears quarterly on the last Business Day of each
calendar quarter and on the Revolving Maturity Date, of such Revolving Letter of
Credit, computed at 0.25% per annum of the face amount of such Revolving Letter
of Credit, and shall also pay to the Revolving Issuing Bank customary
commissions, issuance fees, fronting fees, transfer fees and other fees and
charges in connection with the issuance, administration, amendment, payment and
negotiation of each Revolving Letter of Credit.

 

(iii)    EnergySolutions shall pay to the Term L/C Facility Issuing Bank, for
its own account, a Term L/C Facility Letter of Credit fronting fee in respect of
each Term L/C Facility Letter of Credit, payable in arrears quarterly on the
last Business Day of each calendar quarter and on the Term L/C Facility Letter
of Credit Maturity Date, of such Term L/C Facility Letter of Credit, computed at
0.25% per annum of the face amount of such Letter of Credit, and shall also pay
to the Term L/C Facility Issuing Bank customary commissions, issuance fees,
fronting fees, transfer fees and other fees and charges in connection with the
issuance, administration, amendment, payment and negotiation of each Term L/C
Facility Letter of Credit. Letter of Credit commissions shall be computed on the
basis of a year of 360 days for the actual number of days elapsed.

 


(D)           [RESERVED].


 


SECTION 2.6                                      OPTIONAL PREPAYMENTS AND
APPLICATION OF PREPAYMENTS.


 


(A)           OPTIONAL PREPAYMENT OF LOANS. SUBJECT TO SECTION 2.6(B), THE
PRINCIPAL AMOUNT OF ANY BASE RATE OPTION LOAN MAY BE PREPAID IN FULL OR IN PART
AT ANY TIME, WITHOUT PENALTY OR PREMIUM AND WITHOUT REGARD TO THE PAYMENT DATE
FOR SUCH LOAN, UPON NOT LESS THAN ONE (1) BUSINESS DAY’S PRIOR WRITTEN NOTICE TO
THE ADMINISTRATIVE AGENT OF SUCH PREPAYMENT. SUBJECT TO SECTION 2.6(B) AND
SECTION 2.11, EURODOLLAR OPTION LOANS MAY BE PREPAID PRIOR TO THE DUE DATE
THEREOF, UPON NOT LESS THAN THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT. PARTIAL PREPAYMENTS SHALL BE IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $1,000,000 AND IN AN INTEGRAL MULTIPLE OF $500,000. A NOTICE OF
PREPAYMENT SHALL BE IRREVOCABLE.

 

49

--------------------------------------------------------------------------------


 


(B)           APPLICATION OF PREPAYMENT. EACH PREPAYMENT OF THE TERM LOANS SHALL
BE APPLIED (I) FIRST, IN DIRECT ORDER OF MATURITIES, TO THE NEXT FOUR SCHEDULED
PRINCIPAL REPAYMENT INSTALLMENTS OF THE TERM FACILITY AND (II) SECOND, TO THE
OTHER PRINCIPAL REPAYMENT INSTALLMENTS OF THE TERM FACILITY ON A PRO RATA BASIS
AMONG THE TERM LENDERS. ANY PREPAYMENT OF ZION L/C LOANS SHALL BE APPLIED
(I) FIRST, TO PREPAYMENT OF THE ZION L/C LOANS THEN OUTSTANDING UNTIL SUCH LOANS
ARE PAID IN FULL, AND (II) SECOND, TO BE DEPOSITED IN THE L/C COLLATERAL ACCOUNT
TO CASH COLLATERALIZE THE AGGREGATE AVAILABLE AMOUNT OF THE ZION LETTERS OF
CREDIT THEN OUTSTANDING. ANY PREPAYMENT OF REVOLVING LOANS SHALL BE APPLIED
(A) FIRST, TO PREPAYMENT OF THE LETTER OF CREDIT LOANS THEN OUTSTANDING UNTIL
SUCH LOANS ARE PAID IN FULL, (B) SECOND, TO PREPAYMENT OF REVOLVING LOANS THEN
OUTSTANDING UNTIL SUCH LOANS ARE PAID IN FULL AND (C) THIRD, TO BE DEPOSITED IN
THE L/C COLLATERAL ACCOUNT TO CASH COLLATERALIZE THE AGGREGATE AVAILABLE AMOUNT
OF THE REVOLVING LETTERS OF CREDIT THEN OUTSTANDING. ANY PREPAYMENT OF THE TERM
FACILITY, THE TERM L/C FACILITY OR THE ZION L/C FACILITY MAY NOT BE REBORROWED.
ANY PREPAYMENT OF REVOLVING LOANS PURSUANT TO THIS SECTION 2.6 SHALL NOT REDUCE
THE REVOLVING COMMITMENT. THE PREPAYMENT OF ANY PRINCIPAL AMOUNT OF LOANS SHALL
BE MADE WITH ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE AGGREGATE
PRINCIPAL AMOUNT PREPAID AND ENERGYSOLUTIONS SHALL REIMBURSE THE LENDERS AND THE
ADMINISTRATIVE AGENT, ON DEMAND, FOR ANY LOSS OR OUT-OF-POCKET EXPENSE INCURRED
BY ANY LENDER PARTY OR THE ADMINISTRATIVE AGENT IN CONNECTION WITH SUCH
PREPAYMENT, AS SET FORTH IN SECTION 2.11 HEREOF. ANY PREPAYMENT UNDER THIS
AGREEMENT SHALL NOT AFFECT ENERGYSOLUTIONS’ OBLIGATION TO CONTINUE MAKING
PAYMENTS UNDER ANY SECURED HEDGE AGREEMENTS, WHICH SHALL REMAIN IN FULL FORCE
AND EFFECT NOTWITHSTANDING SUCH PREPAYMENT, SUBJECT TO THE TERMS OF SUCH SECURED
HEDGE AGREEMENTS.


 


SECTION 2.7                                      TERM L/C FACILITY LOAN
REPAYMENTS.


 

From time to time on any Business Day, EnergySolutions may cause the Term L/C
Facility Loans to be repaid ratably to the Term L/C Facility Lenders; provided
that (A) all such voluntary repayments shall require at least one but no more
than five (5) Business Days’ prior telephonic notice (promptly confirmed in
writing or via e-mail communication)(1) to the Administrative Agent; (B) all
such voluntary partial repayments shall be in an aggregate minimum amount of
$1,000,000 and an integral multiple of $500,000, and (C) such repayments shall
be accompanied by reimbursement for losses or out-of-pocket expenses in
accordance with Section 2.11, if any.

 


SECTION 2.8                                      MANDATORY PREPAYMENTS.


 


(A)           IN ADDITION TO THE SCHEDULED REPAYMENTS PROVIDED FOR IN
SECTION 2.4 HEREOF, ENERGYSOLUTIONS SHALL PREPAY THE TERM LOANS IN AN AMOUNT
EQUAL TO 100% OF THE NET PROCEEDS (W) FROM ANY SALE OR DISPOSITION BY HOLDCO,
PARENT OR ANY OF THEIR SUBSIDIARIES OF ANY INTEREST IN ANY LOAN PARTY (OTHER
THAN FROM A SALE TO ANOTHER LOAN PARTY), (X) EXCEPT AS SET FORTH BELOW, FROM ANY
PERMITTED ASSET SALES (OTHER THAN ANY EXCLUDED ASSET SALES) AND (Y) EXCEPT AS
SET FORTH IN SECTION 5.5(E) HEREOF, RECEIVED AS A RESULT OF A CASUALTY OR
CONDEMNATION. SUCH AMOUNT SHALL BE APPLIED ON THE THIRD BUSINESS DAY FOLLOWING
RECEIPT THEREOF BY ENERGYSOLUTIONS OR THE AFFECTED SUBSIDIARY IN ACCORDANCE WITH
SECTION 2.6(B). ENERGYSOLUTIONS SHALL ALSO PREPAY THE TERM LOANS, WITH
APPLICATION THERETO IN ACCORDANCE WITH SECTION 2.6(B), IN RESPECTIVE AMOUNTS
EQUAL TO THE AFTER-TAX AMOUNT OF ANY REFUND, PURCHASE PRICE ADJUSTMENT, CLAIM OR
CREDIT ARISING UNDER ANY AGREEMENT GOVERNING OR RELATING TO ANY ACQUISITION OF
ANY ASSETS OR BUSINESS. NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY NET
PROCEEDS REALIZED OR RECEIVED WITH RESPECT TO ANY PERMITTED ASSET SALES (OTHER
THAN ANY EXCLUDED ASSET SALES), AT THE OPTION OF ENERGYSOLUTIONS, AND SO LONG AS
NO

 

--------------------------------------------------------------------------------

(1)           [Subject to confirm by Citi operations.]

 

50

--------------------------------------------------------------------------------


 


DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
ENERGYSOLUTIONS MAY REINVEST ALL OR ANY PORTION OF SUCH NET PROCEEDS IN ASSETS
USED OR USEFUL FOR ITS BUSINESS WITHIN THREE HUNDRED SIXTY-FIVE (365) DAYS
FOLLOWING RECEIPT OF SUCH NET PROCEEDS; PROVIDED, HOWEVER, THAT (I) IF THE
PROPERTY SUBJECT TO SUCH ASSET SALE CONSTITUTED COLLATERAL UNDER THE SECURITY
DOCUMENTS, THEN ANY CAPITAL ASSETS PURCHASED WITH THE NET PROCEEDS THEREOF
PURSUANT TO THIS SUBSECTION SHALL BE MORTGAGED OR PLEDGED, AS THE CASE MAY BE,
TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES AND (II) IF
ANY NET PROCEEDS ARE NO LONGER INTENDED TO BE SO REINVESTED AT ANY TIME AFTER
DELIVERY OF A NOTICE OF REINVESTMENT ELECTION, AN AMOUNT EQUAL TO ANY SUCH NET
PROCEEDS SHALL BE IMMEDIATELY APPLIED TO THE PREPAYMENT OF THE LOANS IN
ACCORDANCE WITH SECTION 2.6(B). FOR THE PURPOSES OF CALCULATING THE MANDATORY
PREPAYMENT REQUIRED BY THIS SECTION 2.8(A), “NET PROCEEDS” SHALL EXCLUDE ALL NET
PROCEEDS RECEIVED BY DURATEK AND ITS SUBSIDIARIES; PROVIDED THAT “DURATEK AND
ITS SUBSIDIARIES” SHALL NOT INCLUDE ENERGYSOLUTIONS AND ITS SUBSIDIARIES IF
ENERGYSOLUTIONS IS A SUBSIDIARY OF DURATEK.


 


(B)           IN ADDITION TO THE SCHEDULED REPAYMENTS PROVIDED FOR IN
SECTION 2.4 HEREOF, ENERGYSOLUTIONS SHALL PREPAY THE TERM LOANS IN AN AMOUNT
EQUAL TO ONE HUNDRED PERCENT (100%) OF THE NET PROCEEDS RECEIVED AFTER THE
SECOND AMENDMENT EFFECTIVE DATE FROM ANY INDEBTEDNESS FOR MONEY BORROWED
INCURRED BY HOLDCO, ENERGYSOLUTIONS, PARENT OR ANY OF THEIR SUBSIDIARIES, EXCEPT
FOR INDEBTEDNESS FOR MONEY BORROWED (I) PERMITTED BY SECTION 7.1 HEREOF OR
(II) INCURRED IN CONNECTION WITH ANY PERMITTED INVESTMENTS OR PERMITTED
ACQUISITIONS PERMITTED UNDER SECTION 7.6 HEREOF (INCLUDING ANY INDEBTEDNESS
ASSUMED BY ENERGYSOLUTIONS OR THE SUBSIDIARIES IN CONNECTION WITH ANY SUCH
PERMITTED INVESTMENT OR PERMITTED ACQUISITION), TO THE EXTENT THAT UPON
CONSUMMATION OF ANY SUCH PERMITTED INVESTMENT OR PERMITTED ACQUISITION SUCH NET
PROCEEDS WERE INVESTED IN, OR USED TO ACQUIRE, SUCH PERMITTED INVESTMENT OR
PERMITTED ACQUISITION. SUCH AMOUNT SHALL BE APPLIED ON THE THIRD BUSINESS DAY
FOLLOWING RECEIPT THEREOF BY ENERGYSOLUTIONS, PARENT OR THE AFFECTED SUBSIDIARY
IN ACCORDANCE WITH SECTION 2.6(B). FOR THE PURPOSES OF CALCULATING THE MANDATORY
PREPAYMENT REQUIRED BY THIS SECTION 2.8(B), “NET PROCEEDS” SHALL EXCLUDE ALL NET
PROCEEDS RECEIVED FROM ANY INDEBTEDNESS FOR MONEY BORROWED INCURRED BY DURATEK
AND ITS SUBSIDIARIES; PROVIDED THAT “DURATEK AND ITS SUBSIDIARIES” SHALL NOT
INCLUDE ENERGYSOLUTIONS AND ITS SUBSIDIARIES IF ENERGYSOLUTIONS IS A SUBSIDIARY
OF DURATEK.


 


(C)           IN ADDITION TO THE SCHEDULED REPAYMENTS PROVIDED FOR IN
SECTION 2.4 HEREOF, FOR EACH FISCAL QUARTER DURING THE TERM HEREOF (COMMENCING
WITH THE FISCAL QUARTER ENDED SEPTEMBER 30, 2006), ON OR PRIOR TO THE FIFTH
BUSINESS DAY FOLLOWING DELIVERY OF THE FINANCIAL STATEMENTS REQUIRED BY SECTIONS
6.1 AND 6.2 HEREOF FOR THE MOST RECENTLY COMPLETED FISCAL QUARTER, (X) SO LONG
AS THE LEVERAGE RATIO AS OF THE END OF THE MOST RECENTLY COMPLETED FISCAL
QUARTER IS EQUAL TO OR GREATER THAN 3.0 TO 1.0, ENERGYSOLUTIONS SHALL PREPAY THE
TERM LOANS IN AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) FIFTY PERCENT (50%)
OF EXCESS CASH FLOW FOR THE MOST RECENTLY COMPLETED FISCAL QUARTER AND (II) AN
AMOUNT EQUAL TO THE OPTIONAL PREPAYMENTS MADE PURSUANT TO SECTION 2.6 IN SUCH
FISCAL PERIOD, (Y) IF THE LEVERAGE RATIO AS OF THE END OF THE MOST RECENTLY
COMPLETED FISCAL QUARTER IS LESS THAN 3.0 TO 1.0 AND GREATER THAN 1.0 TO 1.0,
ENERGYSOLUTIONS SHALL PREPAY THE TERM LOANS IN AN AMOUNT EQUAL TO THE DIFFERENCE
BETWEEN (I) TWENTY-FIVE PERCENT (25%) OF EXCESS CASH FLOW FOR THE MOST RECENTLY
COMPLETED FISCAL QUARTER AND (II) AN AMOUNT EQUAL TO THE OPTIONAL PREPAYMENTS
MADE PURSUANT TO SECTION 2.6 IN SUCH FISCAL PERIOD AND (Z) IF THE LEVERAGE RATIO
AS OF THE END OF THE MOST RECENTLY COMPLETED FISCAL QUARTER IS LESS THAN OR
EQUAL TO 1.0 TO 1.0, ENERGYSOLUTIONS SHALL NOT BE REQUIRED PREPAY THE TERM
LOANS.


 


(D)           ANY PREPAYMENT PURSUANT TO THIS SECTION 2.8 SHALL BE MADE IN THE
MANNER SET FORTH IN SECTION 2.6(B).

 

51

--------------------------------------------------------------------------------


 


SECTION 2.9                                      EVIDENCE OF DEBT.


 


(A)           THE LOANS SHALL BE REPAYABLE IN ACCORDANCE WITH THE TERMS AND
PROVISIONS SET FORTH HEREIN. UPON THE REQUEST OF ANY LENDER, NOTES SHALL BE
ISSUED BY ENERGYSOLUTIONS AND PAYABLE TO THE ORDER OF SUCH LENDER REFLECTING
SUCH LENDER’S REVOLVING COMMITMENT, ZION COMMITMENT AND TERM LOANS. THE NOTES
ISSUED BY ENERGYSOLUTIONS TO THE LENDERS SHALL BE DULY EXECUTED AND DELIVERED BY
ONE OR MORE AUTHORIZED SIGNATORIES.


 


(B)           EACH LENDER PARTY SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL
PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF ENERGYSOLUTIONS
TO SUCH LENDER PARTY RESULTING FROM EACH LOAN OWING TO SUCH LENDER PARTY FROM
TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID
TO SUCH LENDER PARTY FROM TIME TO TIME HEREUNDER.


 


(C)           THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 11.5(C) SHALL INCLUDE A CONTROL ACCOUNT, AND A SUBSIDIARY ACCOUNT FOR
EACH LENDER PARTY, IN WHICH ACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE
DATE AND AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE OF SUCH LOAN AND, IF
APPROPRIATE, THE INTEREST PERIOD APPLICABLE THERETO, (II) THE TERMS OF EACH
ASSIGNMENT AND ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT, (III) THE AMOUNT OF
ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM
ENERGYSOLUTIONS TO EACH LENDER PARTY HEREUNDER, (IV) THE AMOUNT OF ANY SUM
RECEIVED BY THE ADMINISTRATIVE AGENT FROM ENERGYSOLUTIONS HEREUNDER AND EACH
LENDER PARTY’S SHARE THEREOF AND (V) THE AMOUNT OF SUCH LENDER PARTY’S TERM L/C
FACILITY LOANS.


 


(D)           ENTRIES MADE IN GOOD FAITH BY THE ADMINISTRATIVE AGENT IN THE
REGISTER PURSUANT TO SECTION 2.9(C) ABOVE, AND BY EACH LENDER PARTY IN ITS
ACCOUNT OR ACCOUNTS PURSUANT TO SECTION 2.9(B) ABOVE, SHALL BE PRIMA FACIE
EVIDENCE OF THE AMOUNT OF PRINCIPAL AND INTEREST DUE AND PAYABLE OR TO BECOME
DUE AND PAYABLE FROM ENERGYSOLUTIONS TO, IN THE CASE OF THE REGISTER, EACH
LENDER PARTY AND, IN THE CASE OF SUCH ACCOUNT OR ACCOUNTS, SUCH LENDER PARTY,
UNDER THIS AGREEMENT, ABSENT MANIFEST ERROR; PROVIDED, HOWEVER, THAT THE FAILURE
OF THE ADMINISTRATIVE AGENT OR SUCH LENDER PARTY TO MAKE AN ENTRY, OR ANY
FINDING THAT AN ENTRY IS INCORRECT, IN THE REGISTER OR SUCH ACCOUNT OR ACCOUNTS
SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF ENERGYSOLUTIONS UNDER
THIS AGREEMENT.


 


SECTION 2.10                                MANNER OF PAYMENT.


 


(A)           EACH PAYMENT (INCLUDING ANY PREPAYMENT) BY ENERGYSOLUTIONS ON
ACCOUNT OF THE PRINCIPAL OF OR INTEREST ON THE LOANS, COMMITMENT FEES AND ANY
OTHER AMOUNT OWED TO THE LENDER PARTIES, THE ADMINISTRATIVE AGENT OR ANY OF THEM
UNDER THIS AGREEMENT SHALL BE MADE NOT LATER THAN 2:00 P.M. (NEW YORK TIME) ON
THE DATE SPECIFIED FOR PAYMENT UNDER THIS AGREEMENT TO THE ADMINISTRATIVE AGENT
AT THE ADMINISTRATIVE AGENT’S ACCOUNT, FOR THE ACCOUNT OF THE LENDER PARTIES, OR
THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, IN LAWFUL MONEY OF THE UNITED
STATES OF AMERICA IN IMMEDIATELY AVAILABLE FUNDS WITHOUT SET-OFF OR
COUNTERCLAIM. ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT AFTER 2:00 P.M.
(NEW YORK TIME) SHALL BE DEEMED RECEIVED ON THE NEXT BUSINESS DAY. RECEIPT BY
THE ADMINISTRATIVE AGENT OF ANY PAYMENT HEREUNDER AT OR PRIOR TO 2:00 P.M. (NEW
YORK TIME) ON ANY BUSINESS DAY SHALL BE DEEMED TO CONSTITUTE RECEIPT ON SUCH
BUSINESS DAY. IN THE CASE OF A PAYMENT FOR THE ACCOUNT OF A LENDER PARTY, THE
ADMINISTRATIVE AGENT WILL PROMPTLY THEREAFTER (AND, IF SUCH AMOUNT IS RECEIVED
BEFORE 2:00 P.M. (NEW YORK TIME), ON THE SAME DAY) DISTRIBUTE THE AMOUNT SO
RECEIVED IN LIKE FUNDS TO SUCH LENDER PARTY. IF THE ADMINISTRATIVE AGENT SHALL
NOT HAVE RECEIVED ANY PAYMENT FROM ENERGYSOLUTIONS AS AND WHEN DUE, THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDER PARTIES ACCORDINGLY. ONLY
UPON ITS ACCEPTANCE OF AN ASSIGNMENT AND ACCEPTANCE AND RECORDING OF THE
INFORMATION CONTAINED THEREIN IN THE REGISTER PURSUANT TO SECTION 11.5(C), FROM
AND AFTER THE EFFECTIVE DATE OF SUCH ASSIGNMENT AND ACCEPTANCE, THE
ADMINISTRATIVE AGENT SHALL MAKE ALL PAYMENTS HEREUNDER AND UNDER THE NOTES IN
RESPECT OF THE INTEREST ASSIGNED THEREBY TO THE LENDER PARTY ASSIGNEE
THEREUNDER, AND THE PARTIES TO SUCH ASSIGNMENT AND ACCEPTANCE SHALL

 

52

--------------------------------------------------------------------------------


 


MAKE ALL APPROPRIATE ADJUSTMENTS IN SUCH PAYMENTS FOR PERIODS PRIOR TO SUCH
EFFECTIVE DATE DIRECTLY BETWEEN THEMSELVES.


 


(B)           ENERGYSOLUTIONS AGREES TO PAY PRINCIPAL, INTEREST, FEES AND ALL
OTHER OBLIGATIONS DUE HEREUNDER, UNDER THE FEE LETTERS, UNDER ANY NOTES OR UNDER
THE OTHER LOAN DOCUMENTS WITHOUT SET-OFF OR COUNTERCLAIM OR ANY DEDUCTION
WHATSOEVER (OTHER THAN ANY DEDUCTIONS OR WITHHOLDINGS REQUIRED BY LAW ON ACCOUNT
OF TAXES).


 


(C)           PRIOR TO THE ACCELERATION OF THE LOANS UNDER SECTION 8.2 HEREOF,
IF SOME BUT LESS THAN ALL AMOUNTS DUE FROM ENERGYSOLUTIONS ARE RECEIVED BY THE
ADMINISTRATIVE AGENT WITH RESPECT TO THE OBLIGATIONS, THE ADMINISTRATIVE AGENT
SHALL DISTRIBUTE SUCH AMOUNTS IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)      FIRST, TO THE PAYMENT OF ALL OF THE FEES, INDEMNIFICATION PAYMENTS,
COSTS AND EXPENSES THAT ARE DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT (SOLELY
IN ITS CAPACITY AS THE ADMINISTRATIVE AGENT) UNDER OR IN RESPECT OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ON SUCH DATE, RATABLY BASED UPON THE
RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH FEES, INDEMNIFICATION PAYMENTS, COSTS
AND EXPENSES OWING TO THE ADMINISTRATIVE AGENT ON SUCH DATE;

 

(II)     SECOND, TO THE PAYMENT OF ALL OF THE FEES, INDEMNIFICATION PAYMENTS,
COSTS AND EXPENSES THAT ARE DUE AND PAYABLE TO EACH ISSUING BANK (SOLELY IN ITS
CAPACITY AS SUCH) UNDER OR IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS OF
ALL SUCH FEES, INDEMNIFICATION PAYMENTS, COSTS AND EXPENSES OWING TO THE SUCH
ISSUING BANK ON SUCH DATE;

 

(III)    THIRD, TO THE PAYMENT OF ALL OF THE INDEMNIFICATION PAYMENTS, COSTS AND
EXPENSES THAT ARE DUE AND PAYABLE TO THE LENDERS UNDER OR IN RESPECT OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ON SUCH DATE, RATABLY BASED UPON THE
RESPECTIVE AGGREGATE AMOUNTS OF ALL SUCH INDEMNIFICATION PAYMENTS, COSTS AND
EXPENSES OWING TO THE LENDERS ON SUCH DATE;

 

(IV)    FOURTH, TO THE PAYMENT OF ALL OF FEES AND THE ACCRUED AND UNPAID
INTEREST AND ANY PREMIUMS ON THE OBLIGATIONS OF ENERGYSOLUTIONS UNDER OR IN
RESPECT OF THE LOAN DOCUMENTS THAT IS DUE AND PAYABLE TO THE ADMINISTRATIVE
AGENT AND THE LENDER PARTIES, RATABLY BASED UPON THE RESPECTIVE AGGREGATE
AMOUNTS OF ALL SUCH INTEREST OWING TO THE ADMINISTRATIVE AGENT AND THE LENDER
PARTIES ON SUCH DATE;

 

(V)     FIFTH, RATABLY TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF ALL OF THE
OUTSTANDING LOANS THAT IS DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE
LENDER PARTIES ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE AMOUNTS
OF ALL SUCH PRINCIPAL OWING TO THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES
ON SUCH DATE AND AMOUNTS PAYABLE UNDER SECURED HEDGE AGREEMENTS WITH LENDERS
AND/OR THEIR AFFILIATES (OR PERSONS THAT WERE LENDERS OR AFFILIATES OF LENDERS
AT THE TIME ANY SUCH SECURED HEDGE AGREEMENT WAS ENTERED INTO);

 

(VI)    SIXTH, TO THE PAYMENT OF ALL OTHER SECURED OBLIGATIONS OF THE LOAN
PARTIES OWING UNDER OR IN RESPECT OF THE LOAN DOCUMENTS OR SECURED HEDGE
AGREEMENTS THAT ARE DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE AGGREGATE
AMOUNTS OF ALL SUCH SECURED OBLIGATIONS OWING TO THE ADMINISTRATIVE AGENT AND
THE OTHER SECURED PARTIES ON SUCH DATE; AND

 

(VII)   SEVENTH, THE BALANCE, IF ANY, TO THE PERSON LAWFULLY ENTITLED THERETO
(INCLUDING THE APPLICABLE LOAN PARTY OR ITS SUCCESSORS OR ASSIGNS) OR AS A COURT
OF COMPETENT JURISDICTION MAY DIRECT.

 

53

--------------------------------------------------------------------------------


 


(D)           IF THE ADMINISTRATIVE AGENT RECEIVES FUNDS FOR APPLICATION TO THE
OBLIGATIONS OF THE LOAN PARTIES UNDER OR IN RESPECT OF THE LOAN DOCUMENTS UNDER
CIRCUMSTANCES FOR WHICH THE LOAN DOCUMENTS DO NOT SPECIFY THE LOANS TO WHICH, OR
THE MANNER IN WHICH, SUCH FUNDS ARE TO BE APPLIED, THE ADMINISTRATIVE AGENT MAY,
BUT SHALL NOT BE OBLIGATED TO, IN THE CASE OF THE TERM LOANS, FOR APPLICATION TO
SUCH PRINCIPAL REPAYMENT INSTALLMENTS THEREOF, AS THE ADMINISTRATIVE AGENT SHALL
DIRECT, AND IN OTHER CASES, ELECT TO, DISTRIBUTE SUCH FUNDS TO EACH OF THE
LENDER PARTIES IN ACCORDANCE WITH SUCH LENDER PARTY’S PRO RATA SHARE OF THE SUM
OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS OUTSTANDING AT SUCH TIME,
(II) THE AGGREGATE AVAILABLE AMOUNT OF ALL REVOLVING LETTERS OF CREDIT
OUTSTANDING AT SUCH TIME AND (III) THE AGGREGATE AMOUNT OF THE TERM L/C FACILITY
UNREIMBURSED AMOUNT IN RESPECT OF TERM L/C FACILITY LETTERS OF CREDIT, IN
REPAYMENT OR PREPAYMENT OF SUCH OF THE OUTSTANDING LOANS OR OTHER OBLIGATIONS
THEN OWING TO SUCH LENDER PARTY.


 


(E)           SUBJECT TO ANY CONTRARY PROVISIONS IN THE DEFINITION OF “INTEREST
PERIOD,” IF ANY PAYMENT UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
IS SPECIFIED TO BE MADE ON A DAY WHICH IS NOT A BUSINESS DAY, IT SHALL BE MADE
ON THE NEXT BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN COMPUTING INTEREST AND FEES, IF ANY, IN CONNECTION WITH SUCH
PAYMENT; PROVIDED, HOWEVER, THAT, IF SUCH EXTENSION WOULD CAUSE PAYMENT OF
INTEREST ON OR PRINCIPAL OF EURODOLLAR OPTION LOANS TO BE MADE IN THE NEXT
FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE NEXT PRECEDING
BUSINESS DAY.


 


(F)            UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
ENERGYSOLUTIONS PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO ANY LENDER
PARTY HEREUNDER THAT ENERGYSOLUTIONS WILL NOT MAKE SUCH PAYMENT IN FULL, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT ENERGYSOLUTIONS HAS MADE SUCH PAYMENT IN
FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY,
IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH SUCH LENDER
PARTY ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER PARTY.
IF AND TO THE EXTENT ENERGYSOLUTIONS SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL
TO THE ADMINISTRATIVE AGENT, EACH SUCH LENDER PARTY SHALL REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER
PARTY TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
DISTRIBUTED TO SUCH LENDER PARTY UNTIL THE DATE SUCH LENDER PARTY REPAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.


 


SECTION 2.11                                REIMBURSEMENT.


 


(A)           WHENEVER ANY LENDER SHALL SUSTAIN OR INCUR ANY LOSSES OR
OUT-OF-POCKET EXPENSES IN CONNECTION WITH (I) FAILURE BY ENERGYSOLUTIONS TO
BORROW ANY EURODOLLAR OPTION LOAN AFTER HAVING GIVEN NOTICE OF ITS INTENTION TO
BORROW IN ACCORDANCE WITH SECTION 2.2 HEREOF (WHETHER BY REASON OF
ENERGYSOLUTIONS’ ELECTION NOT TO PROCEED OR THE NON-FULFILLMENT OF ANY OF THE
CONDITIONS SET FORTH IN ARTICLE 3), OR (II) PAYMENT OF ANY EURODOLLAR OPTION
LOAN IN WHOLE OR IN PART PURSUANT TO SECTION 2.2(A)(II), 2.6, 2.8 10.2 OR 11.24,
ACCELERATION OF THE MATURITY OF THE LOANS PURSUANT TO SECTION 8.2 OR FOR ANY
OTHER REASON, ENERGYSOLUTIONS AGREES TO PAY TO SUCH LENDER, UPON DEMAND, AN
AMOUNT SUFFICIENT TO COMPENSATE SUCH LENDER FOR ALL SUCH LOSSES AND REASONABLE
OUT-OF-POCKET EXPENSES. SUCH LENDER’S GOOD FAITH DETERMINATION OF THE AMOUNT OF
SUCH LOSSES OR OUT-OF-POCKET EXPENSES, AS SET FORTH IN WRITING PURSUANT TO
SECTION 2.11(B) HEREOF, AND ACCOMPANIED BY CALCULATIONS IN REASONABLE DETAIL
DEMONSTRATING THE BASIS FOR ITS DEMAND, SHALL BE PRESUMPTIVELY CORRECT, ABSENT
MANIFEST ERROR.


 


(B)           LOSSES SUBJECT TO REIMBURSEMENT HEREUNDER SHALL BE (I) ANY LOSS
INCURRED BY ANY LENDER IN CONNECTION WITH THE RE-EMPLOYMENT OF FUNDS PREPAID,
REPAID, NOT BORROWED, OR PAID, AS THE CASE MAY BE, AND THE AMOUNT OF SUCH LOSS
SHALL BE THE EXCESS, IF ANY, OF (1) THE INTEREST OR OTHER COST TO SUCH LENDER OF
THE DEPOSIT OR OTHER SOURCE OF FUNDING USED TO MAKE ANY SUCH EURODOLLAR OPTION
LOAN (BUT SPECIFICALLY EXCLUDING ANY APPLICABLE MARGIN) FOR THE REMAINDER OF ITS
INTEREST PERIOD, OVER (2) THE INTEREST EARNED (OR TO BE EARNED) BY SUCH LENDER
UPON THE RE-LENDING OR OTHER REDEPLOYMENT OF THE AMOUNT OF SUCH EURODOLLAR

 

54

--------------------------------------------------------------------------------


 


OPTION LOAN FOR THE REMAINDER OF ITS PUTATIVE INTEREST PERIOD OR (II) ANY OTHER
EXPENSES INCURRED BY ANY LENDER OR ANY PARTICIPANT OF SUCH LENDER PERMITTED
HEREUNDER IN CONNECTION WITH THE RE-EMPLOYMENT OF FUNDS PREPAID, REPAID, NOT
BORROWED, OR PAID, AS THE CASE MAY BE.


 

For the avoidance of doubt, nothing in this Section 2.11 shall be construed to
apply to Taxes that are neither Covered Taxes nor Other Taxes.

 


SECTION 2.12                                PRO RATA TREATMENT.


 


(A)           EACH LOAN FROM THE LENDERS SHALL BE MADE PRO RATA (I) ON THE BASIS
OF THE RESPECTIVE REVOLVING COMMITMENTS OF THE REVOLVING LENDERS AS SET FORTH ON
SCHEDULE 4-A WITH RESPECT TO LOANS MADE UNDER THE REVOLVING COMMITMENT, (II) ON
THE BASIS OF THE RESPECTIVE TERM COMMITMENTS OF THE TERM LENDERS AS SET FORTH ON
SCHEDULE 4-B HEREOF WITH RESPECT TO TERM LOANS, (III) ON THE BASIS OF THE
RESPECTIVE TERM L/C FACILITY COMMITMENTS OF THE TERM L/C FACILITY LENDERS AS SET
FORTH ON SCHEDULE 4-C HEREOF WITH RESPECT TO TERM LOANS AND (IV) ON THE BASIS OF
THE RESPECTIVE ZION COMMITMENTS OF THE ZION LENDERS AS SET FORTH ON SCHEDULE 4-D
HEREOF WITH RESPECT TO ZION L/C LOANS.


 


(B)           PAYMENTS. EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 2.2(E)(IV) OR
ARTICLE 10 HEREOF OR ELSEWHERE IN THIS AGREEMENT, EACH PAYMENT AND PREPAYMENT OF
PRINCIPAL OF THE LOANS OR REFUNDING OF THE LENDER’S TERM L/C FACILITY COLLATERAL
ACCOUNT, AND EACH PAYMENT OF INTEREST ON THE LOANS, SHALL BE MADE TO THE LENDERS
PRO RATA ON THE BASIS OF THEIR RESPECTIVE UNPAID PRINCIPAL AMOUNTS OUTSTANDING
IMMEDIATELY PRIOR TO SUCH PAYMENT OR PREPAYMENT. IF ANY LENDER SHALL OBTAIN ANY
PAYMENT (WHETHER INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT OF SET-OFF, OR
OTHERWISE) ON ACCOUNT OF ANY LOANS MADE BY IT IN EXCESS OF ITS RATABLE SHARE OF
SUCH LOANS, SUCH LENDER SHALL FORTHWITH PURCHASE FROM THE OTHER LENDERS SUCH
INTERESTS (WHETHER BY PURCHASING A PARTICIPATION OR BY ASSIGNMENT) IN THE
APPLICABLE LOANS MADE BY THEM AS SHALL BE NECESSARY TO CAUSE SUCH PURCHASING
LENDER TO SHARE THE EXCESS PAYMENT RATABLY WITH EACH OF THEM; PROVIDED, HOWEVER,
THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM
SUCH PURCHASING LENDER, SUCH PURCHASE FROM EACH LENDER SHALL BE RESCINDED AND
EACH SUCH LENDER SHALL REPAY TO THE PURCHASING LENDER THE PURCHASE PRICE TO THE
EXTENT OF SUCH RECOVERY; PROVIDED FURTHER, HOWEVER, THAT, SO LONG AS THE
OBLIGATIONS UNDER THE LOAN DOCUMENTS SHALL NOT HAVE BEEN ACCELERATED, ANY EXCESS
PAYMENT RECEIVED BY ANY LENDER IN RESPECT OF ANY TYPE OF LOANS SHALL BE SHARED
ON A PRO RATA BASIS ONLY WITH OTHER LENDERS TO WHICH LOANS OF SUCH TYPE ARE
OWING. ENERGYSOLUTIONS AGREES THAT ANY LENDER SO PURCHASING A PARTICIPATION FROM
ANOTHER LENDER PURSUANT TO THIS SECTION 2.12(B) MAY, TO THE FULLEST EXTENT
PERMITTED BY LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF
SET-OFF) WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE
DIRECT CREDITOR OF ENERGYSOLUTIONS IN THE AMOUNT OF SUCH PARTICIPATION.


 


SECTION 2.13                                CAPITAL ADEQUACY.


 

If, after the Third Amended and Restated Credit Agreement Effective Date, the
adoption or effectiveness of any Applicable Law regarding the capital adequacy
of banks or bank holding companies, or any change or effectiveness in Applicable
Law (whether adopted before or after the Third Amended and Restated Credit
Agreement Effective Date) or any change in the interpretation or administration
or effectiveness thereof by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by such Lender Party with any directive issued or adopted after the
Third Amended and Restated Credit Agreement Effective Date regarding capital
adequacy (whether or not having the force of law) of any such governmental
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on any Lender Party’s capital, as a consequence of
its obligations hereunder with respect to the Loans, such Lender Party’s
Revolving

 

55

--------------------------------------------------------------------------------


 

Commitment or Zion Commitment or its obligations to issue or participate in any
Revolving Letter of Credit or Zion Letter of Credit hereunder, to a level below
that which it could have achieved but for such adoption, change or compliance
(taking into consideration such Lender Party’s policies with respect to capital
adequacy immediately before such adoption, change or compliance and assuming
that such Lender Party’s capital was fully utilized prior to such adoption,
change or compliance) by an amount reasonably deemed by such Lender Party to be
material, then such Lender Party shall promptly notify EnergySolutions of such
adoption, compliance or change. Upon demand by such Lender Party,
EnergySolutions shall promptly pay to such Lender Party such additional amounts
as shall be sufficient to compensate such Lender Party for such reduced return,
together with interest on such amount from the fourth (4th) day after the date
of demand until payment in full thereof at the Default Rate. A certificate of
such Lender Party setting forth the amount to be paid to such Lender Party by
EnergySolutions as a result of any event referred to in this paragraph and
supporting calculations in reasonable detail shall be conclusive, absent
manifest error. For the avoidance of doubt, this Section 2.13 shall not apply to
Taxes.

 


SECTION 2.14                                TAXES.


 


(A)           SUBJECT TO THE EXCLUSIONS AND LIMITATIONS OF THIS SECTION 2.14 AND
SUBJECT TO THE LENDERS’ COMPLIANCE WITH SECTION 2.14(F), ANY AND ALL PAYMENTS BY
ANY LOAN PARTY HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS SHALL BE MADE FREE
AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR ANY AND ALL PRESENT OR
FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS (“TAXES”)
IMPOSED OR ASSESSED ON OR WITH RESPECT TO PAYMENTS MADE UNDER THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS BY THE UNITED STATES OF AMERICA OR ANY POLITICAL
SUBDIVISIONS THEREOF OR THEREIN OR ANY OTHER JURISDICTION (INCLUDING NON-U.S.
JURISDICTIONS), AND ALL LIABILITIES WITH RESPECT HERETO OR THERETO (BUT
EXCLUDING ANY TAX IMPOSED ON OR MEASURED BY THE NET INCOME OR PROFITS OF A
LENDER OR FRANCHISE TAXES IMPOSED IN LIEU OF NET INCOME TAXES ON OVERALL GROSS
RECEIPTS, OR ANY OTHER SIMILAR TAXES IMPOSED, IN EACH CASE, AS A RESULT OF SUCH
LENDER BEING ORGANIZED IN, HAVING ITS PRINCIPAL OFFICE OR APPLICABLE LENDING
OFFICE IN, ENGAGING IN A TRADE OR BUSINESS IN, OR HAVING A PRESENT OR FORMER
CONNECTION WITH THE JURISDICTION IMPOSING SUCH TAX (OTHER THAN ANY SUCH TRADE OR
BUSINESS, OR CONNECTION ARISING OR DEEMED TO ARISE SOLELY OR PRIMARILY FROM ANY
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) (ALL SUCH NON-EXCLUDED TAXES,
LEVIES, IMPOSTS, DUTIES, FEES, ASSESSMENTS OR OTHER CHARGES BEING REFERRED TO
COLLECTIVELY AS “COVERED TAXES”).


 

If any Loan Party shall be required by law to withhold or deduct any Covered
Taxes from or in respect of any sum payable hereunder or under any other Loan
Document to any Lender, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions or withholdings on
account of Covered Taxes (including deductions applicable to additional sums
payable under this Section 2.14(a)) such Lender receives an amount equal to the
sum it would have received had no such deductions or withholdings of Covered
Taxes been made, (ii) the applicable Loan Party shall make such deductions or
withholdings, and (iii) the applicable Loan Party shall pay the full amount of
Covered Taxes deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.

 


(B)           ENERGYSOLUTIONS AGREES TO PAY ANY PRESENT OR FUTURE RECORDATION,
TRANSFER, MORTGAGE, STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY
TAXES, CHARGES OR SIMILAR LEVIES (INCLUDING ANY INTEREST AND PENALTIES RELATED
THERETO) IMPOSED BY THE UNITED STATES OF AMERICA OR ANY POLITICAL SUBDIVISION
THEREOF OR ANY OTHER JURISDICTION (INCLUDING NON-U.S. JURISDICTIONS) THAT ARISE
FROM THE EXECUTION, DELIVERY, REGISTRATION OF, PERFORMANCE UNDER, OR ENFORCEMENT
OF, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (HEREINAFTER REFERRED TO AS “OTHER
TAXES”).

 

56

--------------------------------------------------------------------------------


 


(C)           WITHOUT DUPLICATION OF ITS OBLIGATION TO PAY INCREASED AMOUNTS ON
ACCOUNT OF COVERED TAXES AND OTHER TAXES PURSUANT TO SECTIONS 2.14(A) AND (B),
RESPECTIVELY, ENERGYSOLUTIONS SHALL INDEMNIFY EACH LENDER FOR THE FULL AMOUNT OF
COVERED TAXES AND OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY COVERED TAXES
OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS
SECTION 2.14) PAID BY SUCH LENDER AND ANY PENALTIES, INTEREST AND EXPENSES
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH COVERED TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED. PAYMENT BY ENERGYSOLUTIONS
PURSUANT TO THIS INDEMNIFICATION SHALL BE MADE WITHIN THIRTY (30) DAYS FROM THE
DATE SUCH LENDER (AS THE CASE MAY BE) MAKES WRITTEN DEMAND THEREFOR (SUBMITTED
THROUGH THE ADMINISTRATIVE AGENT). A LENDER’S FAILURE TO PROVIDE NOTICE TO
ENERGYSOLUTIONS SHALL NOT RELIEVE ENERGYSOLUTIONS OF ANY OF ITS OBLIGATIONS
UNDER THIS SECTION 2.14. NOTWITHSTANDING THE FOREGOING, WHERE NOTICE IS NOT
GIVEN WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE LENDER HAS ACTUAL NOTICE OF
THE ASSERTION OF TAXES AND ENERGYSOLUTIONS DOES NOT OTHERWISE HAVE NOTICE OF
SUCH ASSERTION, NO INDEMNIFICATION SHALL BE REQUIRED FOR PENALTIES, ADDITIONS TO
TAX, EXPENSES, AND INTEREST ACCRUING ON SUCH COVERED TAXES OR OTHER TAXES FROM
THE DATE ONE HUNDRED TWENTY (120) DAYS AFTER THE LENDER HAS ACTUAL NOTICE OF THE
ASSERTION OF SUCH TAXES UNTIL THE DATE SUCH NOTICE WAS ACTUALLY RECEIVED BY
ENERGYSOLUTIONS.


 


(D)           WITHIN THIRTY (30) DAYS AFTER THE DATE OF ANY PAYMENT OF COVERED
TAXES OR OTHER TAXES BY THE ANY LOAN PARTY, SUCH LOAN PARTY SHALL FURNISH TO THE
ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO IN SECTION 11.1 HEREOF, THE
ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF. THE
APPLICABLE LOAN PARTY SHALL COMPENSATE EACH LENDER TO THE EXTENT THAT SUCH
LENDER IS REQUIRED TO PAY ANY COVERED TAXES OR OTHER TAXES (OR APPLICABLE
PENALTIES, INTEREST AND EXPENSES) AS A RESULT OF ANY FAILURE BY SUCH LOAN PARTY
TO SO FURNISH SUCH COPY OF SUCH RECEIPT.


 


(E)           THE AGREEMENTS AND OBLIGATIONS OF THE LOAN PARTIES CONTAINED IN
THIS SECTION 2.14 SHALL SURVIVE THE INDEFEASIBLE PAYMENT IN FULL OF THE
OBLIGATIONS.


 


(F)            NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS AGREEMENT,
TO THE EXTENT THAT SUCH PERSON IS AT SUCH TIME LEGALLY ENTITLED TO DO SO, ON THE
DATE A PERSON BECOMES AN AGENT OR LENDER HEREUNDER AND AT SUCH OTHER TIMES AS
REASONABLY REQUESTED BY ENERGYSOLUTIONS OR THE ADMINISTRATIVE AGENT IN WRITING,
SUCH PERSON MUST PROVIDE TO ENERGYSOLUTIONS AND THE ADMINISTRATIVE AGENT TWO
PROPERLY COMPLETED AND DULY EXECUTED ORIGINALS OF EACH OF THE FOLLOWING, AS
APPLICABLE:  (I) FORM W-8ECI (IN THE CASE OF A NON-U.S. PERSON CLAIMING
EXEMPTION FROM WITHHOLDING BECAUSE THE INCOME IS EFFECTIVELY CONNECTED WITH A
U.S. TRADE OR BUSINESS), (II) FORM W-8BEN (IN THE CASE OF A NON-U.S. PERSON
CLAIMING EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING TAX UNDER AN INCOME TAX
TREATY OR UNDER THE PORTFOLIO INTEREST EXEMPTION), (III) WITH RESPECT TO ANY
INTEREST IN THIS AGREEMENT IN WHICH A PARTICIPATION HAS BEEN SOLD, A FORM W-8IMY
ALONG WITH ACCOMPANYING FORM W-8BEN (CLAIMING EXEMPTION FROM WITHHOLDING UNDER
THE PORTFOLIO INTEREST EXEMPTION), (IV) ANY OTHER APPLICABLE FORM, CERTIFICATE
OR DOCUMENT NECESSARY TO ESTABLISH SUCH NON-U.S. PERSON’S ENTITLEMENT TO
EXEMPTION FROM UNITED STATES FEDERAL WITHHOLDING TAX OR REDUCED RATE WITH
RESPECT TO ALL PAYMENTS TO BE MADE TO SUCH NON-U.S. PERSON UNDER THIS AGREEMENT,
OR (V) FORM W-9 (CLAIMING EXEMPTION FROM BACKUP WITHHOLDING TAX), OR ANY
SUCCESSOR FORMS. EACH AGENT AND LENDER AGREES THAT FROM TIME TO TIME AFTER THE
AGREEMENT DATE, WHEN A LAPSE IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS THE
PREVIOUS CERTIFICATION OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT, SUCH
AGENT OR LENDER WILL, TO THE EXTENT THAT SUCH AGENT OR LENDER IS AT SUCH TIME
LEGALLY ENTITLED TO DO SO, DELIVER TO ENERGYSOLUTIONS AND THE ADMINISTRATIVE
AGENT TWO NEW ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF THE APPLICABLE
CERTIFICATION FORM. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
SECTION 2.14, A LENDER SHALL NOT BE ENTITLED TO PAYMENT ON ACCOUNT OF OR
INDEMNIFICATION FOR COVERED TAXES THAT ARE U.S. FEDERAL WITHHOLDING TAXES THAT
ARE IMPOSED PURSUANT TO A LAW IN EFFECT AT THE TIME SUCH LENDER BECOMES A PARTY
TO THIS AGREEMENT, EXCEPT, IN THE CASE OF AN ASSIGNEE TO THE EXTENT THAT SUCH
LENDER’S ASSIGNOR (IF ANY) WAS ENTITLED, AT THE TIME OF ASSIGNMENT, TO RECEIVE
ADDITIONAL AMOUNTS FROM THE LOAN PARTIES WITH RESPECT TO SUCH TAX PURSUANT TO
SECTION 2.14(A) AND A LENDER SHALL NOT BE ENTITLED TO A PAYMENT ON ACCOUNT OF OR

 

57

--------------------------------------------------------------------------------


 


INDEMNIFICATION FOR SUCH COVERED TAXES TO THE EXTENT SUCH TAXES RESULT FROM THE
FAILURE OF SUCH LENDER TO COMPLY WITH THE DOCUMENTATION REQUIREMENTS OF THIS
SECTION 2.14(F).


 


(G)           IF THE ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES, IN ITS GOOD
FAITH SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY COVERED TAXES OR
OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY A LOAN PARTY OR WITH RESPECT
TO WHICH THE LOAN PARTY HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 2.14, IT SHALL PAY OVER SUCH REFUND TO SUCH LOAN PARTY (BUT ONLY TO THE
EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY SUCH LOAN
PARTY UNDER THIS SECTION 2.14 WITH RESPECT TO THE COVERED TAXES OR OTHER TAXES
GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF SUCH AGENT OR
SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT THE LOAN
PARTY, UPON THE REQUEST OF SUCH AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT
PAID OVER TO SUCH LOAN PARTY TO SUCH AGENT OR SUCH LENDER IN THE EVENT SUCH
AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL
AUTHORITY. THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE ANY AGENT OR ANY
LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO
ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE LOAN PARTY OR ANY OTHER PERSON.
NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN NO EVENT WILL ANY LENDER BE
REQUIRED TO PAY ANY AMOUNT TO A LOAN PARTY THE PAYMENT OF WHICH WOULD PLACE SUCH
LENDER IN A LESS FAVORABLE NET AFTER-TAX POSITION THAN SUCH LENDER WOULD HAVE
BEEN IN IF THE ADDITIONAL AMOUNTS GIVING RISE TO SUCH REFUND OF ANY COVERED
TAXES OR OTHER TAXES HAD NEVER BEEN PAID.


 


(H)           EACH LENDER AGREES THAT, UPON THE OCCURRENCE OF ANY EVENT GIVING
RISE TO THE OPERATION OF SECTION 2.14 (A), SECTION 2.14(C) OR SECTION 10.3 WITH
RESPECT TO SUCH LENDER, IT WILL, IF REQUESTED BY ENERGYSOLUTIONS, USE REASONABLE
EFFORTS (SUBJECT TO OVERALL POLICY CONSIDERATIONS OF SUCH LENDER) TO DESIGNATE
ANOTHER LENDING OFFICE FOR ANY LOANS AFFECTED BY SUCH EVENT WITH THE OBJECT OF
AVOIDING THE CONSEQUENCES OF SUCH EVENT; PROVIDED THAT SUCH DESIGNATION IS MADE
ON TERMS THAT, IN THE GOOD FAITH SOLE JUDGMENT OF SUCH LENDER, CAUSE SUCH LENDER
AND ITS LENDING OFFICE(S) TO SUFFER NO ECONOMIC, LEGAL OR REGULATORY
DISADVANTAGE, AND PROVIDED FURTHER THAT NOTHING IN THIS SECTION 2.14 SHALL
AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF THE LOAN PARTY OR THE RIGHTS OF ANY
LENDER PURSUANT TO SECTION 2.14(A), SECTION 2.14(C) OR SECTION 10.3.


 


SECTION 2.15                                INCREASE IN COMMITMENTS.


 


(A)           BORROWER REQUEST. ENERGYSOLUTIONS MAY BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT ELECT TO REQUEST (X) PRIOR TO THE REVOLVING MATURITY DATE,
AN INCREASE TO THE EXISTING REVOLVING COMMITMENTS (THE “INCREMENTAL
COMMITMENTS”), (Y) AFTER THE THIRD AMENDED AND RESTATED EFFECTIVE DATE AND PRIOR
TO THE RECLAMATION L/C FACILITY MATURITY DATE, THE ESTABLISHMENT OF ONE OR MORE
RECLAMATION L/C FACILITY COMMITMENTS (“RECLAMATION L/C FACILITY COMMITMENTS”)
AND (Z) PRIOR TO THE TERM LOAN MATURITY DATE, THE ESTABLISHMENT OF ONE OR MORE
NEW TERM COMMITMENTS (EACH, AN “INCREMENTAL TERM COMMITMENT”), IN THE CASE OF
THE INCREMENTAL COMMITMENTS AND THE INCREMENTAL TERM COMMITMENTS, BY AN AMOUNT
NOT IN EXCESS OF THE INCREMENTAL COMMITMENT CAP IN THE AGGREGATE AND NOT LESS
THAN $5,000,000 INDIVIDUALLY (OR, IF LESS, THE AMOUNT OF THE INCREMENTAL
COMMITMENT CAP) OR, IN THE CASE OF A RECLAMATION L/C FACILITY COMMITMENT NO MORE
THAN THE RECLAMATION L/C FACILITY COMMITMENT CAP. EACH SUCH NOTICE SHALL SPECIFY
(I) THE DATE (EACH, AN “INCREASE EFFECTIVE DATE”) ON WHICH ENERGYSOLUTIONS
PROPOSES THAT THE INCREASED OR NEW COMMITMENTS SHALL BE EFFECTIVE, WHICH SHALL
BE A DATE NOT LESS THAN 10 BUSINESS DAYS AFTER THE DATE ON WHICH SUCH NOTICE IS
DELIVERED TO THE ADMINISTRATIVE AGENT AND (II) THE IDENTITY OF THE FINANCIAL
INSTITUTION TO WHOM ENERGYSOLUTIONS PROPOSES ANY PORTION OF SUCH INCREASED OR
NEW COMMITMENTS BE ALLOCATED AND THE AMOUNTS OF SUCH ALLOCATIONS; PROVIDED THAT
ANY EXISTING LENDER APPROACHED TO PROVIDE ALL OR A PORTION OF THE INCREASED OR
NEW COMMITMENTS MAY ELECT OR DECLINE, IN ITS SOLE DISCRETION, TO PROVIDE SUCH
INCREASED OR NEW COMMITMENT.

 

58

--------------------------------------------------------------------------------


 


(B)           CONDITIONS. THE INCREASED OR NEW COMMITMENTS SHALL BECOME
EFFECTIVE, AS OF SUCH INCREASE EFFECTIVE DATE; PROVIDED THAT:


 

(I)      EACH OF THE CONDITIONS SET FORTH IN SECTION 3.2 SHALL BE SATISFIED;

 

(II)     NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR
WOULD RESULT FROM THE BORROWINGS TO BE MADE ON THE INCREASE EFFECTIVE DATE AND
THE USE OF PROCEEDS THEREOF;

 

(III)    ENERGYSOLUTIONS SHALL DELIVER OR CAUSE TO BE DELIVERED ANY LEGAL
OPINIONS OR OTHER DOCUMENTS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH ANY SUCH TRANSACTION.

 


(C)           TERMS OF NEW LOANS AND COMMITMENTS. THE TERMS AND PROVISIONS OF
LOANS MADE PURSUANT TO THE NEW COMMITMENTS SHALL BE AS FOLLOWS:


 

(I)      TERMS AND PROVISIONS OF LOANS MADE PURSUANT TO INCREMENTAL TERM
COMMITMENTS (“INCREMENTAL TERM LOANS”) SHALL BE, EXCEPT AS OTHERWISE SET FORTH
HEREIN, IDENTICAL TO THE EXISTING TERM LOANS (IT BEING UNDERSTOOD THAT
INCREMENTAL TERM LOANS MAY BE PART OF AN EXISTING TRANCHE OF TERM LOANS);

 

(II)     ANY SUCH INCREMENTAL TERM LOANS SHALL NOT AMORTIZE (ON A PERCENTAGE
BASIS) ANY FASTER THAN THE EXISTING TERM LOANS AND SHALL NOT MATURE PRIOR TO THE
TERM LOAN MATURITY DATE;

 

(III)    IN THE EVENT THAT THE APPLICABLE MARGIN FOR THE INCREMENTAL LOANS
(INCLUSIVE OF UPFRONT FEES AND OID PAYABLE TO SUCH LENDERS) IS GREATER THAN THE
APPLICABLE MARGIN FOR THE EXISTING TERM LOANS OR THE EXISTING REVOLVING LOANS,
AS APPLICABLE (INCLUSIVE OF ANY UPFRONT FEES AND OID PAID TO THE EXISTING
LENDERS), THEN THE APPLICABLE MARGIN FOR THE CORRESPONDING CLASS OF EXISTING
LOANS SHALL BE INCREASED TO THE EXTENT NECESSARY SUCH THAT THE APPLICABLE MARGIN
FOR THE EXISTING CLASS OF LOANS IS EQUAL TO THE APPLICABLE MARGIN FOR THE
INCREMENTAL LOANS;

 

(IV)    PARTICIPATION IN THE INCREMENTAL TERM COMMITMENTS, RECLAMATION FACILITY
COMMITMENTS AND INCREMENTAL COMMITMENTS SHALL BE OFFERED TO BANKS, FINANCIAL
INSTITUTIONS AND OTHER ENTITIES REASONABLY ACCEPTABLE TO ENERGYSOLUTIONS AND THE
ADMINISTRATIVE AGENT; AND

 

(V)     THE TERMS AND PROVISIONS OF REVOLVING LOANS MADE PURSUANT TO NEW
COMMITMENTS SHALL BE IDENTICAL TO THE REVOLVING LOANS.

 


(D)           ADJUSTMENT OF REVOLVING LOANS. IN THE CASE OF INCREMENTAL
COMMITMENTS, EACH OF THE REVOLVING LENDERS HAVING A REVOLVING COMMITMENT PRIOR
TO SUCH INCREASE EFFECTIVE DATE (THE “PRE-INCREASE REVOLVING LENDERS”) SHALL
ASSIGN TO ANY REVOLVING LENDER WHICH IS ACQUIRING AN INCREMENTAL COMMITMENT ON
THE INCREASE EFFECTIVE DATE (THE “POST-INCREASE REVOLVING LENDERS”), AND SUCH
POST-INCREASE REVOLVING LENDERS SHALL PURCHASE FROM EACH PRE-INCREASE REVOLVING
LENDER, AT THE PRINCIPAL AMOUNT THEREOF, SUCH INTERESTS IN THE REVOLVING LOANS
OUTSTANDING ON SUCH INCREASE EFFECTIVE DATE AS SHALL BE NECESSARY IN ORDER THAT,
AFTER GIVING EFFECT TO ALL SUCH ASSIGNMENTS AND PURCHASES, SUCH REVOLVING LOANS
WILL BE HELD BY PRE-INCREASE REVOLVING LENDERS AND POST-INCREASE REVOLVING
LENDERS RATABLY IN ACCORDANCE WITH THEIR REVOLVING COMMITMENTS AFTER GIVING
EFFECT TO THE INCREMENTAL COMMITMENTS.


 


(E)           MAKING OF NEW TERM LOANS. ON ANY INCREASE EFFECTIVE DATE ON WHICH
NEW COMMITMENTS FOR TERM LOANS ARE EFFECTIVE, SUBJECT TO THE SATISFACTION OF THE
FOREGOING TERMS AND CONDITIONS, EACH

 

59

--------------------------------------------------------------------------------


 


LENDER OF SUCH NEW COMMITMENT SHALL MAKE A TERM LOAN TO ENERGYSOLUTIONS IN AN
AMOUNT EQUAL TO ITS NEW COMMITMENT.


 


(F)            EQUAL AND RATABLE BENEFIT. THE LOANS AND COMMITMENTS ESTABLISHED
PURSUANT TO THIS PARAGRAPH SHALL CONSTITUTE LOANS AND COMMITMENTS UNDER, AND
SHALL BE ENTITLED TO ALL THE BENEFITS AFFORDED BY, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AND SHALL, WITHOUT LIMITING THE FOREGOING, BENEFIT EQUALLY AND
RATABLY FROM THE GUARANTEES AND SECURITY INTERESTS CREATED BY THE SECURITY
DOCUMENTS. THE LOAN PARTIES SHALL TAKE ANY ACTIONS REASONABLY REQUIRED BY THE
ADMINISTRATIVE AGENT TO ENSURE AND/OR DEMONSTRATE THAT THE LIEN AND SECURITY
INTERESTS GRANTED BY THE SECURITY DOCUMENTS CONTINUE TO BE PERFECTED UNDER THE
UCC OR OTHERWISE AFTER GIVING EFFECT TO THE ESTABLISHMENT OF ANY SUCH
INCREMENTAL TERM LOANS OR INCREMENTAL COMMITMENTS.


 


SECTION 2.16                                AMENDMENT OR WAIVER OF TERM L/C
FACILITY.


 

In addition to the amendment and waiver provisions provided in Section 11.12
hereto, the following amendment and waiver provisions shall apply to the Term
L/C Facility:

 

(a)           Any amendment or waiver or consent relating to any delay or
extension in the terms of repayment or of the expiration date of any Term L/C
Facility Commitment or Term L/C Facility Loan shall be made only with the
written consent by each Term L/C Facility Lender directly affected thereby;

 

(b)           No amendment, waiver or consent shall, unless in writing and
signed by the Term L/C Facility Issuing Bank, in addition to the Term L/C
Facility Lenders required above, affect the rights or duties of the Term L/C
Facility Issuing Bank under this Agreement or any Term L/C Facility Letter of
Credit Agreement; and

 

(c)           In addition, any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Term L/C Facility Lenders (but not the Term Lenders, the Revolving Lenders
or Zion Lenders) may be effected by an agreement or agreements in writing
entered into by EnergySolutions and the requisite percentage in interest of the
affected class of Lenders that would be required to consent thereto under
Section 11.12 if such Lenders were the only Lenders hereunder at the time;
provided further, that EnergySolutions shall pay to any Non-Consenting Lender
any premium that would be payable in the event of a prepayment on such date.

 

(d)           Notwithstanding the foregoing, the Term L/C Facility Lenders agree
that it is the intent of parties hereto to reflect the economic consequences on
the conversion of the synthetic letter of credit facilities created pursuant to
the Second Amended and Restated Credit Agreement into the on-balance sheet Term
L/C Facility, as contemplated by the terms hereof. The Administrative Agent and
EnergySolutions may (without the consent of any Term L/C Facility Lenders) amend
or supplement terms relating to the Term L/C Facility to cure any ambiguity,
defect or inconsistency or to make a modification of a minor, consistency or
technical nature or to correct a manifest error.

 


SECTION 2.17                                [RESERVED].


 


SECTION 2.18                                TERMINATION AND REDUCTION OF
COMMITMENTS.


 


(A)           TERMINATION OF COMMITMENTS. THE TERM COMMITMENTS EXPIRED ON
JUNE 7, 2006. THE REVOLVING COMMITMENTS AND THE REVOLVING LETTER OF CREDIT
COMMITMENTS SHALL AUTOMATICALLY TERMINATE

 

60

--------------------------------------------------------------------------------


 


AT 5:00 P.M., NEW YORK CITY TIME ON THE REVOLVING MATURITY DATE. THE TERM L/C
FACILITY LETTER OF CREDIT COMMITMENTS SHALL AUTOMATICALLY TERMINATE AT
5:00 P.M., NEW YORK CITY TIME, ON THE THIRD AMENDED AND RESTATED CREDIT
AGREEMENT EFFECTIVE DATE. THE ZION L/C COMMITMENT SHALL AUTOMATICALLY TERMINATE
AT 5:00 P.M., NEW YORK CITY TIME, ON THE ZION L/C MATURITY DATE.


 


(B)           BORROWER NOTICE. ENERGYSOLUTIONS SHALL NOTIFY THE ADMINISTRATIVE
AGENT IN WRITING OF ANY ELECTION TO TERMINATE OR REDUCE THE REVOLVING
COMMITMENTS UNDER THIS SECTION 2.18 AT LEAST THREE BUSINESS DAYS PRIOR TO THE
EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND
THE EFFECTIVE DATE THEREOF. PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF. EACH
NOTICE DELIVERED BY ENERGYSOLUTIONS PURSUANT TO THIS SECTION SHALL BE
IRREVOCABLE AND ANY TERMINATION OR REDUCTION OF THE REVOLVING COMMITMENTS SHALL
BE PERMANENT. EACH REDUCTION OF THE REVOLVING COMMITMENTS SHALL BE MADE RATABLY
AMONG THE REVOLVING LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING
COMMITMENTS.


 

ARTICLE 2A.

 

Zion L/C Loans and Zion Letters of Credit

 

Section 2A.1         Manner of Borrowing and Disbursement.

 

(a)           Issuance of and Drawings and Reimbursement Under Letters of
Credit.

 

(i)            Zion Letter of Credit Issuance. The Zion Letters of Credit shall
be issued on the Third Amended and Restated Credit Agreement Effective Date or,
in the case the assignment of any Zion Commitment pursuant to Section 11.5(c),
on the date of such assignment.

 

(ii)           Participations. Upon the issuance of a Zion Letter of Credit by
the Zion Issuing Banks, the Zion Issuing Banks shall be deemed, without further
action by any party hereto, to have sold to each Zion Lender, and each such Zion
Lender shall be deemed, without further action by any party hereto, to have
purchased from the Zion Issuing Banks, a participation in such Zion Letter of
Credit in an amount for each Zion Lender equal to the Dollar Equivalent of such
Lender’s Pro Rata Share of the Available Amount of such Zion Letter of Credit,
effective upon the issuance of such Zion Letter of Credit. In consideration and
in furtherance of the foregoing, each Zion Lender hereby absolutely and
unconditionally agrees to pay such Lender’s Pro Rata Share of each Zion L/C
Disbursement made by the Zion Issuing Banks and not reimbursed by
EnergySolutions on the date due of such Zion L/C Disbursement (or which has been
so reimbursed but must be returned or restored by the Zion Issuing Banks because
of the occurrence of an event specified in Section 8.1(f) or (g) or otherwise)
by making available to the Administrative Agent for the account of the Zion
Issuing Banks by deposit to the Administrative Agent’s Account, in same day
funds, an amount equal to the Dollar Equivalent of such Lender’s Pro Rata Share
of such Zion L/C Disbursement. Each Zion Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2A.1(a) in respect
of Zion Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or the termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. If and to the extent that any
Zion Lender shall not have so made the amount of such Zion L/C Disbursement
available to the Administrative Agent, such Zion Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date such Zion L/C Disbursement is due pursuant
to Section 2A.3(b) until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate for its account or the account of the Zion
Issuing Banks, as applicable. If such Lender shall pay to the Administrative
Agent such amount for the account of the Zion Issuing Banks on any Business

 

61

--------------------------------------------------------------------------------


 

Day, such amount so paid in respect of principal shall constitute a Zion L/C
Loan made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Zion L/C Loan made by the Zion
Issuing Banks shall be reduced by such amount on such Business Day.

 

(iii)          Drawing and Reimbursement. The payment by the Zion Issuing Banks
of a draft drawn under any Zion Letter of Credit shall constitute for all
purposes of this Agreement the making by the Zion Issuing Banks of a Zion L/C 
Loan, which shall be a Base Rate Zion L/C Loan, in the Dollar Equivalent of the
amount of such draft.

 

(iv)          Letter of Credit Reports. The Zion Issuing Banks shall furnish
(A) to the Administrative Agent on or about the first Business Day of each week
a written report summarizing issuance and expiration dates of Zion Letters of
Credit issued during the previous week and drawings during such week under all
Letters of Credit, (B) to each Zion Lender on or about the first Business Day of
each month a written report summarizing issuance and expiration dates of Zion
Letters of Credit issued during the preceding month and drawings during such
month under all Letters of Credit and (C) to the Administrative Agent and each
Zion Lender on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Zion Letters of Credit.

 

(v)           Failure to Make Zion L/C Loans. The failure of any Lender to make
the Zion L/C Loan to be made by it on the date specified in Article 2A shall not
relieve any other Lender of its obligation hereunder to make its Zion L/C  Loan
on such date, but no Lender shall be responsible for the failure of any other
Lender to make the Zion L/C  Loan to be made by such other Lender on such date.

 

Section 2A.2         Repayment.

 

(a)           Any unpaid principal and interest of the Zion L/C Loans and any
other outstanding Obligations under the Zion L/C Commitment shall be due and
payable in full on the Zion L/C Maturity Date.

 

(b)           The Obligations of EnergySolutions and the Zion Lenders with
respect to Zion Letters of Credit under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Zion Letter of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances:

 

(A)          any lack of validity or enforceability of the L/C Related
Documents;

 

(B)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of EnergySolutions in respect of
any L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

 

(C)           the existence of any claim, set-off, defense or other right that
EnergySolutions may have at any time against any beneficiary or any transferee
of a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

62

--------------------------------------------------------------------------------


 

(D)          any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(E)           payment by the Issuing Bank under a Letter of Credit against
presentation of a draft, certificate or other document that does not strictly
comply with the terms of such Letter of Credit;

 

(F)           any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from any Guaranty or any other guarantee, for all or any of the Obligations of
EnergySolutions in respect of the L/C Related Documents; or

 

(G)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, EnergySolutions or a guarantor.

 

Section 2A.3         Fees.

 

(a)           [Reserved].

 

(b)           Letter of Credit Fees.

 

(i)            EnergySolutions shall pay to the Administrative Agent for the
account of each Zion Lender a commission on such Zion Lender’s Pro Rata Share of
the average daily aggregate Available Amount of all Zion Letters of Credit
outstanding from time to time at a rate per annum equal to the Applicable Margin
for Eurodollar Zion L/C Loans under the Zion L/C Commitments in effect from time
to time, if any, payable in arrears quarterly on the last Business Day of each
calendar quarter, commencing on September 30, 2008, and on the Zion L/C Maturity
Date and thereafter from time to time on demand, shall be fully earned when due,
and shall be non-refundable when paid.

 

(ii)           EnergySolutions shall pay to the Zion Issuing Banks, for its own
account, a Zion Letter of Credit fronting fee in respect of each Zion Letter of
Credit, payable in arrears quarterly on the last Business Day of each calendar
quarter and on the Zion L/C Maturity Date, of such Zion Letter of Credit,
computed at 0.25% per annum of the face amount of such Zion Letter of Credit,
and shall also pay to the Zion Issuing Banks customary commissions, issuance
fees, fronting fees, transfer fees and other fees and charges in connection with
the issuance, administration, amendment, payment and negotiation of each Zion
Letter of Credit. Letter of Credit commissions shall be computed on the basis of
a year of 360 days for the actual number of days elapsed.

 

Section 2A.4         Pro Rata Treatment.

 

(a)           Loans. Each Zion L/C Loan from the Lenders shall be made pro rata
on the basis of the respective Zion L/C Commitments of the Zion Lenders as set
forth on Schedule 4-D with respect to Loans made under the Zion L/C Commitment.

 

(b)           Payments. Except as specifically provided in Section 2.2 or
Article 10 hereof or elsewhere in this Agreement, each payment and prepayment of
principal of the Zion L/C Loans and each

 

63

--------------------------------------------------------------------------------


 

payment of interest on the Zion L/C Loans, shall be made to the Zion Lenders pro
rata on the basis of their respective unpaid principal amounts outstanding
immediately prior to such payment or prepayment. If any Zion Lender shall obtain
any payment (whether involuntary, through the exercise of any right of set-off,
or otherwise) on account of any Zion L/C Loans made by it in excess of its
ratable share of such Zion L/C Loans, such Zion Lender shall forthwith purchase
from the other Zion Lenders such interests (whether by purchasing a
participation or by assignment) in the applicable Zion L/C Loans made by them as
shall be necessary to cause such purchasing Zion Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Zion Lender,
such purchase from each Zion Lender shall be rescinded and each such Zion Lender
shall repay to the purchasing Zion Lender the purchase price to the extent of
such recovery; provided further, however, that, so long as the Obligations under
the Loan Documents shall not have been accelerated, any excess payment received
by any Zion Lender in respect of any Type of Loans shall be shared on a pro rata
basis only with other Lenders to which Loans of such Type are owing.
EnergySolutions agrees that any Zion Lender so purchasing a participation from
another Zion Lender pursuant to this Section 2A.4 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Zion Lender were
the direct creditor of EnergySolutions in the amount of such participation.

 

Section 2A.5         Amendment or Waiver of Zion L/C Facility.

 

In addition to the amendment and waiver provisions provided in Section 11.12
hereto, the following amendment and waiver provisions shall apply to the Zion
L/C Facility:

 

(a)           Any amendment, waiver or consent relating to any delay or
extension in the terms of repayment or of the expiration date of any Zion
Commitment or Zion L/C Loan shall be made only with the written consent by each
Zion Lender directly affected thereby;

 

(b)           No amendment, waiver or consent shall, unless in writing and
signed by the Zion L/C Issuing Banks, in addition to the Zion Lenders required
above, affect the rights or duties of the Zion L/C Issuing Banks under this
Agreement; and

 

(c)           In addition, any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Zion Lenders (but not the Term Lenders, the Revolving Lenders or Term L/C
Facility Lenders) may be effected by an agreement or agreements in writing
entered into by EnergySolutions and the requisite percentage in interest of the
affected class of Lenders that would be required to consent thereto under
Section 11.12 if such Lenders were the only Lenders hereunder at the time;
provided further that EnergySolutions shall pay to any Non-Consenting Lender any
premium that would be payable in the event of a prepayment on such date.

 

64

--------------------------------------------------------------------------------


 


ARTICLE 3.


 


CONDITIONS PRECEDENT


 


SECTION 3.1                                      CONDITIONS PRECEDENT TO INITIAL
LOANS.


 

(a)           Agreement Date. The obligation of any Lender to make a Loan on the
Agreement Date was subject to the satisfaction, or waiver in accordance with
Section 11.12 of the Original Credit Agreement, of all of the conditions
precedent set forth in Section 3.1 of the Original Credit Agreement.

 

(b)           Third Amended and Restated Credit Agreement Effective Date. The
obligation of any Lender to make a Loan or a Zion Commitment or issue a Zion
Letter of Credit on the Third Amended and Restated Credit Agreement Effective
Date is subject to the satisfaction of all conditions precedent set forth below:

 

(I)      THE ADMINISTRATIVE AGENT AND ZION ARRANGERS SHALL HAVE RECEIVED:

 

(A)          this Agreement, duly executed by (i) Parent, EnergySolutions, the
Administrative Agent and the other parties hereto, and (ii) such other
documentation as the Administrative Agent shall reasonably determine necessary
to evidence the new Commitments and the guarantee and security thereof, in each
case in form and substance satisfactory to the Administrative Agent;

 

(B)          the loan certificate of EnergySolutions, in substantially the form
attached hereto as Exhibit L, including a certificate of incumbency with respect
to each Authorized Signatory, together with appropriate attachments which shall
include without limitation, the following items:  (A) a copy of the Articles of
Organization of EnergySolutions, certified to be true, complete and correct by
the Utah Department of Commerce, and a true, complete and correct copy of the
operating agreement of EnergySolutions, (B) certificates of good standing for
EnergySolutions issued by the Secretary of State or similar state official for
each state in which EnergySolutions is required to qualify or has qualified to
do business, (C) a true, complete and correct copy of the appropriate
authorizing resolutions of EnergySolutions, authorizing EnergySolutions to
execute, deliver and perform this Agreement and the other Loan Documents to
which it is a party, and (D) a true, complete and correct copy of any agreement
in effect with respect to the voting rights, ownership interests or management
of EnergySolutions;

 

(C)          the results of a recent lien search in each relevant jurisdiction
(including, without limitation, in the United States Patent and Trademark Office
and the United States Copyright Office) with respect to EnergySolutions and each
Guarantor, and such search shall reveal no liens on any of the outstanding
shares issued by EnergySolutions and no liens on any of the assets of
EnergySolutions or any Guarantor, other than liens permitted by the Loan
Documents;

 

(D)          legal opinions of (i) Weil, Gotshal & Manges LLP, counsel to
EnergySolutions, (ii) Parr Waddoups Brown Gee & Loveless, Utah counsel to
EnergySolutions, and (iii) Morgan, Lewis & Bockius LLP, special counsel to
EnergySolutions and its

 

65

--------------------------------------------------------------------------------

 

Subsidiaries; each as counsel to EnergySolutions and its Subsidiaries, addressed
to each Lender, the Administrative Agent and the Collateral Agent, in form and
substance reasonably satisfactory to the Administrative Agent and its counsel,
and dated as of the Third Amended and Restated Credit Agreement Effective Date;

 

(E)           a completed Perfection Certificate substantially in the form of
Exhibit R to this Agreement, executed by an Authorized Signatory of each Loan
Party, together with all attachments contemplated thereby;

 

(F)           a loan certificate from Parent and each other Loan Party, in
substantially the form of Exhibit M, N or O, as applicable, including a
certificate of incumbency with respect to each officer or partner authorized to
execute Loan Documents on behalf of such Person, together with appropriate
attachments which shall include, without limitation, the following items:  (A) a
copy of the certificate or articles of incorporation of such Person or
certificate of formation of such Subsidiary, as applicable, certified to be
true, complete and correct by the Secretary of State of the jurisdiction of
incorporation or of formation of such Subsidiary, (B) certificates of good
standing for such Person issued by the Secretary of State or similar state
official of each state in which such Person is organized or required to qualify
to do business, (C) a true, complete and correct copy of the by-laws, operating
agreement or partnership agreement, as applicable, of such Person, and (D) a
true, complete and correct copy of the resolutions of such Person authorizing it
to execute, deliver and perform the Loan Documents to which it is a party;

 

(G)           copies of reasonably satisfactory insurance brokers’ letters,
binders or certificates covering the assets of EnergySolutions and its
Subsidiaries, and otherwise meeting and covering the requirements of Section 5.5
hereof;

 

(H)          [Reserved].

 

(I)            evidence that all other recordings and filings of or with respect
to each Security Document shall have been completed and that all other actions
that the Administrative Agent may reasonably deem necessary or desirable in
order to perfect and protect the liens and security interests created under the
Security Documents shall have been taken, completed or otherwise provided for in
a manner reasonably satisfactory to the Administrative Agent (including, without
limitation, receipt of duly executed payoff letters and UCC-3 termination
statements) and the Administrative Agent shall have received such assurances,
including, without limitation, title insurance and opinions of counsel, as the
Administrative Agent may deem appropriate to establish the Loan Parties’ title
to, and the due creation and perfection of the Administrative Agent’s liens on
and security interests in, the Collateral and the absence of any unpermitted
liens on or interests in the Collateral, in form and substance satisfactory to
the Administrative Agent; and

 

(J)            duly executed Notes (to the extent requested by any Term L/C
Facility Lenders).

 

(II)           [RESERVED].

 

(III)          THE ADMINISTRATIVE AGENT, THE ARRANGER AND THE ZION ARRANGERS
SHALL HAVE RECEIVED ALL REASONABLE COSTS, FEES, EXPENSES AND OTHER AMOUNTS DUE
AND PAYABLE ON OR PRIOR TO THE

 

66

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT EFFECTIVE DATE, INCLUDING
REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES (INCLUDING THE REASONABLE
FEES, DISBURSEMENTS AND OTHER CHARGES OF CAHILL GORDON & REINDEL LLP, COUNSEL
FOR THE ADMINISTRATIVE AGENT, THE ARRANGER AND THE ZION ARRANGERS) REQUIRED TO
BE REIMBURSED OR PAID BY ENERGYSOLUTIONS, AND FOR WHICH INVOICES HAVE BEEN
PRESENTED TO ENERGYSOLUTIONS ON OR PRIOR TO THE THIRD AMENDED AND RESTATED
CREDIT AGREEMENT EFFECTIVE DATE.

 

(IV)          THE ADMINISTRATIVE AGENT AND THE ZION ARRANGERS SHALL HAVE
RECEIVED EVIDENCE REASONABLY SATISFACTORY TO THEM THAT ALL MATERIAL NECESSARY
AUTHORIZATIONS, INCLUDING ALL MATERIAL NECESSARY CONSENTS TO THE EXECUTION,
DELIVERY AND PERFORMANCE BY ENERGYSOLUTIONS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND BY THE SUBSIDIARIES OF THE LOAN DOCUMENTS
TO WHICH THEY ARE PARTIES, HAVE BEEN OBTAINED OR MADE, ARE IN FULL FORCE AND
EFFECT AND ARE NOT SUBJECT TO ANY PENDING OR THREATENED REVERSAL OR
CANCELLATION, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF
AN AUTHORIZED SIGNATORY SO STATING.

 

(V)           ALL FINANCING STATEMENTS, THE DEED OF TRUST, MORTGAGES AND OTHER
DOCUMENTS RELATING TO THE PERFECTION OF THE LENDER’S LIENS ON AND SECURITY
INTERESTS IN THE COLLATERAL SHALL REMAIN FILED OR RECORDED AS PROVIDED PURSUANT
TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND THE SECOND AMENDED AND
RESTATED SECURITY DOCUMENTS.

 

(VI)          ALL INTERCOMPANY INDEBTEDNESS OF THE LOAN PARTIES SHALL HAVE BEEN
SUBORDINATED TO THEIR RESPECTIVE OBLIGATIONS HEREUNDER, ON TERMS REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

 

(VII)         THE ADMINISTRATIVE AGENT AND THE ZION ARRANGERS SHALL HAVE
RECEIVED A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF ENERGYSOLUTIONS
REAFFIRMING AS OF THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT EFFECTIVE DATE
THE PROJECTIONS INCLUDED IN THE CONFIDENTIAL INFORMATION MEMORANDUM OR
DESCRIBING ANY CHANGES THEREIN, WHICH SHALL NOT, INDIVIDUALLY OR IN THE
AGGREGATE, BE MATERIALLY ADVERSE TO THE LENDERS.

 

(VIII)        THE LENDERS SHALL HAVE RECEIVED A SOLVENCY CERTIFICATE, SIGNED BY
THE CHIEF FINANCIAL OFFICER OF ENERGYSOLUTIONS AND IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, TOGETHER WITH SUCH OTHER EVIDENCE
REASONABLY REQUESTED BY THE LENDERS, CONFIRMING THE SOLVENCY OF ENERGYSOLUTIONS
AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS.

 

(IX)           THE ADMINISTRATIVE AGENT AND THE ZION ARRANGERS SHALL HAVE
RECEIVED A LOAN PARTY ACKNOWLEDGMENT, IN SUBSTANTIALLY THE FORM ATTACHED HERETO
AS EXHIBIT S, DATED AS OF THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT
WHEREBY EACH LOAN PARTY (I) RATIFIES AND AFFIRMS ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS EXECUTED BY SUCH LOAN PARTY, (II) ACKNOWLEDGES, RENEWS AND EXTENDS ITS
CONTINUED LIABILITY UNDER ALL SUCH LOAN DOCUMENTS AND AGREES SUCH LOAN DOCUMENTS
REMAIN IN FULL FORCE AND EFFECT AND (III) AGREES THAT THE SECURITY DOCUMENTS
SECURE ALL OBLIGATIONS OF THE LOAN PARTIES UNDER THE THIRD AMENDED AND RESTATED
CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS.

 

(X)            THE ADMINISTRATIVE AGENT AND THE ZION ARRANGERS SHALL BE
SATISFIED THAT ENERGYSOLUTIONS SHALL HAVE RECEIVED ALL REQUISITE GOVERNMENTAL
AND THIRD PARTIES APPROVALS AND CONSENTS REQUIRED PURSUANT TO THAT CERTAIN ASSET
PURCHASE AGREEMENT, DATED AS OF DECEMBER 11, 2007, BY AND AMONG ENERGYSOLUTIONS,
EXELON AND THE OTHER PARTIES THERETO RELATING TO THE ZION ACQUISITION AND
ENERGYSOLUTIONS’ DECOMMISSIONING OBLIGATIONS RELATED THERETO.

 

67

--------------------------------------------------------------------------------


 


SECTION 3.2             CONDITIONS PRECEDENT TO EACH LOAN.


 

The obligation of the Lenders to make each Loan (including the initial Loans
hereunder but excluding (i) a Letter of Credit Loan made by the Revolving
Issuing Bank or a Revolving Lender pursuant to Section 2.2(f), (ii) a Zion L/C
Loan pursuant to Section 2A.1(a), (iii) a conversion of all or a portion of a
Loan from one Type to the other pursuant to Section 2.2(b) or Section 2.2(c) and
(iv) a reborrowing or continuation of all or a portion of a Loan of the same
Type pursuant to Section 2.2(b) or Section 2.2(c)), and the obligation of either
Issuing Bank to issue a Letter of Credit (including the initial issuance) or
renew or extend a Letter of Credit, is subject to the further conditions
precedent that on the date of such Loan or issuance or renewal:

 

(a)           The following statements shall be true (and each of the giving of
the applicable Request for Loan, or Notice of Issuance or Notice of Renewal and
the acceptance by EnergySolutions of the proceeds of such Loan or of such Letter
of Credit or the renewal of such Letter of Credit shall constitute a
representation and warranty by EnergySolutions that both on the date of such
notice and on the date of such Loan or issuance or renewal such statements are
true):

 

(i)      All of the representations and warranties of the Loan Parties under
this Agreement and the other Loan Documents, which, pursuant to Section 4.2
hereof, are made at and as of the time of such Loan, shall be true and correct
at such time in all material respects as if made at such time (except to the
extent they expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date), both before
and after giving effect to the application of the proceeds of such Loan, and
after giving effect to any updates to information provided to the Lenders in
accordance with the terms of such representations and warranties; and

 

(ii)     No Default has occurred and is continuing, or would result from such
Loan or issuance or renewal or from the application of the proceeds therefrom.

 

(b)           The Administrative Agent shall have received a duly executed
Request for Loan in accordance with the requirements hereof.

 

(c)           The Administrative Agent shall have received any such additional
documentary information reasonably requested and reasonably satisfactory to the
Administrative Agent confirming the satisfaction of any of the foregoing
conditions in this Section 3.2 if, in the good faith judgment of Administrative
Agent, such request is warranted under the circumstances.

 


ARTICLE 4.


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1             REPRESENTATIONS AND WARRANTIES.


 

EnergySolutions hereby agrees, represents and warrants in favor of the
Administrative Agent, the Arranger, the Zion Arrangers and each Lender that:

 

(a)           Organization; Ownership; Power; Qualification.  EnergySolutions is
a limited liability company, or, to the extent permitted by Section 7.4(b), a
corporation, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization.  EnergySolutions has the limited
liability company power, or corporate power, as applicable, and

 

68

--------------------------------------------------------------------------------


 

authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted.  Each Subsidiary and Parent is a
corporation, limited liability company or a partnership (as the case may be)
duly organized, validly existing and in good standing under the laws of the
state of its incorporation, organization or formation (as the case may be), and
has the necessary power and authority to own its properties and to carry on its
business as now being and hereafter proposed to be conducted.  EnergySolutions,
Parent and each of their Subsidiaries are duly qualified, in good standing and
authorized to do business in each jurisdiction (other than their respective
jurisdictions of incorporation, organization or formation) in which the
character of their respective properties or the nature of their respective
businesses makes such qualification or authorization prudent, except where the
failure to be so qualified and in good standing would not reasonably be expected
to result in a Material Adverse Change.

 

(b)           Authorization; Enforceability.  EnergySolutions has the power and
has taken all necessary action to authorize it to borrow hereunder, to execute,
deliver and perform this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms, and to consummate the
transactions contemplated hereby and thereby.  This Agreement has been duly
executed and delivered by EnergySolutions and is, and each of the other Loan
Documents to which EnergySolutions is party is, a legal, valid and binding
obligation of EnergySolutions enforceable against EnergySolutions in accordance
with its terms, subject, as to enforcement of remedies, to the following
qualifications:  (i) an order of specific performance and an injunction are
discretionary remedies and, in particular, may not be available where damages
are considered an adequate remedy at law, (ii) enforcement may be limited by
bankruptcy, insolvency, liquidation, reorganization, reconstruction and other
similar laws affecting enforcement of creditors’ rights generally (insofar as
any such law relates to the bankruptcy, insolvency or similar event of
EnergySolutions), and (iii) enforcement may be subject to general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law) and may be limited by public policies which may affect the
enforcement of certain rights or remedies provided for in this Agreement or the
Security Documents.

 

(c)           Subsidiaries and Parent; Authorization; Enforceability. 
EnergySolutions’ Subsidiaries, Parent’s Subsidiaries and all Investments of
EnergySolutions and Parent and their direct and indirect ownership thereof are
set forth as of the Third Amended and Restated Credit Agreement Effective Date
on Schedule 1, and except as set forth on Schedule 1 attached hereto,
EnergySolutions and Duratek have the unrestricted right to vote the issued and
outstanding shares of their corporate Subsidiaries, and the right to vote their
partnership and membership interests in such partnership and limited liability
company Subsidiaries in accordance with the terms of the applicable partnership
agreement or operating agreement shown thereon; such shares of such corporate
Subsidiaries have been duly authorized and issued and are fully paid and
nonassessable.  Each of EnergySolutions, Parent and their Subsidiaries has the
necessary power and authority, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents to which it is a
party in accordance with their respective terms and to consummate the
transactions contemplated by this Agreement and by such Loan Documents.  Each of
the Loan Documents to which a Loan Party is party is a legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject, as to enforcement of remedies, to the following
qualifications:  (i) an order of specific performance and an injunction are
discretionary remedies and, in particular, may not be available where damages
are considered an adequate remedy at law, (ii) enforcement may be limited by
bankruptcy, insolvency, liquidation, reorganization, reconstruction and other
similar laws affecting enforcement of creditors’ rights generally (insofar as
any such law relates to the bankruptcy, insolvency or similar event of such
Subsidiary), and (iii) enforcement may be subject to general principles of
equity

 

69

--------------------------------------------------------------------------------


 

(regardless of whether such enforcement is considered in a proceeding in equity
or at law) and may be limited by public policies which may affect the
enforcement of certain rights or remedies provided for in such Loan Documents.

 

(d)           Consents, Applicable Law, Conflicts and Liens.  Except as set
forth on Schedule 6 hereto, the execution, delivery and performance, in
accordance with their respective terms, by EnergySolutions of this Agreement and
any Notes, and by EnergySolutions, Parent and their respective Subsidiaries of
each of the other Loan Documents to which they are respectively party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not (i) require any material consent or approval, governmental or
otherwise, not already obtained, (ii) violate any Applicable Law respecting
EnergySolutions, Parent or their respective Subsidiaries, (iii) conflict with,
result in a breach of or constitute a default under the certificate or articles
of incorporation or by-laws, operating agreement or the partnership agreement,
as the case may be, as such documents are amended, of EnergySolutions, of Parent
or of any of their respective Subsidiaries, or under any material indenture,
agreement, or other instrument, to which EnergySolutions, Parent or any of their
respective Subsidiaries is a party or by which any of them or their respective
properties may be bound, (iv) conflict with, result in a breach of, or
constitute a default or violation of, the terms and conditions of any of the
Necessary Authorizations, except in the case of any conflict, breach, default or
violation of any of the Environmental Permits not reasonably expected to result,
individually or in the aggregate with all other exceptions to the
representations and warranties in Section 4.1(a)(i) hereof, in a Material
Adverse Change or (v) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
EnergySolutions, Parent or any of their respective Subsidiaries except for
Permitted Liens.

 

(e)           Business.  On the Third Amended and Restated Credit Agreement
Effective Date, Parent is a direct or indirect holding company for each of
EnergySolutions and Duratek and Parent, together with its Subsidiaries, each is
engaged in the business of owning, operating and investing in the Permitted
Businesses.

 

(f)            Licenses, Etc.  The Necessary Authorizations have been duly
authorized by the grantors thereof and are in full force and effect. 
EnergySolutions and the Subsidiaries are in compliance in all material respects
with all of the provisions of the Necessary Authorizations.  Except as set forth
on Schedule 7 attached hereto, EnergySolutions and the Subsidiaries have secured
all Necessary Authorizations and all such Necessary Authorizations are in full
force and effect.  Except as set forth on Schedule 7 attached hereto, none of
the material Necessary Authorization is the subject of any pending or, to
EnergySolutions’ or Duratek’s knowledge, threatened revocation.

 

(g)           Compliance with Law.  EnergySolutions, Parent and their respective
Subsidiaries are in compliance with all Applicable Law except to the extent the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.

 

(h)           Title to Assets.  Each of EnergySolutions, Parent and each of
their respective Subsidiaries has (i) good, defensible, insurable, legal and
beneficial fee simple title to (in the case of fee interests in real property),
(ii) valid and enforceable leasehold interests in (in the case of leasehold
interests in real or personal property) and (iii) good and defensible title to
(in the case of all other personal property), all of its properties and assets. 
None of such properties or assets held by Parent, EnergySolutions or their
respective Subsidiaries, is subject to any Liens, except for Permitted Liens. 
Except for financing statements evidencing Permitted Liens, no financing

 

70

--------------------------------------------------------------------------------


 

statement under the Uniform Commercial Code as in effect in any jurisdiction and
no other filing which names Parent, EnergySolutions or their respective
Subsidiaries as debtor or which covers or purports to cover any of the assets of
Parent, EnergySolutions or their respective Subsidiaries is currently effective
and on file in any state or other jurisdiction, and none of Parent,
EnergySolutions or their respective Subsidiaries has signed any such financing
statement or filing or any security agreement authorizing any secured party
thereunder to file any such financing statement or filing.

 

(i)            Litigation.  There is no action, suit, revocation, proceeding or
investigation pending against, or, to EnergySolutions’ knowledge, threatened
against or in any other manner relating adversely to, Parent, EnergySolutions or
their respective Subsidiaries or any of their respective properties, including
without limitation any of the Necessary Authorization, in any court or before
any arbitrator of any kind or before or by any governmental body, except as
described on Schedule 8 attached hereto as of the Third Amended and Restated
Credit Agreement Effective Date or as subsequently disclosed to the
Administrative Agent and the Lenders pursuant to Section 6.5 hereof; and no such
action, suit, proceeding or investigation could reasonably be expected to have
an adverse outcome which (i) calls into question the validity of this Agreement
or any other Loan Document, (ii) challenges the continued possession and use of
any License, by Parent, EnergySolutions or their respective Subsidiaries or any
Person in which EnergySolutions has, directly or indirectly, an Investment and
such challenge could result in a Default pursuant to Section 8.1(k) hereof, or
(iii) except as expressly set forth on Schedule 8 (or as disclosed pursuant to
Section 6.5), could have a Material Adverse Change.

 

(j)            Taxes.  Except as set forth on Schedule 16, as of the Third
Amended and Restated Credit Agreement Effective Date, all federal, material
state and other material tax returns (including information returns) of Parent,
EnergySolutions and each of their respective Subsidiaries required by law to be
filed have been duly filed and all federal, state and other Taxes, including,
without limitation, withholding taxes, assessments and other governmental
charges or levies required to be paid by Parent, EnergySolutions or their
respective Subsidiaries or imposed upon Parent, EnergySolutions or their
respective Subsidiaries or any of their respective properties, income, profits
or assets, which are due and payable, have been paid, except (x) any such taxes
(i) the payment of which Parent, EnergySolutions or any of their respective
Subsidiaries is diligently contesting in good faith by appropriate proceedings,
(ii) for which adequate reserves in accordance with GAAP have been provided on
the books of Parent, EnergySolutions or their respective Subsidiaries and
(iii) as to which no Lien other than a Permitted Lien has attached and no
foreclosure, distraint, sale or similar proceedings have been commenced and
(y) except to the extent the failure off such tax returns to have been so filed
or such taxes to have been paid would not reasonably be expected to have a
Material Adverse Change.  Each of Parent, EnergySolutions or their respective
Subsidiaries has made adequate provision in accordance with GAAP for all taxes
not yet due and payable, except as could not reasonably be likely to,
individually or in the aggregate, have a Material Adverse Change.  Each of
Parent, EnergySolutions or their respective Subsidiaries is unaware of any
proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Change.  None of Parent, EnergySolutions or their respective
Subsidiaries has ever been a party to any understanding or arrangement
constituting a “tax shelter” within the meaning of Section 6662(d)(2)(C)(iii) of
the Code or within the meaning of Section 6111(c) or Section 6111(d) of the Code
as in effect immediately prior to the enactment of the American Jobs Creation
Act of 2004, or has ever “participated” in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4, except as could not reasonably
be likely to, individually or in the aggregate, have a Material Adverse Change.

 

71

--------------------------------------------------------------------------------


 

(k)           Financial Statements.  EnergySolutions has furnished or caused to
be furnished to the Administrative Agent and the Lenders its (or its
predecessor’s) audited financial statements on a consolidated basis with its
Subsidiaries for the fiscal year ended December 31, 2007, which, together with
other financial statements furnished to the Administrative Agent and the Lenders
subsequent to the Agreement Date, are complete and correct in all material
respects and present fairly in accordance with GAAP the financial position of
EnergySolutions and its Subsidiaries on a consolidated basis on and as at such
dates and the results of operations for the periods then ended.  Except as
provided on Schedule 9 attached hereto, none of EnergySolutions or any of its
Subsidiaries has any material liabilities, contingent or otherwise, other than
(i) as disclosed in the financial statements referred to in the preceding
sentence, (ii) those that would not reasonably be expected to have a Material
Adverse Change and (iii) as set forth or referred to in this Agreement.

 

(l)            No Adverse Change.  Since December 31, 2007, there has occurred
no event which has had or which could reasonably be expected to have a Material
Adverse Change.

 

(m)          ERISA.  EnergySolutions and each Subsidiary and each of their
respective Plans are in compliance in all respects with ERISA and the Code,
including Section 4980 B of the Code, except as could not reasonably be expected
to have a Material Adverse Change.  Neither Parent nor any of its Subsidiaries
has incurred any accumulated funding deficiency within the meaning of
Section 412 of the Code with respect to any Plan.  No ERISA Affiliate has
incurred any accumulated funding deficiency within the meaning of Section 412 of
the Code with respect to any ERISA Affiliate Plan, except as could not
reasonably be expected to have a Material Adverse Change.  No Reportable Event,
for which the 30-day notice requirement has not been waived, has occurred and is
continuing with respect to any Plan, except as could not reasonably be expected
to result in a Material Adverse Change.  No Plan or trust created thereunder, or
party in interest (as defined in Section 3(14) of ERISA), or any fiduciary (as
defined in Section 3(21) of ERISA), has engaged in a “prohibited transaction”
(as such term is defined in Section 406 of ERISA or Section 4975 of the Code)
which would reasonably be expected to subject Parent or any of its Subsidiaries
to a tax or penalty in any amount on “prohibited transactions” imposed by
Section 502 of ERISA or Section 4975 of the Code or an obligation to indemnify
any other person for such tax or penalty, except as could not reasonably be
expected to result in a Material Adverse Change.  None of EnergySolutions, any
Subsidiary or any of their ERISA Affiliates (i) has incurred or reasonably
expects to incur any liability with respect to a withdrawal from any
Multiemployer Plan, except as could not reasonably be expected to have a
Material Adverse Change, or (ii) has received any notice concerning a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, except as could not
reasonably be expected to have a Material Adverse Change.

 

(n)           Compliance with Regulations T, U, and X.  None of Parent,
EnergySolutions or any of their respective Subsidiaries is engaged principally
in or has as one of its important activities the business of purchasing or
carrying, or extending credit for the purpose of purchasing or carrying, any
margin stock within the meaning of Regulations T, U, and X of the Board of
Governors of the Federal Reserve System; nor will any proceeds of the Loans be
used for such purpose.

 

(o)           Investment Company Act.  None of Parent, EnergySolutions or any of
their respective Subsidiaries is required to register under the provisions of
the Investment Company Act of 1940, as amended, and neither the entering into or
performance by Parent, EnergySolutions or any of their respective Subsidiaries
of this Agreement nor the issuance of any Notes violates any provision of such
Act or requires any consent, approval or authorization of, or registration with,

 

72

--------------------------------------------------------------------------------


 

the Securities and Exchange Commission or any other governmental or public body
or authority pursuant to any provisions thereof.

 

(p)           Governmental Regulation.  Except as set forth on Schedule 6
hereto, none of Parent, EnergySolutions or any of their respective Subsidiaries
is required to obtain any consent, approval, authorization, permit or license
which has not already been obtained from, or effect any filing or registration
which has not already been effected with, any federal, state or local regulatory
authority in connection with the execution and delivery of this Agreement.  None
of Parent, EnergySolutions or any of their respective Subsidiaries is required
to obtain any consent, approval, authorization, permit or license which has not
already been obtained from, or effect any filing or registration which has not
already been effected with, any federal, state or local regulatory authority in
connection with the performance, in accordance with their respective terms, of
this Agreement or any other Loan Document.

 

(q)           Absence of Default, Etc.  Parent, EnergySolutions and all of their
respective Subsidiaries are in compliance in all respects with all of the
provisions of their respective certificates or articles of organization or
incorporation and by-laws, operating agreement or partnership agreements, as the
case may be, and no event has occurred or failed to occur (including, without
limitation, any matter which could create a Default hereunder by cross-default)
which has not been remedied or waived, the occurrence or non-occurrence of which
constitutes, or with the passage of time or giving of notice or both would
constitute, (i) an Event of Default or (ii) a material default by Parent,
EnergySolutions or any of their respective Subsidiaries under any material
agreement or other instrument relating to Indebtedness of Parent,
EnergySolutions or any of their respective Subsidiaries in the amount of
$5,000,000 or more, any of the Necessary Authorization, or any judgment, decree
or order in the amount of $5,000,000 or more to which Parent, EnergySolutions or
any of their respective Subsidiaries is a party or by which Parent,
EnergySolutions or any of their respective Subsidiaries or any of their
respective properties may be bound or affected.  None of Parent, EnergySolutions
or any of their respective Subsidiaries is a party to or bound by any contract
or agreement continuing after the Third Amended and Restated Credit Agreement
Effective Date, or bound by any Applicable Law, that could have a Material
Adverse Change or result in the loss of any License.

 

(r)            Accuracy and Completeness of Information.  All information,
reports, prospectuses and other papers and data relating to Parent,
EnergySolutions or any of their respective Subsidiaries and furnished by or on
behalf of Parent, EnergySolutions or any of their respective Subsidiaries to the
Administrative Agent or the Lenders (including, without limitation, the
Confidential Information Memorandum) were, taken as a whole, at the time
furnished, true, complete and correct in all material respects to the extent
necessary to give the Administrative Agent and the Lenders true and accurate
knowledge of the subject matter.  No fact or situation is currently known to
EnergySolutions which has had or could reasonably be expected to have a Material
Adverse Change.

 

(s)           Agreements with Affiliates and Management Agreements.  Except as
set forth on Schedule 10 attached hereto or otherwise permitted hereunder, none
of Parent, EnergySolutions or any of their respective Subsidiaries has (i) any
written agreements or binding arrangements of any kind with any Affiliate or
(ii) any material management or consulting agreements of any kind.

 

(t)            Priority.  The Security Interest is a valid and perfected first
priority security interest in the Collateral in favor of the Administrative
Agent, for itself and for the ratable benefit

 

73

--------------------------------------------------------------------------------


 

of the Secured Parties, securing, in accordance with the terms of the Security
Documents and subject to the outstanding Obligations, and the Collateral is
subject to no Liens other than Permitted Liens.  The Liens created by the
Security Documents are enforceable as security for the outstanding Secured
Obligations in accordance with their terms with respect to the Collateral
subject, as to enforcement of remedies, to the following qualifications:  (i) an
order of specific performance and an injunction are discretionary remedies and,
in particular, may not be available where damages are considered an adequate
remedy at law, (ii) enforcement may be limited by bankruptcy, insolvency,
liquidation, reorganization, reconstruction and other similar laws affecting
enforcement of creditors’ rights generally (insofar as any such law relates to
the bankruptcy, insolvency or similar event of Parent, EnergySolutions or any of
their respective Subsidiaries, as the case may be), and (iii) enforcement may be
subject to general principles of equity (regardless of whether such enforcement
is considered in a proceeding in equity or at law) and may be limited by
Applicable Law that may affect the enforcement of certain rights or remedies
provided for in such Loan Documents.

 

(u)           Indebtedness.  Except as permitted pursuant to Section 7.1 hereof,
none of Parent, EnergySolutions or any of their respective Subsidiaries has
outstanding, as of the Third Amended and Restated Credit Agreement Effective
Date, and after giving effect to the initial Loans hereunder on the Third
Amended and Restated Credit Agreement Effective Date, any Indebtedness for Money
Borrowed other than the Duratek Loans, the Indebtedness set forth on Schedule
1-A and the Indebtedness for Money Borrowed evidenced by this Agreement or any
of the other Loan Documents.

 

(v)           Investments.  All Investments of Parent, EnergySolutions and all
of their respective Subsidiaries are shown as of the Third Amended and Restated
Credit Agreement Effective Date on Schedule 1 attached hereto.

 

(w)          Real Estate.  As of the Third Amended and Restated Credit Agreement
Effective Date, other than as listed and described on Schedule 11 attached
hereto, none of EnergySolutions or any of its Subsidiaries currently owns,
leases or has previously owned or leased any real property.

 

(x)            Intellectual Property.  Parent, EnergySolutions and each of their
respective Subsidiaries own, possess or have the right to use all licenses and
rights to all patents, trademarks, trademark rights, trade names, trade name
rights, service marks and copyrights necessary to conduct their business in all
respects as now conducted, without known conflict with any patent, trademark,
trade name, service mark, license or copyright of any other Person, except to
the extent that the failure to so own, possess or have the right to use the same
could not reasonably be expected to result in a Material Adverse Change, and
such intellectual property of Parent, EnergySolutions or any of their respective
Subsidiaries is not subject to any Lien, other than any Permitted Liens.  All
such licenses and rights with respect to patents, trademarks, trademark rights,
trade names, trade name rights, service marks and copyrights are in full force
and effect in all respects, except to the extent that the failure to so be in
full force and effect could not reasonably be expected to result in a Material
Adverse Change, and are not subject to any pending or, to the knowledge of
EnergySolutions and Parent, threatened attack or revocation.

 

(y)           Patriot Act.  None of Parent, EnergySolutions or any of their
respective Subsidiaries is in material violation of any laws relating to
terrorism or money laundering, including, without limitation, the Patriot Act.

 

74

--------------------------------------------------------------------------------


 

(z)            Solvency.  As of the Third Amended and Restated Credit Agreement
Effective Date, the Loan Parties, taken as a whole are and, both before and
after the making of any Loan hereunder on such date, will be Solvent.

 

(aa)         Environmental Matters.

 

(I)           EXCEPT AS, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE CHANGE:

 

(A)          the operations of EnergySolutions, Duratek and the Property are in
compliance with all applicable Environmental Laws and Environmental Permits in
all material respects, including, without limitation, obtaining, maintaining,
and timely applying to obtain, amend or renew Environmental Permits necessary
for operations of EnergySolutions and the Subsidiaries, and EnergySolutions and
the Subsidiaries have no liability under such Environmental Laws and
Environmental Permits;

 

(B)          neither EnergySolutions nor any of the Subsidiaries nor any real
property currently or previously owned, operated or leased by EnergySolutions or
the Subsidiaries or any predecessor of EnergySolutions or the Subsidiaries is
subject to any pending Environmental Claim or governmental investigation or, to
EnergySolutions’ knowledge, threatened Environmental Claim or governmental
investigation, in each case, related to Environmental Laws or Environmental
Permits including, without limitation, any such Environmental Claim or
governmental investigation to revoke Environmental Permits necessary for
operations of EnergySolutions or the Subsidiaries;

 

(C)          each of EnergySolutions and Duratek has obtained and currently
maintains all funds required by applicable Environmental Law to secure any
obligations of EnergySolutions and Duratek for closure and post-closure care of
the Property;

 

(D)          no lien has been placed upon or, to EnergySolutions’ or Duratek’s
knowledge, is threatened to be placed upon the Property under any Environmental
Law;

 

(E)           neither EnergySolutions, Duratek nor any of their past or current
facilities or operations, nor any predecessor of EnergySolutions or Duratek, nor
any owner of premises leased or operated by EnergySolutions or Duratek, is
subject to any outstanding settlement or order, writ, injunction, ruling,
assessment, judgment, plan, arbitration award or decree from any Person
(i) identifying or alleging noncompliance with or liability under any
Environmental Laws, (ii) requiring Remedial Action or (iii) requiring payment of
any Environmental Claim;

 

(F)           there is no Environmental Claim pending against or to
EnergySolutions’ or Duratek’s knowledge threatened against, affecting or
involving any Person whose liability for such Environmental Claim
EnergySolutions or Duratek has assumed contractually or by operation of law;

 

(G)          neither EnergySolutions nor to EnergySolutions’ knowledge any
predecessor of EnergySolutions, nor to EnergySolutions’ knowledge any owner of
premises

 

75

--------------------------------------------------------------------------------


 

leased or operated by EnergySolutions or any of its predecessors, has filed any
notice under any Environmental Law reporting a Release of Hazardous Material
that is not otherwise authorized under applicable Environmental Laws or
Environmental Permits; neither Duratek nor to Duratek’s knowledge any
predecessor of Duratek, nor to Duratek’s knowledge any owner of premises leased
or operated by Duratek or any of its predecessors, has filed any notice under
any Environmental Law reporting a Release of Hazardous Material that is not
otherwise authorized under applicable Environmental Laws or Environmental
Permits;

 

(H)          except as authorized under the Environmental Permits, in the
ordinary course of the Permitted Business, there have been no Releases of
Hazardous Materials at, on or under any property now or previously owned,
operated or leased by EnergySolutions, Duratek or any of their predecessors that
have given or could give rise to Remedial Action under any Environmental Law;

 

(I)            no property now or previously owned or leased by EnergySolutions
or Duratek (collectively, “Site”) is listed or proposed for listing on the
National Priorities List pursuant to CERCLA, on the Comprehensive Environmental
Response, Compensation and Liability Information System List or on any similar
state list of sites requiring investigation or cleanup (collectively, “List”)
and no such site of any predecessor of EnergySolutions or any of the
Subsidiaries is listed or, to EnergySolutions’ knowledge, proposed for listing
on any such List; and

 

(J)           to EnergySolutions’ and Duratek’s knowledge, there is no proposed
rule or introduced legislation (including any proposed rule or introduced
legislation under discussion by any applicable state or local governmental
authority) relating to applicable Environmental Laws, the enforcement of
applicable Environmental Laws, or the grant or interpretation of applicable
Environmental Permits, that would result in material expenditures or changes in
the operations of the Permitted Business; and

 

(II)           SAVE AND EXCEPT THOSE REPRESENTATIONS AND WARRANTIES IN
SECTION 4.1(D)(IV) WITH RESPECT TO ENVIRONMENTAL PERMITS, THE REPRESENTATIONS
AND WARRANTIES OF THIS SECTION 4.1(A) ARE THE SOLE AND EXCLUSIVE REPRESENTATIONS
AND WARRANTIES WITH RESPECT TO ANY NECESSARY AUTHORIZATION ADDRESSED IN
SECTION 4.1(F) THAT IS ALSO AN ENVIRONMENTAL PERMIT, AND WITH RESPECT TO ANY
ACTION, SUIT, REVOCATION, PROCEEDING OR INVESTIGATION ADDRESSED IN
SECTION 4.1(I) THAT IS ALSO AN ENVIRONMENTAL CLAIM.

 

(bb)         Employee Relations.  Each Loan Party and each of its Subsidiaries
(A) has adequate relations with its employees, and (B) is not, except as set
forth on Schedule 13, party to any collective bargaining agreement.  Except as
set forth on Schedule 13, no labor union has been recognized as the
representative of any Loan Party’s or any of its Subsidiaries’ employees, and no
Loan Party is aware of any pending, threatened or contemplated strikes, work
stoppage or other material labor disputes involving such Loan Party’s or any of
its Subsidiaries’ employees.

 

(cc)         Use of Zion L/C Facility.  All Zion Letters of Credit issued under
the Zion L/C Facility will be delivered to Exelon pursuant to the Zion
Acquisition and EnergySolutions’ decommissioning obligations related thereto.

 

76

--------------------------------------------------------------------------------


 


SECTION 4.2             SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.


 

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made, and shall be true and correct in all
material aspects, at and as of the Third Amended and Restated Credit Agreement
Effective Date and on the date of each Loan except (i) to the extent expressly
applicable only to the Third Amended and Restated Credit Agreement Effective
Date (in which case such representations and warranties shall have been true and
correct in all material respects as of the Third Amended and Restated Credit
Agreement Effective Date) or previously fulfilled in accordance with the terms
hereof, or (ii) to the extent already subject to a materiality qualification (in
which case such representations and warranties shall be true and correct in all
respects without further qualification).  All representations and warranties
made under this Agreement shall survive, and not be waived by, the execution
hereof by the Lenders and the Administrative Agent, any investigation or inquiry
by any Lender or the Administrative Agent, or the making of any Loan under this
Agreement.

 


ARTICLE 5.


 


GENERAL COVENANTS


 

So long as any of the Obligations is outstanding and unpaid, any Letter of
Credit (other than a Collateralized Letter of Credit) or any Zion Letter of
Credit shall be outstanding or EnergySolutions shall have the right to borrow
hereunder (whether or not the conditions to borrowing have been or can be
fulfilled), and unless the Majority Lenders, or such greater number of Lenders
as may be expressly provided herein, shall otherwise consent in writing:

 


SECTION 5.1             PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.


 

EnergySolutions and Parent each will, and will cause each of their respective
Subsidiaries to:

 

(a)           except as otherwise permitted hereunder, preserve and maintain its
existence, rights, franchises, licenses and privileges in the state of its
incorporation, organization or formation and in each other state in which it
operates a material part of its business, including, without limitation, the
Necessary Authorizations (other than any such the loss of which would not
reasonably be expected to result in a Material Adverse Change); and

 

(b)           qualify and remain qualified and authorized to do business in each
jurisdiction (other than its jurisdiction of incorporation, organization or
formation) in which the character of its properties or the nature of its
business makes such qualification or authorization prudent, except to the extent
the failure to do so could not reasonably be expected to result in a Material
Adverse Change.

 


SECTION 5.2             BUSINESS; COMPLIANCE WITH APPLICABLE LAW.


 

EnergySolutions and Parent each will, and will cause each of their respective
Subsidiaries to, (a) engage only in the Permitted Business and will not engage
in any other business activity, and (b) comply with the requirements relating to
the Licenses and of all Applicable Law except to the extent the failure to so
comply could not reasonably be expected to result in a Material Adverse Change.

 

77

--------------------------------------------------------------------------------


 


SECTION 5.3             MAINTENANCE OF PROPERTIES.


 

EnergySolutions and Parent each will, and will cause each of their respective
Subsidiaries to, maintain or cause to be maintained in the ordinary course of
business in good working order and condition (reasonable wear and tear excepted
and except for surplus and obsolete properties and properties damaged from
casualty) all properties used in their respective businesses (whether owned or
held under lease), and from time to time make or cause to be made all needed and
appropriate repairs, renewals, replacements, additions, betterments and
improvements thereto except, in each case, to the extent the failure to do so
could not reasonably be expected to result in a Material Adverse Change.

 


SECTION 5.4             ACCOUNTING METHODS AND FINANCIAL RECORDS.


 

EnergySolutions and Parent each will, and will cause each of their respective
Subsidiaries on a consolidated basis to, maintain a system of accounting
established and administered in accordance with GAAP, keep adequate records and
books of account in which complete entries will be made in accordance with GAAP
and reflecting all transactions required to be reflected by GAAP and keep
accurate and complete records in all material respects of their respective
properties and assets.  EnergySolutions and Parent and their respective
Subsidiaries will maintain a fiscal year ending on December 31.

 


SECTION 5.5             INSURANCE.


 

EnergySolutions will, and will cause each Subsidiary to:

 

(a)           Maintain insurance (other than business interruption coverage
insurance) including, but not limited to, public liability coverage insurance
from responsible companies in such amounts and against such risks to
EnergySolutions and each Subsidiary as is prudent and reasonably satisfactory to
the Administrative Agent (including, without limitation, larceny, embezzlement,
employee fidelity and other criminal misappropriation insurance);

 

(b)           Keep their respective assets insured by responsible companies or
self-insured on terms and in a manner reasonably acceptable to the
Administrative Agent against loss or damage by fire, theft, burglary, pilferage,
loss in transit, explosions and hazards insured against by extended coverage, in
amounts which are prudent for the Permitted Businesses, in accordance with
industry standards, and reasonably satisfactory to the Administrative Agent, all
premiums thereon to be paid by EnergySolutions and each Subsidiary.

 

(c)           Require that each insurance policy for EnergySolutions and the
Subsidiaries provide for at least thirty (30) days’ prior written notice to the
Administrative Agent of any termination of or proposed cancellation or
nonrenewal of such policy, or material reduction in coverage, and name, other
than with respect to directors and officers liability insurance coverage, the
Collateral Agent (for itself and for the ratable benefit of the Secured Parties)
as additional named loss payee to the extent of the Obligations and additional
named insured.

 

(d)           Subject to Section 5.5(e), proceeds of insurance for
EnergySolutions and each Subsidiary paid to the Collateral Agent shall be
applied to the payment or prepayment of the Obligations as provided under
Section 2.10(c) or Section 8.3 hereof, as applicable.  Any balance thereof
remaining after payment in full of the Obligations shall be paid to
EnergySolutions or as otherwise required by law.

 

78

--------------------------------------------------------------------------------


 

(e)           If in connection with any claim EnergySolutions or any Subsidiary
shall be entitled to receive proceeds from any policy for insurance less than
$10,000,000, then EnergySolutions or such Subsidiary shall have the right to
elect (i) to use such proceeds to repair, replace (including, without
limitation, the purchase of replacement assets similar in function to the assets
as to which such proceeds are received) or rebuild the affected assets within
one year after receipt of such proceeds, (ii) to reinvest such proceeds in
assets used or useful to the business of EnergySolutions or the Subsidiaries or
(iii) to remit such proceeds to the Administrative Agent as provided under
Section 5.5(d) hereof.  In the event such insurance proceeds from any such claim
exceed such threshold, the Administrative Agent shall hold such proceeds pending
its receipt from EnergySolutions of a plan for the use of such proceeds and the
approval of such plan by the Administrative Agent.

 


SECTION 5.6             PAYMENT OF TAXES AND CLAIMS.


 

EnergySolutions and Parent each will, and will cause each of their respective
Subsidiaries to timely file all material tax returns (including information
returns), required by federal, state or other tax authorities and pay and
discharge all Taxes, including, without limitation, withholding taxes,
assessments and governmental charges or levies required to be paid by them or
imposed upon them or their income or profits or upon any properties belonging to
them, prior to the date on which penalties attach thereto, and all lawful claims
for labor, materials and supplies which, if unpaid, might reasonably be expected
to become a Lien or charge upon any of their properties, except (i) that no such
tax, assessment, charge, levy or claim need be paid which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on the appropriate books, but only so long as
such tax, assessment, charge, levy or claim does not become a Lien or charge
(other than a Permitted Lien) and no foreclosure, distraint, sale or similar
proceedings shall have been commenced and (ii) for failures to do so that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change.

 


SECTION 5.7             VISITS AND INSPECTIONS.


 

EnergySolutions and Parent each will, and will cause each of their respective
Subsidiaries to, permit representatives of the Administrative Agent and any of
the Lenders, upon reasonable notice to EnergySolutions, Parent or the relevant
Subsidiary and during normal business hours, to (a) visit and inspect the
properties of EnergySolutions or such Subsidiary, (b) inspect and make extracts
from and copies of their respective books and records, and (c) discuss with
their respective principal officers their respective businesses, assets,
liabilities, financial positions, results of operations and business prospects
so long as EnergySolutions is given reasonable opportunity to be present at such
discussions, all at EnergySolutions’ expense in the case of actions described in
the foregoing clauses (a) through (c) by the Administrative Agent’s
representatives; provided, however, that unless an Event of Default shall have
occurred and be continuing, EnergySolutions shall not be obligated to reimburse
the Administrative Agent for more than one such visit or inspection per year. 
EnergySolutions, Parent and each of their respective Subsidiaries will also
permit representatives of the Administrative Agent and any of the Lenders to
discuss with their respective auditors their respective businesses, assets,
liabilities, financial positions, results of operations and business prospects,
at (y) EnergySolutions’ expense, in the case of discussions between the
Administrative Agent’s representatives and such respective auditors and (z) the
Lender’s expense, in the case of discussions between any Lender’s
representatives (other than those of the Administrative Agent, in its capacity
as a Lender) and such respective auditors absent an Event of Default (provided
that upon the occurrence

 

79

--------------------------------------------------------------------------------


 

and during the continuation of any Event of Default, the same shall be at
EnergySolutions’ expense), in each case so long as EnergySolutions is given
reasonable opportunity to be present at such discussions.

 


SECTION 5.8             PAYMENT OF INDEBTEDNESS; LOANS.


 

EnergySolutions and Parent each will, and will cause each of their Subsidiaries
to, pay any and all of their respective Indebtedness when and as it becomes due,
other than amounts diligently disputed in good faith and for which adequate
reserves have been set aside in accordance with GAAP.

 


SECTION 5.9             USE OF PROCEEDS.


 

No proceeds of Loans hereunder shall be used for the purchase or carrying or the
extension of credit for the purpose of purchasing or carrying any margin stock
within the meaning of Regulations T, U and X of the Board of Governors of the
Federal Reserve System.

 


SECTION 5.10           REAL ESTATE.


 

EnergySolutions and Parent each at its sole cost and expense will, and will
cause their respective Subsidiaries (other than Special Purpose Subsidiaries)
to, grant and record in the appropriate recording office (i) the Deed of Trust,
(ii) the Deed of Trust Amendment and (iii) a mortgage (or deed of trust as
applicable in a relevant jurisdiction) securing the Secured Obligations to the
Collateral Agent, for itself and for the ratable benefit of the Secured Parties,
in form and substance reasonably satisfactory to the Collateral Agent (each such
mortgage or deed of trust being a “Mortgage”), covering each material fee-owned
parcel of real estate acquired directly or indirectly by EnergySolutions and
Parent or any of their respective Subsidiaries (other than Special Purpose
Subsidiaries) after the Agreement Date.  Such Mortgage shall be granted and
recorded, promptly (but in no event more than 30 days) after any such
acquisition.  EnergySolutions and Parent each at its sole cost and expense will,
and will cause its Subsidiaries to, deliver to the Collateral Agent all
documentation, including opinions of counsel and policies of title insurance,
which in the reasonable opinion of the Collateral Agent is appropriate, either
in connection with any request for approval of a proposed Permitted Acquisition
or Real Property Acquisition or thereafter in connection with such grant,
including without limitation any survey or any Phase I environmental audit
requested by the Collateral Agent or any Lender in form and substance acceptance
to such requesting party.

 


SECTION 5.11           INDEMNITY.


 

EnergySolutions and Parent, each for itself and on behalf of each of their
respective Subsidiaries, agree jointly and severally to indemnify and hold
harmless each Lender and the Administrative Agent and each of their respective
affiliates, employees, representatives, officers, trustees, directors,
successors and assigns (any of the foregoing shall be an “Indemnitee”) from and
against any and all claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable attorneys’ (limited to
the reasonable out-of-pocket fees and expenses of one outside counsel to all
Indemnitees with such local counsel as may be necessary), experts’, agents’ and
consultants’ fees and expenses (as such fees and expenses are incurred) and
demands by any party, including the costs in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith,
whether or not EnergySolutions, Parent or any of their Subsidiaries, or the
Person seeking indemnification is the prevailing party,

 

80

--------------------------------------------------------------------------------


 

whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its members, managers, directors, shareholders or creditors or an
Indemnitee or any other Person, and whether or not any Indemnitee is otherwise a
party thereto, (a) resulting from any breach or alleged breach by
EnergySolutions, Parent or any of their Subsidiaries of any representation,
warranty or covenant made hereunder or under any other Loan Document;
(b) arising out of or in connection with (i) any Commitment, any Loans, any
Letter of Credit or otherwise under this Agreement or any other Loan Document
(including the taking of Collateral for the Secured Obligations), including the
use of the proceeds of Loans or any Letter of Credit hereunder in any fashion by
EnergySolutions, Parent or any of their respective Subsidiaries or the
performance of their respective obligations under the Loan Documents by
EnergySolutions, Parent or any of their respective Subsidiaries,
(ii) allegations of any participation by the Lenders or the Administrative
Agent, or any of them, in the affairs of EnergySolutions, Parent or any of their
respective Subsidiaries, or allegations that any of them has any joint liability
with EnergySolutions, Parent or any of their respective Subsidiaries for any
reason, (iii) any claims against the Lenders or the Administrative Agent, or any
of them, by any shareholder, partner or other investor in or lender to
EnergySolutions, Parent or any of their respective Subsidiaries, by any brokers
or finders or investment advisers or investment bankers retained by
EnergySolutions or Parent or by any other third party, arising out of any
Commitment, any Loans, any Letter of Credit or otherwise under this Agreement or
any other Loan Document, (iv) the presence, use, generation, treatment, storage,
recycling, management, Release or threatened Release of any Hazardous Material
at, in, on or under, or the transport of Hazardous Materials to or from,
property presently or formerly owned or operated by EnergySolutions or Duratek
or their predecessors, Parent or any of their respective Subsidiaries, (v) any
Environmental Claim, (vi) the actual or alleged violation of any Environmental
Law or Environmental Permit, (vii) any Environmental Testing or Environmental
Clean-up Activities required by any applicable governmental authority or
Environmental Law, (viii) any undertaking or action in response to a request for
information, order or notice from, or investigation by, any governmental
authority acting under any applicable Environmental Law, or (ix) any claims
relating to natural resource damages, property damage (including diminution in
value) or the death, personal injury or harm to any Person actually or allegedly
arising from or relating to acts or omissions of EnergySolutions or Duratek or
their predecessors, Parent or any of their respective Subsidiaries or to conduct
by any Person on property presently or formerly owned or operated by
EnergySolutions, Parent or any of their respective Subsidiaries; or (c) in
connection with fees and other charges payable in connection with the Loans, or
the execution, delivery and enforcement of this Agreement, the Security
Documents, the other Loan Documents, and any amendments thereto or waivers of
any of the provisions thereof; in the case of clause (a), (b) or (c), unless the
Person seeking indemnification hereunder is determined in such case to have
acted with gross negligence or willful misconduct or in breach of the Loan
Documents, in any case by a final, non-appealable judicial order.  The
obligations of EnergySolutions, Parent and their respective Subsidiaries under
this Section 5.11 are in addition to, and shall not otherwise limit, any
liabilities which EnergySolutions, Parent or any respective Subsidiary might
otherwise have in connection with any warranties or similar obligations of
EnergySolutions, Parent or such respective Subsidiary in any other agreement or
instrument or for any other reason.  For the avoidance of doubt, nothing in this
Section 5.11 shall be construed so as to apply to the indemnification of Taxes
that are neither Covered Taxes nor Other Taxes.

 


SECTION 5.12           INTEREST RATE HEDGING.


 

Within sixty (60) days from the Third Amended and Restated Credit Agreement
Effective Date, and at the end of each fiscal quarter thereafter,
EnergySolutions shall have entered into or maintained in effect one or more
Hedge Agreements in such aggregate notional amount as necessary so that, with
respect

 

81

--------------------------------------------------------------------------------


 

to no less than thirty-three percent (33%) of the then outstanding aggregate
principal balance of the Term Loans and the Duratek Loans, EnergySolutions’
obligations to make floating rate interest payments thereunder will be hedged
with fixed rate payments to be paid under such Hedge Agreements.  Such Hedge
Agreements shall provide interest rate protection on terms (including, without
limitation, consideration of the creditworthiness of the other party to the
proposed Hedge Agreement) reasonably acceptable to (and with parties reasonably
acceptable to) the Administrative Agent for an average period of the lesser of
(a) two (2) years from the date of such Hedge Agreement or Hedge Agreements and
(b) the period remaining from the date thereof until the Term Loan Maturity
Date.  All Secured Obligations of EnergySolutions to any of the Lenders pursuant
to any Secured Hedge Agreement shall rank pari passu with all other Secured
Obligations.  Any prepayment, acceleration, reduction, increase or any other
change in the terms of the Loans hereunder will not alter the notional amount of
any such Secured Hedge Agreement or otherwise affect EnergySolutions’ obligation
to continue making payments under any such Secured Hedge Agreement, which will
remain in full force and effect notwithstanding any such prepayment,
acceleration, reduction, increase or change, subject to the terms of such
Secured Hedge Agreement.

 


SECTION 5.13           COVENANTS REGARDING FORMATION OF SUBSIDIARIES AND THE
MAKING OF ACQUISITIONS.


 

At the time of any Acquisition permitted hereunder by EnergySolutions, Parent or
any of their respective Subsidiaries, or the formation of any new Subsidiary of
any of EnergySolutions, Parent or any of their respective Subsidiaries which is
permitted under this Agreement, EnergySolutions and Parent each will, and will
cause their respective Subsidiaries, as appropriate, to, (i) in the case of the
formation or Acquisition of a new Subsidiary, provide to the Administrative
Agent an executed Subsidiary Security Agreement for such new Subsidiary (other
than any Non-U.S. Subsidiary or a Special Purpose Subsidiary, for which no such
Subsidiary Security Agreement is required), in substantially the form of
Exhibit J attached hereto, together with appropriate UCC-1 financing statements,
as well as an executed Subsidiary Guaranty for such new Subsidiary (other than
any Non-U.S. Subsidiary or Special Purpose Subsidiary, for which no such
Subsidiary Guaranty is required), in substantially the form of Exhibit H
attached hereto, which shall constitute both Security Documents and Loan
Documents for purposes of this Agreement, as well as a loan certificate for such
new Subsidiary, substantially in the form of Exhibit M, Exhibit N or Exhibit O
attached hereto, as appropriate, together with appropriate attachments; (ii) in
the case of any Acquisition by EnergySolutions, Parent or any of their
respective Subsidiaries or the formation of any new Subsidiary, pledge to the
Collateral Agent all of the capital stock, limited partnership interests,
general partnership interests, or other securities or other equity or ownership
interests of such Subsidiary or Person which is acquired or formed, beneficially
owned by EnergySolutions, Parent or any of their respective Subsidiaries, as the
case may be, as additional Collateral for the Secured Obligations to be held by
the Collateral Agent in accordance with the terms of EnergySolutions’ Pledge
Agreement, Parent Pledge Agreement, Subsidiary Pledge Agreement or a new
Subsidiary Pledge Agreement (it being understood that (i) no Non-U.S. Subsidiary
or Special Purpose Subsidiary shall be required to execute any such Subsidiary
Pledge Agreement and (ii) no Loan Party shall be required to pledge any equity
or ownership interest in a newly acquired Subsidiary if (A) such pledge is
prohibited by the terms of such Subsidiary’s organizational documents or
(B) such Subsidiary is a Special Purpose Subsidiary) in substantially the form
of Exhibit A attached hereto, and execute and deliver to the Collateral Agent
all such documentation for such pledge as, in the reasonable opinion of the
Collateral Agent, is appropriate; provided that (A) in the case of any
Acquisition by EnergySolutions or Parent or any of their respective Subsidiaries
or the formation of any new Subsidiary that is a “first tier” Non-U.S.
Subsidiary, not more than 65% of the capital stock, limited partnership
interests, general partnership interests, or other securities or other equity or

 

82

--------------------------------------------------------------------------------


 

ownership interests of any “first-tier” Non-U.S. Subsidiary or Person which is
acquired or formed, beneficially owned by EnergySolutions or Parent or any of
their respective Subsidiaries, as the case may be, shall be pledged to the
Collateral Agent as additional Collateral for the Secured Obligations to be held
by the Collateral Agent in accordance with the terms of EnergySolutions’ Pledge
Agreement, Parent Pledge Agreement, Subsidiary Pledge Agreement or a new
Subsidiary Pledge Agreement and (B) the requirement that any new Subsidiary of
any of EnergySolutions or Parent or any of their respective Subsidiaries execute
a Subsidiary Guaranty and a Subsidiary Security Agreement shall not apply to a
new non-wholly owned Subsidiary if, but only for so long as, (x) such Subsidiary
has total assets of less than $5,000,000 individually and (y) the total assets
of such Subsidiary, together with the total assets of all domestic Subsidiaries
that do not Guarantee the Secured Obligations, are less than $10,000,000 in the
aggregate; and (iii) in any case, provide all other documentation, including one
or more opinions of counsel reasonably satisfactory to the Collateral Agent,
which in the reasonable opinion of the Collateral Agent is appropriate with
respect to such Acquisition, Real Property Acquisition or the formation of such
Subsidiary.  Investments made by EnergySolutions, Parent or any of their
respective Subsidiaries after the Agreement Date shall also be treated as
additional Collateral and shall be subject to the provisions of the appropriate
Security Documents.  Any document, agreement or instrument executed or issued
pursuant to this Section 5.13 shall be a “Loan Document” for purposes of this
Agreement.  Notwithstanding anything to the contrary set forth in this
Section 5.13, Parent shall execute a Guaranty of the Secured Obligations in the
form of Exhibit H, a Security Agreement in the form of Exhibit J and a Pledge
Agreement in the form of Exhibit A.

 


SECTION 5.14           MAINTENANCE OF RATING.


 

The Loan Parties shall at all times during the term hereof use commercially
reasonable efforts to maintain ratings in respect of the Loans from S&P and
Moody’s.

 


SECTION 5.15           ENVIRONMENTAL COMPLIANCE.


 

Except as, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Change, EnergySolutions and Duratek each shall:

 

(a)           comply, and cause all other Persons to comply, with all
Environmental Laws and Environmental Permits now or hereafter applicable to the
Property or the Permitted Business and EnergySolutions and Duratek each shall
have sole responsibility for all costs and expenses (including legal, consultant
and other professional fees and expenses and costs of investigation) associated
with such compliance;

 

(b)           obtain and maintain in full force and effect all Environmental
Permits required under applicable Environmental Law for operation of the
Permitted Business;

 

(c)           conduct and complete, at its sole cost and expense, any
investigation, study, sampling, monitoring or testing (collectively
“Environmental Testing”) and undertake any investigation, clean-up, removal,
remedial, corrective, mitigation, response, monitoring or any other activity
(collectively “Environmental Clean-up Activities”) required by any applicable
governmental authority or Environmental Law with respect to Hazardous Materials
at, in, on, under or from the Property, and any such Environmental Testing or
Environmental Clean-up Activities shall be undertaken with appropriate diligence
and in full compliance with all applicable Environmental Laws;

 

83

--------------------------------------------------------------------------------


 

(d)           provide as promptly as practicable (and in any event within 20
days of receipt thereof) to the Collateral Agent written notice of and copies of
all written nonprivileged and material communications relating to (A) any
pending or threatened Environmental Claim pertaining to the Property, or the use
or operation thereof, EnergySolutions, Duratek, Parent or the Permitted
Business, or (B) any fact, condition, event or other circumstance with respect
to the Property or any other facility or property presently or formerly owned or
operated by EnergySolutions, Duratek, Parent or any Person for which
EnergySolutions, Duratek or Parent is responsible, which is reasonably likely to
result in a material Environmental Claim pertaining to the Property,
EnergySolutions, Duratek or Parent; all such notices shall describe in
reasonable detail the nature of the Environmental Claim, investigation, fact,
condition, event or other circumstance and EnergySolutions’, Duratek’s or
Parent’s response thereto;

 

(e)           at any time, if EnergySolutions or Duratek receives notice that an
adverse change in the environmental condition of the Property has occurred or an
adverse environmental condition with respect to the Property has been
discovered, and at EnergySolutions’ or Duratek’s sole cost and expense,
(i) diligently commence (or cause another Person to commence) to cure such
condition, to the extent required by applicable Environmental Laws (including
commencing any evaluation or assessment of such conditions and the development
of an appropriate plan with respect thereto), within 30 days after receipt of
such notice (or such shorter period as may be required by applicable
Environmental Laws or in the event of an emergency) and (ii) thereafter
diligently prosecute (or cause another Person to diligently prosecute) such cure
to completion; and

 

(f)            EnergySolutions and Parent shall provide to the Administrative
Agent such detailed reports relating to any material Environmental Claim as may
reasonably be requested by the Administrative Agent or the Lenders.

 


SECTION 5.16           REQUIRED CONSENTS AND TRANSFER OF LICENSES IN EVENT OF
DEFAULT.


 

If an Event of Default specified in Section 8.1 shall have occurred and be
continuing and the Administrative Agent exercises a remedy under Section 8.2,
EnergySolutions, Duratek and Parent shall, at the request of the Administrative
Agent:  (a) use commercially reasonable efforts to seek and obtain all required
prior approvals and consents to the direct or indirect transfer of control of
the Property, the Permitted Business or the applicable Licenses or Environmental
Permits, including all approvals and consents required by any Environmental Law,
License or Environmental Permit, (b) cooperate with the Administrative Agent, or
any receiver or other Person appointed by the Administrative Agent, to assist
such Person in identifying the Licenses and Environmental Permits required to
own, maintain, operate or transfer the Property or the Permitted Business from
and after the Event of Default, and (c) use commercially reasonable best efforts
to either transfer to the Administrative Agent or a Person designated by the
Administrative Agent the Licenses and Environmental Permits of EnergySolutions,
where permissible, or obtain new Licenses and Environmental Permits for the
Administrative Agent or Person designated by the Administrative Agent.  Such
efforts, cooperation and assistance shall include, but are not limited to,
EnergySolutions’, Duratek’s, Parent’s or their respective agents’ attendance at
public hearings and, to the extent necessary, the use of the knowledge,
expertise and information of EnergySolutions, Duratek, Parent and their
respective agents, experts and employees.

 

84

--------------------------------------------------------------------------------


 


SECTION 5.17           SUBORDINATION OF INTERCOMPANY LOANS.


 

Each Loan Party covenants and agrees that any existing and future debt
obligation of Parent, EnergySolutions or any Subsidiary to any Non-U.S.
Subsidiary shall be subordinated to the Loans.

 


SECTION 5.18           POST CLOSING MATTERS.


 

Mortgages and Mortgage Amendments.  The Collateral Agent shall receive within 30
days (or such later date as the Collateral Agent may agree to in its sole
discretion) from the Third Amended and Restated Credit Agreement Effective Date:

 

(a)           with respect to each Mortgaged Property, an amendment to the
Mortgage, Deed of Trust or Deed of Trust Amendment, as applicable, duly executed
and delivered by the applicable Loan Party, in form appropriate for filing in
the applicable Recorder’s Office in order to perfect and protect the lien
created thereunder in respect of the real property interests described therein;

 

(b)           with respect to each Mortgage, Deed of Trust and Deed of Trust
Amendment, a copy of the existing mortgage title insurance policy and an
endorsement with respect thereto (collectively, the “Mortgage Policy”) relating
to the Mortgage, Deed of Trust or Deed of Trust Amendment encumbering such
Mortgaged Property assuring the Collateral Agent that the Mortgage, Deed of
Trust or Deed of Trust Amendment, as amended by the amendment is a valid and
enforceable first priority lien on such Mortgaged Property in favor of the
Collateral Agent for the benefit of the Secured Parties free and clear of all
defects and encumbrances and liens except as expressly permitted by Section 7.2,
together with a completed Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgage, Deed of Trust and Deed of
Trust Amendment; and

 

(c)           with respect to each amendment, opinions of local counsel to the
Loan Parties, which opinions (x) shall be addressed to the Arranger and each of
the Lenders and be dated the Third Amended and Restated Credit Agreement
Effective Date, (y) shall cover the enforceability of the Mortgage, Deed of
Trust and Deed of Trust Amendment, as amended by each amendment, and such other
matters incident to the transactions contemplated herein as the arranger may
reasonably request and (z) shall be in form and substance reasonably
satisfactory to the Collateral Agent.

 


SECTION 5.19           [RESERVED].


 


SECTION 5.20           [RESERVED].


 


ARTICLE 6.


 


INFORMATION COVENANTS


 

So long as any of the Obligations is outstanding and unpaid, any Letter of
Credit (other than a Collateralized Letter of Credit) shall be outstanding or
EnergySolutions has a right to borrow hereunder (whether or not the conditions
to borrowing have been or can be fulfilled), and unless the Majority Lenders,

 

85

--------------------------------------------------------------------------------

 

or such greater number of Lenders as may be expressly provided herein, shall
otherwise consent in writing, EnergySolutions will furnish or cause to be
furnished to each Lender and the Administrative Agent, at their respective
offices:

 


SECTION 6.1             QUARTERLY AND INTERIM FINANCIAL STATEMENTS AND
INFORMATION.


 

Within forty-five (45) days after the last day of each of the first three
quarters of each fiscal year of Parent, unaudited balance sheets of Parent on a
consolidated basis with all of its Subsidiaries, as at the end of such quarter
and as of the end of the preceding fiscal year, and the related statements of
operations and the related statements of cash flows of Parent on a consolidated
basis with all of its Subsidiaries, for such quarter and for the elapsed portion
of the year ended with the last day of such quarter, which shall set forth in
comparative form such figures as at the end of and for such quarter and the
appropriate prior period (but only for such quarter and other periods for which
such comparative figures are available) and shall be certified by the chief
financial officer of Parent to be, in his or her opinion, complete and correct
in all material respects and to present fairly, in accordance with GAAP (except
as to the exclusion of certain Subsidiaries which should be consolidated with
EnergySolutions under GAAP), the financial position of Parent on a consolidated
basis with all of its Subsidiaries as at the end of such period and the results
of operations for such period, and for the elapsed portion of the year ended
with the last day of such period, subject only to normal year-end adjustments.

 


SECTION 6.2             ANNUAL FINANCIAL STATEMENTS AND INFORMATION.


 

Within one hundred twenty (120) days after the end of each fiscal year of
Parent, the audited consolidated balance sheets of Parent on a consolidated
basis with all of its Subsidiaries, as of the end of such fiscal year, and the
related audited consolidated statements of operations for such fiscal year and,
to the extent available, and not previously provided to the Administrative
Agent, for the previous two (2) fiscal years, the related audited consolidated
statements of changes in members’ equity for such fiscal year and, to the extent
available and not previously provided hereunder, for the previous two (2) fiscal
years, and related audited consolidated statements of cash flows for such fiscal
year and, to the extent available, for the previous two (2) fiscal years, which
shall be accompanied by an opinion (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) of Ernst & Young LLP or other independent certified public
accountants of recognized national standing or otherwise reasonably acceptable
to the Administrative Agent, together with a statement of such accountants that
in connection with their audit, nothing came to their attention that caused them
to believe that Parent was not in compliance with the terms, covenants,
provisions or conditions of Section 7.7 hereof.

 


SECTION 6.3             PERFORMANCE CERTIFICATES.


 

At the time the annual and quarterly financial statements are furnished pursuant
to Sections 6.1 and 6.2 hereof, the Performance Certificate:

 

(a)           setting forth as at the end of such quarterly period or fiscal
year, as the case may be, whether or not EnergySolutions or Parent was in
compliance with the requirements of Section 7.7 hereof; and

 

86

--------------------------------------------------------------------------------


 

(b)           stating that, to his or her knowledge, no Default or Event of
Default has occurred as at the end of such quarterly period or year, as the case
may be, or, if a Default or an Event of Default has occurred, disclosing each
such Default or Event of Default and its nature, when it occurred, whether it is
continuing and the steps being taken by EnergySolutions with respect to such
Default or Event of Default.

 


SECTION 6.4             COPIES OF OTHER REPORTS.


 


(A)           PROMPTLY UPON RECEIPT THEREOF, COPIES OF ANY FINAL MANAGEMENT
REPORT SUBMITTED TO ENERGYSOLUTIONS OR PARENT BY ENERGYSOLUTIONS’ OR PARENT’S
INDEPENDENT PUBLIC ACCOUNTANTS INCLUDING, WITHOUT LIMITATION, THE REPORT
PREPARED IN CONNECTION WITH THE ANNUAL AUDIT REFERRED TO IN SECTION 6.2.


 


(B)           PROMPTLY UPON RECEIPT THEREOF, COPIES OF ANY MATERIAL ADVERSE
NOTICE OR REPORT REGARDING ANY LICENSE, THE LOSS OF WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE, HELD BY ENERGYSOLUTIONS AND
PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES.


 


(C)           IN CONNECTION WITH ANY PROPOSED ACQUISITION BY ENERGYSOLUTIONS OR
ANY SUBSIDIARY DESCRIBED IN SECTION 7.6(D)(II), OR ANY PROPOSED REAL PROPERTY
ACQUISITION, AND PROMPTLY UPON EACH REQUEST, SUCH DATA, CERTIFICATES, REPORTS,
STATEMENTS, OPINIONS OF COUNSEL PREPARED FOR THE ADMINISTRATIVE AGENT AND THE
LENDERS, OR ANY OF THEM, DOCUMENTS OR FURTHER INFORMATION REGARDING THE
BUSINESS, ASSETS, LIABILITIES, FINANCIAL POSITION, PROJECTIONS, RESULTS OF
OPERATIONS OR BUSINESS PROSPECTS OF ENERGYSOLUTIONS OR ANY OF SUBSIDIARY AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST, INCLUDING, WITHOUT
LIMITATION, A PHASE I ENVIRONMENTAL REPORT IN CONNECTION WITH ANY PROPOSED REAL
PROPERTY ACQUISITION.


 


(D)           ANNUALLY, A CERTIFICATE OF INSURANCE INDICATING THAT THE
REQUIREMENTS OF SECTION 5.5 HEREOF REMAIN SATISFIED FOR SUCH FISCAL YEAR.


 


(E)           ANNUALLY, AND IN NO EVENT LATER THAN JANUARY 31 OF ANY YEAR, A
COPY OF PARENT’S ANNUAL FINANCIAL FORECASTS FOR ITSELF AND ITS SUBSIDIARIES FOR
SUCH FISCAL YEAR.


 


(F)            WITHIN FORTY-FIVE (45) DAYS AFTER THE LAST DAY OF EACH FISCAL
QUARTER OF PARENT BEGINNING ON DECEMBER 31, 2008 AND ENDING ON THE REVOLVING
MATURITY DATE, FINANCIAL AND OPERATIONS STATUS REPORTS RELATING TO THE ZION
ACQUISITION AND ENERGYSOLUTIONS’ DECOMMISSIONING OBLIGATIONS RELATED THERETO, IN
A FORM AS AGREED TO BY THE ADMINISTRATIVE AGENT AND ENERGYSOLUTIONS.


 


(G)           ANNUALLY UNTIL THE TERM LOAN MATURITY DATE, AND IN NO EVENT LATER
THAN JANUARY 31 OF ANY YEAR, FUND REPORTS CREATED FOR ENERGYSOLUTIONS BY ANY
TRUSTEE; PROVIDED THAT SUCH REPORTS INCLUDE (I) FUND PERFORMANCE, (II) BEGINNING
AND END OF YEAR ALLOCATION MIX, (III) BEGINNING AND END OF YEAR NET ASSET VALUE
AND (IV) A SUMMARY OF THE INVESTMENT POLICY.


 


SECTION 6.5             NOTICE OF LITIGATION AND OTHER MATTERS.


 

Notice specifying the nature and status of any of the following events,
promptly, but in any event not later than fifteen (15) days after any officer of
EnergySolutions becomes aware of the occurrence of any of the following events:

 

(a)           the commencement of all material proceedings and investigations by
or before any governmental body and all actions and proceedings in any court or
before any arbitrator against, or to the extent known to EnergySolutions or
Parent, in any other way relating materially

 

87

--------------------------------------------------------------------------------


 

adversely to, EnergySolutions, Parent or any of their Subsidiaries, or any of
their respective properties, assets or businesses or any License;

 

(b)           any adverse change with respect to the business, assets,
liabilities, financial position, results of operations or business prospects of
EnergySolutions or any Subsidiary, which has had or could reasonably be expected
to have a Material Adverse Change;

 

(c)           any Default or the occurrence or non-occurrence of any event
(A) that constitutes, or that with the passage of time or giving of notice or
both would constitute, a material default by EnergySolutions, Parent or any of
their respective Subsidiaries under any material agreement other than this
Agreement to which EnergySolutions, Parent or any of their respective
Subsidiaries is a party or by which any of their respective properties may be
bound, or (B) that could reasonably be expected to have a Material Adverse
Change, giving in each case the details thereof and specifying the action
proposed to be taken with respect thereto;

 

(d)           (A) the occurrence of a “prohibited transaction” (as such term is
defined in Section 406 of ERISA or Section 4975 of the Code) with respect to any
Plan that would result in the imposition on EnergySolutions or any of the
Subsidiaries of a tax or penalty, (B) any Reportable Event (for which the 30-day
notice requirement has not been waived) with respect to any Plan, (C) the
institution or, to the knowledge of EnergySolutions or any Subsidiary,
threatened institution by the PBGC of proceedings under ERISA to terminate or to
partially terminate any Plan or ERISA Affiliate Plan or appoint a trustee to
administer any such Plan, (D) the commencement of or, to the knowledge of
EnergySolutions or any Subsidiary, threatened commencement of any litigation
regarding any such Plan, in each case, that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change;

 

(e)           the occurrence of any event subsequent to the Third Amended and
Restated Credit Agreement Effective Date which, if such event had occurred prior
to the Third Amended and Restated Credit Agreement Effective Date, would have
constituted an exception to the representation and warranty in Section 4.1(m) of
this Agreement.

 


ARTICLE 7.


 


NEGATIVE COVENANTS


 

So long as any of the Obligations is outstanding and unpaid, any Letter of
Credit (other than a Collateralized Letter of Credit) shall be outstanding or
EnergySolutions has a right to borrow from the Lenders hereunder (whether or not
the conditions to borrowing have been or can be fulfilled), and unless the
Majority Lenders or such greater number of Lenders as may be expressly provided
herein, shall otherwise consent in writing:

 


SECTION 7.1             INDEBTEDNESS OF PARENT, ENERGYSOLUTIONS AND ITS
SUBSIDIARIES.


 

EnergySolutions and Parent each shall not, and shall cause each of their
respective Subsidiaries not to, create, assume, incur or otherwise become or
remain obligated in respect of, or permit to be outstanding, any Indebtedness,
or enter into any Derivatives Contract, except:

 

(a)           the Obligations (other than Loans made pursuant to Section 2.15);

 

88

--------------------------------------------------------------------------------


 

(b)           current accounts payable, accrued expenses, customer advance
payment liabilities in connection with FASB 143, liabilities that are not
Indebtedness for Money Borrowed and liabilities that are related to litigation,
in each case, incurred in, or resulting from the conduct of, the ordinary course
of the Permitted Business;

 

(c)           Indebtedness secured by Permitted Liens described in clauses (g),
(h) and (j) of the definition of “Permitted Liens”;

 

(d)           Obligations under the Secured Hedge Agreements;

 

(e)           Indebtedness expressly permitted under Section 7.5 hereof;

 

(f)            Guaranties and Indebtedness existing on the Third Amended and
Restated Credit Agreement Effective Date and listed on Schedule 14 (as reduced
by any permanent repayments of principal thereof), without giving effect to any
subsequent extension, renewal or refinancing thereof except to the extent set
forth on Schedule 14, provided that the aggregate principal amount of the
Indebtedness to be extended, renewed or refinanced does not increase from that
amount outstanding at the time of any such extension, renewal or refinancing;

 

(g)           Indebtedness of EnergySolutions and the Subsidiaries (other than
Indebtedness of the type acquired or assumed in accordance with Section 7.1(l))
evidenced by Capitalized Lease Obligations (to the extent permitted hereby) and
purchase money Indebtedness, provided that in no event shall the sum of the
aggregate principal amount of all Capitalized Lease Obligations and purchase
money Indebtedness permitted by this Section 7.1(g) exceed $40,000,000 at any
time outstanding;

 

(h)           so long as no Default or Event of Default then exists or would
result therefrom, Additional Permitted Debt to the extent that (i) such
Additional Permitted Debt is issued to the seller as all or part of the
consideration for any Permitted Acquisition or Real Property Acquisition or (ii)
the Net Proceeds thereof are used within 90 days after the date of issuance
thereof to finance all or a part of any Permitted Acquisition or Real Property
Acquisition (including to refinance any Indebtedness of either the Acquisition
Entity or the business acquired) and to pay the related fees and expenses,
provided that (x) the sum of (1) the aggregate principal amount of all
Additional Permitted Debt incurred pursuant to this Section 7.1(h) plus (2) the
aggregate principal amount of all Indebtedness incurred pursuant to Section
7.1(i) shall not exceed $10,000,000 at any time outstanding, and (y) if all or
any portion of the Net Proceeds of such Additional Permitted Debt are not so
used within such 90-day period (or such earlier date, if any, as EnergySolutions
determines not to (or that it cannot) consummate a Permitted Acquisition within
such 90-day period), such remaining portion shall be repaid to the extent not
prohibited by the terms thereof, and to the extent so prohibited, shall be
applied on the last day of such period (or such earlier date of determination,
if any) as a mandatory prepayment of principal of the Term Loans to be applied
in accordance with Section 2.6(b) hereof;

 

(i)            Indebtedness of a Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed at the time of a Permitted Acquisition of
an asset securing such Indebtedness) or Real Property Acquisition, provided that
(x) such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition or Real Property Acquisition,
(y) such Indebtedness does not constitute Indebtedness for Money Borrowed, it
being understood and agreed that Capitalized Lease Obligations and purchase
money Indebtedness shall not constitute Indebtedness for Money Borrowed for
purposes of this clause (y), and (z) the aggregate principal amount of all
Indebtedness permitted by this Section 7.1(i) shall not exceed at

 

89

--------------------------------------------------------------------------------


 

any time outstanding the aggregate principal amount which, when added to the
aggregate principal amount of all Indebtedness then outstanding pursuant to
Section 7.1(h), equals $10,000,000;

 

(j)            so long as no Default or Event of Default then exists or would
result therefrom, Indebtedness incurred by EnergySolutions and the Subsidiaries
in the ordinary course of the Permitted Business, including without limitation
the amount by which the aggregate amount of performance or fidelity bonds
permitted under Section 7.1(l) below exceeds the aggregate amount of cash and
Letters of Credit securing the same, not to exceed an aggregate principal amount
of $5,000,000 at any one time outstanding; provided that no more than $2,500,000
of the Indebtedness incurred pursuant to this clause (j) may be secured by a
Lien on the property of EnergySolutions and the Subsidiaries;

 

(k)           intercompany Indebtedness to the extent permitted by
Section 7.6(c)(v) or 7.6(c)(x);

 

(l)            EnergySolutions’ reimbursement and other obligations in
connection with performance bonds and/or fidelity bonds that are secured only by
either cash proceeds of Revolving Loans or by Letters of Credit issued
hereunder, which bonds are required to be furnished by EnergySolutions or such
Subsidiary in connection with contracts entered into by EnergySolutions or such
Subsidiary in the ordinary course of its Permitted Business;

 

(m)          Guaranties by EnergySolutions or any Subsidiary Guarantor in
respect of any Indebtedness of EnergySolutions or any Subsidiary Guarantor, in
each case, otherwise permitted under this Section 7.1;

 

(n)           Indebtedness representing replacement, renewal, extension,
refinancing or refunding of the foregoing (other than Section 7.1(a) and
Section 7.1(f)); provided, however, that such Indebtedness does not exceed the
principal amount of outstanding or committed Indebtedness so replaced, renewed,
extended, refinanced or refunded plus financing fees and other expenses
associated therewith; provided further, however, that (A) such replacing,
renewing, extending, refinancing or refunding Indebtedness shall have no
mandatory repayments or redemptions prior to the Indebtedness being replaced,
renewed, extended, refinanced or refunded and (B) in the case of any replacing,
renewing, extending, refinancing or refunding of Indebtedness pari passu to the
Obligations hereunder, the replacing, renewing, extending, refinancing or
refunding Indebtedness is made pari passu or subordinated to the Obligations
hereunder and, in the case of any replacing, renewing, extending, refinancing or
refunding of Indebtedness subordinated to the Obligations hereunder, the
replacing, extending, refinancing or refunding Indebtedness is made subordinate
to the Obligations hereunder to substantially the same or a greater extent as
the Indebtedness replaced, renewed, extended, refinanced or refunded;

 

(o)           Indebtedness of up to $240,000,000 aggregate principal amount in
respect of the Duratek Loans under the Duratek Loan Agreement and, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, Permitted Refinancing Indebtedness in respect thereof;

 

(p)           Indebtedness from Loans made pursuant to Section 2.15 hereto which
is used solely to finance a Permitted Acquisition (and to pay fees and expenses
related thereto); provided that after giving effect to the incurrence of such
Indebtedness (and any other Indebtedness incurred since the last day of the
immediately preceding test period) on a pro forma basis as if it was incurred on
the first day of the immediately preceding fiscal quarter, Parent would be in
compliance with Section 7.7;

 

90

--------------------------------------------------------------------------------


 

(q)           Indebtedness incurred by Non-U.S. Subsidiaries in an aggregate
amount not to exceed $15,000,000 at any time outstanding;

 

(r)            Indebtedness of up to $30,000,000 million aggregate principal
amount incurred pursuant to a United Kingdom working capital facility;

 

(s)           Indebtedness incurred pursuant to the Zion Agreements;

 

(r)            Indebtedness of any Special Purpose Subsidiary not to exceed
$10,000,000 per such Special Purpose Subsidiary;

 

(s)           Unsecured Guaranteed obligations by EnergySolutions or Parent of
the payment or performance of ZionSolutions pursuant to the Zion Acquisition;
and

 

(t)            Unsecured Guaranteed obligations by EnergySolutions or Parent of
the payment or performance of a Special Purpose Subsidiary, including any
guarantee bond; provided that no such individual Guaranty shall exceed
$50,000,000 per Special Purpose Subsidiary; provided further that the aggregate
amount of all such Guaranties shall not exceed $150,000,000.

 


SECTION 7.2             LIMITATION ON LIENS.


 

EnergySolutions and Parent each shall not, and shall cause each of their
respective Subsidiaries not to, create, assume, incur or permit to exist or to
be created, assumed, incurred or permitted to exist, directly or indirectly, any
Lien on any of its properties or assets, whether now owned or hereafter
acquired, except for Permitted Liens.

 


SECTION 7.3             AMENDMENT AND WAIVER.


 

EnergySolutions and Parent each shall not, and shall cause each of their
respective Subsidiaries not to, except in connection with a transaction
otherwise permitted hereunder, enter into any amendment of its articles or
certificate of incorporation or organization or, as applicable, operating
agreement or partnership agreement, except in each case to the extent that the
Administrative Agent determines, in its reasonable credit judgment, that such
amendment is not material and not adverse to the interests of the Lenders.

 


SECTION 7.4             LIQUIDATION, MERGER, DISPOSITION OF ASSETS.


 


(A)           DISPOSITION OF ASSETS.  ENERGYSOLUTIONS AND PARENT EACH SHALL NOT,
AND SHALL CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES NOT TO, AT ANY TIME SELL,
LEASE, LICENSE, ABANDON, TRANSFER, ASSIGN OR OTHERWISE DISPOSE OF ANY OF THEIR
ASSETS (OTHER THAN EXCLUDED ASSET SALES), UNLESS (I) ANY NET PROCEEDS THEREFROM
ARE APPLIED AS PROVIDED IN SECTION 2.6(B) HEREOF, (II) ANY SUCH SALE, LEASE,
LICENSE OR DISPOSITION RESULTING IN NET PROCEEDS IN EXCESS OF $1,000,000 IS MADE
FOR FAIR MARKET VALUE AS DETERMINED BY THE MANAGERS OF ENERGYSOLUTIONS, (III) AT
LEAST 75% OF THE CONSIDERATION RECEIVED CONSISTS OF CASH OR READILY MARKETABLE
CASH EQUIVALENTS OR THE ASSUMPTION OF INDEBTEDNESS OF ENERGYSOLUTIONS OR ANY
SUBSIDIARY AND NO DEFAULT THEN EXISTS OR WOULD BE CAUSED THEREBY (UNLESS SUCH
SALE, LEASE, LICENSE, ABANDONMENT OR OTHER DISPOSAL WOULD CURE ANY SUCH DEFAULT)
AND (IV) AS TO ANY SUCH SALE, LEASE, LICENSE OR OTHER DISPOSITION WHERE THE
AGGREGATE CONSIDERATION TO BE RECEIVED IS IN EXCESS OF $20,000,000, THE MAJORITY
LENDERS SHALL HAVE GIVEN THEIR EXPRESS PRIOR WRITTEN CONSENT, AFTER RECEIVING
SUCH INFORMATION AND DOCUMENTS AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
REQUEST.  AT THE TIME OF ANY SUCH PERMITTED ASSET SALE HEREUNDER IN WHICH THE
AGGREGATE CONSIDERATION THEREFOR EXCEEDS $10,000,000, ENERGYSOLUTIONS SHALL
PROVIDE THE ADMINISTRATIVE AGENT

 

91

--------------------------------------------------------------------------------


 


AND THE LENDERS WITH PROJECTIONS ASSUMING THE CONSUMMATION OF THE PERMITTED
ASSET SALE AND DEMONSTRATING PRO FORMA COMPLIANCE WITH SECTION 7.7 HEREOF FOR
THE REMAINING TERM OF THIS AGREEMENT.


 


(B)           LIQUIDATION, MERGER OR CONSOLIDATION.  ENERGYSOLUTIONS AND PARENT
EACH SHALL NOT, AND SHALL CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES (OTHER
THAN A SPECIAL PURPOSE SUBSIDIARY) NOT TO, AT ANY TIME LIQUIDATE OR DISSOLVE
ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION) OR OTHERWISE WIND UP, OR ENTER
INTO ANY MERGER OR CONSOLIDATION; PROVIDED THAT IF NO DEFAULT THEN EXISTS OR
WOULD BE CAUSED THEREBY, THE FOLLOWING SUCH TRANSACTIONS ARE PERMITTED:  (I) A
MERGER OR CONSOLIDATION AMONG ENERGYSOLUTIONS AND ONE OR MORE OF ITS
SUBSIDIARIES THAT IS A WHOLLY-OWNED SUBSIDIARY GUARANTOR, PROVIDED
ENERGYSOLUTIONS IS THE SURVIVING PERSON; (II) A MERGER OR CONSOLIDATION AMONG
DURATEK AND ONE OR MORE OF ITS SUBSIDIARIES THAT IS A WHOLLY-OWNED SUBSIDIARY
GUARANTOR, PROVIDED DURATEK IS THE SURVIVING PERSON; (III) A MERGER OR
CONSOLIDATION BETWEEN OR AMONG TWO OR MORE SUBSIDIARIES; PROVIDED THAT IF ANY OF
THE ENTITIES IS A SUBSIDIARY GUARANTOR, THE SURVIVING ENTITY SHALL BE A
SUBSIDIARY GUARANTOR; (IV) AN ACQUISITION PERMITTED HEREUNDER EFFECTED BY A
MERGER OR CONSOLIDATION IN WHICH ENERGYSOLUTIONS OR A SUBSIDIARY IS THE
SURVIVING PERSON; (V) A LIQUIDATION OR DISSOLUTION OF ONE OR MORE SUBSIDIARIES
INTO ITS OR THEIR PARENT ENTITY (PROVIDED ENERGYSOLUTIONS OR ONE OF THE
SUBSIDIARIES IS SUCH PARENT ENTITY); AND (VI) ANY TRANSACTION OR SERIES OF
RELATED TRANSACTIONS WHEREBY ENERGYSOLUTIONS BECOMES A CORPORATION ORGANIZED
UNDER THE LAWS OF THE STATE OF DELAWARE OR THE STATE OF UTAH, SO LONG AS,
FOLLOWING SUCH TRANSACTION OR TRANSACTIONS, NO PERSON OTHER THAN PARENT HAS AN
ECONOMIC OR VOTING INTEREST IN ENERGYSOLUTIONS; PROVIDED THAT AT LEAST TEN
(10) DAYS PRIOR TO EXECUTING ANY TRANSACTION OR TRANSACTIONS PERMITTED BY CLAUSE
(VI) OF THIS SECTION 7.4(B), ENERGYSOLUTIONS SHALL PROVIDE WRITTEN NOTICE TO THE
COLLATERAL AGENT AND SHALL EXECUTE ANY AMENDMENT TO THE LOAN DOCUMENTS
REASONABLY REQUESTED BY THE COLLATERAL AGENT TO MAINTAIN A VALID AND PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL IN FAVOR OF THE COLLATERAL
AGENT, FOR ITSELF AND FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, SECURING,
IN ACCORDANCE WITH THE TERMS OF THE SECURITY DOCUMENTS, THE OUTSTANDING SECURED
OBLIGATIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY LOAN DOCUMENT
(OTHER THAN THIS AGREEMENT), ANY REORGANIZATION PERMITTED PURSUANT TO CLAUSE
(VI) OF THIS SECTION 7.4(B) SHALL BE DEEMED NOT TO BE A BREACH OF ANY
REPRESENTATION OR WARRANTY IN ANY LOAN DOCUMENT (OTHER THAN THIS AGREEMENT), SO
LONG AS ENERGYSOLUTIONS COMPLIES WITH THE NOTIFICATION AND DOCUMENTATION
REQUIREMENTS IN SUCH CLAUSE (V).  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED ABOVE, PARENT MUST AT ALL TIMES DIRECTLY OR INDIRECTLY OWN 100% OF THE
EQUITY INTERESTS OF EACH OF ENERGYSOLUTIONS AND DURATEK.


 


SECTION 7.5             LIMITATION ON GUARANTIES.


 

Except as permitted under Section 7.1, EnergySolutions and Parent each shall
not, and shall cause each of their respective Subsidiaries not to, at any time
Guaranty, assume or be obligated with respect to, or permit to be outstanding
any Guaranty of, any obligation of any other Person other than (a) a Guaranty by
endorsement of negotiable instruments for collection in the ordinary course of
business, or (b) obligations under agreements of EnergySolutions or any of the
Subsidiaries entered into in connection with providing or the acquisition of
services, supplies and equipment in the ordinary course of the Permitted
Business of EnergySolutions or any of the Subsidiaries, (c)  any Guaranty
pursuant to the Zion Agreements; (d) any Guaranty by EnergySolutions or Parent
of the payment or performance of a Special Purpose Subsidiary (or such Special
Purpose Subsidiary’s respective Subsidiaries) other than ZionSolutions,
including any guarantee bond; provided that each such Guaranty shall not exceed
$50,000,000 per Special Purpose Subsidiary; provided further that the aggregate
amount of all such Guaranties shall not exceed $150,000,000; and (e) as may be
contained in any Loan Document including, without limitation, the Guaranty and
the Subsidiary Guaranty.

 

92

--------------------------------------------------------------------------------


 


SECTION 7.6             INVESTMENTS AND ACQUISITIONS.


 

EnergySolutions and Parent shall not, and shall cause each Subsidiary not to,
make any Investment in any Person, or make any Acquisition, or any acquisition
of any interest in real property, except that EnergySolutions may enter into the
Secured Hedge Agreements, and that, so long as no Default exists before and
after giving effect thereto:

 

(a)           Cash Equivalents.  EnergySolutions and each Subsidiary may,
directly or through a brokerage account, purchase (i) marketable direct
obligations of the United States of America, its agencies and instrumentalities
maturing within one year from the date of acquisition thereof, (ii) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either S&P or
Moody’s, (iii) dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company having, a long-term
unsecured debt rating of at least “A” or the equivalent thereof from S&P or “A2”
or the equivalent thereof from Moody’s with maturities of not more than one year
from the date of acquisition by such Person, (iv) repurchase obligations with a
term of not more than seven days for underlying securities of the type described
in clauses (i) and (ii) above entered into with any bank meeting the
qualifications specified in clause (iii) above, (v) commercial paper issued by
any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s
and in each case maturing not more than one year after the date of acquisition
by such Person, and (vi) investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses
(i) through (v) above (collectively, “Cash Equivalents”).

 

(b)           Acquisitions.  Subject to compliance with Section 7.6(d),
EnergySolutions and the Subsidiaries may make Permitted Acquisitions and Real
Property Acquisitions.

 

(c)           Investments.  Subject to compliance with Section 7.6(d),
EnergySolutions and the Subsidiaries may make the following Investments
(collectively “Permitted Investments”):

 

(i)            EnergySolutions and the Subsidiaries may acquire and hold
accounts receivable owing to any of them, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms of EnergySolutions or such Subsidiary;

 

(ii)           EnergySolutions and its Consolidated Subsidiaries and each
Consolidated Subsidiary of Parent may acquire and own Investments (including
debt obligations) received in connection with the bankruptcy or reorganization
of their suppliers and customers or in good faith settlement of delinquent
obligations of, and other disputes with, their customers and suppliers arising
in the ordinary course of business;

 

(iii)          EnergySolutions and its Consolidated Subsidiaries and each
Consolidated Subsidiary of Parent may make Investments consisting of loans and
advances to officers and employees for moving, relocation and travel expenses
and other similar expenditures, in each case in the ordinary course of business
and in an aggregate amount not to exceed $1,000,000 at any time outstanding
(determined without regard to any write-downs or write-offs of such loans and
advances);

 

93

--------------------------------------------------------------------------------


 

(iv)          EnergySolutions and its Consolidated Subsidiaries and each
Consolidated Subsidiary of Parent may enter into Secured Hedge Agreements;

 

(v)           the Loan Parties may make intercompany loans and advances between
and among one another (collectively, the “Intercompany Loans”), provided that
(A) such Intercompany Loan made shall be evidenced by an intercompany promissory
note, which note shall be pledged to the Collateral Agent pursuant to, and to
the extent required by, the Pledge Agreement, and (B) each obligor and obligee
in respect of each such Intercompany Loan shall have executed and delivered to
the Collateral Agent a counterpart of a Subordination Agreement;

 

(vi)          Parent, EnergySolutions and their respective Subsidiaries may make
Investments in their respective Subsidiaries that are Subsidiary Guarantors;

 

(vii)         a Subsidiary that is not a Subsidiary Guarantor may make
Investments in another Subsidiary that is not a Subsidiary Guarantor;

 

(viii)        EnergySolutions and the Subsidiaries may acquire and hold
promissory notes and other non-cash consideration issued by the purchaser of
assets in connection with a sale of such assets to the extent permitted by the
definition of “Permitted Asset Sale”;

 

(ix)           Investments outstanding on the Third Amended and Restated Credit
Agreement Effective Date and set forth on Schedule 17;

 

(x)            other Investments in any Subsidiary that is not a Subsidiary
Guarantor and joint ventures not to exceed $50,000,000 at any time outstanding;
provided that any Investment in the form of a loan or advance shall be evidenced
by a note and, in the case of a loan or advance by a Loan Party, pledged by such
Loan Party as Collateral pursuant to the Security Documents;

 

(xi)           Investments in ZionSolutions pursuant to the Zion Agreements; and

 

(xii)          Investments in Special Purpose Subsidiaries other than
ZionSolutions not to exceed $10,000,000 per Special Purpose Subsidiary.

 

(d)           Conditions to Permitted Acquisitions, Real Property Acquisitions
and Permitted Investments.  No Permitted Acquisition, Real Property Acquisition
or Permitted Investment permitted under Section 7.6(b) or (c) hereof may be
consummated unless:

 

(i)            (A) EnergySolutions and Parent shall be in pro forma compliance
with the financial covenants set forth in Section 7.7 before and after giving
effect to such Permitted Acquisition, Real Property Acquisition or Permitted
Investment, as the case may be, (B) no Default shall have occurred and be
continuing (or would occur after giving effect thereto) and (C) such Permitted
Acquisition, Real Property Acquisition or Permitted Investment shall not be
reasonably expected to have a Material Adverse Change;

 

(ii)           With respect to any Permitted Acquisition, Real Property
Acquisition or Permitted Investment of more than $20,000,000, EnergySolutions
shall provide the Administrative Agent and the Lenders with notice thereof, not
less than ten (10) days prior to the proposed closing thereof, and with copies
of all material information pertaining to

 

94

--------------------------------------------------------------------------------


 

such Permitted Acquisition, Real Property Acquisition or Permitted Investment,
as the case may be, and a certificate signed by the chief financial officer of
EnergySolutions, certifying pro forma compliance with the covenants listed in
clause (i) of this Section 7.6(d), together with any calculations necessary to
demonstrate such compliance; and

 

(iii)          Sections 5.10, 5.13 and 6.4(c) of this Agreement have been
complied with.

 


SECTION 7.7             FINANCIAL COVENANTS.


 

Parent and its Subsidiaries shall not:

 

(a)           Leverage Ratio.  Permit the Leverage Ratio to exceed the ratios
for the respective periods ended on the dates set forth below:

 

Four Fiscal Quarters Ended

 

Maximum Ratio

 

March 31, 2007 – September 30, 2007

 

5.25

 

December 31, 2007

 

5.00

 

March 31, 2008 – September 30, 2008

 

4.75

 

December 31, 2008

 

4.50

 

March 31, 2009 – June 30, 2009

 

4.25

 

September 30, 2009

 

4.00

 

December 31, 2009

 

3.75

 

March 31 , 2010 – thereafter

 

3.50

 

 

(b)           First Lien Leverage Ratio.  Permit the First Lien Leverage Ratio
to exceed the ratios for the respective periods ended on the dates set forth
below:

 

Four Fiscal Quarters Ended

 

Maximum Ratio

 

March 31, 2007 – September 30, 2007

 

4.75

 

December 31, 2007

 

4.50

 

March 31, 2008 – September 30, 2008

 

4.25

 

December 31, 2008

 

4.00

 

March 31, 2009 – June 30, 2009

 

3.75

 

September 30, 2009

 

3.50

 

December 31, 2009

 

3.25

 

March 31 , 2010 – thereafter

 

3.00

 

 

(c)           Interest Coverage Ratio.  Permit the Interest Coverage Ratio to be
less than the ratios for the respective periods ended on the dates set forth
below:

 

Four Fiscal Quarters Ended

 

Minimum Ratio

 

March 31, 2007 – December 31, 2007

 

2.00

 

March 31, 2008

 

2.25

 

 

95

--------------------------------------------------------------------------------


 

Four Fiscal Quarters Ended

 

Minimum Ratio

 

June 30, 2008 – March 31, 2009

 

2.50

 

June 30, 2009 – December 31, 2009

 

2.75

 

March 31, 2010 – thereafter

 

3.00

 

 

Notwithstanding the foregoing, at all times after the Duratek Payoff, for the
purpose of calculating the Leverage Ratio pursuant to Section 7.7(a), the First
Lien Leverage Ratio pursuant to Section 7.7(b) and the Interest Coverage Ratio
pursuant to this Section 7.7(c), Operating Cash Flow shall exclude (x) the net
income of Duratek and its Subsidiaries on a consolidated basis determined in
accordance with GAAP and (y) any items that would be added to the net income of
Duratek and its Subsidiaries in the calculation of the operating cash flow of
Duratek and its Subsidiaries (calculated in the same manner, and with the same
adjustments, as “Operating Cash Flow” of EnergySolutions and its Subsidiaries);
provided that “Duratek and its Subsidiaries” shall not include EnergySolutions
and its Subsidiaries if EnergySolutions is a Subsidiary of Duratek.

 

(d)           Maximum Capital Expenditures.  Permit the aggregate Capital
Expenditures of EnergySolutions and the Subsidiaries on a consolidated basis to
be greater than the amounts for the respective fiscal years set forth below:

 

Fiscal Year

 

Maximum Capital Expenditures

 

2006

 

$

40.0 million

 

2007 and thereafter

 

$

30.0 million

 

 

However, to the extent the aggregate Capital Expenditures of EnergySolutions and
the Subsidiaries on a consolidated basis in any one fiscal year (ending on or
after December 31, 2005) are less than the maximum amount permitted pursuant to
this Section 7.7(d), then EnergySolutions and its Subsidiaries on a consolidated
basis may expend an additional amount on Capital Expenditures in a subsequent
fiscal year equal to the dollar amount of the lesser of the shortfall from such
fiscal year and 50% of the amount permitted for Capital Expenditures in the
prior fiscal year; however, in no circumstance may any shortfall be carried
forward from more than one fiscal year at any time.

 


SECTION 7.8             AFFILIATE TRANSACTIONS AND RESTRICTED PAYMENTS.


 


(A)           EXCEPT AS SPECIFICALLY PROVIDED HEREIN (INCLUDING, WITHOUT
LIMITATION, SECTION 7.7 AND SECTION 7.8(B) HEREOF), ENERGYSOLUTIONS AND PARENT
EACH SHALL NOT, AND SHALL CAUSE EACH OF THEIR RESPECTIVE SUBSIDIARIES NOT TO, AT
ANY TIME ENTER INTO ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS WITH ANY
AFFILIATE OF ENERGYSOLUTIONS OR ANY OF THE SUBSIDIARIES, OTHER THAN (I)(A) IN
THE ORDINARY COURSE OF BUSINESS OR (B) IN AN AMOUNT LESS THAN $250,000 PER YEAR
IN THE AGGREGATE FOR ALL SUCH TRANSACTIONS AND (II) IN EACH CASE, ON TERMS THAT
ARE NO LESS FAVORABLE TO ENERGYSOLUTIONS OR SUCH SUBSIDIARY, AS THE CASE MAY BE,
THAN THOSE THAT WOULD REASONABLY BE OBTAINED BY ENERGYSOLUTIONS OR SUCH
SUBSIDIARY AT THAT TIME IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON
OTHER THAN AN AFFILIATE, EXCEPT (A) AS DESCRIBED ON SCHEDULE 10 ATTACHED HERETO,
(B) REASONABLE AND CUSTOMARY FEES PAID TO NON-OFFICER MEMBERS OF THE BOARD OF
DIRECTORS (OR SIMILAR GOVERNING BODY) OF ENERGYSOLUTIONS AND THE SUBSIDIARIES
AND (C) AFTER THE CONSUMMATION OF THE INITIAL PUBLIC OFFERING OF THE SHARES OF
COMMON STOCK OF PARENT, TO THE HOLDERS OF EQUITY INTERESTS OF ENERGYSOLUTIONS
AND PARENT, (I) ANNUALIZED PRORATED DIVIDENDS OF UP TO $10,000,000 FOR THE
FISCAL YEAR

 

96

--------------------------------------------------------------------------------


 


ENDING DECEMBER 31, 2007, (II) DIVIDENDS OF UP TO $10,000,000 FOR THE FISCAL
YEAR ENDING DECEMBER 31, 2008, AND (III) DIVIDENDS UP TO THE GREATER OF
(A) $10,000,000 AND (B) 15% OF ADJUSTED NET INCOME, FOR EACH CONSECUTIVE FOUR
FISCAL QUARTER PERIOD THEREAFTER, PROVIDED THAT FOR THE 2009 FISCAL YEAR AND
EACH FISCAL YEAR THEREAFTER, THE AMOUNT OF DIVIDENDS PAID IN ANY CONSECUTIVE
FOUR FISCAL QUARTER PERIOD SHALL NOT EXCEED  THE LESSER OF (X) THE AMOUNT
REFERRED TO IN CLAUSE (III) ABOVE OR (Y) 15% OF THE AVAILABLE ADJUSTED NET
INCOME AS OF THE END OF SUCH PERIOD.


 


(B)           THE LOAN PARTIES WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO,
DIRECTLY OR INDIRECTLY, DECLARE OR MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY OR
INDIRECTLY, ANY RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION (CONTINGENT OR
OTHERWISE) TO DO SO, OTHER THAN PERMITTED RESTRICTED PAYMENTS.


 


SECTION 7.9             REAL ESTATE.


 

None of Parent, EnergySolutions or any of their respective Subsidiaries shall
purchase any single parcel of real estate other than any purchase that
constitutes a Real Property Acquisition.

 


SECTION 7.10           ERISA LIABILITIES.


 

EnergySolutions and Parent shall not, and shall cause each of its Subsidiaries
not to, permit the assets of any of their respective Plans to be less than the
accumulated benefit obligations of all such Plans (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) by an amount
that could reasonably be expected to have a Material Adverse Change if the Plans
were terminated.

 


SECTION 7.11           LIMITATION ON PREFERRED STOCK.


 

EnergySolutions and Parent each shall not permit any of their respective
Subsidiaries (other than a Special Purpose Subsidiary) to create or issue any
preferred capital stock, limited partnership interest, general partnership
interest, or other securities or other equity or ownership interest except for
(a) preferred capital stock, limited partnership interests, general partnership
interests, and other securities and other equity and ownership interests
outstanding on the Third Amended and Restated Credit Agreement Effective Date or
(b) preferred capital stock, limited partnership interests, general partnership
interests, or other securities or other equity or ownership interests issued to
and held by EnergySolutions, Parent or any other Subsidiary.

 


SECTION 7.12           NEGATIVE PLEDGE.


 


(A)           ENERGYSOLUTIONS AND PARENT EACH SHALL NOT, AND SHALL CAUSE EACH OF
THEIR RESPECTIVE SUBSIDIARIES (OTHER THAN A SPECIAL PURPOSE SUBSIDIARY) NOT TO,
ENTER INTO AFTER THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT EFFECTIVE DATE
OR PERMIT TO EXIST AFTER THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT
EFFECTIVE DATE ANY NEW AGREEMENT (OTHER THAN THIS AGREEMENT, ANY DURATEK LOAN
DOCUMENTS OR ANY OTHER LOAN DOCUMENT) THAT LIMITS OR CONDITIONS THE ABILITY OF
ENERGYSOLUTIONS OR PARENT OR ANY OF THEIR RESPECTIVE SUBSIDIARIES TO CREATE,
INCUR, ASSUME OR SUFFER TO EXIST LIENS ON PROPERTY OF SUCH PERSON EXCEPT THAT
THIS SECTION 7.12(A) SHALL NOT PROHIBIT (A) ANY NEGATIVE PLEDGE INCURRED OR
PROVIDED IN CONNECTION WITH ANY LIEN REFERRED TO IN CLAUSE (E) OF THE DEFINITION
OF “PERMITTED LIEN” IN ARTICLE 1 SOLELY TO THE EXTENT ANY SUCH NEGATIVE PLEDGE
RELATES TO THE PROPERTY SECURED BY OR THE SUBJECT OF SUCH LIEN, (B) ANY
RESTRICTIONS ON ANY SUBSIDIARY OF ENERGYSOLUTIONS OR PARENT UNDER ANY AGREEMENT
IN EFFECT AT THE TIME SUCH SUBSIDIARY BECOMES A SUBSIDIARY OF ENERGYSOLUTIONS OR
PARENT, SO LONG AS SUCH AGREEMENT WAS NOT ENTERED INTO IN CONTEMPLATION OF SUCH
PERSON BECOMING A SUBSIDIARY OR A SUBSIDIARY OF PARENT, (C) ANY

 

97

--------------------------------------------------------------------------------


 


AGREEMENTS GOVERNING ANY PURCHASE MONEY LIENS OR CAPITAL LEASE OBLIGATIONS
OTHERWISE PERMITTED HEREBY (IN WHICH CASE, ANY PROHIBITION OR LIMITATION SHALL
ONLY BE EFFECTIVE AGAINST THE ASSETS FINANCED THEREBY), (D) ADDITIONAL PERMITTED
DEBT, (E) CUSTOMARY RESTRICTIONS ON ASSIGNMENT OF CONTRACTS (OTHER THAN
ASSIGNMENTS IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES) CONTAINED WITHIN SUCH AGREEMENTS, (F) CUSTOMARY RESTRICTIONS WITH
RESPECT TO AN ASSET IMPOSED PURSUANT TO AN AGREEMENT FOR THE DISPOSITION OF SUCH
ASSET (SO LONG AS SUCH DISPOSITION IS PERMITTED BY SECTION 7.6 HEREOF AND WHICH
AGREEMENT IS NOT PROSCRIBED BY A PROVISION HEREOF OTHER THAN THOSE CONTAINED IN
THIS SECTION 7.12(A)), (G) CUSTOMARY RESTRICTIONS IN JOINT VENTURE AGREEMENTS OF
JOINT VENTURES THAT ARE NOT SUBSIDIARIES AND (H) THIS AGREEMENT OR THE DURATEK
AMENDMENT.


 


(B)           TO THE EXTENT ANY SPECIAL PURPOSE SUBSIDIARY IS RESTRICTED OR
PROHIBITED BY THE UNITED STATES NUCLEAR REGULATORY COMMISSION OR ANY OTHER
FEDERAL OR STATE GOVERNMENTAL ENTITY, OR BY A COUNTERPARTY TO SUCH SPECIAL
PURPOSE SUBSIDIARY’S SPS PROJECT DOCUMENTATION, FROM GRANTING LIENS ON SUCH
SPECIAL PURPOSE SUBSIDIARY’S ASSETS FOR THE BENEFIT OF THE LENDERS, THEN SUCH
SPECIAL PURPOSE SUBSIDIARY SHALL NOT, AND SHALL CAUSE EACH OF ITS RESPECTIVE
SUBSIDIARIES NOT TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST LIENS, OTHER THAN
PERMITTED LIENS, ON THE PROPERTY OF SUCH SPECIAL PURPOSE SUBSIDIARY FOR THE
BENEFIT OF ANY PERSON THAT IS NOT A COUNTERPARTY TO SUCH SPECIAL PURPOSE
SUBSIDIARY’S SPS PROJECT DOCUMENTATION.


 


SECTION 7.13           PAYMENT RESTRICTIONS AFFECTING SUBSIDIARIES.


 

EnergySolutions or Parent shall not, directly or indirectly, enter into after
the Third Amended and Restated Credit Agreement Effective Date or suffer to
exist after the Third Amended and Restated Credit Agreement Effective Date, or
permit any Subsidiary (other than a Special Purpose Subsidiary) to enter into
after the Third Amended and Restated Credit Agreement Effective Date or suffer
to exist after the Third Amended and Restated Credit Agreement Effective Date,
any new agreement or arrangement limiting the ability of any of such
Subsidiaries to declare or pay dividends or other distributions in respect of
its equity interests or repay or prepay any Indebtedness owed to, make loans or
advances to, or otherwise transfer assets to or invest in, EnergySolutions or
any Subsidiary (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (a) the
Loan Documents, (b) any agreement in effect at the time a Subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary, (c) restrictions on the transfer of any asset
subject to a Lien permitted by Section 7.2, (d) Additional Permitted Debt,
(e) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of EnergySolutions or any of the Subsidiaries
(other than in favor of the Collateral Agent for the benefit of the Secured
Parties), (f) customary provisions restricting assignment (other than in favor
of the Collateral Agent for the benefit of the Secured Parties) of any licensing
agreement (in which EnergySolutions or any of the Subsidiaries is the licensee)
or other contract entered into by EnergySolutions or any of the Subsidiaries in
the ordinary course of business, and (g) restrictions on the transfer (other
than in favor of the Collateral Agent for the benefit of the Secured Parties) of
any asset subject to a Lien permitted by Section 7.2.

 


SECTION 7.14           SPECULATIVE TRANSACTIONS.


 

EnergySolutions and Parent shall not, and shall cause each of their respective
Subsidiaries (other than a Special Purpose Subsidiary) not to, enter into any
derivatives transaction other than a Hedge Agreement or a currency swap
transaction involving the exchange of U.S. dollars to U.K. pounds, entered into
pursuant to the U.K. Acquisition, on terms reasonably acceptable to the
Administrative Agent.

 

98

--------------------------------------------------------------------------------


 


SECTION 7.15           NAME, JURISDICTION OF ORGANIZATION AND BUSINESS.


 

Other that as permitted pursuant to Section 7.4, no Loan Party shall change its
name or its jurisdiction of incorporation without (i) 10 Business Days’ notice
to the Administrative Agent and (ii) taking all actions reasonably satisfactory
to the Collateral Agent that are necessary to maintain the perfection and
priority of the security interest of the Collateral Agent for the benefit of the
Secured Parties in the Collateral, if applicable, nor shall EnergySolutions or
any of the Subsidiaries enter into or conduct any business other than a
Permitted Business.

 


SECTION 7.16           [RESERVED].


 


SECTION 7.17           PERMITTED ACTIVITIES OF HOLDINGS AND PARENT.


 

Parent shall not (a) incur, directly or indirectly, any Indebtedness (other than
Indebtedness permitted by Section 7.1); (b) create or suffer to exist any Lien
upon any property or assets now owned or hereafter acquired by it other than the
Liens created under the Security Documents or permitted pursuant to Section 7.2;
(c) engage in any business or activity or own any assets other than (i) the
equity interests of EnergySolutions and Duratek or a holding company that is a
Loan Party and that owns, directly or indirectly, the Equity Interests of
EnergySolutions and Duratek, (ii) performing its obligations and activities
incidental thereto under the Loan Documents and (iii) making Restricted Payments
and Investments to the extent permitted by this Agreement; (d) consolidate with
or merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person; (e) sell or otherwise dispose of any Equity Interests of
EnergySolutions or Duratek; (f) create or acquire any Subsidiary or make or own
any Investment in any Person other than EnergySolutions or Duratek; or (g) fail
to hold itself out to the public as a legal entity separate and distinct from
all other Persons.

 


ARTICLE 8.


 


DEFAULT


 


SECTION 8.1             EVENTS OF DEFAULT.


 

Each of the following events shall constitute an Event of Default, whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment or order of any court
or any order, rule or regulation of any governmental or non-governmental body:

 

(a)           Any representation or warranty made under this Agreement or any
other Loan Document shall prove to be incorrect or misleading in any material
respect when made, or when deemed to be made pursuant to Section 4.2 hereof;

 

(b)           EnergySolutions (i) shall default in the payment of any principal
amount of the Loans, or (ii) shall default in the payment of any interest, fees
or other amounts payable to the Lender Parties, the Administrative Agent or any
of them, when due, and such Default, in the case of this clause (ii), shall not
be cured by payment in full within three (3) Business Days;

 

(c)           EnergySolutions and Parent or any of their respective Subsidiaries
shall default in the performance or observance of any agreement or covenant
contained in Article 7 hereof;

 

99

--------------------------------------------------------------------------------


 

(d)           EnergySolutions and Parent or any of their respective Subsidiaries
shall default in the performance or observance of any other agreement or
covenant contained in this Agreement not specifically referred to elsewhere in
this Section 8.1, and such default shall not be cured within a period of thirty
(30) days after the earlier of the date that (i) any officer or manager of
EnergySolutions becomes aware of such default or (ii) notice of such default to
EnergySolutions from the Administrative Agent or any Lender becomes effective in
accordance with Section 11.1 hereof;

 

(e)           There shall occur any default in the performance or observance of
any agreement or covenant or breach of any representation or warranty contained
in any of the Loan Documents (other than this Agreement or as otherwise provided
in this Section 8.1) by EnergySolutions, any of the Subsidiaries or any other
obligor thereunder, which shall not be cured within a period of thirty (30) days
after the earlier of the date that (i) any officer or manager of EnergySolutions
becomes aware of such default or (ii) notice of such default to EnergySolutions
from the Administrative Agent or any Lender becomes effective in accordance with
Section 11.1 hereof;

 

(f)            There shall be entered and remain unstayed a decree or order for
relief in respect of Parent and EnergySolutions or any of their respective
Subsidiaries under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy law or
other similar law, or appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or similar official of Parent and EnergySolutions or any
of their respective Subsidiaries, or of any substantial part of their respective
properties, or ordering the winding-up or liquidation of the affairs of Parent
and EnergySolutions or any of their respective Subsidiaries; or an involuntary
petition shall be filed or case commenced against Parent and EnergySolutions or
any of their respective Subsidiaries and a temporary stay entered, and (i) such
petition and stay shall not be diligently contested, or (ii) such petition and
stay shall continue undismissed for a period of forty-five (45) consecutive
days;

 

(g)           Parent and EnergySolutions or any of their respective Subsidiaries
shall file a petition, answer or consent seeking relief under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
applicable federal or state bankruptcy law or other similar law, or Parent and
EnergySolutions or any of their respective Subsidiaries shall consent to the
institution of proceedings thereunder or to the filing of any such petition or
shall seek or consent to the appointment or taking of possession of a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of Parent and EnergySolutions or any of their respective Subsidiaries, or of any
substantial part of their respective properties, or Parent and EnergySolutions
or any their respective Subsidiaries shall fail generally to pay its debts as
they become due, or Parent and EnergySolutions or any of their respective
Subsidiaries shall take any action in furtherance of any such action;

 

(h)           A judgment shall be entered by any court against Parent and
EnergySolutions or any of the Subsidiaries for the payment of money which,
singly or in the aggregate with other such judgments (to the extent the amount
of such judgment exceeds the amount of insurance coverage therefor, net of any
deductible or co-payment, and as to which the related carrier has been notified
of such judgment and has responded in writing and not denied insurance coverage
therefor, including without limitation the amount of such coverage), exceeds
$10,000,000 or a warrant of attachment or execution or similar process shall be
issued or levied against property of Parent and EnergySolutions or any of the
Subsidiaries which, together with all other such property of Parent and
EnergySolutions or any of the Subsidiaries subject to other such process,
exceeds in value $10,000,000 in the aggregate, and within sixty (60) days after
the entry, issue or levy

 

100

--------------------------------------------------------------------------------


 

thereof, such judgment, warrant or process shall not have been paid or
discharged or stayed pending appeal, or after the expiration of any such stay,
such judgment, warrant or process shall not have been paid, discharged or
reduced to an amount less than $5,000,000;

 

(i)            (A) There shall be at any time any “accumulated funding
deficiency,” as defined in Section 302 of ERISA or in Section 412 of the Code,
with respect to any Plan or any ERISA Affiliate Plan; (B) a trustee shall be
appointed by a United States District Court to administer any such Plan or ERISA
Affiliate Plan; (C) the filing pursuant to Section 412(d) of the Code or
Section 303 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan or ERISA Affiliate Plan; (D) the PBGC or a
plan administrator shall institute proceedings to terminate any Plan or ERISA
Affiliate Plan; or EnergySolutions, Parent or any of the Subsidiaries shall
incur any liability under Title IV of ERISA in connection with the termination
of any Plan or an ERISA Affiliate Plan (other than liabilities for benefit
obligations that are sufficiently funded at the time of termination in
accordance with applicable provisions of Title IV of ERISA); (E) any Plan, or
trust created under any such Plan, shall engage in a “prohibited transaction”
(as such term is defined in Section 406 of ERISA or Section 4975 of the Code)
which would subject EnergySolutions or any of the Subsidiaries to a tax or
penalty in any amount on “prohibited transactions” imposed by Section 502 of
ERISA or Section 4975 of the Code or an obligation to indemnify any other person
for such tax or penalty; or (F) the incurrence by EnergySolutions, Parent or any
of the Subsidiaries of any liability with respect to a withdrawal or partial
withdrawal from any Multiemployer Plan or the receipt by EnergySolutions or any
Subsidiary of any notice, or the receipt by any Multiemployer Plan from
EnergySolutions or any Subsidiary of any notice, concerning the imposition on
EnergySolutions or any Subsidiary of withdrawal liability as defined under Title
IV of ERISA or a determination that a Multiemployer Plan is, or is expected to
be, insolvent or in reorganization with the meaning of Title IV of ERISA, and,
in each case, such event or condition, together with other such events or
conditions, if any, would reasonably be expected to subject EnergySolutions and
the Subsidiaries to any tax, liability or penalty in excess of $5,000,000;

 

(j)            There shall occur (i) any default under any Indebtedness (other
than the Loans) of Parent and EnergySolutions or any of the Subsidiaries in an
aggregate principal amount exceeding $5,000,000 at maturity and which default
shall continue unremedied for any applicable period of time sufficient to allow
the holder of such Indebtedness to accelerate the maturity of such Indebtedness;
(ii) any default under any Hedge Agreement having a notional principal amount of
$5,000,000 or more; or (iii) unless otherwise permitted herein, any defeasance
or any other action the result of which is to defease or repay any other
subordinated Indebtedness of EnergySolutions without payment in full of the
Obligations;

 

(k)           One or more of the Necessary Authorizations shall be terminated or
revoked such that EnergySolutions and the Subsidiaries are no longer able to
operate their businesses or any portion thereof or any of such Necessary
Authorizations shall fail to be renewed at the stated expiration thereof such
that EnergySolutions and the Subsidiaries are no longer able to operate their
businesses or any portion thereof and retain the revenue received therefrom,
except in the event that the termination or revocation could not reasonably be
expected to have a Material Adverse Change;

 

(l)            Any Security Document or any Note or any other Loan Document or
any material provision thereof shall at any time and for any reason be declared
by a court of competent jurisdiction to be null and void, or a proceeding shall
be commenced by EnergySolutions and Parent or any of their respective
Subsidiaries or by any governmental authority having jurisdiction

 

101

--------------------------------------------------------------------------------


 

over any of them seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or
EnergySolutions and Parent or any of their respective Subsidiaries shall deny
that it has any liability or obligation for the payment of principal or interest
or other obligations purported to be created under any Loan Document;

 

(m)          Any Security Document shall for any reason fail or cease to create
a valid and first priority Lien on or Security Interest in any material portion
of the Collateral purported to be covered thereby, subject to any Permitted
Lien, or any such Lien or Security Interest shall cease to be perfected, except
if such failure results from the Collateral Agent’s failure to file any UCC-l
financing statement or UCC-3 continuation statement in the appropriate
jurisdiction or to maintain possession or control of such portion of the
Collateral as a result of a sale or assignment of such Collateral by the
Collateral Agent; or

 

(n)           There shall occur a Change of Control.

 


SECTION 8.2             REMEDIES.


 


(A)           IF AN EVENT OF DEFAULT SPECIFIED IN SECTION 8.1 (OTHER THAN AN
EVENT OF DEFAULT UNDER SECTION 8.1(F) OR SECTION 8.1(G)) SHALL HAVE OCCURRED AND
SHALL BE CONTINUING, THE ADMINISTRATIVE AGENT, AT THE REQUEST OF THE MAJORITY
LENDERS, MAY FORMALLY DECLARE THAT AN EVENT OF DEFAULT HAS OCCURRED AND, AT THE
REQUEST OF THE MAJORITY LENDERS, MAY (I) TERMINATE ALL OR ANY PORTION OF THE
COMMITMENTS OF EACH LENDER PARTY AND THE OBLIGATION OF EACH LENDER PARTY TO MAKE
LOANS (OTHER THAN IN RESPECT OF PURCHASES OF PARTICIPATIONS IN LETTER OF CREDIT
LOANS BY THE REVOLVING ISSUING BANK OR A REVOLVING LENDER PURSUANT TO
SECTION 2.2(F)(II)) AND OF THE ISSUING BANKS TO ISSUE LETTERS OF CREDIT AND
(II) DECLARE THE PRINCIPAL OF AND INTEREST ON THE LOANS AND ANY NOTES AND ALL
OTHER AMOUNTS OWED TO THE LENDER PARTIES AND THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT AND ANY NOTES AND ANY OTHER OBLIGATIONS TO BE FORTHWITH DUE AND
PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED, ANYTHING IN THIS AGREEMENT OR IN THE NOTES OR ANY
OTHER LOAN DOCUMENT TO THE CONTRARY NOTWITHSTANDING, AND THE COMMITMENTS SHALL
THEREUPON FORTHWITH TERMINATE AND ALL SUCH AMOUNTS SHALL BE IMMEDIATELY DUE AND
PAYABLE.


 


(B)           UPON THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT
SPECIFIED IN SECTION 8.1(F) OR SECTION 8.1(G), ALL PRINCIPAL, INTEREST AND OTHER
AMOUNTS DUE HEREUNDER AND UNDER ANY NOTES, AND ALL OTHER OBLIGATIONS, SHALL
THEREUPON AND CONCURRENTLY THEREWITH BECOME DUE AND PAYABLE, THE COMMITMENTS OF
EACH LENDER PARTY AND THE OBLIGATION OF EACH LENDER PARTY TO MAKE LOANS (OTHER
THAN IN RESPECT OF LETTER OF CREDIT LOANS BY THE REVOLVING ISSUING BANK OR A
REVOLVING LENDER PURSUANT TO SECTION 2.2(F)(II)) AND OF THE ISSUING BANKS TO
ISSUE LETTERS OF CREDIT SHALL FORTHWITH TERMINATE AND THE PRINCIPAL AMOUNT OF
THE LOANS OUTSTANDING HEREUNDER SHALL BEAR INTEREST AT THE DEFAULT RATE, ALL
WITHOUT ANY ACTION BY THE ADMINISTRATIVE AGENT, THE LENDER PARTIES OR THE
MAJORITY LENDERS OR ANY OF THEM AND WITHOUT PRESENTMENT, DEMAND, PROTEST OR
OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE EXPRESSLY WAIVED, ANYTHING IN THIS
AGREEMENT OR IN THE OTHER LOAN DOCUMENTS TO THE CONTRARY NOTWITHSTANDING.


 


(C)           UPON ACCELERATION OF THE OBLIGATIONS, AS PROVIDED IN
SECTION 8.2(A) OR (B), THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES SHALL
HAVE ALL OF THE POST-DEFAULT RIGHTS GRANTED TO THEM, OR ANY OF THEM, UNDER THE
LOAN DOCUMENTS AND UNDER APPLICABLE LAW.


 


(D)           UPON ACCELERATION OF THE OBLIGATIONS, AS PROVIDED IN
SECTION 8.2(A) OR (B), THE ADMINISTRATIVE AGENT, UPON REQUEST OF THE MAJORITY
LENDERS, SHALL HAVE THE RIGHT TO THE APPOINTMENT OF A RECEIVER FOR THE
PROPERTIES AND ASSETS OF ENERGYSOLUTIONS AND THE SUBSIDIARIES, BOTH TO OPERATE
AND TO SELL SUCH PROPERTIES AND ASSETS, AND ENERGYSOLUTIONS, FOR ITSELF AND ON
BEHALF OF THE SUBSIDIARIES, HEREBY CONSENTS TO SUCH RIGHT AND SUCH APPOINTMENT
AND HEREBY WAIVES ANY OBJECTION ENERGYSOLUTIONS OR ANY SUBSIDIARY

 

102

--------------------------------------------------------------------------------


 


MAY HAVE THERETO OR THE RIGHT TO HAVE A BOND OR OTHER SECURITY POSTED BY THE
COLLATERAL AGENT ON BEHALF OF THE SECURED PARTIES, IN CONNECTION THEREWITH.


 


(E)           THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDER PARTIES HEREUNDER SHALL BE CUMULATIVE AND NOT
EXCLUSIVE.


 


SECTION 8.3             PAYMENTS SUBSEQUENT TO DECLARATION OF EVENT OF DEFAULT.


 

Subsequent to the acceleration of the Loans under Section 8.2 hereof, payments
and prepayments under this Agreement made to any of the Administrative Agent,
the Collateral Agent or the Lender Parties or otherwise received by any of such
Persons (from realization on Collateral for the Secured Obligations or
otherwise) shall be paid over to the Administrative Agent (if necessary) and
distributed by the Administrative Agent as follows:  first, to reimburse the
reasonable costs and expenses, if any, incurred in connection with the
collection of such payment or prepayment including, without limitation, any
reasonable costs incurred by any of them in connection with the sale or
disposition of any Collateral for the Secured Obligations; second, to make
distributions in accordance with Section 2.10(c); and third, upon satisfaction
in full of all Secured Obligations, to EnergySolutions or as otherwise required
by law.

 


SECTION 8.4             ACTIONS IN RESPECT OF THE LETTERS OF CREDIT UPON
DEFAULT.


 


IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE
ADMINISTRATIVE AGENT MAY, OR SHALL AT THE REQUEST OF THE MAJORITY LENDERS,
IRRESPECTIVE OF WHETHER IT IS TAKING ANY OF THE ACTIONS DESCRIBED IN SECTION 8.2
OR OTHERWISE, MAKE DEMAND UPON ENERGYSOLUTIONS TO, AND FORTHWITH UPON SUCH
DEMAND ENERGYSOLUTIONS WILL, PAY TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE
LENDER PARTIES IN SAME DAY FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE DESIGNATED
IN SUCH DEMAND, FOR DEPOSIT IN THE L/C COLLATERAL ACCOUNT, AN AMOUNT EQUAL TO
THE AGGREGATE AVAILABLE AMOUNT OF ALL ZION LETTERS OF CREDIT AND REVOLVING
LETTERS OF CREDIT THEN OUTSTANDING.  IF AT ANY TIME THE ADMINISTRATIVE AGENT
DETERMINES THAT ANY FUNDS HELD IN THE L/C COLLATERAL ACCOUNT ARE SUBJECT TO ANY
RIGHT OR CLAIM OF ANY PERSON OTHER THAN THE AGENTS AND THE LENDER PARTIES OR
THAT THE TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN THE AGGREGATE AVAILABLE AMOUNT
OF ALL REVOLVING LETTERS OF CREDIT, ENERGYSOLUTIONS WILL, FORTHWITH UPON DEMAND
BY THE ADMINISTRATIVE AGENT, PAY TO THE ADMINISTRATIVE AGENT, AS ADDITIONAL
FUNDS TO BE DEPOSITED AND HELD IN THE L/C COLLATERAL ACCOUNT, AN AMOUNT EQUAL TO
THE EXCESS OF (A) SUCH AGGREGATE AVAILABLE AMOUNT OVER (B) THE TOTAL AMOUNT OF
FUNDS, IF ANY, THEN HELD IN THE L/C COLLATERAL ACCOUNT THAT THE ADMINISTRATIVE
AGENT DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.  UPON THE
DRAWING OF ANY ZION LETTER OF CREDIT AND REVOLVING LETTER OF CREDIT FOR WHICH
FUNDS ARE ON DEPOSIT IN THE L/C COLLATERAL ACCOUNT, SUCH FUNDS SHALL BE APPLIED
TO REIMBURSE THE ZION ISSUING BANK OR ZION LENDERS OR REVOLVING ISSUING BANK OR
REVOLVING LENDERS, AS APPLICABLE, TO THE EXTENT PERMITTED BY APPLICABLE LAW.


 


SECTION 8.5             CERTAIN CURE RIGHTS.


 


(A)           FINANCIAL CONDITION COVENANTS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN SECTION 8.1, IN THE EVENT THAT PARENT FAILS TO COMPLY WITH
THE REQUIREMENTS OF ANY COVENANTS SET FORTH IN SECTION 7.7(A) OR (B) (EACH, A
“FINANCIAL CONDITION COVENANT”), UNTIL THE EXPIRATION OF THE 20TH DAY SUBSEQUENT
TO THE DATE THE CERTIFICATE CALCULATING SUCH FINANCIAL CONDITION COVENANT IS
REQUIRED TO BE DELIVERED PURSUANT TO SECTION 6.3, PARENT SHALL HAVE THE RIGHT TO
ISSUE EQUITY INTERESTS TO THE EQUITY SPONSORS FOR CASH, AND, IN EACH CASE, TO
CONTRIBUTE ANY SUCH CASH TO THE CAPITAL OF ENERGYSOLUTIONS (COLLECTIVELY, THE
“CURE RIGHT”), AND UPON THE RECEIPT BY ENERGYSOLUTIONS OF SUCH CASH (THE “CURE
AMOUNT”) PURSUANT TO

 

103

--------------------------------------------------------------------------------


 


THE EXERCISE BY PARENT OF SUCH CURE RIGHT SUCH FINANCIAL CONDITION COVENANT
SHALL BE RECALCULATED GIVING EFFECT TO THE FOLLOWING PRO FORMA ADJUSTMENTS:


 

(I)      OPERATING CASH FLOW SHALL BE INCREASED, SOLELY FOR THE PURPOSE OF
MEASURING THE FINANCIAL CONDITION COVENANTS AND NOT FOR ANY OTHER PURPOSE UNDER
THIS AGREEMENT, BY AN AMOUNT EQUAL TO THE CURE AMOUNT; AND

 

(II)     IF, AFTER GIVING EFFECT TO THE FOREGOING RECALCULATIONS, PARENT AND
ENERGYSOLUTIONS SHALL THEN BE IN COMPLIANCE WITH THE REQUIREMENTS OF ALL
FINANCIAL CONDITION COVENANTS, PARENT AND ENERGYSOLUTIONS SHALL BE DEEMED TO
HAVE SATISFIED THE REQUIREMENTS OF THE FINANCIAL CONDITION COVENANTS AS OF THE
RELEVANT DATE OF DETERMINATION WITH THE SAME EFFECT AS THOUGH THERE HAD BEEN NO
FAILURE TO COMPLY THEREWITH AT SUCH DATE, AND THE APPLICABLE BREACH OR DEFAULT
OF THE FINANCIAL CONDITION COVENANTS WHICH HAD OCCURRED SHALL BE DEEMED CURED
FOR ALL PURPOSES OF THIS AGREEMENT.

 


(B)           LIMITATIONS ON EXERCISE OF CURE RIGHT, ETC.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, (A) IN NO EVENT SHALL PARENT BE ENTITLED TO
EXERCISE THE CURE RIGHT IN MORE THAN TWO CONSECUTIVE FISCAL QUARTERS AND
(B) EACH CURE AMOUNT SHALL NOT EXCEED THE AMOUNT REQUIRED TO CURE THE APPLICABLE
FAILURE TO COMPLY WITH A FINANCIAL CONDITION COVENANT.  TO THE EXTENT A FISCAL
QUARTER ENDED FOR WHICH THE FINANCIAL CONDITION COVENANTS ARE INITIALLY
RECALCULATED AS A RESULT OF A CURE RIGHT IS INCLUDED IN THE CALCULATION OF A
FINANCIAL CONDITION COVENANT IN A SUBSEQUENT FISCAL PERIOD, THE CURE AMOUNT
SHALL BE INCLUDED IN THE AMOUNT OF OPERATING CASH FLOW FOR SUCH INITIAL FISCAL
PERIOD.


 


ARTICLE 9.


 


THE AGENTS


 


SECTION 9.1             APPOINTMENT AND AUTHORIZATION.


 

Each Lender (in its capacities as a Lender and an Issuing Bank (if applicable))
hereby consents to the assignment by Calyon of all of its rights and duties as
the Administrative Agent and Collateral Agent to CNAI pursuant to the Successor
Agent Agreement and hereby irrevocably appoints and authorizes, and hereby
agrees that it will require any transferee of any of its interest in its Loans
irrevocably to appoint and authorize, CNAI as the Administrative Agent and the
Collateral Agent, as applicable, to take such actions as agents on its behalf
and to exercise such powers hereunder, under the Security Documents as are
delegated by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Notwithstanding anything in the Loan Documents
to the contrary, neither Calyon (as administrative and collateral agent under
the Original Credit Agreement), the Administrative Agent, the Collateral Agent
nor any of their respective directors, officers, employees or agents shall be
liable for any action taken or omitted to be taken by it or them hereunder or in
connection herewith (or, with respect to Calyon, the Original Credit Agreement),
except for its or their own gross negligence or willful misconduct.

 


SECTION 9.2             INTEREST HOLDERS.


 

The Administrative Agent may treat each Lender Party, or the Person designated
in the last notice filed with the Administrative Agent, whether under
Section 11.1, Section 11.5 or otherwise hereunder, as the holder of all of the
interests of such Lender Party in its Loans or Commitments until written notice
of transfer, signed by such Lender Party (or the Person designated in the last
notice filed with the Administrative Agent)

 

104

--------------------------------------------------------------------------------


 

and by the Person designated in such written notice of transfer, in form and
substance satisfactory to the Administrative Agent, shall have been filed with
the Administrative Agent.

 


SECTION 9.3             CONSULTATION WITH COUNSEL.


 

The Administrative Agent and the Collateral Agent may consult with legal counsel
selected by it with due care (which may include counsel to EnergySolutions) and
shall not be liable for any action taken or suffered by it in good faith in
consultation with the Majority Lenders and in reasonable reliance on such
consultations.

 


SECTION 9.4             DOCUMENTS.


 

The Administrative Agent and the Collateral Agent shall be under no duty to
examine, inquire into or pass upon the validity, effectiveness or genuineness of
this Agreement, any Note, any other Loan Document or any other instrument,
document or communication furnished pursuant hereto or in connection herewith,
and the Administrative Agent and the Collateral Agent shall be entitled to
assume (absent knowledge to the contrary) that they are valid, effective and
genuine, have been signed or sent by the proper parties and are what they
purport to be.

 


SECTION 9.5             CNAI AND AFFILIATES.


 

With respect to its Commitments and the Loans made by it and the Notes issued to
it, if any, CNAI shall have the same rights and powers under the Loan Documents
as any other Lender Party and may exercise the same as though it were not an
Agent; and the term “Lender Party” or “Lender Parties” shall, unless otherwise
expressly indicated, include CNAI in its individual capacity.  CNAI and its
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any of its Subsidiaries and any
Person that may do business with or own securities of any Loan Party or any such
Subsidiary, all as if CNAI was not an Agent and without any duty to account
therefor to the Lender Parties.  No Agent shall have any duty to disclose any
information obtained or received by it or any of its Affiliates relating to any
Loan Party or any of its Subsidiaries to the extent such information was
obtained or received in any capacity other than as such Agent.

 


SECTION 9.6             RESPONSIBILITY OF THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT.


 

The duties and obligations of the Administrative Agent and the Collateral Agent
under this Agreement and the Security Documents are only those expressly set
forth in this Agreement and the Security Documents.  The term “Agent” is used
merely for convenience of reference, and the Administrative Agent and the
Collateral Agent shall not, either as a result of the use of such term or for
any other reason, have any duties or responsibilities except those expressly set
forth herein or in the other Loan Documents, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent or the Collateral Agent.  Each of the
Administrative Agent and the Collateral Agent shall be entitled to assume that
no Default has occurred and is continuing unless it has actual knowledge, or has
been notified by EnergySolutions, of such fact or has been notified by a Lender
Party in writing that such Lender Party considers that a Default has occurred
and is continuing, and such Lender Party shall specify in detail the nature
thereof in writing.  Each of the Administrative Agent and the Collateral Agent
shall

 

105

--------------------------------------------------------------------------------

 

not be liable hereunder for any action taken or omitted to be taken except for
its own gross negligence or willful misconduct.  The Administrative Agent shall
provide promptly each Lender Party with copies of such documents received from
EnergySolutions in connection with this Agreement as such Lender Party may
reasonably request.

 


SECTION 9.7                                      COLLATERAL AND GUARANTY
MATTERS.


 


(A)                                  THE COLLATERAL AGENT, AS COLLATERAL AGENT
HEREUNDER AND UNDER THE SECURITY DOCUMENTS, IS HEREBY AUTHORIZED TO ACT ON
BEHALF OF THE SECURED PARTIES, IN ITS OWN CAPACITY AND THROUGH OTHER AGENTS AND
SUB-AGENTS APPOINTED BY IT WITH DUE CARE, UNDER THE SECURITY DOCUMENTS.  IN
CONNECTION WITH ITS ROLE AS SECURED PARTY WITH RESPECT TO THE COLLATERAL
HEREUNDER, THE COLLATERAL AGENT SHALL ACT AS COLLATERAL AGENT, FOR ITSELF AND
FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, AND SUCH ROLE AS COLLATERAL
AGENT SHALL BE DISCLOSED ON ALL APPROPRIATE ACCOUNTS, CERTIFICATES, FILINGS,
MORTGAGES AND OTHER COLLATERAL DOCUMENTATION.


 


(B)                                 THE LENDER PARTIES IRREVOCABLY AUTHORIZE THE
COLLATERAL AGENT, AT ITS OPTION AND IN ITS DISCRETION, AND THE COLLATERAL AGENT
MAY, WITHOUT FURTHER WRITTEN CONSENT OR AUTHORIZATION FROM LENDERS (SUBJECT TO
SECTION 11.12 HEREOF), AND AGREES WITH AND FOR THE BENEFIT OF ENERGYSOLUTIONS
THAT IT SHALL EXECUTE ANY DOCUMENTS OR INSTRUMENTS AND TAKE ANY FURTHER ACTIONS,
IN EACH CASE AT THE SOLE COST AND EXPENSE OF ENERGYSOLUTIONS, NECESSARY:


 

(I)                  TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY
THE COLLATERAL AGENT UNDER ANY LOAN DOCUMENT (A) UPON TERMINATION OF THE
COMMITMENTS AND PAYMENT IN FULL OF ALL SECURED OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE EXPIRATION OR TERMINATION OF ALL
LETTERS OF CREDIT, (B) THAT IS SOLD OR TRANSFERRED OR TO BE SOLD OR TRANSFERRED
AS PART OF OR IN CONNECTION WITH ANY SALE, OR TRANSFERRED IN ANY LIQUIDATION OR
MERGER, IN EACH CASE, PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR
(C) SUBJECT TO SECTION 11.12, IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY
THE MAJORITY LENDERS; OR

 

(II)               TO RELEASE ANY GUARANTOR (OTHER THAN PARENT) FROM ITS
OBLIGATIONS UNDER THE GUARANTY IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A
RESULT OF A TRANSACTION PERMITTED HEREUNDER.

 

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s or the Collateral Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.7.

 


SECTION 9.8                                      ACTION BY THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT.


 

(a)                                  Each of the Administrative Agent and the
Collateral Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights which may be vested in it
by, and with respect to taking or refraining from taking any action or actions
which it may be able to take under or in respect of, this Agreement, unless the
Administrative Agent or the Collateral Agent, as applicable, shall have been
instructed by the Majority Lenders to exercise or refrain from exercising such
rights or to take or refrain from taking such action.  Neither the
Administrative Agent nor the Collateral Agent shall incur any liability under or
in respect of this Agreement with respect to anything which it may do or refrain
from doing in the reasonable exercise of its judgment or which may seem to it to
be necessary or desirable in the circumstances for the protection of the
interests of the Lender Parties, except for its gross negligence or willful
misconduct as determined by a final, non-appealable order of a court having
jurisdiction over the subject matter.

 

106

--------------------------------------------------------------------------------


 

(b)                                 In any event, neither the Collateral Agent
nor the Administrative Agent shall be liable to the Lenders or to any Lender in
acting or refraining from acting under this Agreement or any other Loan Document
in accordance with the instructions of the Majority Lenders or of all the
Lenders, where expressly required by this Agreement, and any action taken or
failure to act pursuant to such instructions shall be binding on all Lenders.

 


SECTION 9.9                                      NOTICE OF DEFAULT OR EVENT OF
DEFAULT.


 

In the event that the Administrative Agent or any Lender Party shall acquire
actual knowledge, or shall have been notified, of any Default (other than
through a notice by one party hereto to all other parties), the Administrative
Agent or such Lender Party shall promptly notify the Administrative Agent, and
the Administrative Agent shall take such action and assert such rights under
this Agreement as the Majority Lenders or of all the Lenders, where expressly
required by this Agreement, shall request in writing, and the Administrative
Agent shall not be subject to any liability by reason of its acting pursuant to
any such request.  If the Majority Lenders shall fail to request the
Administrative Agent to take action or to assert rights under this Agreement in
respect of any Default within ten (10) days after their receipt of the notice of
any Default from the Administrative Agent or any Lender Party, or shall request
inconsistent action with respect to such Default, the Administrative Agent may,
but shall not be required to, take such action and assert such rights as it
deems in its discretion to be advisable for the protection of the Lender
Parties.

 


SECTION 9.10                                RESPONSIBILITY DISCLAIMED.


 

Each of the Administrative Agent and the Collateral Agent shall not be under any
liability or responsibility whatsoever as agent:

 

(a)                                  to EnergySolutions or any other Person as a
consequence of any failure or delay in performance by or any breach by any
Lender Party or Lender Parties of any of its or their obligations under this
Agreement;

 

(b)                                 to any Lender Party or Lender Parties as a
consequence of any failure or delay in performance by, or any breach by,
(i) EnergySolutions of any of its obligations under this Agreement or any Notes
or any other Loan Document, or (ii) any Subsidiary or any other obligor under
any other Loan Document;

 

(c)                                  to any Lender Party or Lender Parties, for
any statements, representations or warranties in this Agreement, or any other
document contemplated by this Agreement or any other Loan Document, or any
information provided pursuant to this Agreement, any other Loan Document or any
other document contemplated by this Agreement, or for the validity,
effectiveness, enforceability or sufficiency of this Agreement, any Notes, any
other Loan Document or any other document contemplated by this Agreement;

 

(d)                                 to any Lender Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; or

 

107

--------------------------------------------------------------------------------


 

(e)                                  Under or in respect of any Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

 


SECTION 9.11                                INDEMNIFICATION.


 


(A)                                  EACH LENDER PARTY SEVERALLY AGREES TO
INDEMNIFY EACH AGENT AND CALYON, IN ITS CAPACITY AS ADMINISTRATIVE AGENT UNDER
THE ORIGINAL CREDIT AGREEMENT) (TO THE EXTENT NOT PROMPTLY REIMBURSED BY
ENERGYSOLUTIONS) FROM AND AGAINST SUCH LENDER PARTY’S RATABLE SHARE (DETERMINED
AS PROVIDED BELOW) OF ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST SUCH AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THE LOAN DOCUMENTS
AND ANY ACTION TAKEN OR OMITTED BY CALYON IN ANY WAY RELATING TO OR ARISING OUT
OF THE ORIGINAL CREDIT AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY SUCH AGENT
UNDER THE LOAN DOCUMENTS (COLLECTIVELY, THE “INDEMNIFIED COSTS”); PROVIDED,
HOWEVER, THAT NO LENDER PARTY SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER PARTY
AGREES TO REIMBURSE EACH AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL)
PAYABLE BY ENERGYSOLUTIONS UNDER SECTION 11.2, TO THE EXTENT THAT SUCH AGENT IS
NOT PROMPTLY REIMBURSED FOR SUCH COSTS AND EXPENSES BY ENERGYSOLUTIONS.  IN THE
CASE OF ANY INVESTIGATION, LITIGATION OR PROCEEDING GIVING RISE TO ANY
INDEMNIFIED COSTS, THIS SECTION 9.11 APPLIES WHETHER ANY SUCH INVESTIGATION,
LITIGATION OR PROCEEDING IS BROUGHT BY ANY LENDER PARTY OR ANY OTHER PERSON.


 


(B)                                 EACH REVOLVING LENDER SEVERALLY AGREES TO
INDEMNIFY THE REVOLVING ISSUING BANK (TO THE EXTENT NOT PROMPTLY REIMBURSED BY
ENERGYSOLUTIONS) FROM AND AGAINST SUCH REVOLVING LENDER’S RATABLE SHARE
(DETERMINED AS PROVIDED BELOW) OF ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST THE REVOLVING ISSUING BANK IN ANY WAY RELATING TO OR ARISING
OUT OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY THE REVOLVING
ISSUING BANK UNDER THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT NO REVOLVING
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING FROM THE REVOLVING ISSUING BANK’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION.  WITHOUT LIMITATION OF THE FOREGOING, EACH REVOLVING LENDER AGREES
TO REIMBURSE THE REVOLVING ISSUING BANK PROMPTLY UPON DEMAND FOR ITS RATABLE
SHARE OF ANY COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, FEES AND
EXPENSES OF COUNSEL) PAYABLE BY ENERGYSOLUTIONS UNDER SECTION 11.2, TO THE
EXTENT THAT THE REVOLVING ISSUING BANK IS NOT PROMPTLY REIMBURSED FOR SUCH COSTS
AND EXPENSES BY ENERGYSOLUTIONS.  EACH TERM L/C FACILITY LENDER SEVERALLY AGREES
TO INDEMNIFY THE TERM L/C FACILITY ISSUING BANK (TO THE EXTENT NOT PROMPTLY
REIMBURSED BY ENERGYSOLUTIONS) FROM AND AGAINST SUCH TERM L/C FACILITY LENDER’S
RATABLE SHARE (DETERMINED AS PROVIDED BELOW) OF ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE TERM L/C FACILITY ISSUING BANK IN ANY
WAY RELATING TO OR ARISING OUT OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR
OMITTED BY THE TERM L/C FACILITY ISSUING BANK UNDER THE LOAN DOCUMENTS;
PROVIDED, HOWEVER, THAT NO TERM L/C FACILITY LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM THE TERM L/C
FACILITY ISSUING BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FOUND IN A
FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION.  WITHOUT
LIMITATION OF THE FOREGOING, EACH TERM L/C FACILITY LENDER AGREES TO REIMBURSE
THE TERM L/C FACILITY ISSUING BANK PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF
ANY COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF
COUNSEL)

 

108

--------------------------------------------------------------------------------


 


PAYABLE BY ENERGYSOLUTIONS UNDER SECTION 11.2, TO THE EXTENT THAT THE TERM L/C
FACILITY ISSUING BANK IS NOT PROMPTLY REIMBURSED FOR SUCH COSTS AND EXPENSES BY
ENERGYSOLUTIONS.  EACH ZION LENDER SEVERALLY AGREES TO INDEMNIFY THE ZION L/C
ISSUING BANKS (TO THE EXTENT NOT PROMPTLY REIMBURSED BY ENERGYSOLUTIONS) FROM
AND AGAINST SUCH ZION LENDER’S RATABLE SHARE (DETERMINED AS PROVIDED BELOW) OF
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ZION L/C
ISSUING BANKS IN ANY WAY RELATING TO OR ARISING OUT OF THE LOAN DOCUMENTS OR ANY
ACTION TAKEN OR OMITTED BY THE ZION L/C ISSUING BANKS UNDER THE LOAN DOCUMENTS;
PROVIDED, HOWEVER, THAT NO ZION LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM THE ZION L/C ISSUING BANK’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION.  WITHOUT LIMITATION OF THE
FOREGOING, EACH ZION LENDER AGREES TO REIMBURSE THE ZION L/C ISSUING BANKS
PROMPTLY UPON DEMAND FOR THEIR RATABLE SHARE OF ANY COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL) PAYABLE BY
ENERGYSOLUTIONS UNDER SECTION 11.2, TO THE EXTENT THAT THE ZION L/C ISSUING
BANKS ARE NOT PROMPTLY REIMBURSED FOR SUCH COSTS AND EXPENSES BY
ENERGYSOLUTIONS.


 


(C)                                  FOR PURPOSES OF THIS SECTION 9.11, THE
LENDER PARTIES’ RESPECTIVE RATABLE SHARES OF ANY AMOUNT SHALL BE DETERMINED,
WITH RESPECT TO ANY TIME DEEMED APPROPRIATE BY SUCH AGENT, ACCORDING TO THE SUM
OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS OUTSTANDING AT SUCH TIME AND
OWING TO THE RESPECTIVE LENDER PARTIES, (II) THEIR RESPECTIVE PRO RATA SHARES OF
THE AGGREGATE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT OUTSTANDING AT SUCH
TIME, (III) THE AGGREGATE UNUSED PORTIONS OF THEIR RESPECTIVE REVOLVING
COMMITMENTS AT SUCH TIME AND (IV) THE AGGREGATE UNUSED PORTIONS OF THEIR
RESPECTIVE ZION L/C COMMITMENTS AT SUCH TIME; PROVIDED THAT THE AGGREGATE
PRINCIPAL AMOUNT OF LETTER OF CREDIT LOANS OWING TO THE REVOLVING ISSUING BANK
SHALL BE DEEMED “OWED TO” THE REVOLVING LENDERS RATABLY IN ACCORDANCE WITH THEIR
RESPECTIVE REVOLVING COMMITMENTS AND THE AGGREGATE PRINCIPAL AMOUNT OF LETTER OF
CREDIT LOANS OWING TO THE ZION L/C ISSUING BANKS SHALL BE DEEMED “OWED TO” THE
ZION LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE ZION COMMITMENTS.  THE
FAILURE OF ANY LENDER PARTY TO REIMBURSE ANY AGENT, THE REVOLVING ISSUING BANK
OR THE ZION L/C ISSUING BANKS, AS THE CASE MAY BE, PROMPTLY UPON DEMAND FOR ITS
RATABLE SHARE OF ANY AMOUNT REQUIRED TO BE PAID BY THE LENDER PARTIES TO SUCH
AGENT, THE REVOLVING ISSUING BANK OR THE ZION L/C ISSUING BANKS, AS THE CASE MAY
BE, AS PROVIDED HEREIN SHALL NOT RELIEVE ANY OTHER LENDER PARTY OF ITS
OBLIGATION HEREUNDER TO REIMBURSE SUCH AGENT, THE REVOLVING ISSUING BANK OR THE
ZION L/C ISSUING BANKS, AS THE CASE MAY BE, FOR ITS RATABLE SHARE OF SUCH
AMOUNT, BUT NO LENDER PARTY SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER PARTY TO REIMBURSE SUCH AGENT, THE REVOLVING ISSUING BANK OR THE ZION L/C
ISSUING BANKS, AS THE CASE MAY BE, FOR SUCH OTHER LENDER PARTY’S RATABLE SHARE
OF SUCH AMOUNT.  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF ANY
LENDER PARTY HEREUNDER, THE AGREEMENT AND OBLIGATIONS OF EACH LENDER PARTY
CONTAINED IN THIS SECTION 9.11 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL,
INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS.


 


SECTION 9.12                                CREDIT DECISION.


 

Each Lender Party represents and warrants to each other Lender Party, to each
Agent and to the Administrative Agent that:

 

(a)                                  in making its decision to enter into this
Agreement and to make its Loans it has independently taken whatever steps it
considers necessary to evaluate the financial condition and affairs of
EnergySolutions and the Subsidiaries and that it has made an independent credit
judgment, and that it has not relied upon the Administrative Agent, any Agent or
any other Lender Party, or information provided by the Administrative Agent
(other than information provided to

 

109

--------------------------------------------------------------------------------


 

the Administrative Agent by EnergySolutions and forwarded by the Administrative
Agent to the Lender Parties); and

 

(b)                                 so long as any portion of the Obligations
remains outstanding, it will continue to make its own independent evaluation of
the financial condition and affairs of EnergySolutions and the Subsidiaries.

 


SECTION 9.13                                SUCCESSOR AGENTS.


 


(A)                                  RESIGNATION OF ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE FIVE DAYS
PRIOR TO THE EFFECTIVE DATE OF SUCH RESIGNATION TO THE LENDER PARTIES AND
ENERGYSOLUTIONS.  UPON ANY SUCH RESIGNATION, THE MAJORITY LENDERS SHALL HAVE THE
RIGHT, IN CONSULTATION WITH ENERGYSOLUTIONS, TO APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT; PROVIDED, THAT, AT THE TIME OF THE RESIGNATION OF THE
ADMINISTRATIVE AGENT, NO SUCCESSOR ADMINISTRATIVE AGENT HAS BEEN APPOINTED BY
THE MAJORITY LENDERS, THE RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE
LENDER PARTIES, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, WHICH SHALL BE ANY
LENDER PARTY OR A COMMERCIAL BANK ORGANIZED UNDER THE LAWS OF THE UNITED STATES
OF AMERICA OR ANY POLITICAL SUBDIVISION THEREOF WHICH HAS COMBINED CAPITAL AND
RESERVES IN EXCESS OF $250,000,000.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS
ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR ADMINISTRATIVE AGENT, SUCH
SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH
ALL THE RIGHTS, POWERS, PRIVILEGES, DUTIES AND OBLIGATIONS OF THE RETIRING
ADMINISTRATIVE AGENT AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED
FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.  AFTER ANY RETIRING
ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AS ADMINISTRATIVE AGENT (INCLUDING,
FOR THE AVOIDANCE OF DOUBT, CALYON’S RESIGNATION AS ADMINISTRATIVE AGENT
PURSUANT TO THE SUCCESSOR AGENT AGREEMENT), THE PROVISIONS OF THIS ARTICLE SHALL
CONTINUE IN EFFECT FOR ITS BENEFIT IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO
BE TAKEN BY IT WHILE IT WAS ACTING AS THE ADMINISTRATIVE AGENT (AND WITH RESPECT
TO CALYON, INCLUDING ANY ACTION TAKEN OR OMITTED TO BE TAKEN SUBSEQUENT TO ITS
RESIGNATION IN CONNECTION WITH (X) THE PAYOFF OF THE ORIGINAL TERM LOANS OR
(Y) OTHER OBLIGATIONS UNDER THE ORIGINAL CREDIT AGREEMENT).


 


(B)                                 RESIGNATION OF COLLATERAL AGENT.  THE
COLLATERAL AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE OF SUCH
RESIGNATION TO THE LENDER PARTIES AND ENERGYSOLUTIONS.  UPON ANY SUCH
RESIGNATION, THE MAJORITY LENDERS SHALL HAVE THE RIGHT, IN CONSULTATION WITH
ENERGYSOLUTIONS, TO APPOINT A SUCCESSOR COLLATERAL AGENT; PROVIDED THAT IF, AT
THE TIME OF THE RESIGNATION OF THE ADMINISTRATIVE AGENT, NO SUCCESSOR COLLATERAL
AGENT HAS BEEN APPOINTED BY THE MAJORITY LENDERS, THE RETIRING COLLATERAL AGENT
MAY, ON BEHALF OF THE LENDER PARTIES, APPOINT A SUCCESSOR COLLATERAL AGENT AND,
AFTER ITS RESIGNATION AND PRIOR TO THE APPOINTMENT OF ANY SUCCESSOR COLLATERAL
AGENT, THE RETIRING COLLATERAL AGENT WILL ACT AS A NOMINEE FOR PERFECTION WITH
RESPECT TO THE APPLICABLE COLLATERAL.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS
COLLATERAL AGENT HEREUNDER BY A SUCCESSOR COLLATERAL AGENT, SUCH SUCCESSOR
COLLATERAL AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS, POWERS, PRIVILEGES, DUTIES AND OBLIGATIONS OF THE RETIRING COLLATERAL
AGENT AND THE RETIRING COLLATERAL AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS.  AFTER ANY RETIRING COLLATERAL AGENT’S
RESIGNATION HEREUNDER AS COLLATERAL AGENT (INCLUDING, FOR THE AVOIDANCE OF
DOUBT, CALYON’S RESIGNATION AS COLLATERAL AGENT PURSUANT TO THE SUCCESSOR AGENT
AGREEMENT), THE PROVISIONS OF THIS ARTICLE SHALL CONTINUE IN EFFECT FOR ITS
BENEFIT IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT
WAS ACTING AS THE COLLATERAL AGENT (AND WITH RESPECT TO CALYON, INCLUDING ANY
ACTION TAKEN OR OMITTED TO BE TAKEN SUBSEQUENT TO ITS RESIGNATION IN CONNECTION
WITH THE PAYOFF OF THE ORIGINAL TERM LOANS).


 


(C)                                  GENERAL.  IF NO SUCCESSOR AGENT SHALL HAVE
BEEN APPOINTED AND SHALL HAVE ACCEPTED SUCH APPOINTMENT PRIOR TO THE RESIGNATION
OF THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT, THEN THE RETIRING
ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, SHALL THEREUPON BE
DISCHARGED FROM ITS DUTIES AND

 

110

--------------------------------------------------------------------------------


 


OBLIGATIONS UNDER THE LOAN DOCUMENTS AND THE MAJORITY LENDERS SHALL THEREAFTER
PERFORM ALL DUTIES OF THE RETIRING ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS
APPLICABLE, UNDER THE LOAN DOCUMENTS UNTIL SUCH TIME, IF ANY, AS THE MAJORITY
LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS
APPLICABLE, AS PROVIDED ABOVE.  AFTER ANY RETIRING AGENT’S RESIGNATION HEREUNDER
AS ADMINISTRATIVE AGENT OR COLLATERAL AGENT SHALL HAVE BECOME EFFECTIVE
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, CALYON’S RESIGNATION AS ADMINISTRATIVE
AGENT AND COLLATERAL AGENT PURSUANT TO THE SUCCESSOR AGENT AGREEMENT), THE
PROVISIONS OF THIS ARTICLE 9 SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ADMINISTRATIVE AGENT OR COLLATERAL
AGENT, AS APPLICABLE, UNDER THIS AGREEMENT (AND WITH RESPECT TO CALYON,
INCLUDING ANY ACTION TAKEN OR OMITTED TO BE TAKEN SUBSEQUENT TO ITS RESIGNATION
IN CONNECTION (X) WITH THE PAYOFF OF THE ORIGINAL TERM LOANS OR (Y) OTHER
OBLIGATIONS UNDER THE ORIGINAL CREDIT AGREEMENT).


 


SECTION 9.14                                DELEGATION OF DUTIES.


 

The Administrative Agent may execute any of its duties under the Loan Documents
by or through agents or attorneys selected by it using reasonable care, and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.

 


SECTION 9.15                                ADDITIONAL AGENTS.


 

None of the Lender Parties or other entities identified on the facing page of,
signature pages of or elsewhere in this Agreement as a “syndication agent,”
“documentation agent,” “sole bookrunner” or “sole lead arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Loan Document other than those applicable to all Lender Parties as
such.  Without limiting the foregoing, none of the Lender Parties so identified
shall have or be deemed to have any fiduciary relationship with any other Lender
Party.  Each Lender Party acknowledges that it has not relied, and will not
rely, on any of the Lender Parties or other entities so identified in deciding
to enter into this Agreement or any other Loan Document or in taking or not
taking action hereunder or thereunder.

 


SECTION 9.16                                ADMINISTRATIVE AGENT MAY FILE PROOFS
OF CLAIM.


 


(A)                                  IN CASE OF THE PENDENCY OF ANY
RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL PROCEEDING RELATIVE TO ANY LOAN PARTY,
THE ADMINISTRATIVE AGENT OR ITS DESIGNEE (IRRESPECTIVE OF WHETHER THE PRINCIPAL
OF ANY LOAN OR LETTER OF CREDIT SHALL THEN BE DUE AND PAYABLE AS HEREIN
EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE
ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON ENERGYSOLUTIONS) SHALL BE
ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE:


 

(I)                  TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE
PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, LETTER OF
CREDIT AGREEMENT AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE
SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE
CLAIMS OF THE LENDER PARTIES AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM
FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE
LENDER PARTIES AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND
COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDER PARTIES AND THE ADMINISTRATIVE
AGENT UNDER SECTIONS 2.3, 2.5 AND 11.2) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND

 

(II)               TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE
OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

 

111

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lender Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5 and 11.2.

 

(b)                                 Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
Party or to authorize the Administrative Agent to vote in respect of the claim
of any Lender Party in any such proceeding.

 


SECTION 9.17                                SECURITY DOCUMENTS.


 

Notwithstanding anything herein to the contrary, each Lender also acknowledges
that CNAI, Collateral Agent hereunder, is also acting as Collateral Agent under
the Duratek Loan Agreement, and in such dual capacities has entered into the
Security Documents on behalf of both the Secured Parties hereunder as well as
the secured parties under the Duratek Loan Agreement, each Secured Party hereby
waiving any actual or potential conflict or breach of duty created or existing
as the result of such dual capacities and acknowledging that it has read the
terms and conditions of the Security Documents and has accepted the same without
reliance on any of the Agents.

 


ARTICLE 10.


 


CHANGE IN CIRCUMSTANCES AFFECTING FIXED RATE LOANS


 


SECTION 10.1                                EURODOLLAR BASIS DETERMINATION
INADEQUATE OR UNFAIR.


 

If, with respect to any proposed Eurodollar Option Loan for any Interest Period,
the Administrative Agent determines after consultation with the Lenders that
deposits in Dollars (in the applicable amount) are not being offered to each of
the Lenders in the relevant market for such Interest Period, the Administrative
Agent shall forthwith give notice thereof to EnergySolutions and the Lenders,
whereupon until the Administrative Agent notifies EnergySolutions that the
circumstances giving rise to such situation no longer exist, the obligations of
any affected Lender to make or continue Eurodollar Option Loans shall be
suspended.

 


SECTION 10.2                                ILLEGALITY.


 

If after the Third Amended and Restated Credit Agreement Effective Date the
adoption of any Applicable Law, or any change in any Applicable Law (whether
adopted before or after the Third Amended and Restated Credit Agreement
Effective Date), or any change in interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency, shall make it unlawful or impossible, or any
such governmental authority, central bank or comparable agency shall assert that
it is unlawful, for any Lender to make, maintain or fund Eurodollar Option
Loans, such Lender shall so notify

 

112

--------------------------------------------------------------------------------


 

the Administrative Agent, and the Administrative Agent shall forthwith give
notice thereof to the other Lenders and EnergySolutions.  Before giving any
notice to the Administrative Agent pursuant to this Section 10.2, such Lender
shall designate a different lending office if such designation will avoid the
need for giving such notice and will not, in the sole judgment of such Lender,
be otherwise materially disadvantageous to such Lender.  Upon receipt of such
notice, notwithstanding anything contained in Article 2 hereof, (a) the
obligation of the Lenders to make or continue Eurodollar Option Loans shall be
suspended until the Administrative Agent shall notify EnergySolutions and the
Lenders that the circumstances causing such suspension no longer exist and
(b) unless EnergySolutions, within three (3) Business Days thereafter, converts
all Eurodollar Option Loans into Base Rate Option Loans in accordance with the
terms of this Agreement, EnergySolutions shall repay in full the then
outstanding principal amount of each affected Eurodollar Option Loan of such
Lender, together with accrued interest thereon and any reimbursement required
under Section 2.11 hereof, on either (i) the last day of the then current
Interest Period applicable to such affected Eurodollar Option Loans if such
Lender may lawfully continue to maintain and fund such Eurodollar Option Loans
to such day or (ii) immediately if such Lender may not lawfully continue to fund
and maintain such affected Eurodollar Option Loans to such day.  Concurrently
with repaying each affected Eurodollar Option Loan of such Lender,
notwithstanding anything contained in Article 2 or Article 3 hereof,
EnergySolutions may borrow a Base Rate Option Loan from such Lender, and such
Lender shall make such Base Rate Option Loan, if so requested, in an amount such
that the outstanding principal amount held by such Lender shall equal the
outstanding principal amount immediately prior to such repayment.

 


SECTION 10.3                                INCREASED COSTS.


 


(A)                                  IF AFTER THE THIRD AMENDED AND RESTATED
CREDIT AGREEMENT EFFECTIVE DATE THE ADOPTION OR EFFECTIVENESS OF ANY APPLICABLE
LAW OR ANY CHANGE OR EFFECTIVENESS IN ANY APPLICABLE LAW (WHETHER ADOPTED BEFORE
OR AFTER THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT EFFECTIVE DATE) OR ANY
INTERPRETATION OR CHANGE IN INTERPRETATION OR ADMINISTRATION OR EFFECTIVENESS
THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED
WITH THE INTERPRETATION OR ADMINISTRATION THEREOF OR COMPLIANCE BY ANY LENDER
PARTY WITH ANY DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY:


 

(I)                                     SHALL SUBJECT ANY LENDER PARTY TO ANY
TAX, DUTY OR OTHER CHARGE WITH RESPECT TO ITS OBLIGATION TO MAKE OR CONTINUE
EURODOLLAR OPTION LOANS, OR ITS EURODOLLAR OPTION LOANS OR TERM L/C FACILITY
LOANS, OR SHALL CHANGE THE BASIS OF TAXATION OF PAYMENTS TO ANY LENDER PARTY OF
THE PRINCIPAL OF OR INTEREST ON ITS EURODOLLAR OPTION LOANS, TERM L/C FACILITY
LOANS OR IN RESPECT OF ANY OTHER AMOUNTS DUE UNDER THIS AGREEMENT, IN RESPECT OF
ITS EURODOLLAR OPTION LOANS, TERM L/C FACILITY LOANS OR ITS OBLIGATION TO MAKE
OR CONTINUE EURODOLLAR OPTION LOANS (EXCEPT FOR CHANGES IN THE RATE OR METHOD OF
CALCULATION OF TAX ON THE OVERALL NET INCOME OF SUCH LENDER PARTY); OR

 

(II)                                  SHALL IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE (INCLUDING, WITHOUT LIMITATION, ANY IMPOSED BY THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM, BUT EXCLUDING ANY INCLUDED IN AN
APPLICABLE EURODOLLAR RESERVE PERCENTAGE), SPECIAL DEPOSIT, CAPITAL ADEQUACY,
ASSESSMENT OR OTHER REQUIREMENT OR CONDITION AGAINST ASSETS OF, DEPOSITS WITH OR
FOR THE ACCOUNT OF, OR COMMITMENTS OR CREDIT EXTENDED BY, ANY LENDER PARTY OR
SHALL IMPOSE ON ANY LENDER PARTY OR THE LONDON INTERBANK BORROWING MARKET OR THE
NEW YORK CERTIFICATE OF DEPOSIT MARKET ANY OTHER CONDITION AFFECTING ITS
OBLIGATION TO MAKE OR CONTINUE EURODOLLAR OPTION LOANS OR ITS EURODOLLAR OPTION
LOANS OR TERM L/C FACILITY LOANS;

 

113

--------------------------------------------------------------------------------


 

and the result of any of the foregoing is to increase the cost to such Lender
Party of making or maintaining any such Eurodollar Option Loans or Term L/C
Facility Loans, or of agreeing to issue or of issuing or maintaining or
participating in Letters of Credit or of agreeing to make or of making or
maintaining Letter of Credit Loans, or to reduce the amount of any sum received
or receivable by such Lender Party under this Agreement with respect thereto,
then, within five (5) days after demand by such Lender Party, EnergySolutions
agrees to pay to such Lender Party such additional amount or amounts as will
compensate such Lender Party for such increased costs (other than any increased
costs resulting from Taxes that are Covered Taxes or Other Taxes (which shall be
governed exclusively by Section 2.14) or are excluded from the definition of
Covered Taxes under Section 2.14(a)).  Each Lender Party will promptly notify
EnergySolutions and the Administrative Agent of any event of which it has
knowledge, occurring after the Third Amended and Restated Credit Agreement
Effective Date, which will entitle such Lender Party to compensation pursuant to
this Section 10.3 and will designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the sole judgment of such Lender Party, be otherwise
disadvantageous to such Lender Party.

 


(B)                                 ANY LENDER PARTY CLAIMING COMPENSATION UNDER
THIS SECTION 10.3 SHALL PROVIDE ENERGYSOLUTIONS WITH A WRITTEN CERTIFICATE
SETTING FORTH THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER AND
CALCULATIONS THEREFOR IN REASONABLE DETAIL.  SUCH CERTIFICATE SHALL BE
PRESUMPTIVELY CORRECT, ABSENT MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, SUCH
LENDER PARTY MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.  IF ANY
LENDER PARTY DEMANDS COMPENSATION UNDER THIS SECTION 10.3, ENERGYSOLUTIONS MAY
AT ANY TIME, UPON AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR NOTICE TO SUCH LENDER
PARTY, PREPAY IN FULL THE THEN OUTSTANDING AFFECTED EURODOLLAR OPTION LOANS OF
SUCH LENDER PARTY, TOGETHER WITH ACCRUED INTEREST THEREON TO THE DATE OF
PREPAYMENT, ALONG WITH ANY REIMBURSEMENT REQUIRED UNDER SECTION 2.11 HEREOF. 
CONCURRENTLY WITH PREPAYING SUCH EURODOLLAR OPTION LOANS, NOTWITHSTANDING
ANYTHING CONTAINED IN ARTICLE 2 OR ARTICLE 3 HEREOF, ENERGYSOLUTIONS MAY BORROW
A BASE RATE OPTION LOAN FROM SUCH LENDER PARTY, AND SUCH LENDER PARTY SHALL, IF
SO REQUESTED, MAKE SUCH BASE RATE OPTION LOAN IN AN AMOUNT SUCH THAT THE
OUTSTANDING PRINCIPAL AMOUNT HELD BY SUCH LENDER PARTY SHALL EQUAL THE
OUTSTANDING PRINCIPAL AMOUNT IMMEDIATELY PRIOR TO SUCH PREPAYMENT.


 


(C)                                  IF ANY LENDER REQUESTS COMPENSATION UNDER
THIS SECTION 10.3, THEN ENERGYSOLUTIONS MAY, AT ITS SOLE EXPENSE AND EFFORT,
UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO
ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN, AND CONSENTS REQUIRED BY, SECTION 11.5), ALL OF ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE RELATED LOAN
DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT: 
(I) ENERGYSOLUTIONS SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE ASSIGNMENT
FEE SPECIFIED IN SECTION 11.5, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF
AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF AND PREMIUM (IF ANY) ON ITS
LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO
IT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMOUNTS
SECTION 2.11, TREATING SUCH ASSIGNMENT AS A VOLUNTARY PREPAYMENT) FROM THE
ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND
FEES) OR ENERGYSOLUTIONS (IN THE CASE OF ALL OTHER AMOUNTS); (III) SUCH
ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS
THEREAFTER; AND (IV) SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAW.  A
LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT OR DELEGATION IF, PRIOR
THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES
ENTITLING ENERGYSOLUTIONS TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO
APPLY.  EACH LENDER AGREES THAT, IF ENERGYSOLUTIONS ELECTS TO REPLACE SUCH
LENDER IN ACCORDANCE WITH THIS SECTION, IT SHALL PROMPTLY EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION TO EVIDENCE SUCH SALE AND
PURCHASE AND SHALL DELIVER TO THE ADMINISTRATIVE AGENT ANY NOTE (IF NOTES HAVE
BEEN ISSUED IN RESPECT OF SUCH LENDER’S LOANS) SUBJECT TO SUCH ASSIGNMENT AND
ASSUMPTION; PROVIDED THAT THE FAILURE OF ANY SUCH NON-CONSENTING LENDER TO
EXECUTE AN

 

114

--------------------------------------------------------------------------------


 


ASSIGNMENT AND ASSUMPTION SHALL NOT RENDER SUCH SALE AND PURCHASE (AND THE
CORRESPONDING ASSIGNMENT) INVALID AND SUCH ASSIGNMENT SHALL BE RECORDED IN THE
REGISTER.


 


SECTION 10.4                                EFFECT ON OTHER LOANS.


 


(A)                                  IF NOTICE HAS BEEN GIVEN PURSUANT TO
SECTION 10.1, 10.2 OR 10.3 SUSPENDING THE OBLIGATION OF ANY LENDER TO MAKE OR
CONTINUE EURODOLLAR OPTION LOANS, OR REQUIRING EURODOLLAR OPTION LOANS OF ANY
LENDER TO BE REPAID OR PREPAID, THEN, UNLESS AND UNTIL SUCH LENDER NOTIFIES
ENERGYSOLUTIONS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH REPAYMENT NO LONGER
APPLY, ALL LOANS WHICH WOULD OTHERWISE BE MADE OR CONTINUED AS EURODOLLAR OPTION
LOANS SHALL, AT THE OPTION OF ENERGYSOLUTIONS, BE MADE OR CONTINUED INSTEAD AS
BASE RATE OPTION LOANS.


 


(B)                                 IF, WITH RESPECT TO ANY EURODOLLAR OPTION
LOAN, LENDERS OWED AT LEAST 51% OF THE THEN AGGREGATE UNPAID PRINCIPAL AMOUNT
THEREOF NOTIFY THE ADMINISTRATIVE AGENT THAT THE EURODOLLAR RATE FOR ANY
INTEREST PERIOD FOR SUCH LOAN WILL NOT ADEQUATELY REFLECT THE COST TO SUCH
LENDERS OF MAKING, FUNDING OR MAINTAINING THEIR EURODOLLAR OPTION LOANS FOR SUCH
INTEREST PERIOD, THE ADMINISTRATIVE AGENT SHALL FORTHWITH SO NOTIFY
ENERGYSOLUTIONS AND THE LENDERS WHICH HAVE MADE SUCH LOAN, WHEREUPON (I) SUCH
EURODOLLAR REVOLVING LOAN WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN
EXISTING INTEREST PERIOD THEREFOR, BE REBORROWED AS A BASE RATE REVOLVING LOAN,
(II) SUCH EURODOLLAR TERM LOAN WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN
EXISTING INTEREST PERIOD THEREFOR, BE CONTINUED AS A BASE RATE TERM LOAN AND
(III) THE OBLIGATION OF THE LENDERS WHICH HAVE MADE SUCH LOAN TO MAKE FURTHER OR
CONTINUE EURODOLLAR OPTION LOANS SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE
AGENT SHALL NOTIFY ENERGYSOLUTIONS THAT SUCH LENDERS HAVE DETERMINED THAT THE
CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.


 


ARTICLE 11.


 


MISCELLANEOUS


 


SECTION 11.1                                NOTICES.


 


(A)                                  ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR HEREUNDER SHALL BE IN WRITING (INCLUDING FAX OR E-MAIL
COMMUNICATION) AND MAILED, TELECOPIED OR DELIVERED.  ALL SUCH NOTICES AND OTHER
COMMUNICATIONS SHALL, WHEN MAILED, FAXED OR E-MAILED, BE EFFECTIVE WHEN
DEPOSITED IN THE MAILS, TRANSMITTED BY FAX OR E-MAIL, EXCEPT THAT NOTICES AND
COMMUNICATIONS TO ANY AGENT PURSUANT TO ARTICLE 2, 3 OR 9 SHALL NOT BE EFFECTIVE
UNTIL RECEIVED BY SUCH AGENT.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
AGREEMENT SHALL BE GIVEN TO THE PARTIES HERETO AT THE FOLLOWING ADDRESSES:


 

(I)                  IF TO ENERGYSOLUTIONS, TO IT AT:

 

EnergySolutions LLC
423 West 300 South
Salt Lake City, UT  84101
Attn:  Philip Strawbridge
Tel:   (801) 649-2298
Fax:  (801) 413-5649
E-mail:  pstrawbridge@energysolutions.com

 

115

--------------------------------------------------------------------------------


 

with a copy to:

 

Lindsay Goldberg & Bessemer L.P.
630 Fifth Avenue, 30th Floor
New York, NY  10111
Attn:  [Andrew Weinberg]
Tel:  [(212) 651-1160]
E-mail:  [weinberg@lindsaygoldbergllc.com]

 

If to the Administrative Agent, to it at:

 

Citicorp North America, Inc.
390 Greenwich Street
New York, NY  10013
Attn:  Blake Gronich, Director, Leveraged Finance
Tel:  (212) 723-9402
E-mail:  blake.gronich@citi.com

 

with a copy to such counsel to the Administrative Agent as the Administrative
Agent may designate in writing from time to time.

 

(II)               IF TO THE LENDER PARTIES, TO THEM AT THE ADDRESSES SET FORTH
BESIDE THEIR NAMES ON SCHEDULES 4-A, 4-B, 4-C AND 4-D.

 

Copies shall be provided to Persons other than parties hereto only in the case
of notices under Article 8 hereof.

 


(B)                                 ANY PARTY HERETO MAY CHANGE THE ADDRESS TO
WHICH NOTICES SHALL BE DIRECTED UNDER THIS SECTION 11.1 BY GIVING TEN (10) DAYS’
WRITTEN NOTICE OF SUCH CHANGE TO THE OTHER PARTIES.


 


(C)                                  DELIVERY BY FAX OF AN EXECUTED COUNTERPART
OF A SIGNATURE PAGE TO ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR THE NOTES OR OF ANY EXHIBIT HERETO TO BE EXECUTED AND DELIVERED
HEREUNDER SHALL BE EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART
THEREOF.  ELECTRONIC MAIL AND INTERNET AND INTRANET WEBSITES MAY BE USED BY THE
ADMINISTRATIVE AGENT AND/OR THE AGENTS TO DISTRIBUTE COMMUNICATIONS, SUCH AS
FINANCIAL STATEMENTS AND OTHER INFORMATION AS PROVIDED IN ARTICLE 6, AND TO
DISTRIBUTE LOAN DOCUMENTS FOR EXECUTION BY THE PARTIES THERETO, AND THE
ADMINISTRATIVE AGENT AND THE AGENTS SHALL NOT BE RESPONSIBLE FOR ANY LOSSES,
COSTS, EXPENSES AND LIABILITIES THAT MAY ARISE BY REASON OF THE USE THEREOF,
EXCEPT FOR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE ADMINISTRATIVE
AGENT AND THE PARTIES SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES
(INCLUDING TELEPHONIC NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF
ENERGYSOLUTIONS EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED
HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY FORM OF NOTICE
SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT,
VARIED FROM ANY CONFIRMATION THEREOF.  NO AGENT AND NO LENDER PARTY SHALL BE
LIABLE OR RESPONSIBLE FOR ANY LOSS, COST, EXPENSE OR LIABILITY RESULTING FROM
THE RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF
ENERGYSOLUTIONS IN ACCORDANCE WITH THIS AGREEMENT, OTHER THAN, WITH RESPECT TO
ANY AGENT OR LENDER PARTY, THE LOSSES, COSTS, EXPENSES AND LIABILITIES THAT
RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT OR LENDER
PARTY.  ALL TELEPHONIC NOTICES TO AND OTHER COMMUNICATIONS WITH THE
ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF
THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.

 

116

--------------------------------------------------------------------------------


 


SECTION 11.2                                COSTS AND EXPENSES.


 


(A)                                  ENERGYSOLUTIONS WILL PROMPTLY PAY, OR
REIMBURSE, WITHOUT DUPLICATION:


 

(I)                                     ALL REASONABLE OUT-OF-POCKET EXPENSES OF
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT IN CONNECTION WITH THE
PREPARATION, STRUCTURING, DUE DILIGENCE, NEGOTIATION, EXECUTION, DELIVERY,
SYNDICATION AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND THE TRANSACTIONS RELATED HERETO, CONTEMPLATED HEREUNDER AND THEREUNDER AND
THE MAKING OF THE INITIAL LOANS HEREUNDER (WHETHER OR NOT SUCH LOANS ARE MADE),
INCLUDING, BUT NOT LIMITED TO, THE REASONABLE FEES AND DISBURSEMENTS OF CAHILL
GORDON & REINDEL LLP, SPECIAL COUNSEL FOR THE ARRANGERS;

 

(II)                                  ALL REASONABLE OUT-OF-POCKET EXPENSES OF
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT IN CONNECTION WITH THE
ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, THE RESTRUCTURING AND “WORK OUT” OF SUCH TRANSACTIONS AND THE
PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF ANY WAIVER, AMENDMENT OR
CONSENT, WHETHER OR NOT SUCH WAIVER, AMENDMENT OR CONSENT SHALL BECOME
EFFECTIVE, BY THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, THE
REASONABLE FEES AND DISBURSEMENTS OF ANY EXPERTS, AGENTS OR CONSULTANTS AND OF
SPECIAL COUNSEL FOR THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT (LIMITED TO
ONE OUTSIDE COUNSEL TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT AND
SUCH LOCAL COUNSEL AS MAY BE NECESSARY FOR THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT), BUT EXCLUDING ANY ASSIGNMENT FEE PURSUANT TO
SECTION 11.5(B) HEREOF; AND

 

(III)                               ALL OUT-OF-POCKET COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT AND THE LENDERS IN CONNECTION WITH
THE ENFORCEMENT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AND ALL
OUT-OF-POCKET COSTS AND EXPENSES OF COLLECTION IF AN EVENT OF DEFAULT OCCURS IN
THE PAYMENT OF THE LOANS OR THE OTHER OBLIGATIONS, WHETHER IN ANY ACTION, SUIT
OR LITIGATION, OR ANY BANKRUPTCY, INSOLVENCY, LIQUIDATION, OR OTHER SIMILAR
PROCEEDING AFFECTING CREDITORS’ RIGHTS GENERALLY, WHICH IN EACH CASE SHALL
INCLUDE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF ONE RESPECTIVE OUTSIDE
COUNSEL AND SUCH LOCAL COUNSEL AS MAY BE NECESSARY FOR THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND THE LENDERS.

 


(B)                                 ENERGYSOLUTIONS ALSO AGREES NOT TO ASSERT
ANY CLAIM AGAINST ANY AGENT, ANY LENDER PARTY OR ANY OF THEIR AFFILIATES, OR ANY
OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
ARISING OUT OF OR OTHERWISE RELATING TO THE COMMITMENTS, THE ACTUAL OR PROPOSED
USE OF THE PROCEEDS OF ANY LOAN OR LETTER OF CREDIT, THE LOAN DOCUMENTS OR ANY
OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.


 


(C)                                  IF ANY LOAN PARTY FAILS TO PAY WHEN DUE ANY
COSTS, EXPENSES OR OTHER AMOUNTS PAYABLE BY IT UNDER ANY LOAN DOCUMENT,
INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL AND INDEMNITIES,
SUCH AMOUNT MAY BE PAID ON BEHALF OF SUCH LOAN PARTY BY THE ADMINISTRATIVE
AGENT.


 


SECTION 11.3                                WAIVERS.


 

The rights and remedies of the Administrative Agent, the Collateral Agent and
the Lender Parties under this Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have.  No failure or delay by the Administrative Agent, the Collateral
Agent or the Lender Parties, or any of them, in exercising any right shall
operate as a waiver of such right.  The Administrative Agent and the Lender
Parties expressly reserve the right to require strict

 

117

--------------------------------------------------------------------------------

 

compliance with the terms of this Agreement in connection with any future
funding of a request for a Loan.  In the event the Lender Parties decide to fund
a Loan or issue a Letter of Credit at a time when EnergySolutions is not in
strict compliance with the terms of this Agreement, such decision by the Lender
Parties shall not be deemed to constitute an undertaking by the Lender Parties
to fund any further Loans, to issue any further Letter of Credit or to preclude
the Lender Parties and the Administrative Agent from exercising any rights
available under the Loan Documents or at law or equity.  Any waiver or
indulgence granted by the Administrative Agent, the Lender Parties or the
Majority Lenders shall not constitute a modification of this Agreement, except
to the extent expressly provided in such waiver or indulgence, or constitute a
course of dealing at variance with the terms of this Agreement such as to
require further notice of their intent to require strict adherence to the terms
of this Agreement in the future.

 


SECTION 11.4                                SET-OFF.


 

In addition to any rights now or hereafter granted under Applicable Law and not
by way of limitation of any such rights, upon the occurrence of an Event of
Default and during the continuation thereof, the Administrative Agent and the
Lender Parties are hereby authorized by EnergySolutions at any time or from time
to time, without notice to EnergySolutions or to any other Person, any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, time or demand, including, but not
limited to, Indebtedness evidenced by certificates of deposit, in each case
whether matured or unmatured) and any other Indebtedness at any time held or
owing by any Lender Party or the Administrative Agent to or for the credit or
the account of EnergySolutions or any of its Subsidiaries against and on account
of the Obligations irrespective of whether (a) any Lender Party or the
Administrative Agent shall have made any demand hereunder or (b) the
Administrative Agent shall have declared the principal of and interest on the
Loans and other amounts due hereunder to be due and payable as permitted by
Section 8.2 and although such Obligations or any of them shall be contingent or
unmatured.  Upon direction by the Administrative Agent with the consent of the
Majority Lenders, each Lender Party holding deposits of EnergySolutions or any
of its Subsidiaries shall exercise its set-off rights as so directed.

 


SECTION 11.5                                BINDING EFFECT AND ASSIGNMENT.


 


(A)                                  THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN
IT SHALL HAVE BEEN EXECUTED BY ENERGYSOLUTIONS AND EACH AGENT AND THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY EACH LENDER PARTY HERETO, AND
ENERGYSOLUTIONS SHALL HAVE BEEN NOTIFIED BY THE ADMINISTRATIVE AGENT, THAT EACH
SUCH LENDER PARTY HERETO HAS EXECUTED IT AND THEREAFTER SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF ENERGYSOLUTIONS, EACH AGENT AND EACH SUCH LENDER AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT ENERGYSOLUTIONS SHALL NOT
HAVE THE RIGHT TO ASSIGN ITS RIGHTS HEREUNDER OR ANY INTEREST HEREIN WITHOUT THE
PRIOR WRITTEN CONSENT OF ALL OF THE LENDERS.


 


(B)                                 EACH LENDER MAY ENTER FREELY INTO
PARTICIPATION AGREEMENTS WITH RESPECT TO OR OTHERWISE GRANT PARTICIPATIONS IN
ITS LOANS TO ONE OR MORE BANKS OR OTHER LENDERS OR FINANCIAL INSTITUTIONS;
PROVIDED, HOWEVER, THAT (I) SUCH LENDER’S OBLIGATIONS HEREUNDER SHALL REMAIN
UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE PARTICIPANT SHALL NOT
BE ENTITLED BY THE BENEFIT OF ITS PARTICIPATION TO VOTE OR OTHERWISE TAKE ACTION
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EXCEPT WITH RESPECT TO THE
MATTERS REFERRED TO IN SECTION 11.12 HEREOF RELATING TO THE MATTERS IN WHICH
AFFECTED LENDERS ARE REQUIRED TO VOTE OR ALL LENDERS ARE REQUIRED TO VOTE,
(IV) SUCH LENDER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND ENERGYSOLUTIONS
(IN SUCH NUMBER OF COPIES AS SHALL BE REASONABLY REQUESTED BY THE RECIPIENT)
DULY SIGNED AND PROPERLY COMPLETED COPIES OF

 

118

--------------------------------------------------------------------------------


 


INTERNAL REVENUE SERVICE FORM W-8 IMY (OR ANY SUCCESSOR THERETO) FOR EACH
PARTICIPANT, AND (V) ENERGYSOLUTIONS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS
HEREUNDER.  IN ADDITION, EACH LENDER MAY SELL UP TO 100%, ASSIGN OR CREATE A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS TO ANY OTHER PERSON ON AN ASSIGNMENT BASIS; PROVIDED THAT
(A) (I) AT ANY TIME HEREUNDER, SUCH ASSIGNMENT IS TO AN AFFILIATE OF THE
ASSIGNOR, AN APPROVED FUND, ANOTHER LENDER OR ANY CONDUIT LENDER, (II) PRIOR TO
A DATE TO BE SEPARATELY AGREED AMONG ENERGYSOLUTIONS, PARENT AND THE ARRANGER
(THE “SYNDICATION DATE”), SUCH ASSIGNMENT IS MADE BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH SYNDICATION OF ANY OF THE LOANS, (III) PRIOR TO THE SYNDICATION
DATE, THE ADMINISTRATIVE AGENT HAS GIVEN ITS WRITTEN CONSENT TO THE PROPOSED
ASSIGNEE OF A LENDER HEREUNDER OR (IV) AFTER THE SYNDICATION DATE,
ENERGYSOLUTIONS (UNLESS THERE EXISTS AT THE TIME OF SUCH ASSIGNMENT AN EVENT OF
DEFAULT HEREUNDER) AND THE ADMINISTRATIVE AGENT HAVE GIVEN THEIR PRIOR WRITTEN
CONSENT TO THE PROPOSED ASSIGNEE OF A LENDER HEREUNDER, WHICH CONSENTS SHALL NOT
BE UNREASONABLY DELAYED, CONDITIONED OR WITHHELD, AND (B) EACH SUCH ASSIGNMENT
SHALL BE IN A PRINCIPAL AMOUNT OF NOT LESS THAN THE LESSER OF (I) THE ENTIRE
AMOUNT OF SUCH LENDER’S INTEREST HEREUNDER OR (II) $1,000,000 (CALCULATED FOR
THE TERM LOANS AND THE TERM L/C FACILITY LOANS ON A COMBINED BASIS WITH SUCH
LENDER’S CONTEMPORANEOUS ASSIGNMENT OF ITS DURATEK LOANS) UNLESS AN ASSIGNMENT
IS FROM ONE LENDER TO ANOTHER OR TO AN APPROVED FUND OR AN AFFILIATE OF A
LENDER, IN WHICH CASE THERE SHALL BE NO MINIMUM ASSIGNMENT AMOUNT.  EACH LENDER
WHO SELLS OR ASSIGNS A PORTION OF ITS LOANS PURSUANT HERETO SHALL PAY TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT FEE OF $3,500 WITH RESPECT TO EACH ASSIGNMENT
(EXCEPT THAT ONE SUCH FEE SHALL BE PAYABLE IN CONNECTION WITH SIMULTANEOUS
ASSIGNMENTS (I) TO OR BY TWO OR MORE APPROVED FUNDS AND (II) OF DURATEK LOANS),
SUCH FEE TO BE PAID TO THE ADMINISTRATIVE AGENT NOT LATER THAN THE EFFECTIVE
DATE OF THE ASSIGNMENT OF THE LOAN RELATING THERETO.  ALL ASSIGNMENTS BY ANY OF
THE LENDERS OF ANY INTERESTS HEREUNDER SHALL BE MADE PURSUANT TO AN ASSIGNMENT
AND ACCEPTANCE.  EACH LENDER MAY PROVIDE ANY PROPOSED PARTICIPANT OR ASSIGNEE
WITH CONFIDENTIAL INFORMATION PROVIDED TO SUCH LENDER REGARDING ENERGYSOLUTIONS,
PARENT AND THE SUBSIDIARIES ON A CONFIDENTIAL BASIS, AND SUCH PARTICIPANT OR
ASSIGNEE SHALL AGREE TO MAINTAIN SUCH CONFIDENTIALITY IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 11.19 HEREOF.  FURTHER, EACH PERMITTED ASSIGNEE OR
PARTICIPANT WITH RESPECT TO ANY PORTION OF THE LOANS SHALL BE ENTITLED TO THE
BENEFITS, AND SUBJECT TO THE BURDENS, OF SECTIONS 2.11, 2.13, 2.14 AND
ARTICLE 10 HEREOF AND ALL OTHER PROVISIONS HEREOF AND OF THE OTHER LOAN
DOCUMENTS AS A “LENDER” HEREUNDER.  EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.11, 2.13 AND 2.14 AND ARTICLE 10 (SUBJECT TO THE
REQUIREMENTS OF THOSE SECTIONS) TO THE SAME EXTENT AS IF IT WERE A LENDER, BUT
NO PARTICIPANT SHALL BE ENTITLED TO A GREATER PAYMENT UNDER SECTION 2.14 THAN
THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD.  UPON THE GRANT OF A PARTICIPATION OF ITS COMMITMENT BY A
LENDER PURSUANT TO THIS SECTION 11.5(B), SUCH LENDER (ON BEHALF OF
ENERGYSOLUTIONS) SHALL MAINTAIN A REGISTER ANALOGOUS TO THE REGISTER DESCRIBED
IN SECTION 11.5(C) BELOW.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
HEREIN, EACH ASSIGNMENT BY A LENDER OF ITS TERM LOANS OR TERM L/C FACILITY LOANS
HEREUNDER SHALL BE MADE CONCURRENTLY WITH THE RATABLE ASSIGNMENT OF ALL OR A
PORTION OF SUCH LENDER’S (I) DURATEK LOANS, (II) TERM L/C FACILITY LOANS OR
(III) TERM LOANS, AS APPLICABLE, AND NO ASSIGNMENT OF THE TERM LOANS OR TERM L/C
FACILITY LOANS SHALL BE MADE BY ANY LENDER HEREUNDER UNLESS SUCH LENDER MAKES A
SIMULTANEOUS RATABLE ASSIGNMENT OF ALL OR A PORTION OF ITS DURATEK LOANS AND ITS
TERM L/C FACILITY LOANS OR TERM LOANS, AS APPLICABLE; PROVIDED THAT IMMATERIAL
DEVIATIONS OF THE RATABLE ASSIGNMENT PROVISIONS IN THIS SECTION 11.5(B) SHALL BE
PERMITTED.  BEFORE AND AFTER ANY ASSIGNMENT OF TERM LOANS OR TERM L/C FACILITY
LOANS BY ANY LENDER, THE RATIOS OF (I) SUCH LENDER’S TERM LOANS TO THE AGGREGATE
PRINCIPAL AMOUNT OF TERM LOANS OUTSTANDING, (II) SUCH LENDER’S TERM L/C FACILITY
LOANS TO THE AGGREGATE AMOUNT OF TERM L/C FACILITY LOANS AND (III) SUCH LENDER’S
DURATEK LOANS TO THE AGGREGATE PRINCIPAL AMOUNT OF DURATEK LOANS OUTSTANDING,
SHALL BE IDENTICAL; PROVIDED THAT IMMATERIAL DEVIATIONS OF THE RATABLE
ASSIGNMENT PROVISIONS IN THIS SECTION 11.5(B) SHALL BE PERMITTED.


 


(C)                                  THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF ENERGYSOLUTIONS, SHALL MAINTAIN A COPY OF EACH ASSIGNMENT
AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF

 

119

--------------------------------------------------------------------------------


 


THE NAMES AND ADDRESSES OF THE LENDERS AND THE COMMITMENTS OF AND THE PRINCIPAL
AMOUNT OF THE LOANS OWING TO EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME
TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE,
ABSENT MANIFEST ERROR, AND ENERGYSOLUTIONS, THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT
TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION AT THE OFFICES OF THE ADMINISTRATIVE AGENT BY ENERGYSOLUTIONS OR ANY
LENDER, AT ANY REASONABLE TIME DURING NORMAL BUSINESS HOURS AND FROM TIME TO
TIME UPON REASONABLE PRIOR NOTICE.  EACH LENDER AGREES TO PROVIDE THE
ADMINISTRATIVE AGENT AND ENERGYSOLUTIONS WITH WRITTEN NOTICE OF THE ASSIGNMENT
OF ALL OR PART OF ITS RIGHTS HEREUNDER.  UPON THE ADMINISTRATIVE AGENT’S RECEIPT
OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER
AND AN ASSIGNEE LENDER, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE
(UNLESS THE ASSIGNEE IS ALREADY A LENDER), THE FEE REFERRED TO IN
SECTION 11.5(B) ABOVE AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED
THEREBY, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT
SHALL BE EFFECTED FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.  IN CONNECTION WITH EACH ASSIGNMENT
OF TERM L/C FACILITY LOANS, THE TERM L/C FACILITY LOAN OF THE ASSIGNOR LENDER
SHALL NOT BE RELEASED, BUT SHALL INSTEAD BE PURCHASED BY THE RELEVANT ASSIGNEE
AND CONTINUE TO BE HELD FOR APPLICATION (TO THE EXTENT NOT ALREADY APPLIED) IN
ACCORDANCE WITH ARTICLE 2 TO SATISFY SUCH ASSIGNEE’S OBLIGATIONS IN RESPECT OF
TERM L/C FACILITY LETTERS OF CREDIT.  EACH TERM L/C FACILITY LENDER AGREES THAT
IMMEDIATELY PRIOR TO EACH ASSIGNMENT BY A TERM L/C FACILITY LENDER (I) THE
ADMINISTRATIVE AGENT SHALL ESTABLISH A NEW TERM L/C FACILITY COLLATERAL
SUB-ACCOUNT IN THE NAME OF THE ASSIGNEE, (II) UNLESS OTHERWISE CONSENTED TO BY
THE ADMINISTRATIVE AGENT, A CORRESPONDING PORTION OF THE TERM L/C FACILITY LOAN
CREDITED TO THE TERM L/C FACILITY COLLATERAL SUB-ACCOUNT OF THE ASSIGNOR LENDER
SHALL BE PURCHASED BY THE ASSIGNEE AND SHALL BE TRANSFERRED FROM THE ASSIGNOR’S
TERM L/C FACILITY COLLATERAL SUB-ACCOUNT TO THE ASSIGNEE’S TERM L/C FACILITY
COLLATERAL SUB-ACCOUNT AND (III) IF AFTER GIVING EFFECT TO SUCH ASSIGNMENT THE
TERM L/C FACILITY LOAN OF THE ASSIGNOR LENDER SHALL BE ZERO, THE ADMINISTRATIVE
AGENT SHALL CLOSE THE TERM L/C FACILITY COLLATERAL SUB-ACCOUNT OF SUCH ASSIGNOR
LENDER.


 


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 11.5, ANY LENDER THAT IS A FUND THAT INVESTS IN BANK
LOANS MAY (WITHOUT THE CONSENT OF ENERGYSOLUTIONS OR THE ADMINISTRATIVE AGENT)
PLEDGE ALL OR A PORTION OF ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT TO THE
TRUSTEE OR ANY HOLDER OF OBLIGATIONS OR AGENTS THEREFOR OWED, OR SECURITIES
ISSUED, BY SUCH FUND AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES.  NO PLEDGE
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE SHALL RELEASE ANY SUCH LENDER
FROM ITS OBLIGATIONS HEREUNDER.


 


(E)                                  THE REVOLVING ISSUING BANK MAY ASSIGN TO AN
ASSIGNEE ALL OF ITS RIGHTS AND OBLIGATIONS UNDER THE UNDRAWN PORTION OF ITS
REVOLVING LETTER OF CREDIT COMMITMENT AT ANY TIME; PROVIDED, HOWEVER, THAT
(I) EACH SUCH ASSIGNMENT SHALL BE MADE IN ACCORDANCE WITH CLAUSE (A) OF THE
SECOND PROVISO IN SECTION 11.5(B) AND (II) THE PARTIES TO EACH SUCH ASSIGNMENT
SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, FOR ITS ACCEPTANCE AND
RECORDING IN THE REGISTER, AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A
PROCESSING AND RECORDATION FEE OF $3,500.  THE REVOLVING ISSUING BANK SHALL
PROMPTLY NOTIFY ENERGYSOLUTIONS OF SUCH ASSIGNMENT.


 


(F)                                    EXCEPT AS SPECIFICALLY SET FORTH IN
SECTION 11.5(B) HEREOF, NOTHING IN THIS AGREEMENT OR ANY NOTES, EXPRESS OR
IMPLIED, IS INTENDED TO OR SHALL CONFER ON ANY PERSON OTHER THAN THE RESPECTIVE
PARTIES HERETO AND THERETO AND THEIR SUCCESSORS AND ASSIGNEES PERMITTED
HEREUNDER AND THEREUNDER ANY BENEFIT OR ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
OTHER CLAIM UNDER THIS AGREEMENT OR ANY NOTES.


 


(G)                                 THE PROVISIONS OF THIS SECTION 11.5 SHALL
NOT APPLY TO ANY PURCHASE OF PARTICIPATIONS AMONG THE LENDERS PURSUANT TO
SECTION 2.12 HEREOF.

 

120

--------------------------------------------------------------------------------


 


(H)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER PARTY (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE
GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND ENERGYSOLUTIONS (A “CONDUIT
LENDER”) THE OPTION TO PROVIDE ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING
LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED
THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY CONDUIT LENDER TO
FUND ANY LOAN, AND (II) IF A CONDUIT LENDER ELECTS NOT TO EXERCISE SUCH OPTION
OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER
SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE TERMS HEREOF.  THE MAKING
OF A LOAN BY A CONDUIT LENDER HEREUNDER SHALL UTILIZE THE APPLICABLE COMMITMENT
OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY
SUCH GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES THAT (I) NO CONDUIT
LENDER SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER
THIS AGREEMENT FOR WHICH A LENDER PARTY WOULD BE LIABLE, (II) NO CONDUIT LENDER
SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.13, 2.14 AND 10.3 (OR ANY OTHER
INCREASED COSTS PROTECTION PROVISION) TO ANY GREATER EXTENT THAN THE GRANTING
LENDER WOULD HAVE BEEN ENTITLED ABSENT THE USE OF A CONDUIT LENDER AND (III) THE
GRANTING LENDER SHALL FOR ALL PURPOSES, INCLUDING, WITHOUT LIMITATION, THE
APPROVAL OF ANY AMENDMENT OR WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT,
REMAIN THE LENDER PARTY OF RECORD HEREUNDER.  IN FURTHERANCE OF THE FOREGOING,
EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER
THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR
INDEBTEDNESS OF ANY CONDUIT LENDER, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY
OTHER PERSON IN INSTITUTING AGAINST, SUCH CONDUIT LENDER ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING UNDER THE LAWS
OF THE UNITED STATES OR ANY STATE THEREOF.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, ANY CONDUIT LENDER MAY (I) WITH NOTICE TO,
BUT WITHOUT PRIOR CONSENT OF, ENERGYSOLUTIONS AND THE ADMINISTRATIVE AGENT AND
WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR ANY PORTION OF ITS
INTEREST IN ANY LOAN TO THE GRANTING LENDER AND (II) DISCLOSE ON A CONFIDENTIAL
BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS FUNDING OF ADVANCES TO ANY
RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY OR GUARANTEE OR
CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH CONDUIT LENDER.  THIS
SECTION 11.5(H) MAY NOT BE AMENDED WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
GRANTING LENDER ALL OR ANY PART OF WHOSE LOANS ARE BEING FUNDED BY A CONDUIT
LENDER AT THE TIME OF SUCH AMENDMENT.


 


(I)                                     NOTWITHSTANDING ANY CONTRARY PROVISION
OF THIS SECTION 11.5, ANY LENDER MAY AT ANY TIME PLEDGE THE OBLIGATIONS HELD BY
IT AND SUCH LENDER’S RIGHTS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO
A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE TO A FEDERAL RESERVE BANK
SHALL RELEASE SUCH LENDER FROM SUCH LENDER’S OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT.


 


SECTION 11.6                                ACCOUNTING PRINCIPLES.


 

Except as set forth in the following sentence, references in this Agreement to
GAAP shall be to such principles as defined in Section 1.4, and all accounting
terms used herein without definition shall be used as defined under GAAP.  All
references to Operating Cash Flow, Debt Service and other such terms shall be
deemed to refer to such items of EnergySolutions or Parent and their respective
Subsidiaries on a consolidated basis, consistently applied, unless otherwise
indicated herein.

 


SECTION 11.7                                COUNTERPARTS.


 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same instrument.

 

121

--------------------------------------------------------------------------------


 


SECTION 11.8                                GOVERNING LAW AND JURISDICTION.


 


(A)                                  THIS AGREEMENT, ANY NOTES AND ANY LOAN
DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
IN NEW YORK.


 


(B)                                 EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS IN THE COURTS OF ANY JURISDICTION.


 


(C)                                  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UN-CONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR
FEDERAL COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


SECTION 11.9                                SEVERABILITY.


 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 


SECTION 11.10                          INTEREST.


 


(A)                                  IN NO EVENT SHALL THE AMOUNT OF INTEREST
DUE OR PAYABLE HEREUNDER OR UNDER ANY NOTES EXCEED THE MAXIMUM RATE OF INTEREST
ALLOWED BY APPLICABLE LAW, AND IN THE EVENT ANY SUCH PAYMENT IS INADVERTENTLY
MADE BY ENERGYSOLUTIONS OR INADVERTENTLY RECEIVED BY ANY LENDER, THEN SUCH
EXCESS SUM SHALL BE CREDITED AS A PAYMENT OF PRINCIPAL, UNLESS ENERGYSOLUTIONS
SHALL NOTIFY THE ADMINISTRATIVE AGENT OR SUCH LENDER IN WRITING THAT IT ELECTS
TO HAVE SUCH EXCESS RETURNED FORTHWITH.  IT IS THE EXPRESS INTENT HEREOF THAT
ENERGYSOLUTIONS NOT PAY AND THE LENDERS NOT RECEIVE, DIRECTLY OR INDIRECTLY IN
ANY MANNER

 

122

--------------------------------------------------------------------------------


 


WHATSOEVER, INTEREST IN EXCESS OF THAT WHICH MAY LEGALLY BE PAID BY
ENERGYSOLUTIONS UNDER APPLICABLE LAW.


 


(B)                                 NOTWITHSTANDING THE USE BY THE LENDERS OF
THE BASE RATE, THE FEDERAL FUNDS RATE AND THE EURODOLLAR RATE AS REFERENCE RATES
FOR THE DETERMINATION OF INTEREST ON THE LOANS, THE LENDERS SHALL BE UNDER NO
OBLIGATION TO OBTAIN FUNDS FROM ANY PARTICULAR SOURCE IN ORDER TO CHARGE
INTEREST TO ENERGYSOLUTIONS AT INTEREST RATES RELATED TO SUCH REFERENCE RATES.


 


SECTION 11.11                          TABLE OF CONTENTS AND HEADINGS.


 

The Table of Contents and the headings of the various subdivisions used in this
Agreement are for convenience only and shall not in any way modify or amend any
of the terms or provisions hereof, nor be used in connection with the
interpretation of any provision hereof.

 


SECTION 11.12                          AMENDMENT AND WAIVER.


 

Neither this Agreement nor any other Loan Document nor any term hereof or
thereof may be amended orally, nor may any provision hereof or thereof be waived
orally but only by an instrument in writing signed by the Administrative Agent
(or, in the case of Security Documents executed by the Collateral Agent for
itself and on behalf of the Secured Parties, signed by the Collateral Agent and
approved by) and the Majority Lenders and, in the case of an amendment, by
EnergySolutions, except that (a) any amendment or waiver or consent relating to
(i) any delay or extension in the terms of repayment or of the expiration date
of any Commitment or Synthetic Deposit or change in the order of application of
repayment or application in the reduction of any Commitment of the Loans
provided in Section 2.4 or Section 2.8 hereof shall be made only with the
written consent by each Lender Party directly affected thereby, (ii) any
reduction in principal, interest (other than as a result of any waiver in
respect of the Default Rate), premium or fees due hereunder or postponement of
the payment thereof shall be made only with the written consent by each Lender
Party directly affected thereby, (iii) the release of all or substantially all
of the Collateral for the Loans shall be made only with the written consent by
each Lender Party, (iv) any waiver of any Default due to the failure by
EnergySolutions to pay any sum due to any of the Lenders hereunder shall be made
only with the written consent by each Lender Party directly affected thereby,
(v) any release of Holdco, Parent or any material Subsidiary Guarantor from its
Guaranty of all or any portion of the Obligations, except in connection with a
merger, sale or other disposition otherwise permitted hereunder, shall be made
only with the written consent by each Lender Party, (vi) any portion of
Section 2.6, 2.8, 2.10, 2.12 or 8.3, as it relates to the relative priority of
payment among the Obligations or any other provision of this Agreement or any of
the other Loan Documents specifically requiring the consent or approval of each
of the Lender Parties directly affected thereby shall be made only with the
written consent by each Lender Party directly affected thereby, (vii) any
amendment of this Section 11.12, the definition of “Majority Lenders” or any
other change or modification of any of the voting percentage requirements
hereunder shall be made only with the written consent by each Lender Party,
(viii) any amendment that extends the Eurodollar Period beyond six months shall
be made with the consent of each Lender directly affected thereby and (ix) any
amendment, waiver or modification of the prepayment provisions of Section 2.6 or
Section 2.8, or any change in the definitions related thereto, shall be made
only with the written consent by each Lender Party directly affected thereby,
(b) any amendment relating to any increase in any Commitment of any Lender shall
be made only by an instrument in writing signed by such Lender, the
Administrative Agent and EnergySolutions, (c) no amendment, waiver or consent
shall, unless in writing and signed by the Revolving Issuing Bank, in addition
to the Lenders required above,

 

123

--------------------------------------------------------------------------------


 

affect the rights or duties of the Revolving Issuing Bank under this Agreement
or any Revolving Letter of Credit Agreement, (d) no amendment, waiver or consent
shall, unless in writing and signed by the Synthetic Issuing Bank, in addition
to the Lenders required above, affect the rights or duties of the Synthetic
Issuing Bank under this Agreement or any Synthetic Letter of Credit Agreement,
(e) the Fee Letter may be amended or otherwise modified by the parties thereto
without the consent of, or notice to, any other Person and (f) no amendment or
modification that would require the Revolving Lenders to make a Loan or other
extension of credit at a time they otherwise would not be required to do so
shall be effective without the prior written consent of the Majority Revolving
Lenders.  Any amendment to any provision hereunder governing the rights,
obligations or liabilities of the Administrative Agent in its capacity as such
may be made only by an instrument in writing signed by the Administrative Agent
and by each of the Lender Parties.

 

If, in connection with any proposed change, waiver, discharge or termination of
or to any of the provisions of this Agreement (other than as contemplated by
clause (b) above), and the consent of all Lenders required hereunder would have
been obtained but for any Lender’s failure to consent (such Lender, a
“Non-Consenting Lender”) and the consent of Majority Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then EnergySolutions shall have the right, so long as all
Non-Consenting Lenders whose individual consent is required are treated as
described in either clause (i) or (ii) below, to either (i) replace each such
Non-Consenting Lender or Lenders (or, at the option of EnergySolutions if the
respective Lender’s consent is required with respect to less than all Loans (or
related Commitments or Synthetic Deposits), to replace only the Commitments,
Synthetic Deposits and/or Loans of the respective Non-Consenting Lender that
gave rise to the need to obtain such Lender’s individual consent) with one or
more assignees pursuant to, and with the effect of an assignment under,
Section 10.3 so long as at the time of such replacement, each such assignee
consents to the proposed change, waiver, discharge or termination or
(ii) terminate such Non-Consenting Lender’s Commitment (if such Lender’s consent
is required as a result of its Commitment) and/or repay all outstanding Loans or
refund the Synthetic Deposit of such Lender that gave rise to the need to obtain
such Lender’s consent in accordance with this Agreement; provided that, unless
the Commitments that are terminated, Loans that are repaid and Synthetic Deposit
that is refunded pursuant to the preceding clause (ii) are immediately replaced
in full at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to the
preceding clause (ii), the Majority Lenders (determined after giving effect to
the proposed action) shall specifically consent thereto.  In addition, any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of the Revolving Lenders (but not the
Term Lenders or Synthetic Lenders) or the Term Lenders (but not the Revolving
Lenders or Synthetic Lenders) or the Synthetic Lenders (but not the Term Lenders
or the Revolving Lenders) may be effected by an agreement or agreements in
writing entered into by EnergySolutions and the requisite percentage in interest
of the affected class of Lenders that would be required to consent thereto under
this Section 11.12 if such Lenders were the only Lenders hereunder at the time;
provided further that EnergySolutions shall pay to any Non-Consenting Lender any
premium that would be payable in the event of a prepayment on such date.

 


SECTION 11.13                          ENTIRE AGREEMENT.


 

Except as otherwise expressly provided herein, this Agreement and the other
documents described or contemplated herein embody the entire agreement and
understanding among the parties hereto

 

124

--------------------------------------------------------------------------------


 

and thereto and supersede all prior agreements and understandings relating to
the subject matter hereof and thereof.

 


SECTION 11.14                          OTHER RELATIONSHIPS.


 

No relationship created hereunder or under any other Loan Document shall in any
way affect the ability of the Administrative Agent or its Affiliates and each
Lender Party or its respective Affiliates to enter into or maintain business
relationships with EnergySolutions or any of its Affiliates beyond the
relationships specifically contemplated by this Agreement and the other Loan
Documents.

 


SECTION 11.15                          DIRECTLY OR INDIRECTLY.


 

If any provision in this Agreement refers to any action taken or to be taken by
any Person or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person, whether or not expressly specified in such provision.

 


SECTION 11.16                          RELIANCE ON AND SURVIVAL OF VARIOUS
PROVISIONS.


 

All covenants, agreements, statements, representations and warranties made
herein or in any certificate delivered pursuant hereto (a) shall be deemed to
have been relied upon by the Administrative Agent and each of the Lender Parties
notwithstanding any investigation heretofore or hereafter made by them and
(b) shall survive the execution and delivery of this Agreement and shall
continue in full force and effect so long as any Obligation is outstanding and
unpaid.  Any right to indemnification hereunder, including, without limitation,
rights pursuant to Sections 2.11, 2.13, 2.14, 5.11, 9.11, 10.3 and 11.2 hereof,
shall survive the termination of this Agreement and the payment and performance
of all other Obligations.

 


SECTION 11.17                          SENIOR DEBT.


 

The Indebtedness of EnergySolutions evidenced by this Agreement is secured by
the Security Documents and is intended by the parties hereto to be in parity
with the Secured Hedge Agreements in effect from time to time (with respect to
Secured Obligations under Secured Hedge Agreements) and senior in right of
payment to any other Investors of EnergySolutions.

 


SECTION 11.18                          OBLIGATIONS SEVERAL.


 

The obligations of the Administrative Agent and each of the Lender Parties
hereunder are several, not joint.

 


SECTION 11.19                          CONFIDENTIALITY.


 

The Lender Parties shall hold all information which has been identified as
non-public, proprietary or confidential by EnergySolutions obtained pursuant to
the requirements of this Agreement in accordance with their customary procedures
for handling confidential information of this nature and in accordance with safe
and sound financial service industry practices; provided, however, that the
Lender Parties may make disclosure of any such information (a) to their
examiners, Affiliates, outside auditors, counsel, consultants, appraisers and
other professional advisors in connection with this Agreement; (b) to any
pledgee referred to in Section 11.5(d) or any direct or indirect contractual
counterparty in swap agreements

 

125

--------------------------------------------------------------------------------


 

or such contractual counterparty’s professional advisor (so long as such
pledgee, contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 11.19); (c) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender Party’s investment portfolio in connection with ratings issued
with respect to such Lender Party; (d) as reasonably required by any proposed
syndicate member or any proposed transferee or participant in connection with
the contemplated transfer of any Loans or participation therein (so long as such
proposed syndicate member or proposed transferee or participant agrees to be
bound by the provisions of this Section 11.19); (e) as required or requested by
any governmental authority or representative thereof; (f) in connection with the
exercise of any right or remedy under this Agreement, the Secured Hedge
Agreements, any other Loan Document or related document; (g) as required by any
law, rule, regulation or judicial process; or (h) with respect to any litigation
to which any Loan Party, any Agent, any Lender Party or any of their Affiliates
is a party.  In no event shall any Lender Party be obligated or required to
return any materials furnished to it by EnergySolutions.  The foregoing
provisions shall not apply to a Lender Party with respect to information that
(i) is or becomes generally available to the public (other than through a breach
of this Section 11.19 by such Lender Party), (ii) is already in the possession
of such Lender Party on a nonconfidential basis, or (iii) comes into the
possession of such Lender Party in a manner not known to such Lender Party to
involve a breach of a duty of confidentiality owing to EnergySolutions.

 


SECTION 11.20                          NO LIABILITY OF THE ISSUING BANKS.


 

EnergySolutions assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit.  Neither the Issuing Banks nor any of their officers or directors shall
be liable or responsible for (a) the use that may be made of any Letter of
Credit or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by either
Issuing Banks against presentation of documents that do not comply with the
terms of a Letter of Credit, including failure of any documents to bear any
reference or adequate reference to the Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that EnergySolutions shall have a claim against the Issuing
Banks, and the Issuing Banks shall be liable to EnergySolutions, to the extent
of any direct, but not consequential, damages suffered by EnergySolutions that
EnergySolutions proves were caused by (i) the Issuing Banks’ willful misconduct,
gross negligence or breach of any Loan Document as determined in a final,
non-appealable judgment by a court of competent jurisdiction in determining
whether documents presented under any Letter of Credit comply with the terms of
the Letter of Credit or (ii) the Issuing Banks’ willful failure to make lawful
payment under a Letter of Credit after the presentation to it of a draft and
certificates strictly complying with the terms and conditions of the Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Banks may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

 


SECTION 11.21                          PATRIOT ACT NOTICE.


 

Each Lender Party and the Administrative Agent (for itself and not on behalf of
any Lender Party) hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the

 

126

--------------------------------------------------------------------------------


 

name and address of such Loan Party and other information that will allow such
Lender Party or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.  EnergySolutions shall, and shall
cause each of its Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender Parties in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.

 


SECTION 11.22                          PERFORMANCE.


 

If any performance (other than payment) under this Agreement or any of the other
Loan Documents is specified to be made on a day which is not a Business Day, it
shall be made on the next Business Day.

 


SECTION 11.23                          THE PLATFORM.


 

EnergySolutions hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com.  In addition,
EnergySolutions agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in the Loan Documents but only to
the extent requested by the Administrative Agent.

 

EnergySolutions further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission systems (the
“Platform”).

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ENERGYSOLUTIONS,

 

127

--------------------------------------------------------------------------------


 

ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING,
WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ENERGYSOLUTIONS’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Agent for purposes of the Loan
Documents.  Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents.  Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 


SECTION 11.24                          CONVERSION OF CURRENCIES.


 

(i)                                     If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

(ii)                                  The obligations of EnergySolutions in
respect of any sum due to any party hereto or any holder of the obligations
owing hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than the currency in which such
sum is stated to be due hereunder (the “Agreement Currency”), be discharged only
to the extent that, on the Business Day following receipt by the Applicable
Creditor of any sum adjudged to be so due in the Judgment Currency, the
Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency,
EnergySolutions agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Applicable Creditor against such loss.  The
obligations of EnergySolutions contained in this Section 11.24 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

 

(iii)                               For purposes of this Agreement, the Dollar
Equivalent of the Available Amount of any Letter of Credit shall be calculated
on the date when such Letter of Credit is issued, on the first Business Day of
each month and at such other times as designated by the Administrative Agent. 
Such Dollar Equivalent shall remain in effect until the same is recalculated by
the Administrative Agent as provided

 

128

--------------------------------------------------------------------------------


 

above and notice of such recalculation is received by EnergySolutions, it being
understood that until such notice is received, the Dollar Equivalent shall be as
last reported by the Administrative Agent to EnergySolutions.  The
Administrative Agent shall promptly notify EnergySolutions of each such
determination of Dollar Equivalents.

 


ARTICLE 12.


 


WAIVER OF JURY TRIAL


 


SECTION 12.1                                WAIVER OF JURY TRIAL.


 

EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS, THE LETTERS
OF CREDIT OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

129

--------------------------------------------------------------------------------


 

EXHIBIT S

 

Each undersigned Loan Party hereby expressly acknowledges the terms of the Third
Amended and Restated Credit Agreement and (i) ratifies and affirms its
obligations under the Loan Documents executed by such Loan Party,
(ii) acknowledges, renews and extends its continued liability under all such
Loan Documents and agrees such Loan Documents remain in full force and effect
and (iii) agrees that the Security Documents secure all obligations of the Loan
Parties under the Third Amended and Restated Credit Agreement and other Loan
Documents.

 

 

 

THE LOAN PARTIES:

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------
